                                                                               1
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 1 of 239


    1                       UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
    2
                               Case No. 18-80176-CIV-BB
    3
        IRA KLEIMAN, ET AL.,         )
    4                                )
             PLAINTIFFS,             )
    5                                )
             -v-                     )
    6                                )
        CRAIG WRIGHT,                )
    7                                )
             DEFENDANT.              )         West Palm Beach, Florida
    8                                )         June 28, 2019
        _____________________________)
                                     )
    9

   10             TRANSCRIPT OF EVIDENTIARY HEARING PROCEEDINGS

   11                 BEFORE THE HONORABLE BRUCE E. REINHART

   12                      UNITED STATES MAGISTRATE JUDGE

   13

   14   Appearances:

   15   (On Page 2.)

   16

   17   Reporter                         Stephen W. Franklin, RMR, CRR, CPE
        (561)514-3768                    Official Court Reporter
   18                                    701 Clematis Street
                                         West Palm Beach, Florida 33401
   19                                    E-mail: SFranklinUSDC@aol.com

   20

   21

   22

   23

   24

   25
                                                                               2
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 2 of 239


    1   Appearances:

    2   FOR THE PLAINTIFFS               Velvel Freedman, ESQ.
                                         Boies, Schiller, Flexner, LLP
    3                                    100 Southeast 2nd Street
                                         Suite 2800
    4                                    Miami, FL 33131
        -and-
    5                                    Andrew Brenner, ESQ.
                                         Boies, Schiller, Flexner, LLP
    6                                    100 Southeast 2nd Street
                                         Suite 2800
    7                                    Miami, FL 33131
        -and-
    8                                    Kyle Roche, ESQ.
                                         Boies, Schiller, Flexner, LLP
    9                                    333 Main Street
                                         Armonk, NY 10504
   10
        FOR THE DEFENDANT:               Amanda M. McGovern, ESQ.
   11                                    Rivero Mestre, LLP
                                         2525 Ponce de Leon Boulevard
   12                                    Suite 1000
                                         Coral Gables, FL 33134
   13   -and-
                                         Schneur Z. Kass, ESQ.
   14                                    Rivero Mestre, LLP
                                         2525 Ponce De Leon Boulevard
   15                                    Suite 1000
                                         Coral Gables, FL 33134
   16   -and-
                                         Andres Rivero, ESQ.
   17                                    Rivero Mestre, LLP
                                         2525 Ponce de Leon Boulevard
   18                                    Suite 1000
                                         Coral Gables, FL 33134
   19   -and-
                                         Zaharah R. Markoe, ESQ.
   20                                    Rivero Mestre, LLP
                                         2500 Ponce de Leon Boulevard
   21                                    Suite 1000
                                         Miami, FL 33134
   22
                                       * * * * *
   23

   24

   25
                                                                               3
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 3 of 239


    1         (Call to the order of the Court.)

    2               THE COURT:    Good morning, everyone.      Please be

    3   seated.

    4               We are here on Case Number 18-80176, Ira Kleiman, as

    5   the personal representative of the Estate of David Kleiman

    6   versus Craig Wright.

    7               May I have counsel note their appearances for the

    8   record.    Let me start with counsel for the plaintiff.

    9               MR. FREEDMAN:     Vel Freedman for the plaintiff, Your

   10   Honor.

   11               MR. BRENNER:    Andrew Brenner for the plaintiffs,

   12   Your Honor.

   13               MR. ROCHE:    Kyle Roche from the plaintiffs, Your

   14   Honor.

   15               THE COURT:    Good morning, everyone.

   16               And on behalf of the defense.

   17               MS. McGOVERN:     Amanda McGovern for defendant,

   18   Dr. Craig Wright.

   19               MR. RIVERO:    Andres Rivero for Dr. Wright.

   20               MR. KASS:    Zalman Kass for defendant,

   21   Dr. Craig Wright.

   22               MS. MARKOE:    Zaharah Markoe for Dr. Wright.

   23               THE COURT:    Thank you all very much.      Good morning.

   24   And I know Dr. Wright is present as well.

   25               All right.    Well, we're here for the show cause
                                                                               4
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 4 of 239


    1   hearing, and my plan is to go for about an hour and then break

    2   for a very quick lunch break and then come back and try to

    3   conclude at least the testimony this afternoon.

    4               So Ms. McGovern, Mr. Rivero, I'll let you call your

    5   first witness.

    6               And, actually, before we do that, I know each side

    7   has noticed that they're going to be calling some experts.            I

    8   assume those people are in the courtroom.          Is anyone asking

    9   that the expert witnesses be excluded from the courtroom

   10   during the testimony?

   11               MS. McGOVERN:     Your Honor, we have removed our

   12   expert witness from the courtroom.

   13               THE COURT:    You have.

   14               Are you asking that they -- if the plaintiff has an

   15   expert, that that expert leave, as well?

   16               MS. McGOVERN:     We've done so, and we've agreed to do

   17   so, and they have.

   18               THE COURT:    Great.

   19               Okay.   So the record is clear, that's been invoked,

   20   and the experts have left the room.

   21               All right.    Very well.    Call your first witness.

   22               MS. McGOVERN:     Your Honor, we call defendant,

   23   Dr. Craig Wright.

   24               THE COURT:    Dr. Wright, if you could come forward,

   25   please.
                                                                               5
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 5 of 239


    1               Dr. Wright, before you're seated, if you'd face me

    2   and raise your right hand, please.

    3            Craig Steven Wright, Defendant's witness, sworn.

    4               THE COURT:    Thank you.    Please be seated.

    5               And Dr. Wright, the only thing I'll ask you, that

    6   bar in front of you is the microphone.         So you don't to lean

    7   down, put your face against it, but if you could be sure it's

    8   close enough so that it can pick up your voice.

    9               Ms. McGovern, whenever you're ready.

   10               MS. McGOVERN:     Thank you, Your Honor.

   11                             Direct Examination

   12   BY MS. McGOVERN:

   13   Q     Good afternoon, Dr. Wright.

   14   A     Good afternoon.

   15   Q     Could you please state your full name for the Court.

   16   A     Dr. Craig Steven Wright.

   17   Q     Where do you live?

   18   A     In the UK.

   19   Q     Where do you work?

   20   A     In the UK.

   21   Q     Do you work or live for any periods of time in the United

   22   States?

   23   A     No.

   24   Q     What do you do?

   25   A     I work as chief scientist of nChain, where I create
                                                                               6
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 6 of 239


    1   inventions, mathematics to describe Bitcoin and

    2   Bitcoin-related patents.

    3   Q     Are you familiar with the Bitcoin system?

    4   A     I am familiar with the Bitcoin system I created.          I have

    5   less familiarity with the thing that many people call Bitcoin,

    6   but I don't.

    7   Q     You invented the Bitcoin system; is that right?

    8   A     That is right.

    9   Q     And have you gone by the pseudonym of Satoshi Nakamoto?

   10   A     I use the pseudonym Satoshi Nakamoto.

   11   Q     You are Satoshi Nakamoto; is that correct?

   12   A     I would more say it's a characterization that I played.

   13   Q     I'd like to show you the document on the screen,

   14   Dr. Wright.     If you could please take a look at it.

   15               THE COURT:    Please, if you would, Ms. McGovern, how

   16   is the document marked, and has it been -- before we show it

   17   to the witness or the -- I'm sorry, before we show it on the

   18   screen, is there objection to the admission of the document?

   19               MS. McGOVERN:     Well, I'd like to ask the witness if

   20   he recognizes the document and then --

   21               THE COURT:    Okay.

   22   BY MS. McGOVERN:

   23   Q     So, Dr. Wright, I've placed on the screen for your review

   24   defendant's proposed exhibit number 1 and ask you to take a

   25   look at it.
                                                                               7
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 7 of 239


    1   A     Yes.

    2   Q     Do you recognize this document, Dr. Wright?

    3   A     I wrote it.

    4   Q     It says here:     "Satoshi Nakamoto."

    5   A     Yes.

    6   Q     When you say you wrote this document, is that you?

    7   A     Yes, that was my pseudonym.

    8   Q     And what exactly was the purpose for this document?

    9   A     This was the white paper defining Bitcoin when it was

   10   released.

   11   Q     Okay.

   12                THE COURT:    I'm sorry, Ms. McGovern.     How do we

   13   identify this document for the record?

   14                MS. MARKOE:   Your Honor, if I may, we have hard

   15   copies to make it easier for the Court.

   16                THE COURT:    No, I just mean for the record, is it

   17   plaintiffs' 1, plaintiffs' 7?

   18                MS. McGOVERN:    Yes, I was just going to ask if I

   19   could introduce this document as defendant's exhibit 1.

   20                THE COURT:    Okay.   So any objection to the admission

   21   of the document identified as defendant's 1?

   22                MR. FREEDMAN:    No objection, Your Honor.

   23                THE COURT:    Okay.   I'm admitting -- defendant's

   24   exhibit 1 is admitted without objection, and it's being

   25   published now to the witness and to the gallery.
                                                                               8
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 8 of 239


    1          (Defendant's Exhibit No. 1 entered into evidence.)

    2   BY MS. McGOVERN:

    3   Q      Dr. Wright --

    4               MR. FREEDMAN:     Can we just get a hard copy of the

    5   document, please?

    6   BY MS. McGOVERN:

    7   Q      Dr. Wright, in its original design and creation, what was

    8   the purpose for the Bitcoin system?

    9   A      It was a peer-to-peer electronic cash system.         It

   10   operated as a Mandela network, which is a form of ultrasmall

   11   small-world network.      The methodology was effectively a series

   12   of peer-to-peer overlay networks.        The mining network acted as

   13   a central core peer network, where miners that could scour to

   14   any size, would act commercially to validate transactions

   15   without knowledge of the source or what the transaction was

   16   about.

   17               On top of that, there were peer layers, such as the

   18   IP-to-IP transfer that was removed in 2011, after I left, that

   19   would enable the direct peer exchange of messages.           That was

   20   also noted in the section of the white paper on SPV.

   21               SPV was simplified payment verification, which

   22   involved the exchange of messages between peer entities, with

   23   the recipient then sending it to the network to be mined for a

   24   fee.

   25   Q      Dr. Wright, are you familiar with or do you know why
                                                                               9
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 9 of 239


    1   you're here today?

    2   A     Yes.

    3   Q     Do you understand that this Court has ordered you to

    4   provide a list of public addresses for the Bitcoin that you

    5   had an interest in, in whatever form, through December 31st,

    6   2013?    Do you understand that?

    7   A     I understand that there is a tone -- that people use

    8   public addresses.

    9   Q     My question, Dr. Wright, is whether you understand that

   10   that's the reason that you're here today is because the Court

   11   has ordered --

   12   A     Yes.

   13   Q     -- you to produce that list, and you have not done so?

   14   Do you understand that?

   15   A     Yes, I do.

   16   Q     The questions that I'm going to ask you today are going

   17   to relate directly to the Court's order and to the

   18   circumstances surrounding, Dr. Wright, the fact that you have

   19   not provided the pub -- a list of the public addresses to the

   20   plaintiffs.

   21                Dr. Wright, you are familiar, are you not, with the

   22   term "public address" as referred to in the Bitcoin system?

   23   A     No, there are no public addresses in the Bitcoin system.

   24   Q     I'm simply asking whether you are familiar with the fact

   25   that people have used that nomenclature, "public address," as
                                                                             10239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 10 of


    1    it relates to the Bitcoin system.

    2    A     I know people incorrectly use that term.

    3    Q     That's my next question.

    4                Is the use of a public address an accurate use with

    5    respect to the manner in which the Bitcoin system was

    6    originally intended to operate?

    7    A     No.   That is how BitGold and eGold were derived.        Bitcoin

    8    was exactly the opposite.      There are no public addresses at

    9    all in Bitcoin.    Bitcoin was derived such that a key would

   10    only be used once.     And if you look at the section in the

   11    white paper later on, it states that as an additional

   12    firewall, keys should not be reused.

   13    Q     So what role in its original design and creation of the

   14    Bitcoin system did the public address, as it is known today,

   15    have?

   16    A     Public addresses don't exist.

   17    Q     So it would be irrelevant; is that right?

   18    A     Yeah.   It's like saying:     "How do unicorns relate to this

   19    Court."

   20    Q     You have stated, Dr. Wright, that you have mined, or

   21    through companies, and with the use of software, you have

   22    mined Bitcoin from January 2009 through August 2010, and that

   23    you are -- and that that Bitcoin is held in trust; is that

   24    right?

   25    A     The trust holds access to companies, and the companies
                                                                             11239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 11 of


    1    hold the legal rights to that Bitcoin.

    2    Q     Is the legal trust structure that was created as an

    3    overlay over that Bitcoin the only protective measure that you

    4    employed with respect to the Bitcoin that was mined during the

    5    relevant time period?

    6    A     No, it's not even much at all.      It's just a way of having

    7    the tax office and lawyers understand a technical control that

    8    existed.

    9    Q     Did you hire lawyers to draft those trust documents?

   10    A     Some were initially done, but I couldn't keep paying

   11    them -- I was running out of money in 2011 -- and other

   12    lawyers were brought in later.

   13    Q     What was the other protective mechanism that was used for

   14    purposes of protecting the assets that were held in trust?

   15    A     There's a combination of real world and technological

   16    solutions.    The technological solution is the creation of a

   17    number of Shamir schemes.      Each of those Shamir schemes is

   18    basically linked to a hierarchical system of public keys and

   19    private keys which are using AES.

   20               We have a patent filed on the hierarchical

   21    encryption scheme.     Rather than having every single file

   22    encapsulated by a single key, as is standard practice now, I

   23    have invented a system where every single file, even down to

   24    partial aspects of files and disc fragments can be encrypted

   25    separately with a link to a related system.
                                                                             12239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 12 of


    1                 THE COURT REPORTER:   With a link to a related

    2    system?

    3                 THE WITNESS:   Each key --

    4                 THE COURT:   Doctor, he was just asking you to repeat

    5    what you said, because he didn't understand what your

    6    testimony was.

    7                 THE WITNESS:   Yes, linked to a related system.       My

    8    apologies.

    9    BY MS. McGOVERN:

   10    Q     So the legal structure that was implemented over the

   11    Bitcoin is separate and apart from the technical solution that

   12    you have referenced just now --

   13    A     Yes.

   14    Q     -- to protect against the Bitcoin; is that correct?

   15    A     Yes.    The technical structure was what you would call a

   16    probably the first distributed autonomous corporation.          It was

   17    effectively a technological solution, but technological

   18    solutions such as that aren't at present related.         They're not

   19    understood by law, so a standard legal structure was placed

   20    around as a wrapper to the technological solution.

   21    Q     It has been stated, Dr. Wright, in connection with the

   22    reasons that we're here today, that it simply doesn't make

   23    sense that an individual whose beneficiaries would have the

   24    right to the amount of Bitcoin that we're talking about here,

   25    821,050 Bitcoin, would simply not keep a list of the public
                                                                             13239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 13 of


    1    addresses and not be able to ultimately dictate the receipt of

    2    the necessary keys to access the coins.        Those are the two

    3    premises on which we are here today, Dr. Wright.

    4               I'd like to ask you about the first question.         With

    5    respect to whether it is simply not credible that you would

    6    not hold a list of the public addresses at your disposal to

    7    easily access, do you believe that that is, in fact, an

    8    incredulous position to take?

    9    A     That's not how Bitcoin works.      You don't hold public

   10    addresses, as they're known.      It's the same as an analogy of

   11    having a safe full of 100-dollar notes and recording every

   12    serial number of every note.      You don't actually do that.       The

   13    modern analogy would be derived addresses, such as Electrum

   14    and other such wallets.      You don't necessarily need to know

   15    what particular Bitcoin address, so to speak, you have.

   16               The spending is not relevant to what people call

   17    public addresses at all.      It plays no part.     The address is

   18    only there as a template and script or predicate exchange

   19    mechanism to be used once and discarded.

   20    Q     So after the conclusion of the Bitcoin that was mined at

   21    the end -- or in August of 2010, did you believe it important

   22    or even prudent to make sure you had a list, an accessible

   23    list, of the public addresses identifying that Bitcoin?

   24    A     No, because the public addresses, as you say, which are

   25    listed on the public ledger, are irrelevant completely to the
                                                                             14239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 14 of


    1    nature of Bitcoin.     The nature of Bitcoin is to do with the

    2    private keys.    Only spending matters when you have the private

    3    keys.   And the private keys, the way I had them, were actually

    4    derivative of a algorithm that I had created and was testing.

    5    Those algorithms have now been patented in a better form that

    6    works without causing some of the problems that resulted from,

    7    or would have resulted if my algorithm was out in 2010.

    8    Q     Dr. Wright, could you please tell the Judge whether or

    9    not, if you could provide the public addresses at this point,

   10    you would.

   11    A     If I could, I would have not given the first 70

   12    addresses.    I would have given every other address.        The first

   13    70 addresses associate me as Satoshi.        I did not want to be

   14    associated with Satoshi.

   15               I left Bitcoin, or started leaving, in August 2010.

   16    I did not want to be associated with the public name Satoshi

   17    at all after that point.      The problem occurred because in

   18    June 2010 people would start -- who had been working on

   19    Bitcoin, decided, when I was pushing for a commercial

   20    application, to make the first commercial application as a

   21    heroin marker.

   22               Martti Malmi set up the forum.

   23               THE COURT:    I'm sorry, could you spell that name for

   24    the court reporter?

   25               THE WITNESS:    M-a-r-r-t-i M-a-l-m-i, I think off the
                                                                             15239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 15 of


    1    top of my head.    It's Norwegian.

    2               THE COURT:    Thank you, Doctor.     Sorry to interrupt

    3    you.

    4               THE WITNESS:    Sorry.

    5               THE COURT:    Please continue.

    6               THE WITNESS:    Theymos, T-h-e-y-m-o-s, who is known

    7    as Michael Marquardt, who was a college student at the time,

    8    he was also running the Bitcoin.org domain.         He set up the

    9    forums for Silk Road.

   10               Both of them, together with Ross Ulbricht, set up

   11    Silk Road, Hydra and a number of other darker websites.          I

   12    protested this to them.      I set up Bitcoin to be honest money.

   13    I set up Bitcoin to fix the problems of every other digital

   14    cash that had been, whether it be eGold, or Liberty Reserve

   15    Cash, or DG Cash, or Brands Cash, every single one had fallen

   16    to crime, and I thought by having an evidentiary trial, I

   17    would create the world's first digital cash that would not be

   18    linked to crime.

   19               Between August and December of 2010, I pleaded, I

   20    said it was a bad idea with Martti and with Michael, and I

   21    finally left publicly as Satoshi in 2010 because they launched

   22    Silk Road.    On top of that, they launched Hydro.

   23               Silk Road was designed to sell heroin, MDMA,

   24    Fentanyl, weapons, et cetera.       Martti also started working on

   25    a reputation system to allow assassination markets.          They
                                                                             16239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 16 of


    1    started actually working on a system designed to allow people

    2    to fund terrorism and others who were involved, such as

    3    Amir -- I can't spell his name, sorry -- went to Syria to

    4    promote the idea of Bitcoin as a funding mechanism.

    5               Hydra was worse than Silk Road.       The nature of Hydra

    6    that Theymos wanted was as a mechanism to have children

    7    exchange hard drugs for pornographic photographs.         They sought

    8    to alter Bitcoin to allow the distribution of encrypted child

    9    pornography that would be exchanged in schools for Fentanyl

   10    and other such drugs.

   11               The -- I stopped mining because of that reason

   12    completely in August 2010.      At that point, I brought in Dave,

   13    because he was a friend, and he knew who I was, and he was a

   14    forensic expert, and I wanted to wipe everything I had to do

   15    with Bitcoin from the public record.        I had money put aside

   16    from operations concerning casinos that I was involved with

   17    and had a large amount of money overseas, and I spent that

   18    buying other assets in Bitcoin to work on fixing the problems

   19    that I'd created.

   20    BY MS. McGOVERN:

   21    Q     Dr. Wright, am I correct in understanding that one of the

   22    reasons you disassociated yourself with anything that would be

   23    Satoshi was because the invention that you made was being

   24    abused and used for reasons that were completely contrary to

   25    its original purpose?     Is that what you're saying?
                                                                             17239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 17 of


    1    A     Yes.

    2                 After I left, I stopped being a pastor, I stopped

    3    going to church.     I couldn't face anyone I knew anymore.       My

    4    first marriage fell apart.      My life fell apart.

    5                 I had worked for police in a combination as an

    6    expert witness in taking down peer-to-peer networks is how I

    7    understood them, and I worked on anti-child grooming and

    8    antipornography for a long time.       I have a number of cases

    9    where I've done that.

   10    Q     Dr. Wright, you've provided to the plaintiffs in this

   11    case, as you just testified, the first 70 addresses on the

   12    Bitcoin system; is that correct?

   13    A     Yes.

   14    Q     How is it that you were able to identify those addresses,

   15    and you are unable to identify the other addresses identifying

   16    the remaining Bitcoin mined during the relevant time period?

   17    A     Those addresses are public.      I know for the first day

   18    there was no one mining, and on the next day no one was

   19    mining.   The first block that was not mined was around block

   20    74, and then the next one was block 78.        After that, I don't

   21    remember.     So the first 70 addresses are definitively ones

   22    that I was involved with verifying.

   23                 After that, there was another party at 74, I don't

   24    know who that individual was.       And then 78 I believe is Hal

   25    Finney.
                                                                             18239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 18 of


    1                 THE COURT REPORTER:   I'm sorry.    Say that again?

    2    Seventy-eight is . . .

    3                 THE WITNESS:   Hal, H-a-l, F-i-n-e (sic).

    4    BY THE WITNESS:

    5    Q     Dr. Wright, other than the concerns that you've expressed

    6    with your association as Satoshi in providing the initial

    7    public addresses on the block system, did you have any concern

    8    or did you have any reservation in complying with the

    9    discovery order to provide that information to the plaintiffs

   10    in this case, other than the issues that you discussed

   11    regarding the association with Satoshi?

   12    A     If I could have, I would have.      I locked everything away.

   13    Q     I'm referring to the first 70.

   14    A     Yes.

   15    Q     You provided the first 70, correct?

   16    A     Yes.

   17    Q     Other than the concerns that you expressed about the

   18    association with Satoshi and the initial blocks, did you have

   19    any concern in providing the plaintiffs with the first 70

   20    addresses in this case?

   21    A     Yes.

   22    Q     What were they?

   23    A     I created a monetary system.      Other people I've known,

   24    such as JVP, Joseph Vaughn Perling, who created the Liberty

   25    Dollar, which was a tokenized money here in the United States,
                                                                             19239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 19 of


    1    went to jail.    Some of the people I'd been dealing with in the

    2    creation of DigiCash went to jail.       Some of my professors

    3    faced sanctions in the past for the creation of electronic

    4    cash.

    5    Q     Dr. Wright, my question is directed to the fact that in

    6    response to the discovery order compelling the production of

    7    public addresses, as they're being used in this case, you

    8    provided the first 70, correct?

    9    A     Yes.

   10    Q     Is there any information, based upon your knowledge and

   11    expertise as the inventor of the Bitcoin system, that can be

   12    gleaned from the public addresses that have been provided that

   13    would be different from the public addresses that have not

   14    been provided because, as you state, you're unable to do so?

   15    A     No.

   16    Q     Why is that?

   17    A     There is no information about IP address or any

   18    identifying information in any mined block in that version of

   19    Bitcoin at all.

   20    Q     So is it fair to say that an analysis that can be done by

   21    a layperson, or a forensic expert, or somebody that simply has

   22    a passion for it, any analysis that can be done on any of

   23    those blocks, one, two, three, all the way up to 70, is going

   24    to provide the same information as information that can be

   25    gleaned from the addresses that you cannot provide?          Is that
                                                                             20239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 20 of


    1    correct?

    2    A     That is correct.

    3    Q     And is one of the reasons for that, Dr. Wright, because

    4    the Bitcoin has not been transacted?        It has not moved; is

    5    that right?

    6    A     It has never moved.

    7    Q     I'd like to ask you a question about what can be

    8    discerned from a public address.       And I'm using the word

    9    "public address."     I know that's not the word that is the

   10    correct word under the original creation.        I'm simply using it

   11    because that's the word that's been used in this discovery

   12    proceeding, and that's why we're here.        We are here in

   13    connection with a court order regarding a list of public

   14    addresses you cannot provide.       So that's the context in which

   15    I'm using the word "public address."        Okay?

   16                Based upon your knowledge and expertise as the

   17    inventor of the Bitcoin system, can you determine who mined

   18    the Bitcoin identified by that public address during the

   19    relevant time period?

   20    A     No.

   21    Q     Excuse me?

   22    A     No.

   23    Q     Can you determine who owns the Bitcoin identified by that

   24    public address?

   25    A     No.
                                                                             21239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 21 of


    1    Q     What can you determine for the Bitcoin that is held in

    2    the public addresses that are the subject of this hearing by

    3    knowing the public address?

    4    A     As the white paper, like you had up before, details in

    5    the section on privacy, what you will see is privacy is

    6    firewalled from the transaction.       The identity part is

    7    separate.    So it is a private transaction, because identity is

    8    completely firewalled and separate from the key.         Each

    9    transaction should have a separate key.        There's not one key

   10    to be used, there are many.

   11                The new privacy model that I designed for Bitcoin,

   12    which would be -- stop there.       Stop.   Identities, that line is

   13    completely separate.     So transactions are no longer connected

   14    to identity.

   15                The way that this was designed, as it says, a new

   16    key pair should be used for each transaction to keep them from

   17    being linked to a common owner.       Every single, every single

   18    one of those mined Bitcoins used a derivative key that was

   19    separate.    There is no way to link them without knowledge of

   20    the formula that I used to create them on nodes.

   21    Q     Dr. Wright, sitting here today, you do not have a list of

   22    the public addresses that identify the Bitcoin mined during

   23    the relevant time period; is that correct?

   24    A     That is correct.

   25    Q     Does that concern you?
                                                                             22239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 22 of


    1    A     No.

    2    Q     Why not?

    3    A     There are two reasons.

    4                 I don't care if I get that Bitcoin.      And if I do,

    5    the reason I set up the trusts, which I discussed with my

    6    wife, is, one, I'm Wesleyan, which is the same as Andrew

    7    Carnegie, which is you earn as much as you can, and you spend

    8    as much as you can.     And I see the only way that I can save my

    9    soul is I make this worth as much as I can, and every one of

   10    those coins goes to an educational fund.        We already talked

   11    about that.    Those bit coin won't be -- they're out of my

   12    control.     They were put into my wife and family's control, not

   13    mine, where we discussed when and if we get control -- and

   14    it's still an "if" -- every one of them will go to funding

   15    educational charities for the poorest 1 billion people on

   16    Earth.

   17    Q     So Dr. Wright, am I correct that it is impossible for you

   18    sitting here today to obtain a list of the public addresses

   19    that are the subject of this hearing?

   20    A     Yes.

   21    Q     If you could obtain a list, would you?

   22    A     I would.

   23    Q     It's been stated that it doesn't make sense on the

   24    surface that someone who could take steps, whatever steps they

   25    are, to obtain access to decrypt a file that ultimately allows
                                                                             23239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 23 of


    1    the spenditure (sic) of the coins wouldn't have the means to

    2    do so, that that simply, in our world as we understand it,

    3    doesn't make any sense, and so therefore your position's not

    4    credible, Dr. Wright.

    5                Do you agree with that statement?

    6    A     No.

    7    Q     Why not?

    8    A     The physical control of the key slices was handed off to

    9    Dave, and he died without retaining information.

   10    Q     Dr. Wright, can you please explain to the Judge exactly

   11    what was done, what this technical solution is that prevents

   12    you from obtaining now a list of public addresses so that you

   13    can comply with the Court's order and provide them.

   14    A     The Bitcoin that was mined at the time was done as a

   15    series of derivative keys.      The way this worked was the

   16    Genesis key was added to a hash chain.        The hash chain is

   17    basically a hash of values that an index using a HMAC,

   18    H-M-A-C, form of function multiplied by the curve generated G.

   19    There is a separate secret for the Genesis key and for the

   20    access chain.    The access chain acts as an index for each of

   21    these keys.    This allows separation of mapping where the keys

   22    were generated and spending.

   23                The access to gain knowledge of what was put in the

   24    access chain and to be able to generate those keys was given

   25    to Dave to distribute, and so that I wouldn't be in trouble,
                                                                             24239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 24 of


    1    was set so that after a period, in January of next year, a

    2    bonded courier is meant to return key slices.

    3    Q     So the manner in which it was set up with Dave Kleiman

    4    potentially allows for the fragmented keys to come to you so

    5    that you can decrypt the file and obtain a list of the public

    6    addresses; is that right?

    7    A     That is correct.

    8    Q     What if it doesn't happen?

    9    A     Then I'll work to make more money to pay back the debt

   10    that I've caused by creating this.

   11    Q     So it's possible, if I understand your testimony,

   12    Dr. Wright, that you may never access the coins for your

   13    beneficiaries at all.

   14    A     If I don't access them, I will keep inventing enough

   15    patents and other technology to fund what I was going to do in

   16    my fund another way.

   17    Q     But my question is whether you agree that it is possible

   18    you may never gain access to the coins; is that correct?

   19    A     That's correct.

   20    Q     It is possible that you may never be able to decrypt the

   21    encrypted file that would allow you to run the algorithm to

   22    produce not only the list of public addresses, but access the

   23    IP; is that right?

   24    A     That is correct.

   25    Q     It's a pretty big risk that you took.
                                                                             25239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 25 of


    1    A     I didn't see it that way at the time.

    2    Q     Why?

    3    A     I was ashamed of my invention.

    4    Q     Dr. Wright, you are here under court order, and we are

    5    here in an order to show cause, which is a serious thing.

    6    A     Yes.

    7    Q     You don't live here; you don't work here.

    8    A     Yes.

    9    Q     Has your inability to provide and to simply comply with

   10    the Court's order to provide a list of public addresses that

   11    are just going to give the same information they have with the

   12    first 70, has your inability to provide that list created any

   13    negative problems, just problems for you and your family?

   14    A     Immensely.

   15    Q     What?

   16    A     It has caused a lot of stress with my immediate family.

   17    My wife is incredibly worried.       My mother has been watching

   18    false news, and I find it difficult to even talk to my mother

   19    at the moment and explain.

   20    Q     I'd like to show you a tweet that you mentioned to me

   21    before this hearing, Your Honor -- Dr. Wright.         Do you

   22    recognize this tweet?

   23    A     Yes.

   24                 THE COURT:   How do we mark this for the record?

   25                 MS. McGOVERN:   I'd like to present it to him.      I was
                                                                             26239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 26 of


    1    going to put it --

    2                 THE COURT:   He can see it.

    3                 MS. McGOVERN:   Great.

    4                 I'd like to present this as proposed defendant's

    5    exhibit 2.

    6                 THE COURT:   Okay.

    7    BY MS. McGOVERN:

    8    Q     And ask you, Dr. Wright, to take a look at it.

    9    A     Yes.

   10    Q     Do you recognize that document?

   11    A     I do.    My mother showed it to me.

   12    Q     What is this document in your own words?

   13    A     It's a tweet from Vel Freedman, the opposing counsel's

   14    lawyer, who was stating that I wasn't complying with the

   15    Court's order to list my Bitcoin when he was falsely telling

   16    the Court that public addresses matter.

   17    Q     Now, that's not specifically what this says, Dr. Wright,

   18    but you're telling me that your mother showed you this.

   19                 THE COURT:   Hold on.    Are you offering defense

   20    exhibit 2?

   21                 MS. McGOVERN:   Yes, I'd like to offer defense

   22    exhibit 2 into evidence.

   23                 MR. FREEDMAN:   Your Honor, I object to this line of

   24    questioning as irrelevant to the issues before the Court.

   25                 THE COURT:   Sustained.
                                                                             27239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 27 of


    1    BY MS. McGOVERN:

    2    Q     Dr. Wright, have you taken any steps to ameliorate the

    3    situation or to try to recreate a list of the public addresses

    4    of the Bitcoin mined during the relevant time period in an

    5    attempt to comply with the Court's order and demonstrate that

    6    the noncompliance is not willful?

    7    A     Yes.

    8    Q     What have you done?

    9    A     I have taken high-end staff, including our CTO and others

   10    of nChain, who were working on projects, and have them instead

   11    analyzing how I told them I mined and what structure I used in

   12    the addressing, so that they can pull those addresses out with

   13    a slight probabilistic error at worst.

   14    Q     Would the list of public addresses generated include all

   15    of the public addresses that would identify the Bitcoin mined

   16    during the relevant time period?

   17    A     We believe so.

   18    Q     And why did you do that?

   19    A     Law is incredibly important to me.       I'm doing a doctorate

   20    in law at the moment, I have a master's in law, and the whole

   21    creation of Bitcoin was to create a system, not where code is

   22    law, but where code and law work together, to create a system

   23    that enables people to interact rather than the Google/

   24    Facebook world.    I'm very focused on ensuring things fall

   25    within the rules, and if I'm ordered to do something by a
                                                                             28239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 28 of


    1    valid court, and I can do it, I will do whatever I have to to

    2    do it.

    3    Q     Dr. Wright, is there any reason -- and please tell the

    4    Judge -- is there any reason why you have not provided the

    5    public addresses other than that you cannot?         Is there another

    6    reason, any reason, that you believe if you could provide the

    7    public addresses, would justify your willful noncompliance to

    8    this Court and refuse to do so?

    9    A     If there was any way at all that I could, I would.

   10    Q     Have you discussed the possibility that the key fragments

   11    never arrive and you're unable to access the coins with your

   12    family?

   13    A     Yes.

   14    Q     Are they concerned?

   15    A     No.

   16    Q     Why not?

   17                 MR. FREEDMAN:   Objection, Your Honor; irrelevant.

   18                 THE COURT:   I'll allow it.

   19                 THE WITNESS:    My wife and I consider it's too much

   20    money.    I've got enough now.     I own percentages of the

   21    companies I've founded.       And we worry what that amount of

   22    money would do to the kids.       We've ensured that it will never

   23    go to them.    At best, what I have from my shares and other

   24    aspects of my patents, they can inherit that.         And the way

   25    that it will work is if this goes to them after I die, then
                                                                             29239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 29 of


    1    they can work on ensuring that my foundation fixes the

    2    problems I caused.

    3    BY MS. McGOVERN:

    4    Q     Dr. Wright, you refer to the information that would allow

    5    the algorithm to generate the public addresses as being in an

    6    encrypted file.

    7    A     Yes.

    8    Q     Do you have that encrypted file?

    9    A     Yes.

   10    Q     There's been a statement that you voluntarily encrypted

   11    the file and created this fragmented key system, where you've

   12    disseminated the risk with respect to the holdings of this,

   13    and since you did so voluntarily, you should be able to get

   14    those keys back.

   15                 Is that an accurate understanding?

   16    A     If certain other people were still alive, then I could

   17    approach them.

   18    Q     Who are you referring to, Dr. Wright?

   19    A     Dave Kleiman, for one.

   20    Q     Is it possible, Dr. Wright, that the information that

   21    Dave Kleiman utilized in creating this fragmented key system

   22    was contained in the encrypted thumbnail drive that was kept

   23    close to him and with which he was found deceased?

   24    A     It's very likely that it was within Dave's house.

   25    Q     We've gone over, and we've seen, as well, and you've been
                                                                             30239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 30 of


    1    deposed twice, part of which had to do with trust documents,

    2    trust documents and declarations that you've made with respect

    3    to trust documents.

    4                Are you in a position, Dr. Wright, to be able to

    5    contact any of the trustees for those trust documents and

    6    demand that they give you the missing fragmented keys that you

    7    need to decrypt the file?

    8    A     No.

    9    Q     Dr. Wright, please tell the Judge in your own words,

   10    please explain in your own words why you cannot, why you have

   11    not obtained the necessary keys to decrypt the encrypted file

   12    that would allow you to comply with the Court's order and

   13    avoid the circumstances that we find ourselves in.

   14    A     Dave was tasked, as part of helping me destroy everything

   15    and hiding things, with making sure that there was a long time

   16    between any of this ever coming back to me, if it was ever

   17    worth anything.    Part of that was I guess you'd call them a

   18    bonded courier over here.      We call it DX in Australia.      There

   19    were services that were only to be sent after certain events

   20    or times, the earliest time being in January '20.

   21    Q     And before that?

   22    A     Dave could have contacted people that he was involved

   23    with if the Court ordered him, but Dave died, so there's no

   24    way -- Dave didn't -- I made sure Dave didn't tell me who he

   25    used.
                                                                             31239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 31 of


    1    Q     And how is it, Dr. Wright, that you were comfortable with

    2    disassociating yourself to such an absolute degree -- because

    3    you may never receive the fragmented keys -- at that time?

    4    How is it that you entrusted Dave with that information such

    5    that you have absolutely no control over the Bitcoin or the IP

    6    encrypted in the file?

    7    A     It was Dave who talked me out of destroying it utterly.

    8                Back in 2011 it was not worth a lot of money, and I

    9    thought it was a millstone that would drag my life to hell.

   10    It was already dragging other people's lives to hell.

   11                Drug markets, terrorist markets, they're not about

   12    freedom.    They're not honest.     Dave talked me out of

   13    destroying it utterly.      If I had my way, I would have put a

   14    hammer through the hard drive that held those.

   15    Q     Dr. Wright, have you willfully failed to comply with

   16    Judge Reinhart's order in this case to provide a list of the

   17    public addresses to Ira Kleiman?

   18    A     No.

   19                MS. McGOVERN:    I have no other questions.      I have no

   20    further questions, Your Honor.

   21                THE COURT:   Okay.   It's 12:30.    What's your

   22    pleasure, Counsel?     Do we want to -- I can go for another 15

   23    minutes or so, start cross-examination, or we can break now

   24    and just come back a little earlier.        Mr. Freedman.

   25                MR. FREEDMAN:    I think it makes sense we just break
                                                                             32239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 32 of


    1    now, and we'll come back a little earlier.

    2                THE COURT:    Okay.   Let's break now.    We'll come back

    3    at 1:30 for cross-examination of Dr. Wright.

    4                Dr. Wright, you are still in testimony mode, so you

    5    may discuss your test -- you may talk to your lawyers over the

    6    break, but you may not discuss your testimony with them.          Do

    7    you understand?

    8                THE WITNESS:   Yes, Your Honor.

    9                THE COURT:    All right.   Thank you very much.     We'll

   10    be in recess 'til 1:30.

   11          (A recess was taken from 12:33 p.m. to 1:29 a.m., after

   12    which the following proceedings were had:)

   13                THE COURT:    Be seated, please.    Thank you.

   14                All right.    We're missing Mr. Rivero, or no?

   15                MR. RIVERO:    No.

   16                THE COURT:    We're short one.    Ms. Markoe.

   17                MR. RIVERO:    Ms. Markoe will be back, Judge.

   18                THE COURT:    Okay.   Do you want me to wait until she

   19    get here?

   20                MR. RIVERO:    No, we're good.    We can proceed.

   21                THE COURT:    Very good.

   22                All right.    Dr. Wright, if you could retake the

   23    witness stand, please.

   24                THE WITNESS:   Yes, Your Honor.

   25                THE COURT:    Thank you.
                                                                             33239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 33 of


    1                 I'll just remind you that you remain under oath.

    2                 Mr. Freedman, when you're ready and Dr. Wright is

    3    seated and comfortable, you may start.

    4                 MR. RIVERO:   Judge, may I hand a bottle of water to

    5    the doctor?

    6                 THE COURT:    Absolutely.   Thank you.

    7                 So just so everyone knows, we're going to try to go

    8    straight through this afternoon so we can make sure we get

    9    everything done.     So if you get to a point where you need a

   10    break, that's fine, just let me know.        But my plan is right

   11    now not to take a scheduled break, but I'm happy to do it if

   12    somebody needs one.

   13                 All right.    So Mr. Freedman, whenever you're ready.

   14                 MR. FREEDMAN:   Good afternoon, Your Honor.

   15                               Cross-Examination

   16    BY MR. FREEDMAN:

   17    Q     Good afternoon, Dr. Wright.

   18                 Dr. Wright you have a law degree; isn't that right?

   19    A     Yes.

   20    Q     Master's in international commercial law?

   21    A     Yes.

   22    Q     And you're working on a doctorate in law?

   23    A     Yes.

   24    Q     Given your legal background, Dr. Wright, do you

   25    understand the gravity of these proceedings?
                                                                             34239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 34 of


    1    A     Yes.

    2    Q     And you understand you're under an oath to tell the truth

    3    today?

    4    A     Yes.

    5                 MR. FREEDMAN:   Your Honor, may I approach the

    6    witness?

    7                 THE COURT:   You may.

    8                 Again, counsel, if you're going to be showing him

    9    anything, if you can just state for the record how you're

   10    identifying it and show it to him, and once it's admitted,

   11    I'll publish it for the rest of the courtroom.

   12                 Counsel should be able to see it on their monitors

   13    even if the gallery cannot.

   14                 MR. FREEDMAN:   Yes, Your Honor.    I'm marking as

   15    plaintiffs' exhibit 1.       It's Bates Defense 2413 through 2416.

   16                 THE COURT:   Okay.   So you're marking this as

   17    plaintiffs' 1.

   18                 MR. FREEDMAN:   Yes.

   19    BY MR. FREEDMAN:

   20    Q     Dr. Wright, do you recognize these documents?

   21    A     Yes.

   22    Q     This is the e-mail Dave allegedly sent you on Friday,

   23    June 24th, 2011?

   24    A     Yes.

   25    Q     And Dave's e-mail attached the trust document you're
                                                                             35239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 35 of


    1    holding behind it?

    2    A     It held what we call the trust document, yes.

    3    Q     And a PGP signature page?

    4    A     Yes.

    5    Q     And you produced all of these documents pursuant to the

    6    Court's order to produce copies of the blind trust; isn't that

    7    right?

    8    A     All documents were given to my lawyers.        I'm not sure

    9    what has been produced.      I mean, this was produced.

   10    Q     Dr. Wright --

   11                 THE COURT:   Are you moving this into evidence at

   12    this time?

   13                 MR. FREEDMAN:   Yes, Your Honor.    I'd like to move

   14    plaintiffs' exhibit 1 into evidence.

   15                 THE COURT:   Any objection?

   16                 MS. McGOVERN:   No objection.

   17                 THE COURT:   Okay.   Without objection, plaintiffs' 1

   18    will be admitted.

   19          (Plaintiffs' Exhibit No. 1 entered into evidence.)

   20                 THE COURT:   Mr. Freedman, you may proceed.

   21    BY MR. FREEDMAN:

   22    Q     And the Court ordered you to produce these documents with

   23    a sworn declaration of authenticity, Dr. Wright?

   24    A     I can only produce what I have in my possession.

   25    Q     Did the Court order you to produce these documents
                                                                             36239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 36 of


    1    pursuant to a sworn declaration of authenticity?

    2    A     They are athletically what I had in my possession.

    3    Q     Okay.   And you've sworn these documents are authentic?

    4    A     Are what?    Sorry.

    5    Q     Authentic?

    6    A     They're what were in my possession.

    7    Q     Dr. Wright, you said they were authentic.        Are they

    8    authentic?

    9    A     Uh, they are authentically documents in my possession.

   10    Q     So are they real documents, Dr. Wright?

   11    A     They're real documents, but a document means many things.

   12    They were basically files obtained, sent from Australia,

   13    sealed for many years, that I held in my basement until they

   14    were requested.

   15    Q     So they were sealed in your basement until we requested

   16    them in this litigation?

   17    A     Correct.

   18    Q     And how long were they sealed in your basement for?

   19    A     Four and a half years, at least.

   20    Q     So tell me when you believe the date you believe they

   21    were sealed from.

   22    A     I don't know.

   23    Q     But you said at least four years.       What were you counting

   24    from?

   25    A     I wasn't a director when I left from Australia to the UK.
                                                                             37239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 37 of


    1    Q     So they were sealed from about 2015 until we requested

    2    them?

    3    A     I don't know when they were sealed.

    4    Q     All right.    Dr. Wright, are these documents forgeries?

    5    A     Um, I don't know.

    6    Q     Dr. Wright, you're testifying directly before this Court.

    7    You submitted these documents, you swore to their

    8    authenticity, and now you're saying you don't know if they're

    9    authentic, if they're not forgeries?

   10    A     Um, all I can say is they are documents that were -- that

   11    look similar to ones that I've seen in the past that I haven't

   12    had any access to that are in company files that have been in

   13    my basement for years.

   14    Q     Dr. Wright, your deposition, you told me you recall

   15    receiving this e-mail on or about June 24th, 2011?

   16    A     Yes.

   17                 MR. FREEDMAN:   Okay.   Your Honor, may I approach?

   18                 THE COURT:   You may.

   19    BY MR. FREEDMAN:

   20    Q     This is an electronic PDF document you produced in -- oh,

   21    sorry, Dr. Wright.     I've given the wrong exhibit.      I

   22    apologize.     Let me grab that back.

   23                 Let's try that one more time.

   24                 MS. McGOVERN:   Can you please provide us with a

   25    copy?
                                                                             38239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 38 of


    1                 THE COURT:   So is this plaintiffs' 2?

    2                 MR. FREEDMAN:   This is plaintiffs' 2, yes, Your

    3    Honor.

    4                 THE COURT:   Okay.

    5    BY MR. FREEDMAN:

    6    Q     And this has -- it's bearing the Bates label Defense

    7    13189.

    8                 Dr. Wright, this is an electronic PDF document you

    9    produced in discovery.       Do you recognize this e-mail?

   10    A     It's very similar to the other one, yes.

   11    Q     Ah, it's almost identical to the other one; isn't that

   12    right?

   13    A     Correct.

   14    Q     Dr. Wright, you're familiar with digital metadata?

   15    A     Yes; I'm a forensic expert.

   16    Q     Okay.    So it's data about computer files?

   17    A     Yes.

   18    Q     And you're aware that PDFs, like many other computer

   19    files, have metadata associated with them?

   20    A     Yes.

   21    Q     Dr. Wright, I'd like us to look at the metadata

   22    associated with the PDF e-mail that you're holding as

   23    plaintiffs' exhibit 2.

   24                 THE COURT:   I'm sorry, have you offered --

   25                 MR. FREEDMAN:   Can I offer into evidence plaintiffs'
                                                                             39239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 39 of


    1    exhibit 2, Your Honor?

    2               THE COURT:    You are offering exhibit 2.

    3               Is there any objection?

    4               MS. McGOVERN:     No objection.

    5               THE COURT:    Admitted without objection.

    6          (Plaintiffs' Exhibit No. 2 entered into evidence.)

    7    BY MR. FREEDMAN:

    8    Q     Dr. Wright, as an officer of the court, I'm representing

    9    to you that this is a printout of the metadata that our expert

   10    pulled and formatted from the Dave Kleiman e-mail PDF you are

   11    holding as plaintiffs' exhibit 2.

   12               THE COURT:    I'm sorry, how do you -- you identify

   13    this as plaintiffs' 3?

   14               MR. FREEDMAN:     That is plaintiffs' exhibit 3, and it

   15    is the metadata associated with plaintiffs' exhibit 2.

   16               THE COURT:    Okay.    Dr. Wright, do you see what he's

   17    looking at?

   18               THE WITNESS:    I do.

   19               THE COURT:    And do you understand the question?

   20               THE WITNESS:    Yes.

   21               THE COURT:    Okay.

   22    BY MR. FREEDMAN:

   23    Q     Dr. Wright, this PDF was created -- and I'm talking now

   24    about exhibit 2.

   25    A     Uh-huh.
                                                                             40239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 40 of


    1    Q     -- in 2011; isn't that correct?

    2    A     The create date states 2011-07.

    3    Q     Okay.   But on line 4, do you see that the Adobe program

    4    that created the PDF --

    5               THE COURT:    Hold on.    Hold on.   If you're going to

    6    talk about the content of 3, are you offering 3 into evidence?

    7               MR. FREEDMAN:     Yes.

    8               THE COURT:    And any objection to 3?

    9               MS. McGOVERN:     Yes, we object, Your Honor.

   10               THE COURT:    What's the objection?

   11               MS. McGOVERN:     The objection is it's a document that

   12    has -- they haven't laid the predicate for its connection to

   13    exhibit 2, and it's hearsay.

   14               THE COURT:    All right.    I'm going to allow it

   15    conditionally upon Mr. Freedman connecting it up at a later

   16    date, and if it turns out he can't connect it up, as the

   17    fact-finder I'll disregard it.

   18               MS. McGOVERN:     Okay.

   19               THE COURT:    So I'll admit it conditionally over the

   20    objection of the defense.

   21          (Plaintiffs' Exhibit No. 3 entered into evidence.)

   22               THE COURT:    You may proceed no.

   23               MR. FREEDMAN:     And, Your Honor, Dr. Edman will

   24    testify to these documents.

   25               THE COURT:    That's fine.
                                                                             41239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 41 of


    1    BY MR. FREEDMAN:

    2    Q     Dr. Wright, do you see on line 4 the Adobe program that

    3    created the PDF has a date stamp of August 23rd, 2012?

    4    A     No; you're mischaracterizing this.

    5                 What you'll notice is that you have on line 13 a

    6    create date, but on line 12 there is a modify date.          So this

    7    is actually a document that has been altered.         You'll notice

    8    that this is actually PDF Maker 11 for Microsoft, but at

    9    line 4 it's separate.

   10                 So what you're talking about is not a create date,

   11    but like mail date, et cetera, is down there on line 21.          So

   12    this is a document that has been updated, saved or otherwise

   13    modified after the initial create date.

   14    Q     So Dr. Wright, on line 4, that's Adobe telling you the

   15    software that created this program, this PDF, was released in

   16    2012; isn't that correct?

   17    A     On line 4?

   18    Q     Yes.

   19    A     That is the marker for the software version.

   20    Q     And Dr. Wright, does it make sense to you that a document

   21    with a create date of 2011 contains an Adobe stamp from 2012?

   22                 MS. McGOVERN:   Object to form; predicate.

   23                 THE WITNESS:    Once again, you're

   24    mischaracterizing --

   25                 THE COURT:   Hold on.
                                                                             42239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 42 of


    1                 I'll overrule the objection.

    2                 THE WITNESS:   Once again, you're mischaracterizing

    3    this, because you're ignoring line 12.

    4                 So the date there isn't the create date.       That will

    5    actually be the date when it's last sort of accessed/modified.

    6    So line 4 will actually be updated because of line 12.

    7                 Now, what happens is if there's a modification,

    8    including saving additional information, whatever else, then

    9    the last version that was used will be put in.

   10                 So what you're actually conflating incorrectly is

   11    that the creation date and that the last software are related;

   12    they're not.    The modify date and the software are, because

   13    you actually override the software when you are doing that.

   14    BY MR. FREEDMAN:

   15    Q     Dr. Wright, can you look at line 12 for me like you were

   16    just a second ago?     Do you see a metadata tag of modify date?

   17    A     That is correct.

   18    Q     And do you see there's a date in that field?

   19    A     Yes.

   20    Q     And can you please read that date for the Court?

   21    A     That is the 22nd, 10 of 2014.

   22                 THE COURT REPORTER:   Say that again?     Excuse me.

   23    The 22nd what?

   24                 THE WITNESS:   The 22nd of October, 2014.

   25    BY MR. FREEDMAN:
                                                                             43239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 43 of


    1    Q     Dr. Wright, did you modify this PDF in October of 2014?

    2    A     No; I wasn't available at that time.

    3    Q     Did you ever modify this PDF?

    4    A     No.

    5    Q     Did you ever instruct anyone to modify this PDF in

    6    October 2014?

    7    A     No.

    8                And what you will --

    9    Q     Dr. Wright, you've answered the question.

   10                Did you ever instruct anyone to modify this PDF?

   11    A     I don't instruct people to modify PDFs.

   12    Q     Okay.   We're going to come back to exhibit 3 in a moment,

   13    but can you please put it aside for now?

   14                MR. FREEDMAN:    Your Honor, may I approach the

   15    witness?

   16                THE COURT:   You may.

   17    BY MR. FREEDMAN:

   18    Q     Dr. Wright, I'm handing you what's been marked as

   19    plaintiffs' exhibit 4.      And as an officer of the court, I'm

   20    representing to you that this is a printout of an object PDF

   21    contained within the PDF e-mail file from Dave Kleiman that is

   22    plaintiffs' exhibit 2, which our expert has pulled and

   23    formatted.

   24                MR. FREEDMAN:    Your Honor, I'd like to move this

   25    into evidence with the same caveat you provided for the
                                                                             44239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 44 of


    1    previous exhibit.

    2               THE COURT:    Any objection?     Let me start with that.

    3               MS. McGOVERN:     Yes, objection, Your Honor.      There's

    4    been absolutely no predicate laid for this document.          There's

    5    no connection from this document to the document that he's

    6    testifying.    It appears as though Mr. Freedman's simply

    7    testifying in the hearing without providing any kind of

    8    predicate as to the relevance of the documents.

    9               THE WITNESS:    I'd like to talk.

   10               MS. McGOVERN:     Please.

   11               THE COURT:    Let her finish her objection.

   12               Are you done, Ms. McGovern?

   13               MS. McGOVERN:     Yes.

   14               THE COURT:    Okay.   I'll overrule the objection with

   15    the same caveat, that I'll admit it conditionally.          Because

   16    otherwise, I have to potentially have Dr. Wright recalled

   17    after the witness raise the predicate.        So I'll allow it in

   18    conditionally, and if they are not able to connect it up, I'll

   19    disregard.

   20          (Plaintiffs' Exhibit No. 4 entered into evidence.)

   21    BY MR. FREEDMAN:

   22    Q     Dr. Wright, I'd like to direct your attention to line 45

   23    of this exhibit.     It starts with the word "from" in

   24    parenthesis.    Do you see it?

   25    A     I do.
                                                                             45239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 45 of


    1    Q     And then on the next line it says:       "ET."   Do you see

    2    that?

    3    A     Yes.

    4    Q     And then there's a tag that says:       "TouchUp TextEdit MP."

    5    Do you see that?

    6    A     Yes.

    7    Q     Dr. Wright, did you edit the from field of this PDF in

    8    2014?

    9    A     What I'd like to say is --

   10    Q     I'd like you to answer the question, Dr. Wright.

   11    A     What you're trying to do is lead me into something that

   12    is clearly false.

   13                 THE COURT:   Dr. Wright --

   14                 THE WITNESS:   You are creating --

   15                 THE COURT:   Dr. Wright, excuse me.     The question was

   16    simple:   Did you change the from field or not.        That's a yes

   17    or no question.

   18                 THE WITNESS:   This is not the document.

   19                 THE COURT:   I think his question was:     Did you

   20    change the from field on exhibit 2; yes or no.         It's a simple

   21    question.

   22                 THE WITNESS:   This is not the e-mail, so, no.

   23    BY MR. FREEDMAN:

   24    Q     Did you ever edit the from field of the PDF?

   25    A     This is a PDF of an e-mail, not the e-mail.        No.
                                                                             46239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 46 of


    1    Q      Did you ever have someone else edit the from field of the

    2    PDF?

    3    A      This is a PDF of the e-mail that someone has put in

    4    falsely as the e-mail and is trying to mislead the Court.

    5    This is proveably misleading by you.

    6    Q      Dr. Wright, let me make it clear.      Did you ever edit the

    7    from field of exhibit 2?

    8    A      You are proveably misleading the Court.

    9    Q      Dr. Wright, answer the question.      Did you edit the from

   10    field of exhibit 2?

   11    A      There is no -- this is a printout of a e-mail made at a

   12    later time than the e-mail that you are falsely leading the

   13    Court to believe is real evidence that you are misleading them

   14    on.

   15    Q      Yes or no, Dr. Wright.    Did you edit the from field of

   16    exhibit 2?

   17    A      There is no from field to edit.      This is a printed later

   18    document that he is now misleading the Court on.

   19    Q      Will you answer the question?

   20    A      I have.

   21    Q      Is the answer "yes"?

   22    A      You are committing perjury by falsely putting in a

   23    document.    That is not real evidence.      You have created

   24    something.

   25                THE COURT:   Dr. Wright, you throw another document
                                                                             47239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 47 of


    1    in my courtroom --

    2                THE WITNESS:    I'm sorry, Your Honor.

    3                THE COURT:   -- you will be in handcuffs so fast your

    4    head will spin.    Do you understand me?

    5                THE WITNESS:    Yes, Your Honor.

    6                THE COURT:   Okay.    Now --

    7                THE WITNESS:    I apologize.

    8                THE COURT:   -- answer his question, which is a

    9    simple question.

   10                THE WITNESS:    No.

   11                THE COURT:   Did you modify document plaintiffs'

   12    exhibit number 2?

   13                THE WITNESS:    No.

   14                THE COURT:   Next question.

   15                MR. FREEDMAN:    Your Honor, if I may?

   16                THE WITNESS:    I apologize sincerely, Your Honor.

   17                THE COURT:   Let's --

   18                THE WITNESS:    Sorry.

   19                THE COURT:   -- move on.

   20    BY MR. FREEDMAN:

   21    Q     Dr. Wright, did you ever edit the from field of

   22    exhibit 2?

   23    A     No.

   24                MS. McGOVERN:    Asked and answered.

   25    BY MR. FREEDMAN:
                                                                             48239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 48 of


    1    Q     Did you --

    2                 THE COURT:   Sustained.    He's answered the question

    3    that he didn't modify it.

    4    BY MR. FREEDMAN:

    5    Q     Did you ever have anybody else modify the from field of

    6    the PDF?

    7    A     No.

    8                 MS. McGOVERN:   Objection; asked and answered.

    9                 THE COURT:   I'll allow him to answer it one more

   10    time.

   11                 THE WITNESS:    No.

   12    BY MR. FREEDMAN:

   13    Q     Okay.    Will you drop down to line 86 for me?      Do you see

   14    it says "date" in parenthesis?

   15    A     Yes.

   16    Q     And then at line 90 it has the TouchUp TextEdit tag

   17    again?

   18    A     Yes.

   19    Q     Dr. Wright, did you ever edit the date field of this PDF

   20    in 2014?

   21    A     I have never been involved with this PDF in any way at

   22    any time on my server.       So, no.   "No" to every question.    It

   23    is not my document, no.

   24    Q     Dr. Wright, you're a forensic examiner of documents.          Are

   25    you familiar with what an e-mail transport header is?
                                                                             49239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 49 of


    1    A     Yes; and I am familiar that this is not an e-mail.

    2    Q     Essentially an e-mail's metadata?

    3    A     Yes; and this is not an e-mail.

    4    Q     And are you familiar with what the return path field in

    5    the e-mail transport header is?

    6    A     Yes.

    7    Q     And its primary purpose is to designate the address to

    8    which messages indicating nondelivery or other mail system

    9    failures are to be sent?

   10    A     Correct.

   11    Q     If delivery fails, the e-mail server will notify that

   12    address?

   13    A     Yes.

   14    Q     It's like a modern day return to sender feature on

   15    e-mails.

   16    A     That's not exactly correct.

   17    Q     All right.   Usually, the return path equates to the

   18    sender's e-mail address, right?

   19    A     No, it can be modified.     It's generally set by the user.

   20    Q     And --

   21                 MS. McGOVERN:   Your Honor, I'm just simply going to

   22    object to this line of questioning.       It is unclear to me what

   23    this document even is, and I don't see how this document

   24    relates to the ultimate question before the Court, which is

   25    whether Dr. Wright can, in fact, decrypt the file to provide
                                                                             50239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 50 of


    1    public addresses to the plaintiff.       It's a limited question

    2    before the Court, and I object to the line of questioning.

    3    It's gonna take us through the afternoon and prevent us from

    4    finishing if the hearing.

    5                 THE COURT:   Well, your client doesn't seem to be

    6    having any trouble understanding the question.         I'll allow a

    7    little bit of leeway at the beginning so that Mr. Freedman can

    8    lay whatever baseline he wants to lay, and then we'll go from

    9    there.

   10                 So I'll overrule the objection at this time.

   11    BY MR. FREEDMAN:

   12    Q     So the default of return path is usually the sender's

   13    e-mail address?

   14    A     It varies.    I wouldn't say usually, no.

   15    Q     All right.    Let's return to exhibit 3.      Can you pull it

   16    back up for me?     Let me know when you've got it.

   17    A     I have it.

   18    Q     Take a look at line 26.     Do you see the metadata tag

   19    called mail transport header?

   20    A     Received.

   21    Q     That's where the PDF captured some of the underlying

   22    e-mail's transport header?

   23    A     Yes.

   24    Q     And then to line 28, there is the first one, it was

   25    broken over two lines.      Do you see where it says "return path"
                                                                             51239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 51 of


    1    as the third sequence in that line?

    2    A     I do.

    3    Q     Can you please read the e-mail address that follows the

    4    return path tag for the record?

    5    A     This isn't an e-mail, it is a modified document that you

    6    are claiming, but it says Craig@panopticrypt.

    7    Q     And that's your e-mail address?

    8    A     No.

    9    Q     Craig@panopticrypt doesn't belong to you?

   10    A     Not anymore, no.

   11    Q     Did it belong to you in 2014?

   12    A     I stopped using it about 2013.

   13    Q     Dr. Wright, do you recognize that the face of this PDF

   14    shows, of exhibit 2, shows that Dave Kleiman sent it, but the

   15    hidden mail header shows that the return to sender address is

   16    yours?

   17    A     No, because this is not an e-mail.

   18    Q     All right.   Dr. Wright, do you see on line 26, where the

   19    mail transport header contains the word "received"?

   20    A     I do.

   21    Q     And on line 28, do you see it lists the date and time it

   22    was received?

   23    A     Yes.

   24    Q     Thursday, the 24th of June, 2011?

   25    A     Yes.
                                                                             52239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 52 of


    1    Q     So that's the e-mail server saying the e-mail was

    2    received on Thursday, the 24th of June, 2011?

    3    A     Yes.

    4                 MR. FREEDMAN:   Your Honor, may I approach?

    5                 THE COURT:   How do you mark this, Mr. Freedman?

    6                 MR. FREEDMAN:   This is plaintiffs' exhibit 5, Your

    7    Honor.   This is a calendar for the month of June 2011.

    8                 THE WITNESS:    Yes.

    9    BY MR. FREEDMAN:

   10    Q     Dr. Wright, would you please read for the record what

   11    date of the week June 24th, 2011, was?

   12                 THE COURT:   Well, hold on.    Are you offering

   13    plaintiffs' --

   14                 MR. FREEDMAN:   I'm sorry, Your Honor.     Can I offer

   15    plaintiffs' exhibit 5 into evidence?

   16                 THE COURT:   Any objection to plaintiffs' 5?

   17                 MS. McGOVERN:   No objection.

   18                 THE COURT:   Without objection, plaintiffs' 5 is

   19    admitted.

   20          (Plaintiffs' Exhibit No. 5 entered into evidence.)

   21                 THE WITNESS:    It's a Friday.

   22    BY MR. FREEDMAN:

   23    Q     It's a Friday.

   24                 Dr. Wright, do computers often mistake the day of

   25    the week?
                                                                             53239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 53 of


    1    A     When someone has modified a file on a compromised server

    2    that was hacked, and is known to be hacked, then all sorts of

    3    funny things happen.

    4    Q     Did you edit the metadata on this PDF, on this e-mail?

    5    A     No.    And you're collecting data from a known compromised

    6    server.

    7    Q     Did you ask anyone to edit the metadata?

    8    A     No.

    9                 MS. McGOVERN:   Objection; asked and answered.

   10                 THE COURT:   No, it's a different question, and he

   11    answered it.

   12                 MR. FREEDMAN:   Okay.   I think I can help us figure

   13    out why the e-mail says Thursday when it was actually Friday

   14    if, Your Honor, I can approach again?

   15                 THE COURT:   I don't need the editorial comment.       You

   16    can approach.

   17                 How do you mark this?

   18                 MR. FREEDMAN:   I've marked this as plaintiffs'

   19    exhibit 6.

   20    BY MR. FREEDMAN:

   21    Q     It's a document you produced in discovery with Bates

   22    label Defense 13459.

   23                 Do you recognize this document?

   24    A     Yes.

   25                 MR. FREEDMAN:   Your Honor, I'd like to offer this
                                                                             54239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 54 of


    1    document into evidence.

    2                THE COURT:   Any objection?

    3                MS. McGOVERN:    No objection.

    4                THE COURT:   Without objection, it's admitted.

    5          (Plaintiffs' Exhibit No. 6 entered into evidence.)

    6    BY MR. FREEDMAN:

    7    Q     Dr. Wright, do you agree that this document is very

    8    similar to the first page of exhibit 1 and 2?

    9    A     I agree the documents you obtained from a compromised

   10    server --

   11    Q     This came from you, Dr. Wright.

   12    A     No, it actually came from files that, where my staff, who

   13    were trying to put my company into liquidation at the time.

   14    Q     Well, it also purports to be sent from Dave to you; is

   15    that right?

   16    A     It is a modified document that someone has badly modified

   17    at that time, yes.

   18    Q     And it has the same subject; is that right?

   19    A     Again, it is a modified PDF of an e-mail at the time when

   20    I had staff attempting to force my companies into liquidation.

   21    Q     It has the same attachments listed?

   22    A     Again, it is a modified document which has gone before

   23    the ATO, because I had staff, and there are records of this,

   24    who wanted to force my companies into liquidation.          It is well

   25    known --
                                                                             55239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 55 of


    1    Q     So it has the same attachments listed?

    2    A     I can't tell.    It's only a name.     So there's no way of

    3    actually determining this.

    4    Q     The bodies of the e-mail appear identical?

    5    A     These are not e-mails, they're PDFs.

    6    Q     The body of the text appears identical?

    7    A     It is not an original document, it is a modified PDF.

    8    Q     Does it appear identical, Dr. Wright?

    9    A     It is a modified PDF.

   10    Q     If you could answer the question so we could get out of

   11    here today.

   12    A     No, it want.

   13    Q     It doesn't appear identical?

   14    A     No, it doesn't appear identical.

   15    Q     Where is the difference?

   16               THE COURT REPORTER:     Sir, slow down, please.

   17               THE COURT:    Re-ask your last question.

   18    BY MR. FREEDMAN:

   19    Q     Can you show me the difference in the body of the PD --

   20    of the body of exhibit 6 and exhibit 2 and 1?

   21    A     No, because I don't have the electronic documents.         No, I

   22    cannot.

   23    Q     The face of it appear identical?

   24    A     I don't make comments on the face of documents without

   25    being able to analyze them.
                                                                             56239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 56 of


    1    Q     Okay.   But the date listed is different, isn't it,

    2    Dr. Wright?

    3    A     You want me to comment on a file from a server run by a

    4    person who was trying to force me into liquidation so that

    5    they could sell my intellectual property, which is well known.

    6    Q     Dr. Wright, I just want you to tell me if the date on

    7    exhibit 6 matches the date on exhibit 1 and 2.

    8    A     I am not going to make a comment about something that

    9    you're trying to use falsified evidence to mislead the Court

   10    into believing that something is from me that came from staff

   11    documents that you are misrepresenting intentionally with

   12    knowledge.

   13                THE COURT:   Okay.   We're going to take a five-minute

   14    break.

   15                Ms. McGovern --

   16                MS. McGOVERN:    Yes.

   17                THE COURT:   -- Mr. Rivero, I suspect you need to

   18    have a conversation with your client about answering the

   19    questions --

   20                MS. McGOVERN:    Thank you, Your Honor.

   21                THE COURT:   -- that are asked and not giving

   22    speeches.

   23                MS. McGOVERN:    Thank you, Your Honor.

   24                THE COURT:   We'll be in recess for five minutes.

   25          (A recess was taken from 1:55 p.m. to 2:02 p.m., after
                                                                             57239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 57 of


    1    which the following proceedings were had:)

    2                THE COURT:   Thanks everyone, have a seat.

    3                Is everybody back?

    4                THE WITNESS:    Your Honor.

    5                THE COURT:   Hold on.

    6                THE WITNESS:    Sorry.

    7                THE COURT:   We're ready to proceed?

    8                MR. FREEDMAN:    Yes, Your Honor.

    9                THE COURT:   Okay.   Go ahead.

   10                MR. FREEDMAN:    Mr. Court reporter, would you mind

   11    reading back the last question and answer?

   12          (The court reporter read back the requested portion of

   13    the transcript.)

   14    BY MR. FREEDMAN:

   15    Q     Dr. Wright, does the date on exhibit 6 match the date on

   16    exhibit 1 and 2?

   17    A     No.

   18    Q     Do you see the date this e-mail was sent?

   19                THE COURT:   Which one, sir?

   20                MR. FREEDMAN:    Exhibit 6.

   21                THE COURT:   Thank you.

   22                THE WITNESS:    I see the date on the PDF.

   23    BY MR. FREEDMAN:

   24    Q     Okay.   Can you read that date for the Court.

   25    A     The date on exhibit 6 as a PDF is Friday, 17th of
                                                                             58239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 58 of


    1    October, 2014.

    2    Q     Dr. Wright, Dave Kleiman died in April 2013; isn't that

    3    right?

    4    A     That is correct.

    5    Q     So he didn't send this e-mail to you a year and a half

    6    after he died, did he?

    7    A     That's a PDF.

    8    Q     Dr. Wright, do you know who sent this e-mail?

    9    A     Again, this is a PDF.     There are multiple copies.

   10               MR. FREEDMAN:     Your Honor, may I approach?

   11               THE COURT:    You may.

   12    BY MR. FREEDMAN:

   13    Q     Dr. Wright, it's a PDF of an e-mail?

   14    A     It's a PDF of a modified e-mail, that's correct.

   15    Q     Dr. Wright, I have just handed you plaintiffs' exhibit 7,

   16    and as an officer of the court, I represent to you this is a

   17    printout of the metadata that our expert pulled and formatted

   18    from the e-mail you're holding, which is marked as plaintiffs'

   19    exhibit 6.

   20               MR. FREEDMAN:     Your Honor, I'd like to move

   21    plaintiffs' exhibit 7 into evidence.

   22               THE COURT:    Any objection?

   23               MS. McGOVERN:     Yes, Your Honor, we object.

   24               THE COURT:    Same basis as previously stated?

   25               MS. McGOVERN:     That is correct.
                                                                             59239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 59 of


    1               THE COURT:    Same ruling.     It's conditionally

    2    admitted, so over objection conditionally admitted.

    3          (Plaintiffs' Exhibit No. 7 entered into evidence.)

    4    BY MR. FREEDMAN:

    5    Q     Dr. Wright, could you take a look at line 20 and read the

    6    e-mail address tagged with the "mail from" to the Court?

    7    A     Craig@panopticrypt.com.

    8    Q     Let's take a look at the mail transport header line at

    9    25.   Can you read the return path for this e-mail on line 28

   10    for the Court?

   11    A     Craig@panopticrypt.com.

   12    Q     So if -- this means that if e-mail delivery failed,

   13    notification would go to Craig@panopticrypt.com?

   14               MS. McGOVERN:     Objection.

   15               THE COURT:    Legal basis?

   16               MS. McGOVERN:     Predicate.   He's asking for a

   17    conclusion based upon a document that he's never seen.

   18               THE COURT:    Dr. Wright, you can answer the question

   19    if you can answer the question.

   20               THE WITNESS:    No, because it's not an e-mail.

   21    BY MR. FREEDMAN:

   22    Q     Let's drop down to the metadata tag "from" on line 60 and

   23    read that to the Court for me, please.

   24    A     Craig@panopticrypt.com.

   25    Q     And keep dropping down.     Can you read the sender ID for
                                                                             60239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 60 of


    1    me that are on lines 82 and 99?

    2    A     Craig@panopticrypt.com.

    3    Q     For both?    Ninety-nine, as well?

    4    A     That is correct.

    5    Q     All right.   Let's jump back up.      Do you see the word

    6    "received" on lines 25, 39 -- let me know when you've found it

    7    on 25.

    8    A     Yes.

    9    Q     Thirty-nine?

   10    A     Yes.

   11    Q     Forty-three?

   12    A     Yes.

   13    Q     Forty-six?

   14    A     Yes.

   15    Q     And 49.

   16    A     Yes.

   17    Q     And you recognize this as a header field appended by each

   18    server that processes the message?

   19    A     It is a field, yes, of that type.

   20    Q     So let's track these in chronological order, which

   21    requires we start at the last "received" on line 49.          Go down

   22    to line 49 for me, and let me know when you're there.

   23    A     I'm there.

   24    Q     This "received" shows that the e-mail server indicates it

   25    received the e-mail from PCCSW01; isn't that right?
                                                                             61239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 61 of


    1    A     There's something that says PCCSW01.

    2    Q     Doctor, your name is Craig Steven Wright?

    3    A     My PC is not called CSW.

    4    Q     Doctor, your name is Craig Steven Wright?

    5    A     Yes.

    6    Q     Your initials are CSW?

    7    A     Yes.

    8    Q     So the server is telling us it received this e-mail from

    9    a computer named PCCSW number 1?

   10    A     At 14.1.18, yes.

   11    Q     And not just that, but from an authenticated sender,

   12    Craig@panopticrypt.com on lines 49 and 50; isn't that right?

   13    A     Yes.

   14    Q     Let's jump to the "received" on line 39.        That one also

   15    says that the, quote, open paren envelope-from

   16    craig@panopticrypt.com on line 41.       Do you see that?

   17    A     Yes.

   18    Q     So Dr. Wright, does this e-mail's metadata help you

   19    remember that you were the one that sent this e-mail?

   20    A     No.

   21                 MR. FREEDMAN:   Your Honor, may I approach?

   22                 THE COURT:   You may.

   23    BY MR. FREEDMAN:

   24    Q     Dr. Wright, I'm handing you what's been marked as

   25    plaintiffs' exhibit 8, and as an officer of the court, I'm
                                                                             62239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 62 of


    1    representing to you that this is object code from the PDF

    2    marked as plaintiffs' exhibit 5, which is the 2014 Dave

    3    Kleiman e-mail that our expert has pulled and formatted.

    4                 MR. FREEDMAN:   Your Honor, I'd like to move

    5    plaintiffs' exhibit 8 into evidence.

    6                 THE COURT:   Any objection?

    7                 MS. McGOVERN:   Yes, objection, Your Honor.

    8                 THE COURT:   Same objection previously state?

    9                 MS. McGOVERN:   Same objection.

   10                 THE COURT:   Same ruling.   It's conditionally

   11    admitted.

   12          (Plaintiffs' Exhibit No. 8 entered into evidence.)

   13    BY MR. FREEDMAN:

   14    Q     Dr. Wright, I'd like you to look at line 45.        Do you see

   15    where it says "from" in parenthesis?

   16    A     Yes.

   17    Q     And then two lines down, on 47, there's a metadata tag

   18    TouchUp TextEdit MP?

   19    A     Yes.

   20    Q     Dr. Wright, did you alter the "from" field of this e-mail

   21    from Craig@Panopticrypt.com to Dave Kleiman?

   22    A     No.

   23    Q     Let's go back to exhibit 7 again, if you could,

   24    Dr. Wright, and take a moment to review the "received" mail

   25    transport header metadata fields.        Just so you know where I'm
                                                                             63239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 63 of


    1    going, I want to focus on when they were all received.

    2               So if you start at line 49 for me and let me know

    3    when you're there.

    4    A      I am there.

    5    Q      We see that the first e-mail, the e-mail was first

    6    received on Friday, the 17th of October, 2014, at 1:04 and 44

    7    seconds plus 000; is that right?

    8    A      We see a marker saying that date.

    9    Q      Then if we move up to the next line, on line 46, we see

   10    that the next server received this e-mail exactly nine seconds

   11    later, on the 17th of October, 2014, at 1:04 and 53 seconds,

   12    also plus 000, which is GMT time.       Is that right, Dr. Wright?

   13    A      That date is displayed.

   14    Q      And if we move up again on line 43, we see that the third

   15    server received that e-mail in less than a second, also on

   16    Friday, the 17th of October, 2014, at 1:04 and 53 seconds,

   17    also in GMT time; is that correct?

   18    A      That is the correct date displayed on this document.

   19    Q      And if we move up to line 39, we see the fourth server to

   20    receive the e-mail received the e-mail exactly one second

   21    later, although we have to adjust the time, because the fourth

   22    server was in another time zone.       So it received it on

   23    Thursday, the 16th of October, 2014, at 21:04:54, negative

   24    400.   Do you see that?

   25    A      I see that time is listed there.
                                                                             64239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 64 of


    1    Q     And if we add four hours to 21:04:54, we'd get 1:04:54

    2    GMT time; is that correct?

    3    A     About correct if you did that.

    4    Q     And if we move up to the very first "received" on

    5    line 25, we see that the fifth server received the e-mail one

    6    second after the fourth server, but in another time zone, as

    7    well.   It arrives on Thursday, the 16th of October, 2014,

    8    20:04:55 seconds, minus 500.      Do you see that there?

    9    A     Yes.

   10    Q     And if we add five hours to 20:04:55, we'd get 1:04:55

   11    GMT time?

   12    A     About that.

   13    Q     And if we convert that final time stamp into Australian

   14    eastern daylight time, the local time in Sidney in October,

   15    that would give us October 17th, 2014, at 12:04:55 p.m.?

   16    A     Yes.

   17    Q     And assuming it took another two seconds to show up in

   18    your inbox, that matches the face of the PDF stating 17th of

   19    October, 2014, 12:04:57 pretty perfectly, now, doesn't it?

   20    A     A time plus a number adds up to another time, if that's

   21    what you're saying.

   22    Q     Now, based on the metadata we've just reviewed, it seems

   23    pretty clear that you sent this e-mail to yourself on

   24    October 17, 2014, at 12:04 and 44 seconds, and it arrived back

   25    in your inbox approximately 13 seconds later.         Would you agree
                                                                             65239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 65 of


    1    with that statement?

    2    A     No.    I was locked out of the office, and I wasn't the

    3    person managing the server on that date.

    4    Q     Dr. Wright, let's get back to the Thursday-Friday mixup

    5    and look at the mail transport fields from plaintiffs'

    6    exhibit 7, and compare it with that field from plaintiffs'

    7    exhibit 3.     So to do that, I'm going to ask you to put

    8    exhibit 3 and 7 side by side.       Let me know when you've got

    9    that lined up.

   10    A     Sorry, just bear with me a second.

   11                 I have 3 and 7.

   12    Q     On exhibit 3, can you go to line 26, and on exhibit 7, go

   13    to line 25.

   14    A     Yes.

   15    Q     So they both start off identical.       Let me read this for

   16    the record.    They both start off with PDF mail transport --

   17    sorry, strike that.     PDFX mail transport header received from

   18    gate.ford.smtp.dfw1a.e-mailsrvr.com(172.26.0.1), by

   19    ord2hub06.mex05.mlsrvr.com(172.26.1.36), with Microsoft SMTP

   20    server(TLS), ID 14.3.169.1; T-H-U, for Thursday.

   21                 Is that correct?

   22    A     That would appear to be so.

   23    Q     And then they diverge.

   24                 Exhibit 7, the e-mail dated 2014, says, 16th of

   25    October, 2014, which was a Thursday; isn't that right?          It's
                                                                             66239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 66 of


    1    at line 27.

    2    A     I don't know if it was a Thursday.

    3    Q     But exhibit 3, the e-mail dated 2011, says, 24th of June,

    4    2011, which was actually a Friday; isn't that right?          It's at

    5    line 28.

    6    A     I believe from your calendar that it was.

    7    Q     And then they go back to being identical again, right?

    8    They both conclude with 20:04:55, minus 0500, return path

    9    craig@panopticrypt.comx-spam-threshold:95; is that right?

   10    A     Yes.

   11    Q     But then the 2014 e-mail, which is exhibit 7, has the

   12    whole word, "X-spam-score," on line 30.        Do you see that?

   13    A     Yes.

   14    Q     But the 2011 e-mail, which is exhibit 3, is cut off after

   15    the letters "X-sp".       Do you see that?

   16    A     I see the PDF, yes.

   17    Q     All right.    Someone deleted the rest of the mail

   18    transport header?

   19                 MS. McGOVERN:   Object to form.

   20                 THE COURT:    Overruled.   He can answer if he can

   21    answer.

   22                 THE WITNESS:    I see those -- that isn't in the other

   23    document.

   24    BY MR. FREEDMAN:

   25    Q     So this explains the Thursday-Friday mixup.        If someone
                                                                             67239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 67 of


    1    started with the 2014 e-mail, which is exhibit 6, and edited

    2    the metadata from 16th of October, 2014, to 24th of June,

    3    2011, but forgot to change the day of the week, that's what it

    4    would show; isn't that correct?

    5    A     No.

    6    Q     No?

    7    A     It would be more complex than that.

    8    Q     Dr. Wright, let's do another comparison between the

    9    metadata for the e-mail PDF dated 2014 and 2011.         That's

   10    exhibit 6 and 3.     But I want you to look at the metadata,

   11    which is exhibit 7 and exhibit 3.

   12    A     Yes.

   13    Q     And I apologize.    It's -- the e-mails are exhibit 6 and

   14    exhibit 2, and the metadatas are exhibit 7 and exhibit 3.

   15                 So you have exhibits 7 and 3 in front of you still?

   16    A     I do.

   17    Q     Do you see line 16 on both exhibits has a metadata tag of

   18    "document ID"?

   19    A     It has a document ID, yes.

   20    Q     Let's compare that document ID across both PDFs.         Okay?

   21    They're identical; isn't that right?

   22    A     They would appear so.

   23    Q     Both documents have the document ID of

   24    75d61eff-a590-4649-ba5c-b6bd9a047e2e; is that correct?

   25    A     Yes.
                                                                             68239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 68 of


    1    Q      And go with me to the line 17 on both exhibits.        Do you

    2    see the metadata tag "instance ID"?

    3    A      Yes.

    4    Q      They're different across both PDFs; isn't that right?

    5    A      I would have to compare.

    6    Q      Go ahead.

    7    A      Yes, they do.

    8    Q      So these documents are different instances of the exact

    9    same document?

   10    A      Not necessarily.      They're different modified versions of

   11    different documents.

   12    Q      Doctor --

   13    A      (Inaudible) the same document.

   14                  THE COURT REPORTER:   I'm sorry.   What did you just

   15    say?   I'm sorry.

   16                  THE WITNESS:   They're different documents containing

   17    another document, but it's the same.

   18    BY MR. FREEDMAN:

   19    Q      Dr. Wright, this also solves why the PDF dated 2011 has

   20    an Adobe stamp of August 23rd, 2012, right?

   21    A      They're multiple modified files.

   22    Q      I mean, if the e-mail was actually sent in October of

   23    2014, as exhibit 6 shows, that would explain it, wouldn't that

   24    be right?

   25    A      No, because these aren't e-mails, but . . .
                                                                             69239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 69 of


    1    Q     Dr. Wright --

    2    A     The PDF is different.

    3    Q     Dr. Wright, did you edit exhibit 6 to turn it into

    4    exhibit 2?

    5    A     No.

    6    Q     Because -- Dr. Wright, can you look at exhibit 3 for me,

    7    the 2011 metadata?     There was a modify date of October 22nd,

    8    2014, on line 12, wasn't there?

    9    A     Yes.

   10    Q     You'd agree, would you not, that this modify date would

   11    make sense if this PDF was created five days after you sent

   12    the e-mail to yourself, on October 17th, 2014, and not in June

   13    of 2011, right?

   14    A     No, because there's a create date, as well.        So there's

   15    actually a modified and created difference in the document.

   16    Q     Hmm.    Dr. Wright, there's still some things that don't

   17    make sense.     Maybe you can clear them up for me.

   18                 Look at exhibit 7 for me.    Can you read the date

   19    next to the "create date" metadata tag of this PDF for the

   20    record?     It's on line 13.

   21    A     Yes.

   22    Q     What is that date?

   23    A     That is July 12th, 2011.

   24    Q     That's strange for the PDF of an e-mail that wasn't sent

   25    until 2014, isn't it?
                                                                             70239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 70 of


    1    A     These are both PDFs, not e-mails.

    2    Q     It's a PDF of an e-mail, Dr. Wright, that you provided.

    3    A     No; it is a PDF of documents from my staff and my server.

    4    Q     So exhibit 6, the 2014, e-mail, that's not an authentic

    5    document?

    6                THE COURT:   Well, hold on, Mr. Freedman.       If I can

    7    clarify the question.

    8                Are you asking him whether that is an accurate copy

    9    of whatever he had in his possession, or whether that is an

   10    accurate copy of what it purports to be?        In other words --

   11                MR. FREEDMAN:    I'm actually going to strike the

   12    question, if that's okay with the Court.

   13                THE COURT:   Okay.

   14    BY MR. FREEDMAN:

   15    Q     Dr. Wright, can you turn to line 12 of exhibit 7 for me,

   16    and can you please read the modify date for the Court when you

   17    get there.

   18    A     Seventh, 7th, 2011.

   19    Q     Dr. Wright, would you agree that the metadata for this

   20    PDF shows that it was modified before it was even created?

   21    A     The dates on the machine would be before when it was --

   22    oh, the create date, yes.

   23    Q     And you'd agree that shouldn't be possible?

   24    A     No, it's not -- I wouldn't agree that it shouldn't be

   25    possible.    It's actually very easy to do.
                                                                             71239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 71 of


    1    Q     Someone could have manipulated the date to reflect that?

    2    A     It would look like someone has done a simple task of

    3    setting the date back on a PC and then printing.

    4    Q     And to the extent someone wanted to argue this document

    5    was created in 2011, that would conflict with the Adobe

    6    creation version we saw at line 4; isn't that right?

    7    A     Which one . . .

    8    Q     Exhibit 7 still.

    9    A     Because they're modified, yes.

   10    Q     Of course, if the PDF was created in 2014, that Adobe

   11    stamp would be unremarkable, right?

   12    A     No, that's incorrect.     The version should actually be

   13    later than that.

   14    Q     Dr. Wright, did you purposely manipulate the metadata of

   15    the PDF exhibit 6?

   16    A     I do not manipulate metadata on things for any purpose.

   17    Q     Did you purposely manipulate the metadata of the

   18    underlying e-mail?

   19    A     No.

   20    Q     Dr. Wright, do you still maintain that exhibit 1 is

   21    authentic?

   22    A     It is an authentic document.      Of what is what you're

   23    trying to get at.

   24    Q     Is it a real e-mail?

   25    A     No, it's a PDF.
                                                                             72239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 72 of


    1    Q     Did Dave Kleiman send you that e-mail on June 24th, 2011?

    2    A     This is a PDF, not an e-mail.

    3    Q     Did Dave Kleiman send you the e-mail that that PDF

    4    represents on June 24th, 2011?

    5    A     Dave Kleiman sent me something similar to that, and there

    6    is a marker on Facebook where I can't access and change.

    7                MR. FREEDMAN:    Your Honor, may I approach?

    8                THE COURT:   You may.

    9                Are we done with exhibit 8, I think?

   10                MR. FREEDMAN:    Yes, Your Honor.

   11                MS. McGOVERN:    Your Honor, we maintain our objection

   12    to the documents that have been --

   13                THE COURT:   Yes, understood, to 3, 4, 7 and 8, which

   14    were admitted conditionally.       And like I said, at the

   15    conclusion of the hearing if you want to move to strike those,

   16    I'll entertain that motion.

   17                MS. McGOVERN:    Thank you, Your Honor.

   18                THE COURT:   Yes.    And you've preserved your

   19    objection.

   20                Okay.   How do we mark this, Mr. Freedman?

   21                MR. FREEDMAN:    Your Honor, we've marked this as

   22    plaintiffs' exhibit 9, bearing the Bates labels Defense 50985

   23    to 50989.

   24                THE COURT:   Okay.

   25    BY MR. FREEDMAN:
                                                                             73239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 73 of


    1    Q     Dr. Wright, this is a copy of the Tulip Trust I document

    2    you authenticated under oath; is that correct?

    3    A     It is a copy of a document that I was given.        It's not a

    4    document I've created, so I can only say that it is a copy

    5    I've been given.

    6    Q     It's an authentic copy?

    7    A     Of a document I've been handed.       So I cannot actually

    8    say, because I'm not one of the creators or signatories.

    9                THE COURT:   But I think, Dr. Wright, if I could

   10    clarify, I think when he says it's authentic, it means you

   11    didn't do anything to modify this document from the time you

   12    got it until you presented it to him.

   13                THE WITNESS:   Yes, Your Honor, that's correct.

   14                THE COURT:   So when you use the term "authentic," is

   15    that my understanding of what you mean, you didn't modify the

   16    document?    Is that correct?

   17                THE WITNESS:   That's -- yes.

   18                THE COURT:   I just want to make sure you and I are

   19    using the same word.

   20                THE WITNESS:   Yes.

   21                THE COURT:   So when you say it's authentic, you mean

   22    you didn't change it?

   23                THE WITNESS:   Your Honor.

   24                THE COURT:   Somebody else might have changed it

   25    before it came to you; you don't know that.         But you certainly
                                                                             74239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 74 of


    1    didn't change it; is that correct?

    2                  THE WITNESS:   Yes, that's correct, Your Honor.

    3                  THE COURT:   Mr. Freedman, with that understanding

    4    you can proceed.

    5    BY MR. FREEDMAN:

    6    Q      And Dr. Wright, does that also go for exhibit 1, the Dave

    7    Kleiman e-mail PDF that you produced, you never modified it?

    8    A      I have not modified any of these.

    9    Q      It's authentic in the same sense the Court's just asked

   10    you?

   11    A      Yes.

   12    Q      Dr. Wright, as in your declarations, I'm gonna refer to

   13    this document at Tulip Trust I, is that okay?

   14    A      Yes.

   15    Q      And as we've just been through, you've sworn it's

   16    authentic once in your May 13th declaration?

   17    A      Yes, I was handed that document.

   18    Q      Okay.    And -- right.   And just now directly to the Court

   19    you've sworn it's authentic?

   20    A      Yes.    I was handed that document from other people, and I

   21    have no test to see whether it's not authentic or not.

   22    Q      Okay.    When were you handed this document?

   23    A      I don't remember.     Not that long ago when I asked for it.

   24    Q      It's dated -- this document is dated October 23rd, 2012;

   25    is that correct?
                                                                             75239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 75 of


    1                THE COURT:   Again, before we start to talk about the

    2    content, are you going to offer the document?

    3                MR. FREEDMAN:    Apologize.     Yes, we'd like to

    4    offer -- plaintiffs would like to offer plaintiffs' exhibit 9

    5    into evidence.

    6                THE COURT:   Is there an objection?

    7                MS. McGOVERN:    No.

    8                THE COURT:   Without objection, plaintiffs' 9 is

    9    admitted.

   10          (Plaintiffs' Exhibit No. 9 entered into evidence.)

   11                MS. McGOVERN:    We don't have a copy of these just

   12    for purposes of our having a complete set.        I know I can see

   13    it, but . . . oh, is this it?       Okay.    Got it, sorry.   Thanks.

   14                THE COURT:   Got it?   Okay.

   15    BY MR. FREEDMAN:

   16    Q     Dr. Wright, this is a copy of the trust document that

   17    controls the Bitcoin that's being held for your family; is

   18    that correct?

   19    A     No, it is not correct.

   20    Q     Did it at any point hold the Bitcoin for you?

   21    A     No.

   22                As I've said, there was a technical solution, and I

   23    asked for a legal solution to be put around that.         The

   24    technical solution controls the Bitcoin.

   25    Q     And this is the legal solution?
                                                                             76239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 76 of


    1    A     I'm led to believe so.

    2    Q     The legal solution that controls access to billions of

    3    dollars-worth of Bitcoin?

    4    A     No, there is no legal access to be able to get access to

    5    the Bitcoin.

    6    Q     And you haven't seen it until shortly before we requested

    7    it?

    8    A     No.   As I said, I didn't want anything to know about some

    9    of these things.

   10                MR. FREEDMAN:    Your Honor, may I approach?

   11                THE COURT:   You may.

   12                MR. FREEDMAN:    Your Honor, as an officer of the

   13    court, I'm representing to you that this is the metadata

   14    associated with one of the font files contained within Tulip

   15    Trust I PDF that has been extracted by our expert.

   16                THE COURT:   Okay.

   17                MR. FREEDMAN:    And I'd like to move it into

   18    evidence.

   19                THE COURT:   All right.    So, first of all, how do you

   20    mark this document?

   21                MR. FREEDMAN:    Exhibit 10.

   22                THE COURT:   Okay.   And Ms. McGovern, I assume the

   23    same objection, but other than --

   24                MS. McGOVERN:    Same objection, Your Honor.

   25                THE COURT:   Okay.
                                                                             77239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 77 of


    1               MS. McGOVERN:     I don't know what the predicate is

    2    for these metadata documents that are being used as exhibits

    3    to examine or cross-examine Dr. Wright on with respect to

    4    trust agreements.

    5               THE COURT:    All right.    My understanding is that --

    6    I don't know what he's going to ask about it, but that he will

    7    have a witness who will testify that that witness conducted

    8    some sort of forensic examination of exhibit 9, and exhibit 10

    9    has some connection to exhibit 9.       If he connects it up, he

   10    connects it up.    If he doesn't, he doesn't.

   11               MS. McGOVERN:     Okay.

   12               THE COURT:    I'll allow the questioning for now.

   13               MS. McGOVERN:     Your Honor, and I hate to be

   14    difficult about this.

   15               THE COURT:    You're not being difficult.

   16               MS. McGOVERN:     But I also don't understand the

   17    connection between a show cause hearing that is attacking the

   18    authenticity of trust documents, when the issue before Your

   19    Honor is whether Dr. Wright has the ability to provide a list

   20    of the public addresses for the remaining Bitcoin that he

   21    hasn't been able to provide.

   22               THE COURT:    Well, Dr. Wright swore a declaration on

   23    May the 8th which says that he put something into this trust,

   24    and that that something could be used to regenerate the public

   25    addresses.    So I think it's a direct connection, so I'll allow
                                                                             78239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 78 of


    1    the question.

    2               MS. McGOVERN:     Thank you, Your Honor.

    3               THE COURT:    Ten is now admitted over objection

    4    conditionally.

    5          (Plaintiffs' Exhibit No. 10 entered into evidence.)

    6    BY MR. FREEDMAN:

    7    Q     Dr. Wright, can you tell me how a document that is dated

    8    2012 contains a font file from Microsoft that was copyrighted

    9    in 2015?

   10    A     Because the update of Calibri --

   11               THE COURT REPORTER:     Say that again, please.

   12               THE WITNESS:    The update of Calibri -- it's spelled

   13    C-a-l-i-b-r-i -- was an update when the new version came out

   14    in 2015.   Calibri actually dates to I believe 1998 originally.

   15    So when the new version of Microsoft comes out, they issue a

   16    new copyright.    So the font is exactly the same, whether

   17    you're talking about 2013, 2009 or 1998.

   18    BY MR. FREEDMAN:

   19    Q     Dr. Wright, that file came out of the Tulip Trust PDF

   20    that's dated 2012.     How is it dated copyrighted 2015?

   21    A     Someone could have printed it at any time.        This is,

   22    again, not a document that I created, so I don't know the

   23    history of it.

   24    Q     Dr. Wright, would it surprise you to learn that there are

   25    actually five font files in this PDF that have been digitally
                                                                             79239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 79 of


    1    signed by Microsoft in 2015?

    2    A     Again, I don't know when this has been printed.         It's --

    3    I mean, these are clearly digitally signed images of

    4    signatures.    They're not a scanned piece of paper.

    5    Q     All right.    Dr. Wright, font file copyrights aside, this

    6    trust was created and is dated clearly in 2012; is that right?

    7    A     The file is dated that date, yes.

    8    Q     And you submitted a declaration on May 13th, saying:          "In

    9    October 2012, a former trust document was executed;" is that

   10    correct?

   11    A     Yes.

   12    Q     And this is that trust document?

   13    A     This wasn't trust -- it wasn't executed by me.         So I've

   14    been given it by the people at Abacus, and I can only say I

   15    received a document from the people at Abacus.         Whether they

   16    updated it at any point, I don't know.

   17    Q     And you swore that it was executed in 2012 based on your

   18    personal knowledge; isn't that right?

   19    A     I swore that a trust was executed on 2012.

   20                 MR. FREEDMAN:   Your Honor, this is plaintiffs'

   21    exhibit 11 and 12.

   22                 THE COURT:    Right.   Now, hold on.   I want to make

   23    sure we're careful.       I believe these were -- these documents

   24    had previously been filed with me under seal, or partially

   25    re -- and they were filed in full under seal, and then they
                                                                             80239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 80 of


    1    were redacted, and the redacted version was filed in the

    2    public record.    But what's been handed to me are the fully

    3    unredacted copies, so I just want to make sure we're working

    4    off the documents that we want to be working off in the public

    5    record.

    6               Maybe you want to talk to each other and just

    7    make -- I haven't heard an objection.

    8               MS. McGOVERN:     I'm sorry, Your Honor.     I was

    9    following and nodding, thinking that --

   10               THE COURT:    Yeah.

   11               MS. McGOVERN:     Yes, we agree.    We object to the use

   12    of a non-redacted document in a public proceeding.

   13               THE COURT:    Okay.   Mr. Freedman, we're just -- I

   14    haven't ruled on that, but where are we going with this?          If

   15    you're just going to ask him questions about things that are

   16    in the redacted document, I think we can use these as a

   17    working copy, but what we'll put in the public record is

   18    what's in the public record.      If you're going to go into

   19    things that have been redacted in the public record, I just

   20    need to reconsider the basis for that.        So if you could just

   21    be clear about that as you go.

   22               MR. FREEDMAN:     Your Honor, I don't have the redacted

   23    copies in front of me, but all I intend to do is show that

   24    Dr. Wright swore on his personal knowledge:         "In October 2012,

   25    a former trust document was executed," and then he then swore
                                                                             81239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 81 of


    1    in -- that's the May 13th declaration.        Sorry, the May 8th

    2    declaration.    And then the May 13th declaration, he then

    3    provided this document as the authentic copy of the document

    4    he referenced.

    5               THE COURT:    Okay.   So just help me out.     The first

    6    document -- how are these marked?       I'm sorry, 11 and 12?

    7               MR. FREEDMAN:     Yes, Your Honor.    And I accidentally

    8    handed them up to you without marking which is which.

    9    Dr. Wright has the operative copies.

   10               THE COURT:    Dr. Wright, if you wouldn't mind telling

   11    me, which one is marked as 11?       Is it the document dated May

   12    the 8th or the document dated May 13th?        Just look at the last

   13    page, sir.    That will help you.

   14               THE WITNESS:    May the 8th is number 11.

   15               THE COURT:    Thank you.

   16               THE WITNESS:    And the 13th is number 12, Your Honor.

   17               THE COURT:    Okay.   So, first of all, Mr. Freedman, I

   18    can take judicial notice of the documents that have been

   19    previously submitted and filed with the Court.         So to the

   20    extent you just want to point out that the documents say what

   21    they say, I can take judicial notice of that, and we can rely

   22    upon the documents that are already redacted in the public

   23    record.

   24               MR. FREEDMAN:     That's fine with me, Your Honor.

   25               THE COURT:    If you have other questions, I'm not
                                                                             82239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 82 of


    1    precluding that --

    2               MR. FREEDMAN:     No, no.

    3               THE COURT:    -- but if that's all you're going for.

    4               MR. FREEDMAN:     No, that's all I would like to do.

    5               THE COURT:    Then I will take judicial notice.       I

    6    don't know the docket numbers off the top of my head, but I

    7    will take judicial notice of the two declarations of

    8    Dr. Wright, which I believe are both filed in the record in

    9    redacted form.

   10               MR. FREEDMAN:     So do you want me to just take those

   11    exhibits down, we don't have to put them in the record,

   12    or . . .

   13               THE COURT:    Correct.

   14               So I'm not -- you haven't offered 11 and 12; I'm not

   15    admitting 11 and 12.     You can either reuse those numbers, or

   16    we'll just skip them in sequence.

   17               And maybe my clerk will quickly look up what those

   18    docket entries are so we can put those in the record.

   19    BY MR. FREEDMAN:

   20    Q     Okay.   Dr. Wright, when this trust was created it named

   21    two beneficiaries; is that correct?

   22    A     I would have to look at the document.

   23    Q     Okay.   Well, can you take a look at exhibit 9 for me.

   24    Let me know when you're on exhibit 9.

   25               THE WITNESS:    Yes.   Which page would you like me to
                                                                             83239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 83 of


    1    look at?

    2    BY MR. FREEDMAN:

    3    Q     First page of exhibit 9, it says:        "Deed of trust between

    4    Wright International Investments, LTD, and Tulip Trading,

    5    LTD," and those are defined as the parties.

    6                 Do you see that?

    7    A     Yes.

    8    Q     And then if you look on the second page, Bates labeled

    9    50986, paragraph 1:     "That we will act as holder and as

   10    nominee agent and trustee for the parties who are at all times

   11    the beneficial owners."

   12    A     Sorry, where am I looking?      Sorry.

   13    Q     This is the second page of the exhibit, defense 50986,

   14    paragraph 1 at the top.

   15    A     Yes.

   16    Q     Okay.    So, Dr. Wright, when this trust was created in

   17    2012, it named two beneficiaries, Wright International

   18    Investments, LTD, IBC number 064409.        Is that correct?

   19    A     That doesn't -- where does it say they're beneficiaries?

   20    Sorry.

   21    Q     Well, they're defined as the parties on page 1, correct?

   22    A     But that doesn't make them a beneficiary.

   23    Q     Okay.    And then let's go to the second page, defense

   24    50986, and look at 1, paragraph 1 at the top:         "That we will

   25    act as holder and as nominee agent and trustee for the
                                                                             84239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 84 of


    1    parties, who are at all times the beneficial owners."

    2               MS. McGOVERN:     Your Honor.

    3               THE WITNESS:    That's what it says.

    4               THE COURT:    Hold on.    Hold on.

    5               Again, Mr. Freedman, maybe I can save you some

    6    effort.

    7               In Dr. Wright's declaration dated May the 8th, he

    8    identifies at paragraph 13 the two beneficiaries as Wright

    9    International Investments, LTD, and Tulip Trading, LTD.

   10               MR. FREEDMAN:     That works.

   11    BY MR. FREEDMAN:

   12    Q     Dr. Wright --

   13               MS. McGOVERN:     Your Honor, if I could just interrupt

   14    very quickly.    I believe this document, as well, Your Honor,

   15    was provided under seal.

   16               THE COURT:    Plaintiffs' 9 I don't believe has ever

   17    been filed with the Court.

   18               MS. McGOVERN:     Pardon me?

   19               THE COURT:    Plaintiffs' 9 you're talking about?

   20               MS. McGOVERN:     I believe so.    I say it in an

   21    abundance of caution.     I can't confirm it right now, but

   22    because it does have the -- it has information regarding

   23    the -- the trustees.

   24               THE COURT:    Yeah, we -- I can tell you, I do not

   25    recall plaintiffs' 9 ever being admitted.        To the extent there
                                                                             85239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 85 of


    1    is information in plaintiffs' 9 that the Court has previously

    2    ordered redacted --

    3                MS. McGOVERN:    We'll do the same.

    4                THE COURT:   -- we can agree, I hope all parties will

    5    just agree that we'll redact this document.

    6                Plaintiffs' 9 is admitted subject to redaction, to

    7    conform to the prior redactions stated by the Court, unless

    8    either party wants to use material that was previously

    9    redacted, in which case I'll have to entertain that

   10    separately.

   11                Is that okay, Mr. Freedman?

   12                MR. FREEDMAN:    To redact the actual copy of the

   13    document?

   14                THE COURT:   The document that was admitted

   15    previously as plaintiffs' exhibit 9.        To the extent it

   16    contains information in it that has previously been redacted

   17    from other documents, can we agree that it will be redacted

   18    from 9 before 9 is filed in the record?        Unless you want to

   19    use that other information, in which case I'll hear you on

   20    that?

   21                MR. FREEDMAN:    The only thing I don't know, Your

   22    Honor, is I'd like to reference the document.         I --

   23    plaintiffs -- defendant objected strenuously to me asking

   24    questions about the trust at the closed deposition, and I need

   25    to ask these questions now.
                                                                             86239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 86 of


    1                THE COURT:   No, as I recall what was redacted -- and

    2    I don't have the redacted document in front of me, and I can

    3    pull it up -- what was redacted are things like the equivalent

    4    of a corporate identification number.

    5                MS. McGOVERN:    That is correct.

    6                THE COURT:   The names of some minor children.

    7                MS. McGOVERN:    That is correct.

    8                THE COURT:   Things like that.

    9                The names of the trustees were not redacted.

   10                MS. McGOVERN:    Right.

   11                THE COURT:   The names of the beneficiaries were not

   12    redacted.

   13                So ask your questions.

   14                Ms. McGovern, if you think he's going into something

   15    that has been redacted, you can point that out.

   16                MR. FREEDMAN:    Your Honor, I'll tell you straight

   17    out, I need to discuss the IBC numbers, which, I don't know,

   18    but I can't imagine are confidential, but, I mean, maybe they

   19    are.

   20                THE COURT:   All right.

   21                MR. FREEDMAN:    But I must use them for this hearing.

   22                THE COURT:   All right.    Ms. McGovern, is there an

   23    objection to the IBC numbers, or perhaps -- is there an

   24    objection to use the IBC numbers?

   25                MS. McGOVERN:    No.
                                                                             87239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 87 of


    1                 THE COURT:   Okay.   See?   Easy.

    2                 All right.   Go ahead, Mr. Freedman.

    3    BY MR. FREEDMAN:

    4    Q     So Wright International Investments, LTD, IBC number

    5    064409, is that right, Dr. Wright, that's identified as a

    6    party and a beneficiary --

    7                 THE COURT REPORTER:    Sir, sir, slow down.     Can you

    8    ask your question again?

    9                 MR. FREEDMAN:   Yes.

   10    BY MR. FREEDMAN:

   11    Q     Let's go back to page 1 of plaintiffs' exhibit 9.

   12    A     I'm on that.

   13    Q     Okay.    And the first party and beneficiary as identified

   14    in your declaration is Wright International Investments, LTD,

   15    IBC number 064409; is that correct?

   16    A     That's what this document says.

   17    Q     Okay.    And IBC stands for International Business Company?

   18    A     I believe so.

   19    Q     And Tulip Trading, LTD, IBC number 093344?

   20    A     Yes.

   21    Q     And that's consistent with your deposition testimony

   22    today, Dr. Wright, also taken under oath, that you created

   23    Tulip Trading in 2011, after you had separated from Lynn, but

   24    before you divorced in 2012; is that correct?

   25    A     No, I didn't create it.       A company called Abacus created
                                                                             88239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 88 of


    1    it, and it was held with bearer shares.

    2    Q      During that time period?

    3    A      This was created I believe in 2011 with bearer shares,

    4    yes.

    5    Q      And Dr. Wright, isn't it true that actually neither you

    6    or Dave Kleiman had anything to do with Tulip Trading in 2012?

    7    A      No, that is not correct.

    8               MR. FREEDMAN:     Your Honor, may I approach?

    9               THE COURT:    You may.

   10               Thank you.

   11               MR. FREEDMAN:     Your Honor, plaintiffs' exhibit 11

   12    bearing Bates labels Defense 58790 through 58793 is offered

   13    into evidence.

   14               THE COURT:    Okay.   So, wait, we're just going back

   15    and reusing number 11?

   16               MR. FREEDMAN:     Correct.

   17               THE COURT:    It's not the same 11 we looked at

   18    before.

   19               MR. FREEDMAN:     Correct.

   20               THE COURT:    Ms. McGovern, any objection to number

   21    11?

   22               MS. McGOVERN:     No objection.

   23               THE COURT:    Without objection, it's admitted.

   24           (Plaintiffs' Exhibit No. 11 entered into evidence.)

   25    BY MR. FREEDMAN:
                                                                             89239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 89 of


    1    Q     Dr. Wright, this is an e-mail you produced that reflects

    2    an October 16, 2014, e-mail exchange between you and Dennis

    3    Mayaka, from Abacus Offshore; is that correct?

    4    A     That is correct.

    5    Q     And let's flip to the second to last page for me so we

    6    can follow the conversation in chronological order.          That's

    7    defense 58792.     The subject is "aged shelf company;" is that

    8    right?

    9    A     Yes.

   10    Q     And Denis' e-mail to you says on the second line, quote:

   11    "We received your message requesting for an aged shelf

   12    company.     Please find attached a list of our shelf companies.

   13    Kindly let us know which company you would like to take.

   14    Additionally, once you identify the company, please fill the

   15    attached form and e-mail it back to us."

   16                 Do you see that?

   17    A     Yes.

   18    Q     And then if we move one e-mail up, we see that you

   19    respond selecting Tulip Trading, Limited, with a date of

   20    July 21st, 2011, and a number of 93344; is that correct?

   21    A     Yes.

   22    Q     And we know from Tulip Trust I, which is exhibit 9, that

   23    93344 number is actually Tulip Trading's IBC number; isn't

   24    that correct?

   25    A     It matches.
                                                                             90239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 90 of


    1    Q     And if we move up to the next e-mail, we see that Denis

    2    responds telling you the price of Tulip Trading?

    3    A     It's a bit cheap, but anyway.

    4    Q     And one more e-mail up, we see you respond to Denis,

    5    still on October 16th, 2014, writing:        "Yes, please reserve

    6    it.   How do I pay?"

    7    A     Yes.

    8    Q     Do you see that?

    9                 One more e-mail up, Denis responds telling you:

   10    "Thanks, the company has been reserved for you"?

   11    A     Yes.

   12    Q     And then the next two e-mails, there's a back and forth

   13    about the cost of the -- and the bank details.         Do you see

   14    that?

   15    A     Yes.

   16    Q     And if we come to the very last e-mail, we see that you

   17    e-mail Denis on October 17th, 2014, telling him that, quote:

   18    "Due to the limits on the account for new international

   19    transfers, this will be completed in parts," and then stating

   20    that:   "Payment one is attached for 1650 American."         Do you

   21    see that?

   22    A     I do.

   23                 MR. FREEDMAN:   Your Honor, may I approach?

   24                 THE COURT:   You may.

   25                 I'm sorry.   If you're publishing this I didn't have
                                                                             91239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 91 of


    1    the screen on.    I apologize.

    2               MR. BRENNER:    Yeah, I was going to ask you that.

    3               THE COURT:    The record should reflect the witness

    4    had a copy, I had a copy, counsel had a copy, but the public

    5    was not able to see the document.       So I've now made it

    6    available to the public.

    7               MR. FREEDMAN:     Your Honor, I've handed the witness

    8    plaintiffs' exhibit 12, bearing the Bates label Defense 46670,

    9    a document Dr. Wright produced in discovery.         I'd like to move

   10    this into evidence.

   11               THE COURT:    Any objection, Ms. McGovern?

   12               MS. McGOVERN:     No objection.

   13               THE COURT:    Admitted without objection.

   14          (Plaintiffs' Exhibit No. 12 entered into evidence.)

   15    BY MR. FREEDMAN:

   16    Q     Dr. Wright, this is the bank transfer receipt of the

   17    first payment of 1650 --

   18               THE COURT:    Hold on, I'm sorry.     One thing before we

   19    publish this.    Should we -- do we need to redact the account

   20    numbers or the SWIFT number?

   21               MR. FREEDMAN:     Do we need to, you're asking, Your

   22    Honor?

   23               THE COURT:    I think as a general practice in this

   24    court we do redact bank account numbers.        I don't know if

   25    that's a sufficiently -- if that's a full bank account or not
                                                                             92239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 92 of


    1    a full bank account number, but I just want to point out to

    2    the counsel before I publish this.

    3                MR. FREEDMAN:    Your Honor, I'm not going to discuss

    4    those exhibits, so -- and I don't mind if you just don't

    5    publish this to the public, and we can just have the counsel,

    6    the witness and the Court look at the document.

    7                THE COURT:   Well, if it's in evidence, I need to

    8    publish it to the public.      So what I'm going to do is I'm

    9    going to redact the account number and just have you -- you

   10    can just cross it out on the document.

   11                MR. FREEDMAN:    Okay.

   12                THE COURT:   And then when you -- at the close of the

   13    hearing, when you submit all the documents electronically, you

   14    can redact that line.

   15                MR. BRENNER:    Your Honor, do you want to redact

   16    where it says they bank with and that account number?

   17                THE COURT:   Where it says account number starting

   18    with a 2.

   19                MR. BRENNER:    Okay.

   20                THE COURT:   If you can just cross that out.

   21                MR. BRENNER:    I can.

   22                And I'm not sure the ELMO is connected to the screen

   23    right now.

   24                THE COURT:   It should be on.

   25                MR. FREEDMAN:    I'm going to switch this one redacted
                                                                             93239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 93 of


    1    for the published one.

    2                  THE COURT:   Very good.

    3                  It's admitted without objection with that minor

    4    redaction.

    5                  I don't know if the ELMO is connected to the

    6    projector.      There it is.   Now it's published.

    7    BY MR. FREEDMAN:

    8    Q      Dr. Wright, this is the bank transfer receipt of that

    9    first payment of 1650 that you referenced in your

   10    October 17th, 2014 e-mail to Denis that you sent at 4:21 p.m.,

   11    isn't it?

   12    A      No.

   13    Q      Okay.    The transfer receipt is --

   14    A      Abacus isn't in the United States.      I still pay Denis

   15    now.   Denis doesn't have a United States bank account.         Denis

   16    has no dealings with the U.S. at all.

   17    Q      Dr. Wright, do you see right under recipient's details,

   18    you're transferring to Abacus Seychelles, Limited?

   19    A      I see name, Abacus Seychelles, Limited.       I see New York.

   20                  Abacus have no dealings -- Denis has no dealings

   21    with New York.      Denis is not involved with America at all.

   22    Q      Dr. Wright, this transfer receipt is likewise dated 17th

   23    of October, 2014?

   24    A      Yes.

   25    Q      And it has a time stamp of 4:15:12 p.m., which is about
                                                                             94239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 94 of


    1    six minutes before you sent the e-mail to Denis we were

    2    looking at in 11?

    3    A     It is a document saying that, yes.

    4    Q     And at the bottom, it references Invoice 393888, part 1.

    5    Do you see that?

    6    A     Yes.

    7                 MR. FREEDMAN:   Your Honor, may I approach?

    8                 THE COURT:   You may.

    9                 MR. FREEDMAN:   Your Honor, I've just handed the

   10    witness plaintiffs' exhibit 13, which is bearing Bates label

   11    Defense 00046664.     This is a document Dr. Wright produced in

   12    discovery, and we'd like to offer it into evidence.

   13                 THE COURT:   Any objection?

   14                 MS. McGOVERN:   No objection.

   15                 THE COURT:   Without objection, plaintiffs' 13 is

   16    admitted.

   17          (Plaintiffs' Exhibit No. 13 entered into evidence.)

   18    BY MR. FREEDMAN:

   19    Q     Dr. Wright, you'll see this is Invoice 39888 that's

   20    referenced in your bank transfer?

   21    A     As I said, that's not a real bank transfer, because it

   22    has a company that doesn't deal with the U.S.

   23    Q     And this invoice is dated also October 17th, 2014?

   24    A     That document is dated that date.

   25    Q     This is the same date as your last e-mail to Denis?
                                                                             95239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 95 of


    1    A     My last e-mail to Denis --

    2    Q     In October -- sorry, let me rephrase that.

    3                 This is the same date as your last e-mail to -- as

    4    your e-mail to Denis in plaintiffs' exhibit 11.

    5    A     Yes, it's the same date.

    6    Q     And it's -- this invoice, it's for the purchase of a

    7    Seychelles 2011 shelf company.       Do you see that?

    8    A     That's what it says.

    9    Q     And in the top right corner it says:       "Company Details,

   10    Tulip Trading, Limited?

   11    A     Yes.

   12                 MR. FREEDMAN:   Your Honor, may I approach?

   13                 THE COURT:   You may.

   14                 MR. FREEDMAN:   Your Honor, I've just handed to the

   15    witness what's been marked as plaintiffs' exhibit 14, bearing

   16    the Bates label Defense 588811 through 588832.         This is a

   17    document Dr. Wright produced in discovery, and it includes one

   18    native of the Bates, because it's easier to review the color

   19    copy.

   20                 Plaintiffs would like to offer this into evidence.

   21                 THE COURT:   Any objection?

   22                 MS. McGOVERN:   No objection.

   23                 THE COURT:   Plaintiffs' 14 is admitted without

   24    objection.

   25          (Plaintiffs' Exhibit No. 14 entered into evidence.)
                                                                             96239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 96 of


    1    BY MR. FREEDMAN:

    2    Q     Dr. Wright, you'll recognize exhibit 14 as an e-mail from

    3    Denis to you dated October 20th, 2014?

    4    A     No, I don't.

    5    Q     Do you see it has a "from" of Denis at

    6    AbacusOffshore.com?

    7    A     Yes, I do.

    8    Q     And it's to Craig.Wright@HotwirePE.com?

    9    A     Yes, I see that.

   10    Q     And the e-mail says in the body, quote:        "Please find

   11    attached corporate documents for Tulip Trading, Limited"?

   12    A     Yes, I see that.

   13    Q     And it attaches Tulip Trading's Certificate of

   14    Incorporation, Memorandum of Association and Articles of

   15    Association?

   16    A     Yes, I see that.

   17    Q     Well, let me get this straight.       A company you didn't buy

   18    until 2014 is listed as a beneficiary of a trust document you

   19    claimed was formed in 2012?

   20    A     No.   You have put documents I don't recognize.

   21    Q     Documents you produced in discovery?

   22    A     Yes, from other machines in my organization.

   23    Q     Dr. Wright, can you turn back to exhibit 6 for me?

   24    You'll remember that's the 2014 e-mail from Dave Kleiman.

   25    A     Uh-huh.
                                                                             97239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 97 of


    1    Q     The one that was dated a year and a half after he died.

    2    A     I see the PDF, yes.

    3    Q     And the date is October 17th, 2014?

    4    A     That is correct.

    5    Q     And that's the exact same day you purchased Tulip Trading

    6    from Denis, at Abacus?

    7    A     No, it's not.

    8    Q     Dr. Wright, you forged this document in 2014 to try and

    9    create evidence that Dave transferred Bitcoin into a trust

   10    under your control, didn't you?

   11    A     No, I did not.

   12    Q     Dr. Wright, let's return to the Tulip Trust I document

   13    that you swore was exe -- sorry.

   14               Doctor, let's return to the Tulip Trust I document

   15    that you swore was executed in October 2012.

   16    A     Which number was that?

   17    Q     That's exhibit 9.

   18    A     Which I was told was, yes.      I was given that document.

   19    Q     Okay.   On the last page of that exhibit there's another

   20    purported trustee of Tulip Trust I.

   21    A     What number is this again?      Sorry, 9.

   22    Q     It's exhibit 9.

   23    A     Yes, I've got it.

   24    Q     And the last page of that exhibit for me.

   25               MR. BRENNER:    The last page?
                                                                             98239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 98 of


    1                 MR. FREEDMAN:   Second to last page?

    2                 THE COURT:   Last page.

    3                 MR. FREEDMAN:   The last page of the document.

    4    BY MR. FREEDMAN:

    5    Q     Another purported trustee of Tulip Trust I is, and I

    6    quote:   "The company in the UK registered by number 08248988"?

    7    A     Yes.

    8    Q     And in your May 8th declaration, you swore that this

    9    company is Coin LTD, UK; is that correct?

   10    A     It isn't anymore, but it was for a time.

   11    Q     Dr. Wright, isn't it true that, just like Tulip Trading,

   12    you didn't own this company until 2014?

   13    A     That one was fixed up later when we found out that --

   14    when Uyen told me it wasn't purchased correctly.         We had to go

   15    back to the company and pay fees.

   16                 MR. FREEDMAN:   Your Honor, may I approach?

   17                 THE COURT:   You may.

   18                 MS. McGOVERN:   Your Honor, with respect to

   19    exhibit 9, there's information that's personal to Dr. Wright.

   20    I don't believe it should be published until it's properly

   21    redacted.

   22                 THE COURT:   If you would give me sort of page and

   23    location of what you think should be redacted.

   24                 MS. McGOVERN:   Yeah, if you could look at page 5,

   25    Your Honor.
                                                                             99239
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 99 of


    1               THE COURT:    One second.

    2               Okay.   And where on page --

    3               MS. McGOVERN:     Page 5 of exhibit 9, which contains

    4    information regarding Craig Steven Wright, passport number.

    5               THE COURT:    Oh, passport number.     Absolutely, we can

    6    redact the passport number.

    7               Anything else on that page, Ms. McGovern --

    8               MS. McGOVERN:     No.

    9               THE COURT:    -- that you believe should be redacted?

   10               Okay.   I'm going from memory, but I thought when we

   11    redacted the declaration, we did redact the PGP key ID that's

   12    listed there, as well, the two PGP key IDs.

   13               MR. FREEDMAN:     Your Honor, those are publicly

   14    available.

   15               THE COURT:    They are?    Okay.   Never mind.

   16               MS. McGOVERN:     I'm sorry, what is this?

   17               MR. FREEDMAN:     Your Honor, I've handed to the

   18    witness what has been marked as plaintiffs' exhibit 15 bearing

   19    the Bates label Defense 54388 through 54442.

   20               THE COURT:    Okay.

   21               MR. FREEDMAN:     This is a document Dr. Wright

   22    produced in discovery, and plaintiffs would like to offer it

   23    into evidence.

   24               THE COURT:    Any objection?

   25               MS. McGOVERN:     Your Honor, we've produced this
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 100100
                                                                              of 239


     1    document under seal.     This contains information concerning a

     2    completely separate proceeding before the Australian Tax

     3    Authority.

     4               THE COURT:    Let me see counsel at sidebar so we can

     5    discuss this more fully.

     6         (The following proceedings were held at sidebar:)

     7               THE COURT:    All right.    So Ms. McGovern, you have an

     8    objection.   Is it that the -- there are -- there's information

     9    in this document that is sensitive and irrelevant?

    10               MS. McGOVERN:     Yes.

    11               THE COURT:    Mr. Freedman, before you -- let me --

    12    Mr. Freedman, are you going to talk about the entire document

    13    or just a discrete portion?

    14               MR. FREEDMAN:     Just discrete portions.      And I don't

    15    think they'll object to that portion, but, I mean, the

    16    document shows that the Australian tax office --

    17               THE COURT:    Hold on.    Let's do this.    It's a little

    18    before 3:00 o'clock.     Why don't we take a five-minute break.

    19    Why don't you sit down with Ms. McGovern during the break, and

    20    Mr. Rivero, show them the pages in the document that you would

    21    like to use, and maybe we can just extract the actual pages,

    22    rather than putting in a multi-hundred-page document --

    23               MS. McGOVERN:     Agreed.

    24               MR. FREEDMAN:     Sure.

    25               THE COURT:    -- that contains a lot of irrelevant
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 101101
                                                                              of 239


     1    information.

     2               So we'll take a five-minute break.

     3         (Sidebar conference concluded.)

     4               THE COURT:    All right.    We're going to take a

     5    five-minute break.

     6               Dr. Wright, you may step down.       Remember, you can't

     7    discuss your testimony with counsel.

     8               THE WITNESS:    Thank you, Your Honor.

     9               THE COURT:    Thank you.

    10         (A recess was taken from 2:48 p.m. to 3:04 p.m., after

    11    which the following proceedings were had:)

    12               THE COURT:    Okay.   Mr. Rivero, you wanted to . . .

    13               MR. RIVERO:    Judge, the only thing I was saying was

    14    we don't have a confidentiality issue as to those three pages.

    15    Ms. McGovern wants to address the evidentiary questions.

    16               THE COURT:    Okay.

    17               MR. RIVERO:    So we don't object to using it without

    18    redaction.

    19               THE COURT:    Okay.   And so hold on.     Just, again, so

    20    my record is clear, have we recast plaintiffs' 15 as just

    21    three pages from the larger document?

    22               MR. RIVERO:    Oh, yes.    Just to make the record

    23    clear, Judge, the three pages --

    24               MR. FREEDMAN:     Plus the cover page?     Just the cover

    25    page.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 102102
                                                                              of 239


     1               MR. RIVERO:    Judge, we have it marked as

     2    plaintiffs' 15, and what Mr. Freedman has showed you is he's

     3    now said the cover of 15; what is marked at the bottom as

     4    ending in 4392, which is page 5 of 55.

     5               THE COURT:    Okay.

     6               MR. RIVERO:    Then the page that is 17 of 55, which

     7    ends in Bates 4404.

     8               THE COURT:    Okay.

     9               MR. RIVERO:    And finally, Judge, the fourth page

    10    that Mr. Freedman has shown us is page 19 of 55, ending 4406.

    11               And to be clear, we don't have an issue with using

    12    those pages, because they were previously sealed.          So on

    13    confidentially, it's not an issue; however --

    14               THE COURT:    There's an evidence --

    15               MR. RIVERO:    -- there's an evidentiary issue.

    16               THE COURT:    Okay.   Now, just again, so my record is

    17    clear, plaintiffs' exhibit 15 is now a composite exhibit

    18    comprising five pages?

    19               MR. RIVERO:    One request, Judge.      Could we request

    20    the file number on the cover sheet, which is File Ref, File

    21    reference, on the right-hand side top third?

    22               THE COURT:    Oh, I see that.

    23               MR. RIVERO:    Yep.

    24               THE COURT:    Sure.

    25               MR. RIVERO:    If we could have that redacted.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 103103
                                                                              of 239


     1               THE COURT:    Okay.   Mr. Freedman, any objection to

     2    redacting the file reference number?

     3               MR. FREEDMAN:     No, Your Honor.

     4               THE COURT:    Okay.   I'll grant that request.

     5               Okay.   So now we've identified exhibit 15 is a

     6    composite exhibit of five pages.

     7               Ms. McGovern, you have an evidentiary objection.

     8    I'll hear that.

     9               MS. McGOVERN:     Yes, Your Honor.    Thank you very

    10    much.

    11               We object because -- on the basis of hearsay.          This

    12    is a document which contains actually multiple layers of

    13    hearsay.   It's a document that deals with the decision for a

    14    nonparty to this proceeding, and it involves out of court

    15    statements, which presumably Mr. Feldman (sic) is going to be

    16    introducing for the truth of the matter asserted.

    17               THE COURT:    Mr. Freedman.

    18               MR. FREEDMAN:     It's an impeachment exhibit, Your

    19    Honor.   I asked the witness a question, he denied it, and I'm

    20    using this to impeach him.

    21               THE COURT:    Okay.   So Mr. Freedman, you're saying

    22    you're only trying to introduce this to show that it's

    23    inconsistent with something else that Dr. Wright said, not for

    24    the truth of what's asserted in it?        Is that -- you say you

    25    want to impeach him because it's inconsistent with a prior
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 104104
                                                                              of 239


     1    statement that he's made?

     2               MR. FREEDMAN:     Your Honor, could I take one minute?

     3               THE COURT:    Yeah.

     4               MS. McGOVERN:     Your Honor, if I could also just add

     5    for the record to our objection, that because the document

     6    can't be admitted for the truth of the matter asserted because

     7    it's hearsay, it also can't be used to impeach, particularly

     8    since, in the pages that are proposed to be introduced, these

     9    are not statements by Dr. Wright.       These are statements by

    10    other parties, presumably made related to a particular subject

    11    matter, but it isn't technically a correct impeachment

    12    sufficient to overcome the hearsay objection.

    13               THE COURT:    Okay.   Thank you.    I'll let Mr. Freedman

    14    respond.

    15               Okay.   Mr. Freedman?

    16               MR. FREEDMAN:     Your Honor, I'm going to withdraw the

    17    exhibit for now, but I'm going to -- I may use it again in a

    18    moment.

    19               THE COURT:    Okay.   All right.    You may proceed.

    20    BY MR. FREEDMAN:

    21    Q    Dr. Wright, isn't it true that you were under

    22    investigation by the Australian tax office in 2014.

    23    A    That is not true.

    24    Q    Rephrase that, Dr. Wright.       Is it true that the

    25    Australian tax office conducted an audit of some of your
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 105105
                                                                              of 239


     1    companies?

     2    A    Yes.

     3    Q    And during that audit process they asked you questions?

     4    A    Of course.

     5    Q    And you gave answers?

     6    A    That's what an audit is, yes.

     7    Q    And as part of that investigation, did the Australian tax

     8    office accuse you of purchasing Coin UK, 08248988, after 2014?

     9    A    I have no idea.     I resigned as a director partway through

    10    this.    So, like this document, I wasn't there at that stage at

    11    the end.

    12    Q    Isn't it true --

    13                MS. McGOVERN:    Your Honor, I'm going to object to

    14    this line of questioning to the extent that it has to do with

    15    a nonparty in a separate proceeding on relevance grounds, Your

    16    Honor.   It's . . .

    17                THE COURT:   Okay.   Well, I think as to the last

    18    question, Dr. Wright says he doesn't know.         So let's see the

    19    next question.    If there's an objection, I'll rule on it.

    20    BY MR. FREEDMAN:

    21    Q    Dr. Wright, isn't it true that there are public Companies

    22    House records from the United Kingdom showing that you didn't

    23    acquire control over 08248988 until January of 2014?

    24    A    I don't know.     I don't do company secretarial.       Back in

    25    that time you're talking about here.        I didn't do it; we had
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 106106
                                                                              of 239


     1    other people doing it.      I had secretarial services later take

     2    over.   We had a CFO at one stage.      So I can't comment on

     3    company secretarial, because it wasn't my job.

     4    Q    Dr. Wright, when did you purchase Coin -- sorry, let me

     5    strike that.

     6                Dr. Wright, when did you purchase 08248988?

     7                MS. McGOVERN:    Same objection, Your Honor.

     8                THE COURT:   I'll allow it.

     9                He references this in his declaration and is

    10    identified as one of the trustees of the trusts, which there's

    11    been testimony may have had some of the keys that would be

    12    necessary to decrypt.      So I'll allow the question.

    13                THE WITNESS:    I didn't.

    14    BY MR. FREEDMAN:

    15    Q    I'm sorry?

    16    A    I didn't purchase it.

    17    Q    Dr. Wright, you've stated that there is a legal solution

    18    and a technical solution to preventing you access to the

    19    trust; is that correct?

    20    A    Yes.

    21    Q    And you've split -- you've~-- the technical solution is

    22    based on Shamir's Secret Sharing Scheme; is that correct?

    23    A    In part, yes.

    24    Q    And that means that there is a minimum amount of key

    25    slices that are required to access the encrypted file; is that
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 107107
                                                                              of 239


     1    correct?

     2    A    There are separate slices for each part of the file.             So

     3    there's not one set of Shamir keys.

     4    Q    How many parts of the file are there?

     5    A    Of which file?     Sorry.

     6    Q    The file that you're saying you can't get access to.

     7    A    Okay.   So there is a file, and that consists of many

     8    files inside, so a compressed file.        Each of those files has a

     9    differently calculated encryption key, as I've been saying.

    10    It's a hierarchical system, where, based on a combination of

    11    the file hash and the original encryption key -- there are a

    12    variety of those -- there are multiple Shamir secrets.           So

    13    there is one for the Genesis block, there is one for a

    14    first-level file, and there is one for other files.

    15               So all up, there -- I think there are four or

    16    five -- I can't remember off the top of my head -- different

    17    versions of this.     If it was five, though, the fifth one is

    18    derived from the fourth anyway.       So there's only effectively

    19    four different versions of key I need to get.

    20    Q    And which one do we need access to to recreate the list

    21    of Bitcoin you've mined?

    22    A    There's not really a number.       But one of these is a eight

    23    of 15 scheme, where I have some keys, Denis has some keys, and

    24    other people have keys.      Dave had keys, and he was told to

    25    arrange to have them stored with bonded courier.          He could
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 108108
                                                                              of 239


     1    have had some of them written down at home, and it's possible

     2    that he had some on his hard drives.

     3    Q    So it's an eight of 15 scheme?

     4    A    Yes.

     5                MR. FREEDMAN:    Your Honor, can I approach?

     6                THE COURT:    Yes.

     7                So let me just, if we could ask Dr. Wright.        You say

     8    an eight of 15?    Was that --

     9                THE WITNESS:    Yes, Your Honor.     So eight slices of

    10    15 that have total.      So if you get --

    11                THE COURT:    There are 15 total keys, but you need

    12    eight of them to decrypt the file?

    13                THE WITNESS:    Yes.

    14                THE COURT:    Okay.

    15                THE WITNESS:    And you need it in special orders, as

    16    well.

    17                THE COURT:    Okay.    Understood.

    18                But you don't need all 15, you need eight of them.

    19                THE WITNESS:    No; you need the right eight.      If you

    20    get them in the wrong order it won't work.         It's a one of --

    21    so you have about 32 million possible combinations, even if

    22    you have the eight.      So you need to know which order they go

    23    in, as well.

    24                THE COURT:    Okay.

    25    BY MR. FREEDMAN:
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 109109
                                                                              of 239


     1    Q    Dr. Wright, you know the order that they go in?

     2    A    Not off the top of my head, no.

     3    Q    How would you find out the order that they go in?

     4    A    It was written down.

     5    Q    Where?

     6    A    On a document.

     7    Q    Where is that document?

     8    A    It would be on a server somewhere.

     9    Q    Which server?

    10    A    I couldn't tell you without looking.

    11    Q    Have you looked?

    12    A    Other people have copies.

    13    Q    Have you looked?

    14    A    I have.    I don't have a copy at the moment, as far as I

    15    know.   It's possible that there could be on one of those hard

    16    drives.   Other people -- I haven't looked at any of those hard

    17    drives.   Other people have copies.

    18    Q    So the key to billions of dollars-worth of Bitcoin, you

    19    have no idea where the key to that exists?

    20    A    No, I have ideas of where it exists.

    21    Q    And you are under a court order to do everything you

    22    could to produce those keys, and you have not even produced

    23    the list of the order of the keys?

    24    A    They're not keys.

    25    Q    The order of the slices?
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 110110
                                                                              of 239


     1    A    The slices would be giving up information.         So, Your

     2    Honor, it's the equivalent of giving over your private key to

     3    spend money.    So I don't believe I was ordered to hand over

     4    information that would help you in intersecting money.

     5    Q    Well, how hard could you have looked if you didn't even

     6    locate the instruction sheet for this $12 billion secret?

     7                MS. McGOVERN:    Objection; foundation.

     8                THE COURT:   It's argumentative.     You can rephrase.

     9                MR. FREEDMAN:    Never mind, Your Honor.      I'm going to

    10    move on.

    11                Your Honor, I have just handed to the witness

    12    plaintiffs' exhibit 16, which bears the Bates label Defense

    13    56403 through 56407.     It's a document that Dr. Wright produced

    14    in discovery, but since it's incredibly difficult to read in

    15    its Bates format, I have attached the natives in color to the

    16    back of the exhibit, and I -- plaintiffs move to move this

    17    exhibit into evidence.

    18                THE COURT:   Is there an objection to plaintiffs' 16?

    19                MS. McGOVERN:    I'm sorry, I'm just trying to

    20    understand what exhibit 16 is.       This is -- I have the June --

    21    the June 24th, 2011, e-mail.

    22                THE COURT:   Ms. McGovern, just take a second and

    23    look at it, and then if you have an objection, I'd be happy to

    24    hear you.    But take your time and look at it.

    25                MS. McGOVERN:    I object to this document to the
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 111111
                                                                              of 239


     1    extent that it is offered for the proposition that it is a

     2    complete document or represents a complete document.          It

     3    appears to be a compilation of several things.

     4               THE COURT:    All right.

     5               MR. FREEDMAN:     Your Honor, this is how it was

     6    produced to us from the defendant, as one document, Bates

     7    labels 56403 through 56407.

     8               THE COURT:    I'll overrule the objection on that

     9    basis.

    10               MS. McGOVERN:     If I could just make one more

    11    statement for the record for purposes of this objection.

    12               THE COURT:    Yes.

    13               MS. McGOVERN:     I apologize.    Just that Mr. Rivero

    14    wanted to add something.      I actually think it's important, as

    15    well.

    16               Just because we've produced it in such a manner,

    17    Your Honor, doesn't mean that it actually was meant to

    18    represent a complete document.       So I -- I'm just objecting to

    19    the extent that it is being presented as a complete document.

    20               THE COURT:    I don't know that it is or not, and I

    21    haven't heard the testimony, but you will certainly have a

    22    chance to redirect, and Dr. Wright can explain if he is --

    23    needs to explain, and I'll -- it may go to the weight of the

    24    document, how it was produced, and whether it's part of a

    25    single document.    I may not need to make that finding.         But I
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 112112
                                                                              of 239


     1    note your objection.     I'll overrule the legal objection that

     2    it should not be admitted, but the issues you're raising may

     3    go to the weight that I give it.

     4               It's admitted over objection.

     5         (Plaintiffs' Exhibit No. 16 entered into evidence.)

     6    BY MR. FREEDMAN:

     7    Q    Dr. Wright, can you please flip to the third to last page

     8    of that exhibit for me, which is the demonstrative of native

     9    Defense 56405.    Third to last page.

    10    A    This one?

    11               THE COURT:    It's on the screen in front of you, as

    12    well, Dr. Wright.

    13               THE WITNESS:    Yes.

    14    BY MR. FREEDMAN:

    15    Q    Dr. Wright, this purports to be a Bitmessage from Dave

    16    sent on November 6, 2012; is that correct?

    17    A    I'm sorry, I can hardly read it.

    18               THE COURT:    If you look at the hard copy,

    19    Dr. Wright, the third one from the back is another printout.

    20               THE WITNESS:    I'm sorry.

    21               THE COURT:    It's okay.

    22               THE WITNESS:    It's very small, and I'm getting old.

    23               THE COURT:    We all are.

    24               THE WITNESS:    I don't have any glasses with me, I'm

    25    sorry.   Does anyone have any reading glasses?        I apologize.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 113113
                                                                              of 239


     1                MR. RIVERO:    I don't know that they're going to

     2    help, Dr. Wright, but then remember, I'm disabled.

     3         (Laughter.)

     4                THE WITNESS:   I apologize.

     5                THE COURT:    See what you can do.

     6                THE WITNESS:   I'm not as young as I used to be.

     7                Actually, these work.     Thank you.

     8                THE COURT:    Because the pending question is simply,

     9    Dr. Wright, do you recognize this to be a Bitmessage from

    10    Mr. Kleiman to -- it purports to be a Bitmessage from

    11    Mr. Kleiman to you dated November the 6th, 2012.

    12                THE WITNESS:   Yes.

    13                THE COURT:    Is that what you believe it to be?

    14                THE WITNESS:   Yes.

    15                THE COURT:    Okay.   Go ahead, Mr. Freedman.

    16    BY MR. FREEDMAN:

    17    Q    Okay.    And in it, Dave tells you that there are 15 key

    18    segments; it is divided by a threshold of 12.         Do you see

    19    that?

    20    A    Yes.

    21    Q    Do you remember receiving this Bitmessage from Dave

    22    Kleiman on or about November 6, 2012?

    23    A    I can't remember the exact date, but, yes, I've seen it.

    24    Q    It was about that date, right?

    25    A    Yes.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 114114
                                                                              of 239


     1    Q     So is it eight of 15, Dr. Wright, or 12 of 15?

     2    A     As I said, there were different Shamir secret schemes.

     3    There were four of them all up.       This is one of them.

     4    Q     Well, which one is eight of 15, and which one is 12 of

     5    15?

     6    A     The eight of 15 is the key that we're talking about to

     7    regenerate all of the addresses.       This one -- if I can have a

     8    look.    Just bear with me a second.     This one concerns the

     9    Genesis key.

    10    Q     Dr. Wright, it starts off with:       "Craig, as you wanted,

    11    the trust will offer the loan to you."        How is the trust

    12    loaning you the Genesis block?

    13    A     The trust wasn't loaning me the Genesis block.         The trust

    14    was loaning Bitcoin that was held initially in Liberty Reserve

    15    and then moved to a company in Panama.        That is not the same

    16    thing.

    17                 So there's two different things.      There's a loan

    18    that was set up, and then there's the keys that were being

    19    protected.

    20    Q     Dr. Wright, the document says:       "The process is defined

    21    as follows:    The keys are divided using SSSS, Shamir Secret

    22    Sharing Scheme, you had us work on.        There are 15 key

    23    segments.     It is divided by a threshold of 12."

    24    A     Yes.

    25    Q     "The process is defined as follows" refers to the loan of
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 115115
                                                                              of 239


     1    the trust.   So by your testimony, it seems to me the trust is

     2    loaning you the Genesis block; isn't that right?

     3    A    No, that's not correct.

     4               Sorry, where are you saying about -- this is a

     5    separate trust.    So the loan is a comment to the first line,

     6    and then it's commenting about a Shamir scheme.         I don't see

     7    how they're the same.

     8    Q    Okay.   But then drop down to the one, two, three, fourth

     9    paragraph up from the bottom, it says:        "Please note that you

    10    have made me promise this against my wishes, but as you have

    11    set these conditions, you need to live with them.          The paper

    12    wallets I return to you will be included in the total for the

    13    loan.   If you do anything on the block chain, please remember

    14    your promise."

    15               What were you going to do to the block chain with

    16    the Genesis block, Dr. Wright?

    17    A    Again, you're confounding two different things.          There's

    18    a loan of Bitcoin held on a separate organization and the key

    19    controlling the Genesis key.      They're not the same thing.

    20               Moving from Liberty Exchange could have meant moving

    21    out of the exchange and actually putting things on the block

    22    chain itself.

    23    Q    All right.    Dr. Wright, let's go down to the third to

    24    last paragraph:    "You funded the trust when Bitcoin was worth

    25    hardly anything, but we have all put all we have into this.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 116116
                                                                              of 239


     1    So the gain is not yours, it remains with the trust, and in

     2    time the foundation, remember that."

     3                Why would the Genesis block be for the foundation?

     4    A     As I said earlier, the Genesis block controls the initial

     5    Bitcoin I mined and everything else.        The foundation is where

     6    I'm origin -- where I plan to give this to.         Where I said the

     7    foundation, Dave was similar to me.        Dave's a good guy.     We

     8    didn't plan on spending it.      I didn't plan on spending it.

     9    Not for me to get a jet or a yacht, not for me to buy a big

    10    house, for us to do something to make up for what I saw as my

    11    fuck up.

    12    Q     So the way this document starts is:       As you wanted" --

    13                THE WITNESS:   Excuse me language, sorry.

    14                THE COURT:   Okay.

    15    BY MR. FREEDMAN:

    16    Q     The way this document starts is:       "As you wanted, the

    17    trust will offer the loan to you.       The process is defined as

    18    follows."    It then discusses Shamir's Secret Sharing Scheme

    19    for the Genesis block, and then Dave comes back to tell you

    20    that you made a promise about the trust, not talking about the

    21    Shamir Secret Sharing Scheme anymore, and then talking about

    22    funding of the trust.      So he literally just dropped the

    23    Genesis block, Shamir Secret Sharing Scheme, in the middle of

    24    a random message about the trust?       Is that what your testimony

    25    is?
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 117117
                                                                              of 239


     1    A    To me it makes perfect sense.

     2    Q    Okay.

     3    A    But then that's why many people don't understand me.

     4    Q    Dr. Wright, this message is a fake, isn't it?

     5    A    No.

     6    Q    Dr. Wright, are you aware that Bitmessage wasn't made

     7    publicly available until November 19th, 2012?

     8    A    That's actually incorrect.

     9    Q    Dr. Wright, who forged this message?

    10    A    So what day were you saying?

    11    Q    November 19th, 2012.

    12    A    That's actually incorrect.

    13    Q    Okay.

    14    A    If you look at the GitHub, you will find that Bitmessage

    15    actually came out originally in July.

    16    Q    Of 2012?

    17    A    Yes.

    18                MR. FREEDMAN:    Your Honor, could I approach?

    19                THE COURT:   You may.

    20                MR. FREEDMAN:    Your Honor, I've just handed the

    21    witness what's been marked as plaintiffs' exhibit 17 bearing

    22    the Bates labels Defense 360 through 376.        This is an article

    23    that Dr. Wright has produced in discovery that relates to the

    24    Tulip Trust, how it works, and plaintiffs are offering it into

    25    evidence.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 118118
                                                                              of 239


     1               THE COURT:    Any objection?

     2               MS. McGOVERN:     I'm going to object to the

     3    characterization by Mr. Freedman of the document, but I

     4    otherwise do not object to its admission.

     5               THE COURT:    So as to the document itself there's no

     6    objection?

     7               MS. McGOVERN:     None.

     8               THE COURT:    Okay.   Admitted without objection as to

     9    the content, the admissibility of the document, but no

    10    agreement as to the characterization.

    11         (Plaintiffs' Exhibit No. 17 entered into evidence.)

    12    BY MR. FREEDMAN:

    13    Q    And Dr. Wright, on the fourth page of this exhibit, Bates

    14    labeled 363, it says that, and I quote:        "In the Tulip Trust,

    15    a scheme of 3 of 5 keys has been created."

    16               Do you see that?

    17    A    I see that.

    18               MR. RIVERO:    Your Honor, if I may?

    19    BY MS. McGOVERN:

    20    Q    So Dr. Wright --

    21               THE COURT:    Hold on, Mr. Freedman.

    22               Do you have an objection?

    23               MR. RIVERO:    No, Judge, just a point of order.        Not

    24    to interrupt.    I was trying to get in before the document.

    25    We've been going about two hours on cross.         We had noticed and
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 119119
                                                                              of 239


     1    brought another witness who's from the UK, and I just wanted

     2    to point that out to the Court while there was still time to

     3    address it in the course of today.

     4               THE COURT:    Okay.   Let's see how much longer we have

     5    with Dr. Wright.    I'm trying to accommodate Dr. Wright,

     6    because I know he doesn't want to come back either.          So I'll

     7    let --

     8               Mr. Freedman, do you have a sense of how much longer

     9    you have on cross?

    10               MR. FREEDMAN:     I mean, twenty minutes, max; 25.

    11               THE COURT:    Okay.   Let's --

    12               MR. FREEDMAN:     Could be less.

    13               THE COURT:    Okay.   Let's keep moving.

    14               And Mr. Rivero, we can take that up.        Thank you for

    15    reminding me.

    16               MR. FREEDMAN:     Mr. Court Reporter, do you mind

    17    reading the question and answer back, please.

    18         (The court reporter read back the requested portion of

    19    the transcript.)

    20    BY MR. FREEDMAN:

    21    Q    So Dr. Wright, is it eight of 15, 12 of 15, or 3 of 5?

    22    A    This --

    23               MS. McGOVERN:     Objection; argumentative.

    24               THE COURT:    Overruled.

    25               THE WITNESS:    This is not a Tulip Trust document.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 120120
                                                                              of 239


     1    This is a white paper that was used for a patent, where we

     2    took some of the processes involved with the Tulip Trust and

     3    created a patent document.

     4    BY MR. FREEDMAN:

     5    Q    So it's just a misrepresentation of what the Tulip Trust

     6    really requires?

     7    A    No.   It's not the Tulip Trust, it's a patent white paper.

     8    Q    Says:   "In the Tulip Trust, a scheme of 3 of 5 keys has

     9    been created."

    10    A    I called everything the Tulip Trust.

    11    Q    Dr. Wright, do you see in the one, two, three, four lines

    12    down from the top:     "The prototype implementation:       The Tulip

    13    Trust is an M of N implementation that can work off block to

    14    distribute keys securely?"

    15    A    Yes, I see that.

    16    Q    And then again it says, dropping down to the second to

    17    last:   "In the Tulip Trust," in quotes, "a scheme of 3 of 5

    18    keys has been created."

    19               And then the last sentence:       "A time release of 2020

    20    has been deployed.     This will end the trust -- it says, "ned,"

    21    but I believe it's a typo.      "This will end the trust and

    22    release the remainder in December 2020.        See external state."

    23               So you're telling me even though this is talking

    24    about the past tense referencing a prototype implementation,

    25    none of it's talking about the Tulip Trust we're talking
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 121121
                                                                              of 239


     1    about, it's a totally different Tulip Trust?

     2    A    If you look at page 336, you see examples, as it said, if

     3    18 years, et cetera, today equals whatever else.          Yes, this

     4    was used in filing and creation of a patent.         That patent has

     5    been lodged.

     6               THE COURT:    I'm sorry, Dr. Wright.      You said 336.    I

     7    think that's the wrong number.       What was the page you were

     8    looking at?

     9               THE WITNESS:    D-e-f, a whole lot of zeros, 366,

    10    sorry.

    11               THE COURT:    Sixty-six.    Okay.   Thank you very much

    12    for clarifying that.

    13               All right.    Mr. Freedman.

    14               THE WITNESS:    After taking off the glasses, I'm

    15    sorry, Your Honor, now it's blurry the other way.

    16               MR. FREEDMAN:     Your Honor, may I approach again?

    17               THE COURT:    You may.

    18               MR. FREEDMAN:     Your Honor, I've handed the witness

    19    what's been marked as plaintiffs' exhibit 18 bearing Bates

    20    labels Defense 23291 through 23292.

    21               THE COURT:    Okay.

    22               MR. FREEDMAN:     This is a document that Dr. Wright

    23    produced in discovery, and I've also attached the native

    24    version of the file, because it's extremely difficult to see

    25    the Bates labeled one.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 122122
                                                                              of 239


     1                Plaintiffs move this into evidence.

     2                THE COURT:   Any objection?

     3                MS. McGOVERN:    No objection.

     4                THE COURT:   Without objection, plaintiffs' 18 is

     5    admitted.

     6         (Plaintiffs' Exhibit No. 18 entered into evidence.)

     7    BY MR. FREEDMAN:

     8    Q    Dr. Wright, would you mind flipping to the third page of

     9    this exhibit, which is native Defense 23291, and right below

    10    the bullet points the e-mail says:       "There are 15 key slices,

    11    and the distribution is listed above, 1 through 15.          Eight

    12    slices are required to reconstruct the main files.          This is

    13    any of the eight."

    14                Do you see that?

    15    A    Which line are we on?      Sorry.

    16    Q    It's right under the bullet points.

    17    A    Yes.

    18    Q    You see that?

    19    A    Yes.

    20    Q    Dr. Wright, this is an e-mail from you to Robert

    21    MacGregor dated April 18th, 2016.        You've told Mr. MacGregor

    22    that there is no order to the eight slices required to unlock

    23    the trust?

    24    A    This is a separate thing.       This is to do with the access

    25    to the first 10 Bitcoin addresses, not the other.          This is
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 123123
                                                                              of 239


     1    referencing the exercise I did with Gavin Andreson getting

     2    access to be able to sign messages for Gavin.         This is a

     3    separate one.    I said there were four; this is one of them.

     4    Q    Do you have different trust documents for different

     5    blocks?

     6    A    Do you mean do I have different setup files, or whatever,

     7    or . . .

     8    Q    So let me just make sure I've got this straight.          You

     9    require eight of 15 without any order to access blocks 1

    10    through 10; is that correct?

    11    A    Yes.

    12    Q    You require 12 of 15 to access the Genesis block.           Is

    13    there an order requirement in that?

    14    A    Yes.

    15    Q    And you require eight of 15 to access the addresses after

    16    10, blocks 1 through 10?

    17    A    The seeds that allow me to recalculate those addresses.

    18    Q    Okay.   That's three.     What's the fourth one?

    19    A    The fourth one is another part of accessing the files and

    20    the intellectual property.

    21    Q    How many does that take?

    22    A    I can't remember.     The document is hidden in the

    23    encrypted file, and when the previous eight of 15 one is

    24    there, directions on how to access the other parts are

    25    included in the encrypted file.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 124124
                                                                              of 239


     1    Q    Okay.    So the eight of 15 that are required to unlock the

     2    addresses that the Court has ordered you to provide, who

     3    received each of the 15 key slices?

     4    A    The Court hasn't ordered me to give over the slices of

     5    those keys.

     6    Q    I'm asking you who holds the 15 key slices to access that

     7    address, those addresses?

     8    A    I hold some.

     9    Q    How many?

    10    A    I don't know off the top of my head.

    11    Q    You don't -- okay.      Who else holds?

    12    A    I haven't looked at the file.       No one asked me to look at

    13    the file.

    14    Q    You were ordered to produce the addresses; is that

    15    correct?

    16    A    Um, yes, but this is not the addresses.

    17    Q    To produce the addresses, you need to open this file; is

    18    that correct?

    19    A    I can't open that file without the --

    20    Q    Is that -- Dr. Wright, if you'd answered my question, I'd

    21    appreciate it.    To produce the addresses, you need to open

    22    that file.    Is that a correct statement?

    23    A    It is an incorrect statement and is misleading what I

    24    said.

    25    Q    What did you say, Dr. Wright?       Is it to produce the
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 125125
                                                                              of 239


     1    addresses you need to unlock that file?

     2    A    No.    What I said is you need all the different key

     3    slices.

     4                THE COURT:   Can I interrupt for a second?       Let me

     5    try it this way.

     6                                 Examination

     7    BY THE COURT:

     8    Q    Dr. Wright, there's an outermost encrypted file, correct?

     9    A    Yes.

    10    Q    Okay.    How many slices do you need for that file?

    11    A    Eight of 15.

    12    Q    Who has them?

    13    A    I don't know.

    14    Q    What efforts have you made to find them?

    15    A    I've tried looking through documents, et cetera.          The way

    16    it was set up was I gave slices to Dave, and he was directed

    17    to give them to bonded couriers that would send slices based

    18    on different events.     One of those events was June 20, 2020,

    19    was one to be returned, or one set to be returned.

    20                I don't know whether Dave set those up correctly.

    21    They used a DX service, which is bonded courier in this

    22    country, I guess, where you pay someone so that if an event

    23    happens, they will send the mail, a registered post for

    24    instance.

    25                I can't ask Dave whether he did that correctly.         To
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 126126
                                                                              of 239


     1    be able to tell the Australian tax office that I had zero

     2    control, I needed to hand over enough slices to Dave that I

     3    didn't have control.

     4    Q    Understood, but let me go back.        For this outermost

     5    encrypt file, you say you need eight of 15.         Do those have to

     6    be in a particular order or can they be in any order?

     7    A    Those ones have to be in order.

     8    Q    Okay.   Where is that order kept?

     9    A    With the --

    10    Q    Where is the necessary information to know that order

    11    kept?

    12    A    With the actual slice.      They have a number indexing them

    13    for each one.

    14    Q    Okay.

    15    A    So it would be zero one number, zero two number.

    16    Q    Okay.   And how many of those slices were -- did you keep?

    17    A    Um, I have and can get a total of seven.

    18    Q    Who else besides you and Dave do you know of who has

    19    slices?

    20    A    I know Uyen potentially had some slices.

    21    Q    Okay.   Who else?

    22    A    I don't know.     I was basically instructing Dave to make

    23    sure I didn't know who he gave them to.

    24    Q    Okay.   And so you haven't had contact with Uyen since

    25    2016, correct?
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 127127
                                                                              of 239


     1    A    That's correct.

     2    Q    So since 2016, you'd have known that you have no way to

     3    access these files, correct?

     4    A    I believe --

     5    Q    Until at least 2020, you have no ability to get to these

     6    files, is that what your testimony is?

     7    A    Yes, Your Honor.

     8    Q    Okay.    And so you knew that fact on February 19th of this

     9    year, correct?

    10    A    Yes.

    11    Q    You knew that on March 14th of this year, correct?

    12    A    Yes.

    13    Q    And you new that on April 8th of this year?

    14    A    Yes.

    15                THE COURT:    Okay.   That's all I have.

    16                Go ahead, Mr. Freedman.

    17                        Cross-Examination (Cont.'d)

    18    BY MR. FREEDMAN:

    19    Q    Dr. Wright, where is any of this information located in

    20    the documents you've provided to the Court in response to his

    21    order that you turn over the addresses?

    22    A    I don't know.     It wasn't in my documents.

    23    Q    Did you tell this to your lawyers?

    24    A    That I don't have copies.       Sorry.

    25                MR. RIVERO:   Objection.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 128128
                                                                              of 239


     1                THE COURT:   Yeah, don't answer that.      That's

     2    conversations you had with your lawyers.

     3                MR. FREEDMAN:    That's a bad question.

     4    BY MR. FREEDMAN:

     5    Q    So Dr. Wright, isn't it true that you already have enough

     6    key slices to control the trusts?

     7    A    No, it's not.

     8                MS. McGOVERN:    Asked and answered.

     9    BY MR. FREEDMAN:

    10    Q    Let's take another look at exhibit 17, which is the

    11    April 18th, 2016, e-mail from you to Robert MacGregor

    12    discussing the trusts.

    13                All right.   In this e-mail, we said that you said

    14    it's a eight of 15 scheme, any of the eight.         Do you remember

    15    that?

    16    A    I said this particular one of the four was.

    17    Q    Right.    But this is the first time we're hearing there

    18    are four different slices, so bear with me here a second.

    19    A    No, it's not.

    20    Q    Okay.    And right under that, there are 15 key slices, do

    21    you see where it says:      "I now have, without the knowledge of

    22    Uyen, Ian, et cetera, one, two, three, four, five, six, 10,

    23    11, 13, nine of the required eight key pairs."         Do you see

    24    that?

    25    A    Yes.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 129129
                                                                              of 239


     1    Q    So you do control this trust?

     2    A    This isn't a trust.      This is a set of keys that allowed

     3    me to access blocks 1 to 10.

     4    Q    You see right above that it says:        The key distribution

     5    for the seven trustees is as follows?"

     6    A    Again, as I explained, this is effectively an electronic

     7    DAC, distributed autonomous corporation, which we called a

     8    trust.

     9    Q    Who is Ian?

    10    A    Where is Ian?     Sorry, I'm trying to remember.

    11    Q    "I now have, without the knowledge of Uyen, Ian,"

    12    et cetera.

    13    A    Oh, Uyen and Ian Grigg.

    14    Q    Ian Grigg.    Why are you mentioning Ian Grigg?

    15    A    Because he wasn't a trustee, but Ian was trying to out me

    16    as Satoshi in 2015.

    17    Q    Where does Ian live?

    18    A    I don't know.

    19    Q    Okay.   Can you go to the top of that e-mail for me?          Do

    20    you see where it says -- and despite the fact that you said

    21    you have nine of the eight, you say:        "We only need one formal

    22    consent outside my direct control, that will be Denis.           The

    23    others from Savanah are no longer of concern.         It will be

    24    handy to get Uyen to sign, but if not, we are still in

    25    control."
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 130130
                                                                              of 239


     1                Do you see that?

     2    A    Yes.

     3    Q    Dr. Wright, you'd agree it makes this pretty clear that

     4    all you need is the consent of Denis to control the trust?

     5    A    No.    Again, you're misrepresenting.      This was to be able

     6    to access and sign using the first 10 blocks.

     7    Q    Isn't it true you did eventually get Denis' formal

     8    consent in 2016?

     9    A    I got Denis' formal consent, and I got Uyen's formal

    10    consent.

    11                MR. FREEDMAN:    Your Honor, may I approach?

    12                THE COURT:   You may.

    13                MR. FREEDMAN:    Your Honor, I've just handed to the

    14    witness what's been marked as plaintiffs' exhibit 19, Bates

    15    69775 through '78.

    16                THE COURT:   Uh-huh.

    17                MR. FREEDMAN:    This is a document that Dr. Wright

    18    produced in discovery, and we'd like to move it into evidence.

    19                THE COURT:   Any objection?

    20                MS. McGOVERN:    No objection.

    21                THE COURT:   Without objection, plaintiffs' 19 is

    22    admitted.

    23         (Plaintiffs' Exhibit No. 19 entered into evidence.)

    24    BY MR. FREEDMAN:

    25    Q    Dr. Wright, this document is dated on the last page
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 131131
                                                                              of 239


     1    April 28th, 2016?

     2    A      I see that.

     3    Q      And that's 10 days after the date of your e-mail to

     4    Robert MacGregor saying that you only need one formal consent

     5    outside of my direct control, that will be Denis?

     6    A      Yes.

     7    Q      And at the top of this second page of this document you

     8    say:   "Whereas, in order to ensure the trustee would abide by

     9    the trust restriction, and to ensure that a minimum number of

    10    trustees would be required in order to access or transfer the

    11    Bitcoin assets, the private keys were cryptographically

    12    divided into 15 unique key slices, each a slice, by way of a

    13    Shamir's Secret Sharing Algorythm, such that not less than

    14    eight of the 15 slices are required in order to reconstitute

    15    the private keys and thereby access the Bitcoin."

    16    A      Yes.

    17    Q      "And whereby trustee currently holds five slices."

    18    A      Yes.

    19    Q      And skip one paragraph:    "And whereas trustee has

    20    consented to provided Dr. Wright access to these slices

    21    currently held by trustee."

    22    A      Yes.

    23    Q      And it's signed by Denis?

    24    A      That looks like Denis' signature.

    25    Q      Well, you know, Dr. Wright, I became a lawyer because I
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 132132
                                                                              of 239


     1    wasn't good at math, but three plus five is eight, correct?

     2    A    Correct.

     3                But if you look, the actual makeup of which keys are

     4    required is not just any three.

     5    Q    Dr. Wright, can you go back to exhibit 17 for me?

     6    Eighteen, rather.

     7    A    Yes.

     8    Q    And let's go to the -- let's go to the second page.

     9    Sorry, the second to last page of the exhibit, which is the

    10    native version of, I guess, part of 23291 and 23292.          And do

    11    you see that your e-mail that we were just working through a

    12    moment ago is in response to an e-mail from Robert MacGregor;

    13    is that correct?

    14    A    Yes.

    15    Q    And Robert MacGregor, you testified in your deposition,

    16    was an individual to wit was involved in your sale of the life

    17    rights of Satoshi Nakamoto?

    18    A    He put those to me, yes.

    19    Q    Okay.    Something you signed?

    20    A    I don't remember.

    21    Q    Can you take a look at -- let's read through this e-mail

    22    from Robert MacGregor.     It starts off:     "I've been working

    23    through the consents we need from the trustees in order to go

    24    through the media sessions and subsequent announcements.

    25    However, before I can finalize, I need to confirm my
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 133133
                                                                              of 239


     1    understanding of the trust documents, which I have reviewed in

     2    detail."

     3                 Do you see that?

     4    A     Yes.

     5    Q     "My interpretation is as follows, as of the time the deed

     6    was entered into."

     7                 All right.   Can you do me a favor and bring up

     8    plaintiffs' exhibit 9 for me now?       Let me know when you have

     9    it.

    10    A     Sorry.   I have it.

    11    Q     Okay.    "WIL," which is Wright International Investments,

    12    Limited, "and Tulip Trading are the intended beneficiaries of

    13    the trust."    Do you see that on exhibit 18?

    14    A     I see that is what --

    15    Q     Okay.

    16    A     -- MacGregor said.

    17    Q     And then in exhibit 9, we established that those two are

    18    beneficiaries.     It was noted in your declaration, as well;

    19    isn't that right?

    20    A     I agree that that's what he said.

    21    Q     Okay.    "There were seven trustees," he then says next.

    22    And if you flip with me to -- back to exhibit 9, Defense

    23    50989, you'll see:     "Trustees to this declaration of the

    24    trust," the company in the UK registered by 08248988 is one;

    25    Ms. Uyen Nguyen, two; Craig Steven Wright, three; Dave
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 134134
                                                                              of 239


     1    Kleiman, four; Panopticrypt, five; Savanah, six; and the

     2    holder of key IDs FE6D, and, you know, ending in FE6D, BD --

     3    sorry, D4AD and 48A1.

     4                Do you see that?

     5    A    I see that.

     6    Q    So seven.

     7                And actually, Mr. MacGregor lays that out for us,

     8    Coin, which is 08248988; isn't that right?

     9    A    Yes.

    10    Q    And then CW, for Craig Wright.

    11    A    Uh-huh.

    12    Q    Uyen N., David K., Panopticrypt, Savanah, and unnamed

    13    whoever owns these three PGP keys.

    14    A    I see that.

    15    Q    So why is Robert MacGregor under the impression, someone

    16    you were working with, that this document controlled access to

    17    all of the Bitcoin?

    18    A    He was never under that impression.        There's nothing

    19    stating that here.     Mr. MacGregor didn't care about anything

    20    other than my signing with the first 10 blocks.         He wanted me

    21    to go to the media and stand and dance and be Satoshi, which I

    22    didn't want to do.

    23    Q    Dr. Wright, you'd agree that the thing that you and

    24    Robert MacGregor were e-mailing about is exhibit 9; is that

    25    correct, the trust document that Robert MacGregor says he
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 135135
                                                                              of 239


     1    reviewed?

     2    A    I do not agree.

     3    Q    Sorry?

     4    A    I don't agree.

     5    Q    You do not agree that the trust document that Robert

     6    MacGregor says he reviewed in detail and has seven of the

     7    exact trustees laid out and the exact same beneficiaries, that

     8    is -- that is not exhibit 9?

     9    A    I don't know whether it's exhibit 9.        What I'm saying is

    10    there are two layers:     There's a technical layer, and there's

    11    a legal layer.    I care more about the technical layer.

    12    Q    But Dr. Wright, if you could just answer the question.

    13    Robert MacGregor says that he has reviewed a trust document in

    14    detail.

    15    A    I'm unable to speak for Mr. MacGregor.

    16    Q    You don't know what he was talking about?

    17    A    What I cared about is what I put in the lines above.           I

    18    said which keys I had and what I could access.         I didn't talk

    19    about the legal aspect of the trust.        I cared about one

    20    aspect.   I was being told to sign with the first 10 addresses;

    21    I ended up doing that; that was it.

    22    Q    Dr. Wright, in this litigation you've produced two

    23    documents to us with the names Tulip Trust, Tulip Trust I and

    24    Tulip Trust II.    Do you recall that?

    25    A    I've called lots of things Tulip Trust.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 136136
                                                                              of 239


     1    Q    Okay.    Do you recall producing Tulip Trust I and Tulip

     2    Trust II?

     3    A    I don't recall producing them, but I know there are ones

     4    called that in this.

     5    Q    Okay.    Let's start with the exhibit 1, if you don't mind.

     6    Can we flip all the way back to exhibit 1?

     7                MS. McGOVERN:    Your Honor, I'm going to object to

     8    the extent that we're going to go over exhibits that we've

     9    gone over a lot already, and to the extent that the questions

    10    become repetitive.

    11                THE COURT:   Okay.   Let me see what the question is,

    12    and then you can object then to the actual question when it

    13    comes, but I'm assuming Mr. Freedman is not going to go back

    14    over what we've been going over.

    15    BY MR. FREEDMAN:

    16    Q    Dr. Wright, do you see in exhibit 1 under "I acknowledge:

    17    I, Dave Kleiman, have received 1,100,111 Bitcoin from Craig

    18    Wright?"

    19    A    I see that.

    20    Q    And it also says that all the Bitcoins still held in

    21    trust as of January 1st, 2020 will be returned to you?           Do you

    22    see about two lines under that:       "All Bitcoin will be returned

    23    to Dr. Wright on January 1st, 2020?"

    24    A    Again, you're confounding the enwrapping surrounding

    25    legal document with the technical solution.         They're not the
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 137137
                                                                              of 239


     1    same.

     2    Q    There's no mention of any courier here in this document,

     3    Dr. Wright?

     4    A    Nor should there be.

     5    Q    It also says:     "The trust" -- if you look all the way

     6    down to the second to last paragraph, it says:         "The trust

     7    will be accessible by two of five keys, of which the following

     8    are to always be incorporated into this by PGP fingerprint?"

     9    A    Yes.    And this wasn't implemented in that way.

    10    Q    And then it lists five keys, correct?

    11    A    No, that's not five keys there.

    12    Q    Four keys, my mistake.      It lists four keys; is that

    13    correct?

    14    A    That's correct.

    15    Q    The second one ends in FE6D.       Do you see that?

    16    A    Yes.

    17    Q    Who controls that PGP key?

    18    A    I don't know.

    19    Q    Dr. Wright, you invented Bitcoin, so I assume you

    20    recognize what is a printout from MIT's PGP database?

    21    A    Yes, I do.

    22                THE COURT:   How do we mark this exhibit,

    23    Mr. Freedman?

    24                MR. FREEDMAN:    As plaintiffs' exhibit 20.

    25                THE COURT:   And do you offer this?
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 138138
                                                                              of 239


     1               MR. FREEDMAN:     And, yes, I'd like to offer it into

     2    evidence now that Dr. Wright has said he recognizes it.

     3               THE COURT:    Any objection?

     4               MS. McGOVERN:     Objection; hearsay.

     5               THE COURT:    Overruled.

     6         (Plaintiffs' Exhibit No. 20 entered into evidence.)

     7    BY MR. FREEDMAN:

     8    Q    Dr. Wright, do you see at the top, this is the search

     9    result for FE6D?

    10    A    Yes, I see that.

    11    Q    Okay.   And do you see the user ID associated with that?

    12    A    Yes, I do.

    13    Q    And do you see it says, Satoshi Nakamoto?

    14    A    Yes, I do.

    15    Q    Okay.   Dr. Wright -- I've figured out a faster way to do

    16    this.

    17               Do you recall the May 8th declaration that the Court

    18    has taken judicial notice of?

    19    A    Not without looking at it.

    20               THE COURT:    Here you go.

    21               THE WITNESS:    Thank you, Your Honor.

    22               THE COURT:    You're welcome.

    23               The record should reflect I handed a copy to

    24    Dr. Wright, an unredacted copy to Dr. Wright.

    25               THE WITNESS:    Yes.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 139139
                                                                              of 239


     1    BY MR. FREEDMAN:

     2    Q    Dr. Wright, can you go down to -- and this is a

     3    declaration you swore was true and correct?

     4    A    Yes.

     5    Q    Based on your personal knowledge?

     6    A    Yes.

     7    Q    Can you go down to 7G for me?

     8    A    Yes.

     9    Q    The holder of PGP IDs.      And I'm going to skip all that so

    10    we can just do the last four.       Okay?

    11    A    Yes.

    12    Q    FE6D?

    13    A    Yes.

    14    Q    D4AD?

    15    A    Yes.

    16    Q    4A8 -- 48A1?

    17    A    Yes.

    18    Q    Which is Satoshi Nakamoto?

    19    A    Yes.

    20    Q    I.e. Craig Wright?

    21    A    Yes.

    22    Q    So let's go back to the Dave Kleiman Tulip Trust

    23    document, and the document says:       "It will be accessible by

    24    two of five keys," correct?

    25    A    You're confusing --
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 140140
                                                                              of 239


     1    Q      Dr. Wright, does it say two of five keys or not?

     2                  MS. McGOVERN:   Your Honor, I'd ask Mr. Freedman to

     3    allow Dr. Wright to fully explain his answer during this

     4    evidentiary hearing.

     5                  THE COURT:   Well, it's a simple question.     He's just

     6    asking him what the document says, he's not asking him to

     7    interpret the document.

     8                  So does the document say that, Dr. Wright?

     9                  THE WITNESS:    It's keys, not slices; yes.

    10                  THE COURT:   Okay.

    11    BY MR. FREEDMAN:

    12    Q      Okay.    And Dr. Wright, we've just shown that you control

    13    three of those four keys?

    14    A      Uh, no, I don't.

    15    Q      Okay.    Well, let's take a look.

    16                  The second one is FE6D.    That's the first one you

    17    identified in your declaration, correct?

    18    A      I destroyed those keys a while ago.

    19    Q      But you controlled them in 2011, correct?

    20    A      Yes.

    21    Q      Dr. Wright, can you go to page 24' -- so you controlled

    22    all three in 2011, correct?

    23    A      Uh, potentially, if I look at Satoshi, Satoshi and me,

    24    yes.

    25    Q      Okay.    Dr. Wright, can you go to the second page of that
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 141141
                                                                              of 239


     1    trust document, Bates 2415?

     2                THE COURT:    Well, before we go on, I just want to

     3    clarify, Dr. Wright, if you wouldn't mind.         So do you still

     4    have the declaration there in front of you?

     5                THE WITNESS:   I'm sorry, I gave it back to you.

     6                THE COURT:    Okay.   Let me hand it back to you.      I

     7    want to just make sure I follow the testimony.

     8                Mr. Freedman was asking you about the PGP --

     9                THE WITNESS:   Yes, Your Honor.

    10                THE COURT:    -- addresses in 7G.

    11                Are those -- when you said, "I destroyed them," I

    12    just want to make sure we're talking about the same PGP keys.

    13                THE WITNESS:   Yes, we are.

    14                THE COURT:    So the ones that are listed in 7G were

    15    destroyed back in 2000 and?

    16                THE WITNESS:   'twelve.

    17                THE COURT:    Okay.   Thank you.

    18    BY MR. FREEDMAN:

    19    Q    Were you the only one who had a copy of those keys?

    20    A    No.

    21    Q    Who else did?

    22    A    Theymos.

    23    Q    Who?    I'm sorry?

    24    A    Michael Marquardt, when he took over certain functions of

    25    Bitcoin, I didn't stop him, that including -- that included
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 142142
                                                                              of 239


     1    compromising some of my machines.

     2    Q    Dr. Wright, can you look at page 2415?         And I'm looking

     3    at the one, two, three, fourth bullet down from the top.

     4    A    241 -- sorry?

     5    Q    2415.   I'm back in plaintiffs' exhibit 1.        Defense 2415

     6    in the bottom right corner.

     7    A    Yes.

     8    Q    Four bullets down.

     9    A    Yes.

    10    Q    You see where it says:      "The following conditions are

    11    applicable at all times"?

    12    A    Yes.

    13    Q    "If I should die, Dr. Wright will be returned shares in

    14    the Tulip Trust and company 15 months after my death at his

    15    discretion"?

    16    A    Yes.

    17    Q    Dr. Wright, Dave Kleiman died in April 2013, correct?

    18    A    Yes.

    19    Q    So in October, is it, 2015 or so?

    20    A    You're talking about two different things again.          This is

    21    talking with the Liberty Reserve Bitcoin.        It has nothing to

    22    do with the key slices.

    23    Q    But you're --

    24    A    There are different legal trusts, and there are different

    25    technical trusts.     You keep putting the two and confounding
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 143143
                                                                              of 239


     1    them as if they're the same thing; they are not.          There are

     2    four different technical documents, one of which has been

     3    already accessed.     There are three remaining.      There are also

     4    legal structures around those.

     5    Q    Dr. Wright, can you go back to the first page, 2414?

     6    A    Yes.

     7    Q    You see the top:     "I acknowledge the trusts and the

     8    transfer of Bitcoin to this trust.       I have full control of all

     9    software and the keys used to manage Bitcoin as of this date"?

    10    A    Yes.

    11    Q    But it wasn't the keys to manage Bitcoin, it was just the

    12    keys to manage --

    13    A    That's incorrect.     The keys to manage Bitcoin were the

    14    alert keys.    That is a separate thing again.       The alert key

    15    was the technical aspect of Bitcoin that was disabled a couple

    16    years ago but is not Bitcoin keys to spend Bitcoin.

    17    Q    All right.    Dr. Wright, can you please return to

    18    plaintiffs' exhibit 9 for me, which is Tulip Trust I.          And if

    19    you look at the bottom of the second page, which is Bates

    20    label 50986.

    21    A    Yes.

    22    Q    Do you see in the second number 3 it says:         "All Bitcoin

    23    and associated ledger assets transferred into Tulip Trading,

    24    LTD, by Mr. David Kleiman on Friday, 10th of June, 2011,

    25    follow transfer to Mr. Kleiman from Dr. Wright on the 9th of
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 144144
                                                                              of 239


     1    June, 2011.

     2                "This formalizes the transfer from Mr. Kleiman of

     3    the assets moved 9th of June, 2011, from Dr. Wright to the

     4    care of Mr. Kleiman."

     5                Now, Dr. Wright, you recall that plaintiffs'

     6    exhibit 1, Dave allegedly says to you that he has full

     7    control, and he acknowledges transfer of the Bitcoins into the

     8    trust on June 9th, 2011, correct?

     9    A    Which other document am I looking at again?

    10    Q    Plaintiffs' exhibit 1, defense 2414, right at the top.

    11                THE COURT:   Give him a second to find it.

    12                THE WITNESS:   Again, you're confounding the two.

    13    BY MR. FREEDMAN:

    14    Q    Doctor, I'm asking you to verify that I've read this

    15    correctly:    "I acknowledge the trust and the transfer of

    16    Bitcoin to the trust," and then the date, "June 9th, 2011."

    17    Is that correct?

    18    A    You're not reading this correctly.        You are confounding

    19    the two separate pools of Bitcoin again.

    20    Q    Dr. Wright, "I acknowledge the trust and the transfer of

    21    Bitcoin to the trust."     Does it say that?

    22    A    Yes.

    23    Q    And then it says.

    24    A    It says:    "Liberty Reserve, Costa Rica."

    25    Q    Doctor, I'm in exhibit 1.       There's no Liberty Reserve
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 145145
                                                                              of 239


     1    mentioned.

     2               And it says:    "Thursday, 6th of -- June 9th, 2011,"

     3    correct?

     4    A      I would say that's 6th of -- sorry, 9th of June, 2011.

     5    Q      Okay.   And now if we go back to plaintiffs' exhibit 9,

     6    paragraph 3, we see those same dates mentioned and this same

     7    transfer mentioned.

     8    A      We also see Costa Rica Liberty Reserve.

     9    Q      Dr. Wright, there's no question pending.

    10               "All Bitcoin and associated ledger assets

    11    transferred into Tulip Trust, LTD, by Mr. Dave Kleiman on

    12    Friday, 10th of June, 2011," meaning Dave transferred Bitcoin

    13    into Tulip Trading, "following transfer to Mr. Kleiman from

    14    Dr. Write on the 9th of June, 2011."        That's that same date

    15    again, right?

    16    A      Again, this is the Liberty Reserve Bitcoin; yes.

    17    Q      So Dr. Wright, that was transferred in addition to the

    18    Liberty Reserve assets; isn't that correct?

    19    A      No, that is not correct.

    20    Q      And then in A it says:    "This formalizes the transfer

    21    from Mr. Kleiman of the assets moved the 9th of June, 2011" --

    22    that's that date again -- "from Dr. Wright to the care of

    23    Mr. Kleiman"; is that correct?

    24    A      The control of the Liberty Reserve account was moved,

    25    yes.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 146146
                                                                              of 239


     1    Q    The Liberty account that's not mentioned in exhibit 1 at

     2    all, correct?

     3    A    It doesn't need to.

     4    Q    Okay.   And then in B it says:      "This incles (phonetic),"

     5    and I think that's meant to be "includes, the 1,100,111

     6    Bitcoin held under that former arrangement and the attached

     7    conditions."

     8    A    Again --

     9    Q    Do you see that?

    10    A    This is the Liberty Reserve Bitcoin.

    11    Q    And this document also talks about key slices, doesn't

    12    it, Dr. Wright?    If you take a look at number 10 in this

    13    document, do you see it says:       "One key slice will go to each

    14    trustee, with three issued to Dr. Wright?"

    15    A    Again, this was a control system to allow communication

    16    with the lawyers.     This is a separate system to what you're

    17    confounding.

    18    Q    And those keys went to the trustees of the trust?

    19    A    Again, this is a technical solution, not the legal

    20    solution, and you're mixing the two.

    21    Q    So each trustee got one, and you got three, correct?

    22    A    This was a means of communicating with the people in

    23    Liberty Reserve, and also high security.        This is not the key

    24    slices that we were talking about before.        You are again

    25    confounding the two.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 147147
                                                                              of 239


     1    Q      Okay.   And this document specifically empowers the

     2    trustees to, among other things, disburse the assets of the

     3    trust.   That's paragraph 5, the first paragraph 5.         Do you see

     4    that up there?

     5    A      It enabled people to contact Liberty Reserve and to

     6    action the money in Liberty Reserve, which is none of the

     7    initial Bitcoin, which have not been spent.

     8    Q      And you -- so it says you got three keys, but you, in

     9    fact, got even more than three keys; isn't that correct?

    10    A      In this, no.

    11    Q      Well, let's take a look at defense 50989.

    12    A      These are separate systems.

    13    Q      And third line down, "Craig Steven Wright," do you see

    14    that?    And you also get the holder of PGP IDs.       You got those

    15    two.

    16    A      This is, again, a separate system.

    17    Q      Uh-huh.   And Panopticrypt dot -- Panopticrypt Pty, you

    18    control that company, don't you?

    19    A      No.

    20    Q      Okay.   Dr. Wright, do you see in your May 8th

    21    declaration -- sorry, no, this is -- on your May 8th

    22    declaration, this is paragraph 11:       "The contact person for

    23    Panopticrypt Pty, LTD prior to liquidation was Ramona Watts,

    24    Ms. Watts may be contacted through Rivero Mestre."

    25                 THE WITNESS:   I don't control my wife.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 148148
                                                                              of 239


     1    BY MR. FREEDMAN:

     2    Q    But your wife has the control?

     3    A    My wife had the control, yes.

     4    Q    Of Panopticrypt?

     5    A    I don't know.

     6               MR. FREEDMAN:     Your Honor, may I approach?

     7               THE COURT:    You may.

     8    BY MR. FREEDMAN:

     9    Q    Dr. Wright, I'm handing you --

    10               MR. FREEDMAN:     Your Honor, I've handed Dr. Wright

    11    what's been marked as plaintiffs' exhibit 21, Bates labeled

    12    Defense 195 through 196, that was produced by Dr. Wright.

    13    Plaintiffs would like to move it into evidence.

    14               THE COURT:    Any objection to 21?

    15               MS. McGOVERN:     No objection.

    16               THE COURT:    Without objection, plaintiffs' 21 will

    17    be admitted.

    18         (Plaintiffs' Exhibit No. 21 entered into evidence.)

    19    BY MR. FREEDMAN:

    20    Q    Dr. Wright, do you see on that second line in this blog

    21    post -- is this your blog, Dr. Wright?

    22    A    This isn't a blog -- this is a blog that I had that was

    23    compromised.

    24    Q    Okay.   And do you see on the third line down from there

    25    it says:   "Panopticrypt, and hence myself, was made a director
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 149149
                                                                              of 239


     1    in first of January, 2013?"

     2    A    I see what it says.

     3    Q    Okay.   So you were Panopticrypt, Dr. Wright?

     4    A    No, I was not.

     5    Q    Okay.   We were at plaintiffs' exhibit 9, Dr. Wright, and

     6    we were looking at the last page --

     7    A    This is Craig Steven Wright dot something.         This is not

     8    my blog, which was GSE secure -- this is a separate blog.

     9    Q    You produced it to me, Dr. Wright.

    10    A    It was in files that we had.       It doesn't mean it's my

    11    blog.

    12               THE COURT:    Okay.   Do you want to ask any additional

    13    foundational questions, Mr. Freedman, then?         It was admitted

    14    without objection, so I'll consider it, and I guess if you

    15    want -- Ms. McGovern, if you want to address that on redirect,

    16    you may.

    17               So, Mr. Freedman.

    18               Actually --

    19               MR. FREEDMAN:     Thank you, Your Honor.     No further

    20    questions.

    21               THE COURT:    No further questions.      Okay, great.

    22               MR. FREEDMAN:     On that exhibit.

    23               THE COURT:    Oh, on that exhibit.

    24         (Laughter.)

    25               THE COURT:    Actually, on that note, while we have a
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 150150
                                                                              of 239


     1    second, let me see counsel at sidebar just on scheduling.

     2         (The following proceedings were held at sidebar:)

     3               THE COURT:    I'm trying to be mindful of your witness

     4    from the UK, but obviously I want to be mindful of Dr. Wright

     5    as well, because if we don't finish with him today, he's not

     6    available until the end of July.       So, and I don't want to

     7    truncate Mr. Freedman.

     8               So in a second, I'm going to ask Mr. Freedman how

     9    much time he thinks he's got.       I'm going to suspect whatever

    10    he's got, your redirect is going to probably chew up the rest

    11    of the day, which is fine by me.       What I'm thinking with your

    12    witness is perhaps I could accommodate him by doing him by

    13    video teleconference after he returns to the UK.          That way he

    14    doesn't have to fly back to the U.S.

    15               MR. RIVERO:    Thank you.

    16               THE COURT:    If y'all want to talk about that.

    17               MS. MARKOE:    Can I talk to the witness about that

    18    and make sure?

    19               THE COURT:    Yes.

    20               MS. MARKOE:    I think that should be acceptable, but

    21    I don't want to speak for him.

    22               THE COURT:    That's why I'm talking to you now before

    23    we go back.

    24               MR. RIVERO:    Assume he agrees, Judge, thank you very

    25    much.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 151151
                                                                              of 239


     1               THE COURT:    Same thing with your witnesses.       If you

     2    have witnesses who traveled long distances and the parties

     3    agree to let them testify by video teleconference, we have

     4    that capability here in the building.        I'd be happy to do

     5    that.

     6               MR. RIVERO:    Thank you, Judge.

     7               MS. McGOVERN:     So how do you envision it going

     8    forward now?

     9               THE COURT:    Well, we're not going to finish the

    10    evidence today, right?     You all have other witnesses, they

    11    have other witnesses.     So assume we don't finish -- we finish

    12    Dr. Wright today.     I think we can do that.

    13               MS. McGOVERN:     Yes.

    14               THE COURT:    I've got to let the court reporter go by

    15    about 5:15, 5:15 at the very, very latest, but I assume we can

    16    finish that up.

    17               Then we'll pick another day, and either people want

    18    to come back live, I'll hear any live testimony that the

    19    parties want to present live.       And to the extent your witness

    20    or any other witnesses want to testify by video conference and

    21    neither party objects, we can do that on the same day we have

    22    live testimony or do it other days.

    23               MS. MARKOE:    What would be helpful is what timeframe

    24    are we thinking?    Because I can ask the witness now what his

    25    availability is to make things easier.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 152152
                                                                              of 239


     1               THE COURT:    I've got time next week.

     2               MS. McGOVERN:     Before we do that, let's just -- one

     3    thing I did want to ask Your Honor is, you say to the extent

     4    that the parties don't object.       I just want to make sure that

     5    we're all clear that Dr. Wright can testify by video

     6    conference.

     7               THE COURT:    I confess that I did see heads over here

     8    nodding in agreement.

     9               MR. FREEDMAN:     No, but not Dr. Wright.

    10               MR. BRENNER:    Your expert.

    11               THE COURT:    The experts on either side.

    12               MS. McGOVERN:     We're finishing Dr. Wright.

    13               THE COURT:    We're going to finish Dr. Wright today,

    14    because I know he's not available to the end of July if we

    15    don't finish today.     He's going to go today.      But anybody else

    16    who's witnesses, I know you have a witness that came from the

    17    UK, you have witnesses who came from far.

    18               MR. FREEDMAN:     New York.

    19               THE COURT:    I will accommodate those witnesses, and

    20    we can figure out dates.

    21               MS. MARKOE:    I'll go talk to the witness, and we can

    22    continue while I'm figuring this out.

    23               THE COURT:    I'm generally available next week.

    24               MS. MARKOE:    I'm on vacation next week.       I'm

    25    actually taking a vacation.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 153153
                                                                              of 239


     1                MR. BRENNER:    I am, too.

     2                THE COURT:    We'll figure that all out.

     3                MS. MARKOE:    Sorry, Your Honor.

     4                MR. BRENNER:    Just for the record, because counsel

     5    asked, we do not object to their expert appearing by --

     6                THE COURT:    Great.   We can all take that up at the

     7    close of business today.

     8                Mr. Freedman, rough sense, how much time do you

     9    think you got left?

    10                MR. FREEDMAN:    Ten minutes.

    11                THE COURT:    All right.

    12                MS. McGOVERN:    Could we take a break after the 10

    13    minutes?

    14                THE COURT:    You want to take a break now?

    15                MS. McGOVERN:    No, if we can finish and take a

    16    break.

    17                THE COURT:    Finish, take a 10 minute break, and

    18    you'll have your very brief redirect, and we'll be done.

    19         (Sidebar conference concluded.)

    20                THE COURT:    Mr. Freedman, whenever you're ready.

    21                MR. FREEDMAN:    I'm getting let back into the

    22    computer.

    23    BY MR. FREEDMAN:

    24    Q    Okay.    Dr. Wright, so we were looking at plaintiffs'

    25    exhibit 9, defense 50989, and --
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 154154
                                                                              of 239


     1                THE COURT:   This is the trust agreement?

     2                MR. FREEDMAN:    Tulip Trust I.

     3                THE COURT:   Right.

     4    BY MR. FREEDMAN:

     5    Q    And we've seen Craig Steven Wright, Panopticrypt, the

     6    holder of PGPs.    The second to last is Savanah.       Do you see

     7    that?

     8    A    Yes.

     9    Q    And can you go to plaintiffs' exhibit 18, and if you go

    10    to -- we're going to go to the color copy of 23291, and it's

    11    the second color copy.

    12    A    Sorry, I'm still looking for it.

    13                THE COURT:   If it's in evidence, which it is, you

    14    can just put it on the ELMO.

    15                MR. BRENNER:    Yeah, I'm trying to find the page.

    16    BY MR. FREEDMAN:

    17    Q    Do you see where it says right under those two bullets:

    18    "The argument would be that I can control Savanah to some

    19    extent"?

    20    A    Yes.

    21                THE COURT:   Dr. Wright, I think it's on the screen

    22    in front of you there.

    23                THE WITNESS:    Yes.

    24    BY MR. FREEDMAN:

    25    Q    And if you flip to the first page of that color, it says:
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 155155
                                                                              of 239


     1    "The others from Savanah are no longer of concern."          It's way

     2    at the top.

     3    A    Yes.    As I said, I took control of the first 10 keys.         I

     4    have not denied that.

     5    Q    Okay.    Dr. Wright, let's discuss your Tulip Trust II

     6    exhibit.

     7                THE COURT:   Mr. Freedman, while you're doing that,

     8    for the record, the redacted version of the May 8th

     9    declaration is in the record at docket entry 222.          So for the

    10    record of this hearing, we'll just consider that an exhibit of

    11    which I'm taking judicial notice in this proceeding, docket

    12    entry 222.

    13                MR. FREEDMAN:    Mr. Court Reporter, what's the last

    14    exhibit we entered?

    15                THE COURT:   Twenty-one is the last one.

    16                MR. FREEDMAN:    I have one copy of 22.

    17                THE COURT:   We can use it on the projector if we

    18    need to.    Let's move it along.

    19                MR. FREEDMAN:    Okay.

    20                THE COURT:   And if you want to show it to Dr. Wright

    21    and stand there, if you only have one copy for the time being,

    22    you can do that.

    23                MR. FREEDMAN:    We can put it up here.

    24                THE COURT:   First of all, let's show it to

    25    Ms. McGovern, make sure there's no objection before we show it
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 156156
                                                                              of 239


     1    to anybody.

     2               Oh, you found it.     Okay.

     3               MR. FREEDMAN:     Found some.

     4    BY MR. FREEDMAN:

     5    Q    Dr. Wright, this is --

     6               MR. FREEDMAN:     Your Honor, I've handed Dr. Wright

     7    plaintiffs' exhibit 22, which is a document he produced in

     8    discovery, Bates 50990 through 51002, and he produced actually

     9    with a sworn declaration of authenticity.        Plaintiffs move it

    10    into evidence.

    11               THE COURT:    Any objection, Ms. McGovern?

    12               MS. McGOVERN:     No objection, Your Honor.

    13               THE COURT:    Twenty-two is admitted without

    14    objection.

    15         (Plaintiffs' Exhibit No. 22 entered into evidence.)

    16    BY MR. FREEDMAN:

    17    Q    Okay.    Dr. Wright, this trust was funded with 821,050

    18    Bitcoin?

    19    A    It's to do with the legal aspect of the trust around the

    20    Bitcoin that are mined originally between 2009 and '10 that

    21    are in a cryptographic time lock.

    22    Q    The Bitcoin that are the subject of the Court's order to

    23    identify, correct?

    24    A    Again, I don't believe that, because you asked for my

    25    Bitcoin, and none of these were my Bitcoin.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 157157
                                                                              of 239


     1    Q      Dr. Wright, do you see in Recital B it says:        "The

     2    settlor has paid the trustee the sum of XBT 821,050"?

     3    A      Yes.

     4    Q      And Dr. Wright, do you see the date on this at the top of

     5    the page is the 24th day of October, 2012?

     6    A      Yes.

     7    Q      And do you see on the first page of this exhibit that the

     8    settlor is defined as Craig Steven Wright, for Wright

     9    International Investments?

    10    A      I see that it is for Wright International Investments,

    11    yes.

    12    Q      So you paid the trustee 821,000 Bitcoin after the date

    13    you said you transferred Bitcoin into a blind trust?

    14    A      No.    Wright International Investments, who owned the

    15    Bitcoin, are listed here, not me.

    16                                 Examination

    17    BY THE COURT:

    18    Q      Dr. Wright, who owned Wright International Investments?

    19    A      It was actually held by bearer shares at that stage and

    20    managed by Denis and his group.

    21    Q      And who held the bearer shares?

    22    A      Through a number of convoluted means, I controlled them.

    23    Q      Okay.   You're familiar as a lawyer with the concept of

    24    care, custody and control?

    25    A      Not in U.S. law.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 158158
                                                                              of 239


     1    Q    All right.    Is it your position that you did not control

     2    these 821,050 Bitcoin?

     3    A    No.

     4    Q    And that that's the reason you haven't produced that list

     5    for me?

     6    A    No, because the amounts were actually in the file that

     7    was encrypted.

     8    Q    Okay.

     9    A    So the rights to these were moved, but the actual Bitcoin

    10    was algorithmically generated so that they're not able to

    11    move.

    12               So as it says in this --

    13    Q    No, but what I want to understand, sir, is you said a

    14    second ago, these are not my Bitcoin, and I think what you

    15    were saying is that's why you don't think you have to tell me

    16    these things, even if you're --

    17    A    Definitely not, Your Honor.

    18    Q    Is it your position that if you were technologically

    19    capable of accessing the necessary information about these

    20    Bitcoin, you would still not, under my order, produce that

    21    information?

    22    A    No, Your Honor.     If you ordered me and I could, I would

    23    do anything to do what you ordered.

    24    Q    That's not my question.      My question is:     Do you believe

    25    I have ordered you to produce this if you are capable, or are
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 159159
                                                                              of 239


     1    you saying to me --

     2    A    Yes, I believe that.

     3    Q    -- that you don't have to produce anything having to do

     4    with these 821,000 Bitcoin because they're not your Bitcoin?

     5    A    No, I believe that if I am in any way capable of getting

     6    access, that I must do everything in my power, jump through

     7    any hoop to do anything to get these to you.         If there's any

     8    way, if I can find -- if I can go to everyone who Dave ever

     9    talked to, if I knew any details about any lawyer he had

    10    dealings with, if I could get any files that he left at his

    11    home and find any way to get them --

    12    Q    Okay.

    13    A    -- I would, Your Honor.

    14                THE COURT:   I think you've answered my question.

    15                All right.   Mr. Freedman.

    16                        Cross-Examination (Cont.'d)

    17    BY MR. FREEDMAN:

    18    Q    Dr. Wright, Dave is not mentioned anywhere in this

    19    document.

    20    A    No; Dave didn't know what the document was about.

    21                MR. FREEDMAN:    Your Honor, I have one copy of this

    22    document, so I'm going to try to use the ELMO, if that's okay.

    23    I'm going to -- how would you like me to handle the process

    24    of --

    25                THE COURT:   Just show it to Ms. McGovern.       If
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 160160
                                                                              of 239


     1    there's no objection, then there's no issue.

     2                I assume this is 23?

     3                MR. FREEDMAN:    Yes.

     4                MS. McGOVERN:    No objection, Your Honor.

     5                THE COURT:   All right.    Twenty-three will be

     6    admitted without objection.

     7         (Plaintiffs' Exhibit No. 23 entered into evidence.)

     8                MR. FREEDMAN:    Your Honor, that's Bates labels

     9    Defense 13755 through 13756.

    10                THE COURT:   Okay.

    11    BY MR. FREEDMAN:

    12    Q    Dr. Wright, if you look at the top of this document on

    13    the screen, you'll see it's minutes of a board meeting for

    14    Wright International Investments, LTD?

    15    A    Yes.

    16                MR. FREEDMAN:    And Mr. Brenner, could you switch to

    17    the second page?    A little down.

    18    BY MR. FREEDMAN:

    19    Q    Do you see right at the second from the top:          "Craig

    20    Steven Wright, currently noted as sole shareholder for Wright

    21    International Investments, LTD?

    22    A    Yes; at that point that was correct.

    23    Q    Okay.    What's the date on this document?       December 2014?

    24                THE COURT:   Mr. Freedman, let's wrap it up.

    25                MR. FREEDMAN:    Yes.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 161161
                                                                              of 239


     1    BY MR. FREEDMAN:

     2    Q    So Dr. Wright, getting back to Tulip Trust II, which is

     3    exhibit 22, this document gives the trustee absolute

     4    discretion to do a lot of things, and it gives the right to

     5    transfer property to beneficiary.       That's page 5 of 12.

     6                THE COURT:   Is that a question?

     7    BY MR. FREEDMAN:

     8    Q    That's paragraph 8.      Do you see that?     "The trustee may

     9    transfer property to a beneficiary?"

    10    A    Yes.

    11    Q    Let's take a look at who the trustee is.         On the first

    12    page, Dr. Wright, do you see the trustee is listed as Tulip

    13    Trading, LTD?

    14    A    Yes.

    15    Q    That was a company you formed; we've discussed this?

    16    A    Yes.

    17    Q    And controlled?

    18    A    I've controlled or not controlled it at different points.

    19    Q    And --

    20    A    I don't control it at the moment.

    21    Q    On the second page, Dr. Wright, do you see the trustee is

    22    actually identified as Denis Mayaka, of Equator Consultants?

    23    A    Yes.

    24    Q    Who is the trustee?

    25                THE COURT:   What timeframe, sir, are you asking the
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 162162
                                                                              of 239


     1    question about?

     2                THE WITNESS:    It varies.   I'm sorry.

     3    BY MR. FREEDMAN:

     4    Q    The date of the document.

     5    A    Denis was running Tulip Trading for me at that stage.

     6    Denis was the nominal holder of the bearer shares through a

     7    company he had through Savanah and others, and Denis and his

     8    company out of Kenya were doing this so that I wasn't listed

     9    on the company.

    10    Q    So as of the date of this document, you were the

    11    controlling trustee?

    12    A    No, Denis was.

    13    Q    For you?

    14    A    Sorry?

    15    Q    For you?

    16    A    For myself and my wife equally at this point.

    17                MR. FREEDMAN:    Just one last thing.

    18                Your Honor, I'd like to show a video on YouTube of

    19    Dr. Wright.    I don't have a digital file to admit into

    20    evidence.    We can provide it to the Court via CD.

    21                MS. McGOVERN:    We object to the YouTube video, Your

    22    Honor, based -- first of all, we haven't seen it.          Second of

    23    all, we don't know what the proffer for relevance would be,

    24    and we think it would be outside the scope of the evidentiary

    25    hearing.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 163163
                                                                              of 239


     1                THE COURT:   What is the -- just give me your theory

     2    of relevance, Mr. Freedman.      I haven't seen it either.

     3                MR. FREEDMAN:    No, the theory of relevance is it

     4    goes to some of this testimony that Dr. Wright gave earlier

     5    about not having control over the trust.        It impeaches that

     6    testimony.

     7                THE COURT:   All right.    Well, here's what I'll do.

     8    I will --

     9                MR. FREEDMAN:    And I would ask questions before I

    10    proffer the video.     I just didn't know how the Court wanted me

    11    to do that procedurally.

    12                THE COURT:   Well, if -- let me ask you this:        Why

    13    don't you lay a foundation.      Ask Dr. Wright if he's familiar

    14    with the video, if he's ever seen it, and if he has not, I'll

    15    address it a different way.      But why don't you at least ask

    16    those predicate questions, please.

    17                MS. McGOVERN:    Your Honor, if I could, if we could

    18    also just ask that the impeachment that is being proposed is

    19    the basis on which to present this YouTube video actually, in

    20    truth, be impeachment with respect to the very specific

    21    statements that Dr. Wright has testified to today.

    22                THE COURT:   Well, Mr. Freedman, why don't you go

    23    ahead and just try and lay a foundation for the exhibit.

    24                MR. FREEDMAN:    Happy to ask the ques --

    25                THE COURT:   I take the objection to be an objection
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 164164
                                                                              of 239


     1    to foundation, so I'll sustain that objection.         So just if

     2    you're going to try to impeach, why don't you establish, first

     3    of all, what's the underlying question that you're trying to

     4    impeach, just to get Dr. Wright to reaffirm that answer, so

     5    now we know what you're talking about.        And then if you're

     6    going to use this video, you can ask him if he's seen it, is

     7    he familiar with it, and then I can address how I want to

     8    dealing with it.

     9    BY MR. FREEDMAN:

    10    Q    All right.    Dr. Wright, in your direct testimony, you

    11    testified that you did not have control over the 821,000

    12    Bitcoin that you mined.      Do you recall that?

    13    A    I do not.    It's in a technically sort of locked file.

    14    Q    And that you may never have control over that, those

    15    Bitcoins again; isn't that correct?

    16    A    That is correct.

    17    Q    And that you locked the Bitcoin in trust because you

    18    thought it was simply too much money to have?

    19    A    Yes.

    20    Q    Dr. Wright, do you recall attending a Transform Africa

    21    summit in early May of 2018?

    22    A    Yes.

    23    Q    And you gave a speech at that summit?

    24    A    Yes.

    25                MR. FREEDMAN:    Your Honor, I'd like to move a video
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 165165
                                                                              of 239


     1    of that summit and Dr. Wright's presentation into evidence.

     2                THE COURT:   Why don't you confront him with whatever

     3    the statement is that you want to confront him with.          If it's

     4    one discrete statement in a long speech, I don't need to see

     5    the whole speech.

     6                MR. FREEDMAN:    It's a one-minute clip, Your Honor.

     7                MS. McGOVERN:    Your Honor, we object to a long

     8    YouTube presentation.     I believe the proper impeachment

     9    procedure should be employed here, which is what exactly is

    10    the statement in the YouTube video that contradicts something

    11    that Dr. Wright has said just now.

    12                THE COURT:   I agree.    Just ask him -- ask him if he

    13    recalls saying whatever it is you think that he said, and

    14    we'll see where we go from there.

    15    BY MR. FREEDMAN:

    16    Q    Dr. Wright, did you say at that presentation that the GDP

    17    of Rwanda was around $8 billion?

    18    A    Yes.

    19    Q    And did you say to the Rwandan people that were at that

    20    presentation that you have more money than their entire

    21    country?

    22    A    I was angry at the time, and I was talking about the

    23    other.    It didn't mean I could access or control it, and nor

    24    have I.

    25                THE COURT:   Okay.   But the answer to the question
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 166166
                                                                              of 239


     1    is:   Yes, you made that statement?

     2               THE WITNESS:    Yes.

     3               THE COURT:    Okay.    I don't need to see the video.

     4               MR. FREEDMAN:     No further questions, Your Honor.

     5               THE COURT:    All right.    Thank you.

     6               Ms. McGovern, would you still like a brief, brief

     7    break?

     8               MS. McGOVERN:     Yes, I would, if you don't mind, Your

     9    Honor.

    10               THE COURT:    All right.    We'll be in recess until

    11    4:40, and we'll come back for Dr. Wright's redirect

    12    examination.

    13               THE WITNESS:    Thank you, Your Honor.

    14          (A recess was taken from 4:30 p.m. to 4:39 p.m., after

    15    which the following proceedings were had:)

    16               THE COURT:    Be seated, everyone.

    17               Mr. Rivero, Dr. Wright wanted to say something to

    18    me.   He said it has nothing to do with the case.

    19               MR. RIVERO:    Let me just ask.

    20               THE COURT:    I don't want to talk without you talking

    21    to him.

    22               MR. RIVERO:    Judge, when Ms. McGovern returns, if we

    23    could have a few moments for a sidebar, I'd appreciate it.

    24               THE COURT:    Absolutely no issue.      No problem.

    25               The court reporter tells me if we need to, we can
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 167167
                                                                              of 239


     1    stay a little bit later.      He understands the situation.       He

     2    will accommodate Dr. Wright.      So we've got to hit our sweet

     3    spot so we stay long enough to get Dr. Wright back to where he

     4    needs to be, but we get out of here early enough so everybody

     5    who needs to get home, gets home in time.

     6               THE WITNESS:    Thank you, Your Honor.

     7               THE COURT:    Sure.

     8         (The following proceedings were held at sidebar:)

     9               THE COURT:    Yes, Mr. Rivero.

    10               MR. RIVERO:    Judge, it's outside the confines of

    11    anything in counsel's control, but I'm not sure how to address

    12    this, Judge, but it appears like someone has brought a phone

    13    into the courthouse and is live tweeting commentary about the

    14    proceeding.    Now, Judge, I know a reporter could obviously go

    15    outside and get on the phone.

    16               THE COURT:    Right.

    17               MR. RIVERO:    But there are rules in the court about

    18    bringing in a phone, and this is going on right now.

    19               MR. BRENNER:    What is it?

    20               MR. RIVERO:    Going to Faketoshi, et cetera,

    21    et cetera, et cetera.

    22               THE COURT:    Mr. Marshal, looks like someone's live

    23    tweeting on a phone in the courtroom.        Do we know if anyone

    24    has a phone in the courtroom?

    25               COURTROOM SECURITY OFFICER:       They're not supposed to
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 168168
                                                                              of 239


     1    unless they're attorneys.

     2               MR. RIVERO:    Judge, the person caught on, because

     3    she was in the first row, and she walked out because she

     4    realized what it was talking about.

     5               THE COURT:    Craig, come here.     She apparently had a

     6    phone and was live tweeting.

     7               COURTROOM SECURITY OFFICER:       That young lady?

     8               THE COURT:    Can you have your friends stop her

     9    downstairs?

    10               COURTROOM SECURITY OFFICER:       Thank you.

    11               THE COURT:    Thank you.

    12               MR. RIVERO:    Thank you, Judge.

    13         (Sidebar conference concluded.)

    14               THE COURT:    Ms. McGovern, whenever you're ready.

    15               Before you start, Ms. McGovern, it has been brought

    16    to the Court's attention that someone in the audience has been

    17    live tweeting these proceedings.       It is a violation of the

    18    rules of this Court to have a phone in this building during a

    19    proceeding and to be tweeting during the proceeding from the

    20    courtroom.    So if anyone is still here and doing that, you are

    21    to cease and desist immediately.

    22               Ms. McGovern.

    23               MS. McGOVERN:     Thank you, Your Honor.

    24                            Redirect Examination

    25    BY MS. McGOVERN:
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 169169
                                                                              of 239


     1    Q    Good afternoon, again, Dr. Wright.

     2    A    Good afternoon.

     3    Q    While my colleague connects -- oh.

     4               MR. KASS:    There we go.

     5               THE COURT:    Okay.

     6    BY MS. McGOVERN:

     7    Q    Dr. Wright, if you could take a look at this screen at

     8    the document that's on it.       It has been marked --

     9               THE COURT:    This is in evidence as plaintiffs' 22.

    10               MS. McGOVERN:     That is correct.

    11    BY MS. McGOVERN:

    12    Q    Dr. Wright, I'd like to ask you a question.

    13               MR. FREEDMAN:     Your Honor, sorry.     Just, that's not

    14    quite plaintiffs' exhibit 22.       It's the same document, but

    15    it's been annotated.

    16               THE COURT:    Oh, here.    Here's a clean copy.

    17               MR. FREEDMAN:     I think the purpose of this

    18    annotation is why you're raising it?

    19               MS. McGOVERN:     No, it is not.

    20               MR. FREEDMAN:     Oh, okay.

    21               MS. McGOVERN:     I'm actually just wanting to refer to

    22    the document that was just utilized.

    23               THE COURT:    That's the one that was just utilized.

    24    It's a clean copy.

    25               MS. McGOVERN:     Thank you.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 170170
                                                                              of 239


     1                THE COURT:   Because you're right, the copy you're

     2    projecting on the screen was not the one that was actually

     3    admitted.    So if you want to just --

     4                MS. McGOVERN:    Thank you.

     5    BY MS. McGOVERN:

     6    Q    Dr. Wright, do you have plaintiffs' exhibit 22 in front

     7    of you?

     8    A    I do.

     9    Q    Okay.    If you could please take a look at the paragraph

    10    that you were questioned on a little bit ago, and I believe

    11    that paragraph was paragraph 8.

    12                Do you see that paragraph, Dr. Wright?

    13    A    I do.

    14    Q    And you were asked a question about that provision in the

    15    trust agreement which allows the trustee to do certain things.

    16    A    Yes.

    17    Q    In fact, in this trust agreement, the trustee is allowed

    18    to do more things than that; isn't that right?

    19    A    Yes.

    20    Q    Is there anything in this trust agreement that the

    21    trustee can do which overrides or trumps the technological

    22    impossibility that you face to decrypt the file and provide

    23    the information that has brought us here today that you have

    24    not been able to provide?

    25    A    No.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 171171
                                                                              of 239


     1    Q    Let me ask you that question with respect to all the

     2    trust agreements that we've gone over for the last couple

     3    hours.   There are a number of different trust agreements;

     4    isn't that right?

     5    A    Yes.

     6    Q    Okay.    And in those trust agreements, you attempted to

     7    provide legal protection over certain assets; isn't that

     8    right?

     9                MR. FREEDMAN:    Objection, Your Honor; leading.

    10                THE COURT:    I'll overrule that.

    11    BY MS. McGOVERN:

    12    Q    Isn't that right?

    13    A    Yes.

    14    Q    Okay.    Is there anything about anything in any of the

    15    trust agreements that overrides, that trumps the technological

    16    impossibility you've testified you face to decrypt the file to

    17    provide the public addresses to Ira Kleiman?

    18    A    No.

    19    Q    Are they completely separate protective measures?

    20    A    Yes; I created layers.

    21    Q    Dr. Wright, Judge Reinhart asked you a question in the

    22    middle of plaintiffs' counsel's questions of you in the form

    23    of a clarification.      I want to go over it with you so that the

    24    record is perfectly clear.

    25                With respect to the question of who owns the
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 172172
                                                                              of 239


     1    Bitcoin, whether it's Wright International or whether it's

     2    another company, whether it's several companies that would

     3    need to be collapsed down, are you relying on any corporate

     4    structure, any internal belief that you do not own or control

     5    the Bitcoin you mined during the relevant time period to avoid

     6    complying with this Court's order and providing the public

     7    addresses to plaintiff Ira Kleiman?

     8    A    No, I'm not, Your Honor.       If I could, I would do

     9    everything in my power to get those addresses.

    10    Q    You were also asked by Ira Kleiman's counsel whether

    11    you've taken any steps, any ameliorative steps, to try to give

    12    this information to Ira Kleiman in another way.         Do you recall

    13    that?

    14    A    Yes.

    15    Q    Have you done it?

    16    A    I have worked with my team.       I have pulled Steve

    17    Shadders, my CTO, off extremely valuable products and

    18    implementations that the team have been working on that have

    19    very tight deadlines so that he could work around the clock to

    20    try to do anything possible to get the set of addresses and

    21    analyze as best as possible all of those addresses to give to

    22    the Court.

    23    Q    What does CTO stand for, Dr. Wright?

    24    A    Chief technology officer.

    25    Q    I'm sorry, could you repeat that?
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 173173
                                                                              of 239


     1    A      Chief technology officer.

     2    Q      Steve Shadders is your chief technology officer, and

     3    you've asked him to work around the crock to provide this

     4    information to plaintiffs in an alternative or through

     5    alternative means; is that right?

     6    A      Yes, including having him come to this country rather

     7    than the UK.

     8    Q      Okay.   And has he done it?

     9    A      He's working on it as best he can.

    10    Q      And is that because you actually want to comply with this

    11    Court's order if you could?      Is that why you're doing that?

    12    A      There's no order I would not comply to.       If the Judge

    13    told me while I was in the UK that I would be held in

    14    contempt, I would fly over and offer myself.         I wouldn't

    15    require extradition, I would come.

    16    Q      Dr. Wright, it's my understanding that you -- or I saw

    17    you.   I was here.    I've been here all afternoon.       You threw a

    18    piece of paper, and that could be interpreted as a form of

    19    disrespect.    Is there anything that you would like to say to

    20    this judge, to this court, about that?

    21    A      Yes, there is.

    22    Q      Can you tell us?

    23    A      I'm very sorry, Your Honor.     I lose control sometimes.

    24    My wife is a psychologist, and she's working with me.

    25               THE COURT:     That's quite all right, Dr. Wright.       I
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 174174
                                                                              of 239


     1    thank you for your apology.

     2                THE WITNESS:    I'm really sorry about that.

     3                THE COURT:    I understand this is a difficult and

     4    stressful day for you.      I can assure you that I will not hold

     5    against you in terms of my evaluation of the case that

     6    incident.    I will evaluate your case squarely on the

     7    evidence --

     8                THE WITNESS:    Thank you, Your Honor.

     9                THE COURT:    -- only.   I understand this is not the

    10    world that you generally live in.       I understand it is a

    11    difficult day for you.      So I appreciate your apology.      We will

    12    put that behind us and look forward.        Thank you.

    13                THE WITNESS:    Thank you very much.

    14                MS. McGOVERN:    No further questions, Your Honor.

    15                THE COURT:    Great.   Thank you very much.

    16                Give me one second, please.

    17                All right.    Counsel, it seems to me -- Dr. Wright,

    18    you may step down.     Thank you very much.

    19                THE WITNESS:    Thank you, Your Honor.

    20                THE COURT:    Mr. Rivero, what do you propose?

    21                MR. RIVERO:    Judge, I think we do not --

    22    Mr. Shadders, as we had indicated to the Court, is from the

    23    UK.   The plaintiff has kindly agreed, as the Court has

    24    ordered, for the experts to appear by video, and I appreciate

    25    that.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 175175
                                                                              of 239


     1               Judge, I wanted to address another matter.         We found

     2    there's a second -- has been a second live tweeter this

     3    afternoon.

     4               THE COURT:    Okay.

     5               MR. RIVERO:    It's of concern, Judge.      This has

     6    gotten an enormous amount of attention.        I want to commend

     7    22nd Century Crypto, who I think is here in the courtroom,

     8    who, on his live tweet, said that he wished he could have

     9    brought his phone into the courtroom.        I think that's very

    10    appropriate.    So I congratulate 22nd Century Crypto, but I

    11    wanted to bring it to the Court's attention.

    12               THE COURT:    Well, I appreciate that.      And we

    13    identified one of the people who was live tweeting, and I'm

    14    going to have that person come in in a second.         I believe --

    15    well, I'm going to deal with that in a second.         But before I

    16    do that, let me check with counsel, though.

    17               How -- so we have an agreement that the witness who

    18    came from the UK can be excused for now and will be recalled

    19    by video teleconference.

    20               Dr. Wright, you weren't at sidebar when we talked

    21    about this, so I don't know what your lawyers have shared with

    22    you.   We're obviously not going to finish today, and I know

    23    you have other witnesses you want me to hear from, and the

    24    plaintiff has witnesses they want me to hear from.          So we're

    25    going to find another day to do that.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 176176
                                                                              of 239


     1               What I'll ask counsel to do is let me know.         I know

     2    it's the summer.    People have vacations; people have other

     3    commitments.    I want to move this along quickly, but I'll make

     4    myself -- I have time available next week.         I can do it

     5    piecemeal, because it's a bench trial.        So I don't know if you

     6    want to talk amongst yourselves now, maybe propose some dates,

     7    or if you want to check your calendars and propose some dates.

     8               Why don't I do this.      Why don't I ask you to step

     9    outside and sort of confer generally about scheduling, I'm

    10    going to talk to the person who we determined was live

    11    tweeting, and then perhaps counsel can all come back, and we

    12    can just wrap up.     Okay?

    13               MR. FREEDMAN:      Your Honor, we're happy to do that,

    14    but if -- because this is going to be piecemeal, if we have 30

    15    minutes left, why don't we put Mr. Shadders on for the 30

    16    minutes, and then we can continue it via video.

    17               THE COURT:    Well, we really don't, because the court

    18    reporter really needs to leave at 5:00 o'clock.         He was just

    19    going to go way out of his way to accommodate everybody else.

    20    So I don't think there's any way we're going to finish

    21    Mr. Shatters in a half an hour.       So it's Friday afternoon at

    22    5:00 o'clock.    I don't think anybody really wants to be here.

    23    I appreciate that.

    24               So let's do that.      If counsel can go out and confer,

    25    and let me just have the other person brought in, please.           So
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 177177
                                                                              of 239


     1    we'll be in recess on the Wright matter.        So if the people who

     2    are here in the public want to go, there's nothing else going

     3    to happen in that case today.        I just have to deal with

     4    another matter.

     5          (A recess was taken from 4:57 p.m. to 5:05 p.m., after

     6    which the following proceedings were had:)

     7                THE COURT:   All right.     Looks like counsel are back.

     8                All right.   Mr. Freedman, what's everyone's

     9    pleasure?    I heard mention of August.

    10                MS. McGOVERN:    Yeah.   Well, if I could start.

    11                THE COURT:   Go ahead.

    12                MS. McGOVERN:    You probably have guessed that

    13    there's differing views on when we can, you know, reconvene.

    14    You know, in all sincerity, Your Honor, there's two reasons

    15    why the week for us, the week of July 29th is the first time

    16    that we can reconvene.      It has to do with previously committed

    17    summer vacations, mine in particular with my three children,

    18    and Andres, as well.

    19                We've also spoken with the witness who is going to

    20    be going forward, and his availability is also, you know,

    21    difficult during that period of time.        He wouldn't be

    22    available in any instance.

    23                There's another reason, too, though, which, you

    24    know, we're professionals.      You know, we do what we have to

    25    do.   Sometimes we can't take vacation; I understand.         It's
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 178178
                                                                              of 239


     1    been a long road for me, I'll tell you that.

     2               But the other reason is that Dr. Wright has

     3    previously committed to actually being unavailable through the

     4    end of July.    And it is his proceeding.      It is a very serious

     5    proceeding, as we recognize and acknowledge and as plaintiffs'

     6    counsel certainly has pointed out multiple times today.           So he

     7    wants to be able to participate.

     8               THE COURT:    Okay.   Okay.

     9               MS. McGOVERN:     Not necessarily coming back to the

    10    United States, but being able to participate via conference.

    11               THE COURT:    Okay.   Well, we can talk about that.

    12               I will also -- I should also let the parties know

    13    that I am unavailable from July the 11th through the 21st.           I

    14    think I'm back in the office on the 21st.        So I'm unavailable.

    15    I know I'm unavailable the full week from July 15th through

    16    the 19th and the Friday, July 12th.        I think the 22nd will be

    17    my first day back in the office.       So I have a limited

    18    availability between now and then.       I do have some

    19    availability next week.

    20               Mr. Freedman, your thoughts.

    21               So, I'm sorry, Ms. McGovern.       What are you

    22    proposing?

    23               MS. McGOVERN:     We propose, Your Honor, that we

    24    reconvene July 29th; Monday, July 29th.

    25               THE COURT:    Just give me one second.      Let me look at
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 179179
                                                                              of 239


     1    my calendar.    That week looks pretty open for me.

     2               Okay.   Mr. Freedman.

     3               MR. FREEDMAN:     Your Honor, obviously this is a major

     4    portion of our discovery, and it holds up the case.          We want

     5    to continue moving forward.      We understand it's serious

     6    proceedings, and I understand summer vacations.         I would never

     7    want to interfere with them, but it remains plaintiffs'

     8    position -- I represent plaintiff, and, in fact, I agree with

     9    him that he has a right to get to done.        And, you know, we're

    10    available next week; we're available the week of the 22nd;

    11    we're not available the week of the 29th; we're available the

    12    week after.    We would come back next week.       We'll come back

    13    the week of the 22nd when the Court is back.

    14               THE COURT:    What's the first week in August look

    15    like for us, Ms. Kenny?

    16               THE LAW CLERK:     Good.

    17               THE COURT:    First week in August looks generally

    18    good for us?

    19               THE LAW CLERK:     Yes.

    20               THE COURT:    I may have to be out of town for a

    21    couple days that week, but I can . . .

    22               All right.    So Mr. Freedman, as I understand it,

    23    Judge Bloom -- can't remember who has one case.         We have three

    24    new judges.    All my cases got reassigned, so I can't remember

    25    which judge has which case anymore.        Judge Bloom has extend
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 180180
                                                                              of 239


     1    discovery in this case into December, right?

     2               MR. FREEDMAN:     Yes.

     3               MS. McGOVERN:     Correct.

     4               THE COURT:    And I'm not saying that's a reason we

     5    shouldn't deal with this quickly, but we certainly don't want

     6    to pull up by the discovery deadline.

     7               Here's the first couple things.       I do try to respect

     8    summer vacation, and I don't hear Mr. Freedman saying

     9    otherwise, but I understand you have a client to represent,

    10    and you have to take your client's position.

    11               I recognize all the work that everybody's done on

    12    this case, so I understand everyone's working hard on the

    13    case.   I, too, have children.      I like to spend some of my

    14    summer with them every once in a while, so I appreciate that.

    15               It also seems to me, look, the realties of this, at

    16    least as this hearing is starting to unfold, it seems to me I

    17    have to make some credibility decisions and other things, but

    18    even if I were to order -- even if I were to find that -- and

    19    I've not made any -- I don't want Dr. Wright to hear this and

    20    think I've decided ahead of times.       I'm just talking in

    21    hypotheticals here, right?

    22               One possibility is I agree he can't do it, and we're

    23    done.   One possibility is I agree he can do it, and then

    24    either he figures out a way to do it, or there's some other

    25    sanction that benefits the other side.        But in either extreme,
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 181181
                                                                              of 239


     1    it doesn't lead to more discovery essentially, right?          In

     2    either extreme, it either leads to you get nothing more, or

     3    you get some sort of a sanctionable -- sanctions remedy that

     4    doesn't lead to more discovery.       It leads to an inference, or

     5    a default or something, right?       And then I guess in the middle

     6    is I find that he can do it, I order him to do it, he actually

     7    does it.   So then you eventually get some discovery to follow

     8    up on.

     9               But it seems to me if discovery doesn't close 'til

    10    December, there's plenty of time to follow -- if there's

    11    follow-up that needs to be done at that point, there's plenty

    12    of time to do the follow-up, and there's plenty of other

    13    discovery to do between now and then.        So I recognize this is

    14    a significant piece of the plaintiffs' theory of the case, but

    15    I think the pragmatics of it are that if I put this off

    16    until -- you know, for two or three weeks, I don't -- I'll

    17    hear you further on that, Mr. Freedman -- I don't see it

    18    having a significantly prejudicial effect on your ability to

    19    prepare the case, because I do think there's plenty of other

    20    work to be done.

    21               But those are my initial thoughts.        I'll hear from

    22    you on anything else you want to say.

    23               MR. FREEDMAN:     No, I mean, what the Court's saying

    24    makes sense.    The only thing I'd add is I know that the Court

    25    has a method of approaching discovery where it kind of, things
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 182182
                                                                              of 239


     1    broaden as we show relevance.       So if the Court would treat our

     2    discovery requests -- I know we each have some discovery

     3    issues in the hopper that we're going to have to bring in

     4    front of the Court as if Dr. Wright will not be complying with

     5    this, and therefore, you know, to the extent that moves the

     6    Court to give us a little bit broader discovery into some

     7    other areas, then I think that analysis is probably correct.

     8               THE COURT:    I -- you know, it's sort of a Catch 22,

     9    because obviously their position is he's not going to comply.

    10    Not because he won't, because he can't, right?         So your

    11    premise should be, since he can't do it, we should get our

    12    discovery a different way.       And I understand that's an

    13    argument to be made, and I'm not going to rule on it in a

    14    vacuum in advance today.

    15               So, I mean, if there are discovery issues y'all want

    16    to talk about right now while we're all here, I'm happy to try

    17    to give you some guidance so that you can make meaningful use

    18    of the time that you have over the next few weeks.

    19               MR. FREEDMAN:     There is one, Your Honor.

    20               There is a particular transcript from an ATO

    21    investigation that has not been turned over to the defendants.

    22    Now, full disclosure, it is I think a day or two before the

    23    hearing we received 1700 documents that I don't think we've

    24    been through yet.

    25               THE COURT:    Okay.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 183183
                                                                              of 239


     1               MR. FREEDMAN:     But we really need -- that's a very

     2    important transcript.     It cites Australian tax office doc --

     3    Australian tax office documents that we do have cite in it to

     4    admissions by Dr. Wright that were made at that hearing, that

     5    Dave Kleiman owned Bitcoin and the trust, and we still don't

     6    have a copy of it.

     7               THE COURT:    So let me just understand.

     8               Ms. Markoe, you're going to have to work for your

     9    supper now, right?

    10               MS. MARKOE:    I had plans to.     I just got delayed.

    11               THE COURT:    Just got delayed, okay.

    12               No, I guess the first question is is this a document

    13    that you just don't have or that you have some objection to

    14    turning over?    Where are we on that spectrum?

    15               MS. MARKOE:    So I have actually searched for that

    16    document personally, and I've had other people on my team

    17    search for that document in our database.        We've been unable

    18    to locate it.

    19               THE COURT:    Okay.

    20               MR. FREEDMAN:     So, Your Honor, if I could follow up

    21    on that.

    22               THE COURT:    Yeah.

    23               Hold on before you do.

    24               Assuming you could find it, do you have any

    25    objection to turning it over?
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 184184
                                                                              of 239


     1               MS. MARKOE:    No.

     2               THE COURT:    We're talking discovery, not

     3    admissibility.

     4               MS. MARKOE:    No.    We've produced all the -- I think

     5    almost all of the ATO transcripts that we have in our

     6    database, and we will continue to do so to the extent that

     7    they are responsive to the document requests, as we have

     8    agreed to them and this Court has ordered them.

     9               THE COURT:    Okay.   So there's no legal objection to

    10    turning it over if you can find it.

    11               MS. MARKOE:    Correct.

    12               THE COURT:    So it's just a question of how do we get

    13    it, Mr. Freedman.

    14               MR. FREEDMAN:     So anticipating that might be the

    15    case, Your Honor, we have reached out to the Australian tax

    16    office, who has advised us that while they cannot produce

    17    documents to us absent potentially letters rogatory,

    18    Dr. Wright remains able to request any document from them, and

    19    they will provide it to him.       And that, in fact, they not only

    20    have transcripts of these proceedings, but they have

    21    recordings of these proceedings, actual audio recordings of

    22    the proceedings.

    23               And so we requested defense counsel send a formal

    24    request for information to the ATO asking them to release all

    25    transcripts of all meetings with Dr. Wright and all audio
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 185185
                                                                              of 239


     1    transcripts of meetings with Dr. Wright, and we have not heard

     2    back from defense counsel.

     3               THE COURT:    Okay.   So Ms. Markoe?

     4               MS. MARKOE:    So I have actually not been involved in

     5    that aspect of it.

     6               THE COURT:    Okay.

     7               MS. MARKOE:    But --

     8               THE COURT:    Sounds conceptually you don't have an

     9    objection to that, but you need to --

    10               MS. MARKOE:    Well, I need a little qualification on

    11    that.

    12               THE COURT:    Uh-huh.

    13               MS. MARKOE:    I think that to the extent that we're

    14    going to have to go through and listen to and/or review

    15    information and documents and transcripts and recordings that

    16    have nothing to do with this case but have to do with other

    17    matters, that is not proportionate to the needs of the case.

    18               THE COURT:    Uh-huh.

    19               MS. MARKOE:    So if they want to tell us that they

    20    want a specific transcript that they have reason to believe

    21    that it is relevant to this case, and we don't have possession

    22    of it, but we can go get it from the ATO, I don't think that

    23    we would have an objection to trying to do that.          But to go

    24    through and ask for every single transcript, recording, video,

    25    whatever it is, is just, A, could be duplicative, and B, is
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 186186
                                                                              of 239


     1    just not proportionate to the needs of the case, because it

     2    will require us to now listen and review all this stuff that

     3    may not be relevant.

     4               THE COURT:    All right.    No, but it sounds to me like

     5    what Mr. Freedman is saying -- again, I'll let him speak for

     6    himself in a second -- is that he's triggering off specific

     7    references to other documents to particular admissions or

     8    particular documents or particular interviews that Dr. Wright

     9    participated.

    10               So it sounds to me like y'all need to talk, and it

    11    may be that Mr. Freedman is talking about a very discrete

    12    universe of materials to get.

    13               MR. FREEDMAN:     Five or six interviews, and we've

    14    identified the dates.

    15               THE COURT:    And you can do it by date, and, you

    16    know, this sounds to me like something you all can work out.

    17               MS. MARKOE:    Probably.

    18               THE COURT:    Four, five or six interviews where

    19    there's going to be -- if it's like the U.S., right, there

    20    will be a report of interview and maybe a tape.         Hopefully

    21    it's not a five- or six-hour tape, but, you know, there's

    22    something discrete that they've identified, and at least it's

    23    not unduly burdensome to acquire it, right?         Sending a letter

    24    and asking to get it seems to me kind of per se not unduly

    25    burdensome.    What you have to do with it once you get it, you
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 187187
                                                                              of 239


     1    can see it, and then you can come back to me if you have to

     2    and say, Judge, it really is 17 hours and 400 pages of

     3    documents, and that's not real.

     4                So if that's where you're going, I'll get ahead of

     5    you, and I'll get a little bit ahead of you.

     6                But Mr. Freedman.

     7                MR. FREEDMAN:    Your Honor, just the issue here is

     8    that we sent this request off, I don't have the exact dates,

     9    two and a half to three weeks ago, have heard no response, and

    10    I am sure that when the response goes to the Australian tax

    11    office, it's going to be no different than sending a request

    12    to the IRS, and it's going to take forever to get the

    13    response.

    14                THE COURT:    Okay.

    15                MR. FREEDMAN:    So I just -- if maybe the Court could

    16    encourage a robust discussion process, we might be able to

    17    move this along quicker.

    18                THE COURT:    Yeah, you can talk right now when you're

    19    done.

    20                MS. MARKOE:   So, Vel, I believe you guys have a meet

    21    and confer scheduled for Monday.       Perhaps you can discuss it

    22    then.

    23                MS. McGOVERN:    I'd like to take this opportunity to

    24    address a couple issues for us.

    25                THE COURT:    Yeah, let's just resolve that issue.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 188188
                                                                              of 239


     1               MS. McGOVERN:     Okay.

     2               THE COURT:    So it seems Ms. Markoe indicated that

     3    there's this already scheduled meeting on Monday to discuss

     4    discovery issues, so why don't you put that on the agenda.           I

     5    will tell you, my strong inclination is it's not burdensome to

     6    ask and, you know, you'll see what you get and see when you

     7    get it, and at least then, you know, you're not sitting in

     8    front of Judge Bloom in December going, oh, we just last week

     9    asked for something from Australia, and we need a year to get

    10    it.   So, but talk amongst yourselves.       I think that's one you

    11    all can work through.

    12               Before I get to you, Mr. McGovern, Mr. Freedman,

    13    were there any other -- and I'm catching you a little bit

    14    offguard, but as you sit here right now, are there other

    15    discovery issues you want the Court to weigh in on?

    16               MR. FREEDMAN:     There's one more, Your Honor.

    17               THE COURT:    Sure.

    18               MR. FREEDMAN:     As we understood it, the parties

    19    engaged in a, as the Court remembers, a robust negotiation on

    20    search terms.    It took many hours, but the Court's order

    21    resolved it.

    22               And we've come to understand from defense counsel

    23    that they are conducting a relevance review over the search

    24    terms that hit.    In our view, the purpose of the search terms

    25    were to determine which documents are relevant, but as I
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 189189
                                                                              of 239


     1    understand it, they're taking the subset of hit terms and then

     2    reviewing them again for relevance and withholding documents.

     3    And given the factual complexity of the case and the legal

     4    issues and the vastly different ways we view this case, I just

     5    don't think that's appropriate here.

     6               THE COURT:    Okay.   Ms. Markoe or Ms. -- I know

     7    you're the discovery queen, Ms. Markoe.        That's why I turn to

     8    you on those issues.

     9               MS. MARKOE:    I don't know whether that's a good

    10    thing or a bad thing.

    11               THE COURT:    In this case.

    12               MS. MARKOE:    I've always thought of discovery as the

    13    most thankless task in lawyering.

    14               THE COURT:    Your senior partner is sitting right

    15    there.   Maybe he'll agree with you and give you a different

    16    job in the next case, but in this case I can take judicial

    17    notice that you've got stuck being in charge of discovery on

    18    Dr. Wright's side.

    19               MS. MARKOE:    Yes.

    20               So, Your Honor, my view -- and maybe we should have

    21    talked about this, but my view of search terms is they're too

    22    narrow, the universe of documents that someone has to review

    23    for a relevancy determination and for a confidentiality

    24    determination and a privilege determination, it doesn't mean

    25    that every document that hits on a search term is therefore
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 190190
                                                                              of 239


     1    relevant to any request that has been made.

     2               For example, we also negotiated with them, because

     3    they were very insistent on having a variety of terms that

     4    involved the name Dave or variations thereof.

     5               THE COURT:    Uh-huh.

     6               MS. MARKOE:    I had previously, and we had previously

     7    I think mentioned this to Your Honor, that that's a really

     8    common name, and they had some very common terms associated

     9    with that name.    So it was highly likely to result in a lot of

    10    false hits.    And even through negotiations, we said we still

    11    think this is going to resolve -- result in a lot of false

    12    hits, but we'll look at the documents.        It resulted in 30,000

    13    documents.    Know what we found when we looked at a lot of

    14    those documents?    They had nothing to do with it.        They had to

    15    do with a book called -- by I think one of them is David

    16    Copperfield.    There were a lot of books on there.        You know,

    17    it had to do with someone's ex-spouse who happened to have the

    18    name Dave involved.

    19               THE COURT:    Right.

    20               MS. MARKOE:    So, you know, we have spent a lot of

    21    time and a lot of money to not document dump them.          I don't

    22    believe in document dumping.       I think it's -- well, I don't

    23    believe in document dumping, and that's exactly what we are

    24    spending time and money trying to avoid, and providing them

    25    with documents that are, in fact, responsive to both their
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 191191
                                                                              of 239


     1    requests and what this Court has ordered.

     2                THE COURT:    Okay.   Give me a general sense of the

     3    volume of material that is being filtered out through that

     4    second level relevance review.

     5                MS. MARKOE:   Honestly, it depends on the search

     6    term.   Some search terms result in far fewer false positives,

     7    and so they wind up getting a lot more documents relating to

     8    the search term, for instance, climbing, which is to be

     9    expected.    But when you have search terms such as Dave and,

    10    you know, Bitcoin, or -- I'm trying -- I don't know all the

    11    search terms off the top of my head, or Dave and corporate.

    12                THE COURT:    As I recall, we locked Mr. Kass and

    13    Mr. Roche in a room for a day, so they were the ones who got

    14    stuck having to come up with the search terms.         So it's okay.

    15                MS. MARKOE:   Right.    And it's a bartering system, so

    16    you make compromises.

    17                So I did not -- I don't think that on our side we

    18    intended that that just meant we don't have to look at these

    19    documents, we'll just hand them on over to you, when they have

    20    nothing whatsoever to do with the case.

    21                THE COURT:    Okay.   I -- and as I understand, as I

    22    recall, there's been a very robust e-mail production, has

    23    there not?    And how many e-mails and electronic documents have

    24    you already turned over, even after this second level review?

    25                MS. MARKOE:   I don't know off the top of my head.        I
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 192192
                                                                              of 239


     1    believe it's over 16,000 --

     2                THE COURT:    Okay.

     3                MS. MARKOE:   -- so far.

     4                We know that we're at, in terms of Bates numbers,

     5    we're at around 80,000 or so, close to 80,000 pages, but I go

     6    by documents.

     7                THE COURT:    Got it.

     8                Mr. Freedman, I hear you.     I think in this case,

     9    given the -- and I do recall the search terms.         We had a

    10    number of hearings about the search terms, and they were very

    11    broad.   I don't have a problem with them conducting that

    12    relevance review.     As you start to get documents, if you start

    13    to see gaps in things that you really logically think should

    14    be there that you're not getting, I'm happy to hear you on

    15    that.    But if your objection is that they shouldn't be

    16    conducting any of that sort of review, I'll overrule that

    17    objection and allow them to do that.        And I'll you to do the

    18    same if you want, to the extent you're the attorney from the

    19    other direction.

    20                All right.    Anything else from the plaintiff?

    21                MR. FREEDMAN:    No, just on that topic.      The issue is

    22    now, as the Court has seen, this document, this disc -- this

    23    case hinges on a lot of -- so, actually, let me

    24    compartmentalize this.

    25                There have certainly been a lot of documents turned
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 193193
                                                                              of 239


     1    over.   The first issue is that it's artificially inflated,

     2    because there are innumerable duplicates that are being turned

     3    over.   So although it's a lot of documents, the scope of

     4    actual -- I mean, we see documents five, six times.

     5                The second -- and you know what, I respect that

     6    they're turning over what they have.        So it's not a complaint,

     7    it's just the reality of the situation.

     8                THE COURT:   Right.

     9                MR. FREEDMAN:    The second thing is that, as the

    10    Court has now seen, this case requires experts' analysis and

    11    metadata.    Different versions of documents, we have seen that

    12    e-mails that started off innocuous and unrelated have then

    13    become other e-mails.

    14                THE COURT:   Uh-huh.

    15                MR. FREEDMAN:    And it looks like the modus -- and

    16    obviously this is plaintiffs' theory, but it looks like the

    17    modus operandi of the defendant is to take e-mails, you know,

    18    from Dave or from other people that were around the relevant

    19    time period and alter data.       And so some of our search terms

    20    are keyed to that.     And so there can be a document that

    21    doesn't appear to be relevant but that we purposely engineered

    22    to sit on a search term, and now we won't see it because, even

    23    in good faith, the attorneys for the defendant may not know

    24    it's a relevant document.

    25                THE COURT:   Okay.    I understand.    But at this point,
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 194194
                                                                              of 239


     1    I will allow them to conduct that sort of a review.

     2               Having sat through the hearing today, you've

     3    obviously gotten some -- they've turned over, to their credit,

     4    some stuff that's really not helpful to them, and you've made

     5    good use of it.     So I have to ascribe good faith to them in

     6    that regard.

     7               So that will be my ruling on that.

     8               Anything else from the plaintiff?        Any other

     9    discovery issues that you see that you want me to weigh in on

    10    while we're here today?

    11               MR. FREEDMAN:     No, Your Honor.

    12               THE COURT:    Okay, great.

    13               Ms. McGovern.

    14               MS. McGOVERN:     Thank you, Your Honor.

    15               We do.   We have a couple discovery sort of buckets

    16    that we were in the process of bringing before Your Honor, but

    17    we wanted to address this hearing obviously first.

    18               THE COURT:    Right.

    19               MS. McGOVERN:     And we would very much appreciate

    20    your help in this.     It's been a very long time since we've

    21    sought to get the following documents, and we still don't have

    22    them.

    23               THE COURT:    Okay.

    24               MS. McGOVERN:     The plaintiffs have failed to produce

    25    Dave Kleiman's complete medical records, and they've failed to
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 195195
                                                                              of 239


     1    execute a medical authorization form for us to obtain the

     2    records.   These items, by the way, Your Honor, are items we

     3    specifically discussed in a meet and confer, and we haven't

     4    been able to agree.     So it is actually ripe and ready for your

     5    review.

     6               THE COURT:    Medical records, medical authorization.

     7    What else?

     8               MS. McGOVERN:     Correct.

     9               Secondly, we have received very few of Dave

    10    Kleiman's financial documents, and we do not believe that we

    11    need to go to Mr. Karp to get those documents.

    12               THE COURT:    Who's Mr. Karp?

    13               MS. McGOVERN:     Mr. Karp is the accountant.

    14               THE COURT:    Oh, the accountant?

    15               MS. McGOVERN:     And -- the attorney, excuse me.       The

    16    attorney, Your Honor.

    17               So just like Dr. Wright has gone beyond that veneer,

    18    we believe the plaintiff has custody control of the documents

    19    in his lawyer's possession.

    20               It's very important for us to get the financial

    21    documents from Dave Kleiman, because as we know, Dave

    22    Kleiman's financial situation at the time is relevant to their

    23    claims that, in fact, he was owed a lot of money by Dr. Wright

    24    and made absolutely no inquiry to get it.

    25               THE COURT:    Okay.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 196196
                                                                              of 239


     1               MS. McGOVERN:     There's another category, Your Honor,

     2    and that is that we have not received complete production of

     3    documents related to the IRS investigation related to Dave

     4    Kleiman.   Again, that's important.      They -- and I don't want

     5    to try to characterize.      It's not about the way we

     6    characterize it.    The IRS investigated Dave Kleiman regarding

     7    taxes, both for, we believe, ultimately, W&K, as well as

     8    personally.    We haven't received any of that information, and

     9    we ask for them, for those documents to be produced right

    10    away.

    11               In addition -- and, again, this is a bit vague,

    12    although we've raised this before -- plaintiffs have made

    13    representations that there's still a large number of documents

    14    that are waiting for them to produce.        The documents that

    15    we're receiving are in large part junk, in large part spam,

    16    absolutely not relevant to the claims in the case.          And I

    17    understand that if it's a hit term, they're not doing that

    18    subsequent relevance review and they're just giving it to us,

    19    you would think that that would expedite the production, and,

    20    you know, we don't want them going back and doing a second

    21    level relevance review.      But we still, in June, do not have

    22    documents we consider to be absolutely essential to the

    23    plaintiffs' claims, and we just don't understand how that's

    24    happening.

    25               THE COURT:    Okay.   So, but hold on.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 197197
                                                                              of 239


     1               But the specific categories you're raising today are

     2    the medical records and the medical authorization, financial

     3    records, possibly records in the possession of a third party,

     4    financial records, and then records relating to an IRS

     5    investigation.    Those are --

     6               MS. McGOVERN:     Yeah.   There's another issue, as

     7    well, Your Honor.     There's two issues, actually.

     8               One regarding their production to us involves

     9    privilege issues that they've raised for Mr. Karp.          Mr. Karp

    10    is a witness that they have identified --

    11               THE COURT:    Okay.

    12               MS. McGOVERN:     -- and yet there are privilege issues

    13    that they have raised with Mr. Karp, which we believe, or at

    14    least appears to be sort of thwarting production.          And we just

    15    want to get a handle on, you know, what is it.         Is he a

    16    witness and he's going to be testifying, or -- in which case

    17    privilege issues are going to be raised, et cetera?          You know,

    18    we -- it appears as though it's a sword/shield.         They're sort

    19    of hiding behind the privilege, and we're not getting

    20    documents that would be in the possession of Mr. Karp.           And

    21    Mr. Karp is -- you know, the documents that he would have in

    22    his possession go directly to the estate.

    23               THE COURT:    Okay.

    24               MS. McGOVERN:     And then the final, the final

    25    issue -- and I'm squeezing this in in case I get squeezed out,
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 198198
                                                                              of 239


     1    because we have your attention, and we appreciate it obviously

     2    on this issue right now, especially after a long day, and

     3    that's the deduplication process with respect to documents

     4    that we have received from Australia.

     5               We've had our vendors speak with their vendors,

     6    because there is a very understandable technical way documents

     7    get deduped.

     8               THE COURT:    Uh-huh.

     9               MS. McGOVERN:     We want to do that.     We want to

    10    dedupe it, because we don't want to have to review it again.

    11    And for some reason, we're not able to agree on a deduping

    12    process.   And the concern is what if a document slips through

    13    the cracks, what if this -- this process that is used in every

    14    single case with a lot of ESI, somehow the dedupe process

    15    doesn't work here.     And at some point it's just not fair that

    16    we are reviewing and re-reviewing things for the very off

    17    chance that the system wouldn't work.

    18               THE COURT:    Okay.   Let me hear from Mr. Freedman.

    19               MR. FREEDMAN:     Your Honor, I'm going to try to take

    20    those one at a time.

    21               THE COURT:    Okay.

    22               MR. FREEDMAN:     In regards to medical records, the

    23    plaintiffs have -- in regards to the medical records,

    24    plaintiffs have turned over I know over 800 pages of medical

    25    rec -- well, let me take one step back.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 199199
                                                                              of 239


     1               The reality of this case is we represent an estate.

     2    We have a limited access to documents.        We have collected and

     3    imaged all of the documents we were able to find, put those

     4    into Relativity and have produced them.        Part of those

     5    documents consisted of 800 pages of medical records, which

     6    have been turned over.

     7               The defendant has asked us to execute authorizations

     8    and send them to the two VA hospitals.        Those authorizations

     9    were executed by the personal representative of the estate and

    10    sent over to the two VA hospitals I believe last month.

    11               So the medical records we understand.        We're doing

    12    that.   We're giving them over.

    13               THE COURT:    Great.

    14               MR. FREEDMAN:     We asked -- we --

    15               MS. McGOVERN:     Could you just please send us a copy

    16    of the medical authorization that was sent?         Because I was

    17    unaware of that, and our meet and confer didn't seem to

    18    suggest --

    19               MR. FREEDMAN:     Between me and Bryan --

    20               MS. McGOVERN:     Okay.

    21               MR. FREEDMAN:     The second are the financial

    22    documents.   Again, our client is dead.       We don't have access

    23    to a ton of financial documents.       We have turned over what we

    24    do have, and, you know, if there is a particular institution

    25    the defendants want us to execute an authorization for and we
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 200200
                                                                              of 239


     1    don't have an objection to it, then we certainly will.

     2               So that's the medical records and the financial

     3    records.

     4               The defendants --

     5               MS. McGOVERN:     I'm sorry.    With respect to the

     6    medical -- I mean, the financial records, does that mean we're

     7    going to get the financial records from Mr. Karp?

     8               MR. FREEDMAN:     So I'm going to address Mr. Karp now.

     9               Mr. Karp --

    10               THE COURT:    Hold on a second.

    11               When you say authorization, you mean to the IRS.          If

    12    they want an authorization --

    13               MR. FREEDMAN:     No, the IRS is a separate issue.

    14    Honestly, Your Honor, I have no idea what they're talking

    15    about, but we'll get there in a second.

    16               THE COURT:    Okay, go.

    17               MR. FREEDMAN:     The -- Mr. Karp was Ira Kleiman's

    18    lawyer, as well as Dave Kleiman's lawyer, for many years.           He

    19    represented them as counsel for many years.         He also -- and he

    20    has documents.    Now, we have collected all the documents that

    21    Mr. Karp had in his possession.       We have reviewed them all.

    22    We have produced them all to the defendant.         We have withheld

    23    some based on privilege, and we have produced a privilege log.

    24               THE COURT:    Okay.

    25               MR. FREEDMAN:     The defendant says that we're using
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 201201
                                                                              of 239


     1    Mr. Karp as a sword and a shield.       That's not true.     We listed

     2    him as a fact witness, because he had direct interactions with

     3    the defendant.    So we listed him as -- in our 26 disclosures

     4    as a potential witness with facts of the case.

     5               If your lawyer witnesses a car accident, you can

     6    call him as a witness.     He doesn't waive privilege.       It

     7    doesn't mean that privilege with regards to his facility as a

     8    lawyer is waived.

     9               So they have a privilege log.       If they'd like to

    10    challenge the privilege log, they can bring it in front of the

    11    Court at any time.

    12               THE COURT:    Okay.

    13               MR. FREEDMAN:     In regards to the IRS investigation,

    14    defendant keeps asking us for IRS investigation.          We aren't

    15    aware of any IRS investigation.       So again, the defendants

    16    would like us to execute IRS authorizations.         I want to think

    17    about it for a moment, confer with Mr. Roche.         I can't see an

    18    objection to executing IRS authorizations.         I'm sure we will,

    19    and they can get those documents that way.

    20               THE COURT:    Okay.

    21               MR. FREEDMAN:     In regards to the search terms,

    22    again, Your Honor, it's our position that we're gonna give

    23    them everything that's in the search term, because that's the

    24    deal we thought we met -- we struck.        That's the deal we would

    25    hope they would honor.     I understand our objection's been
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 202202
                                                                              of 239


     1    overruled, so it is what it is.

     2               Finally, Your Honor, is the deduping process.          As

     3    the Court has now seen, the metadata associated with these

     4    documents is extremely critical to this case.         We have agreed

     5    that the defendants can dedupe documents if they hash the

     6    entire document, together with all of its metadata and

     7    everything about it, and then the hash turns identical, that

     8    is a true duplicate, and it can be deduped.         The defendant is

     9    proposing a more tourniqueted deduping process, where some of

    10    the fields of e-mails are hashed and compared to dedupe.

    11               As the Court has seen, there are fabricated e-mails

    12    in this case.    There are -- you -- there are indisputably

    13    e-mails the metadata has been manipulated with.         By whom I

    14    understand is a disputed question.       But we cannot agree to

    15    allow a deduping process that weeds out documents that appear

    16    to the human eye to be duplicates, but are not truly forensic

    17    duplicates.

    18               THE COURT:    I hear you.

    19               All right.    So on those, I'm not going to require --

    20    I'm going to defer, or I'm going to side with Mr. Freedman on

    21    the deduping issue.

    22               MS. MARKOE:    Your Honor, may I just clarify

    23    something about that deduping issue that I actually think is

    24    very important?

    25               THE COURT:    Okay.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 203203
                                                                              of 239


     1               MS. MARKOE:    We have done the MD5 hash deduping on

     2    the ESI we collect.     As Mr. Freedman well knows, what we were

     3    specifically talking about in this deduping situation was

     4    documents that we received that had been collected by the ATO

     5    and then sent back to counsel for Dr. Wright in Australia.

     6               THE COURT:    Uh-huh.

     7               MS. McGOVERN:     So we obtained copies of those, about

     8    60,000 documents.     We obtained copies of those.      We obtained

     9    copies of those documents from Australian counsel.

    10               The only way to dedupe those documents, not across

    11    our ESI, but within each other, is -- because they came from

    12    various sources, and they were not -- we were not provided

    13    with the images of those sources -- the only way to do that is

    14    not through MD5 hash, because the hashing doesn't work, but

    15    through header, e-mail header analysis to the second.

    16               And my understanding is that there's about 20,000

    17    documents that, through that process, are duplicates.

    18               THE COURT:    So a third of the 60,000.

    19               MS. MARKOE:    Correct.

    20               THE COURT:    Okay.

    21               MS. MARKOE:    And it also includes header ID

    22    analysis, as well, which is unique, and our vendor tells us

    23    that this is a process that they have done numerous times as

    24    an alternate when hashing is an unavailable process.          And

    25    that's the situation we're in now is hashing is an unavailable
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 204204
                                                                              of 239


     1    process.

     2               So because of that, we've tried to do a reasonable

     3    deduping alternative to hashing, and that was our proposal.

     4    They have rejected that proposal.

     5               I just wanted to make it clearer to Your Honor that

     6    it wasn't that we're refusing to do hashing.         It's more a

     7    matter of that's just not an available mechanism for these --

     8    this particular set of documents.

     9               THE COURT:    Understood, understood.

    10               Here's what I'm going to do.       I'm not going to --

    11    I'm not going to overrule the plaintiffs' desire to get the

    12    documents, even if there may be some duplication there, but I

    13    will reserve on the question of whether they should pay for

    14    it.   So if their vendor is going to incur extensive costs, and

    15    at the end of the day it turns out it really was a big waste

    16    of time, I'll entertain a motion.       I'm not saying I'm going to

    17    grant a motion, but I will at least entertain a motion to

    18    shift those costs back to the defense -- or to the plaintiff.

    19    I understand, and I think on the evidence that I've seen

    20    before me, that if -- I'm going to defer to the plaintiffs.

    21    If they don't want to agree to deduping on whatever

    22    standard -- and I appreciate, Ms. Markoe, that there's a lot

    23    of levels of this, that maybe it is -- maybe it is a very

    24    sophisticated and robust way to dedupe, but I think on the

    25    evidence I've seen, I have to give the plaintiffs some wider
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 205205
                                                                              of 239


     1    berth on this one, and like I said, I'll reserve as to cost if

     2    it turns out it was a wasted exercise.

     3               All right.    Anything else, folks, while we're here?

     4               MS. McGOVERN:     Your Honor, were you going to take

     5    the position with respect to the IRS?

     6               THE COURT:    Oh, the IRS investigation.

     7               MS. McGOVERN:     What we'd like, Your Honor --

     8               THE COURT:    I think he said he would give you a

     9    consent, so I thought that was resolved.        I think they said --

    10               MS. McGOVERN:     I'm sorry.   Thank you, Vel.

    11               THE COURT:    I thought they said they were inclined

    12    to give you the consent.

    13               MR. FREEDMAN:     Your Honor, just when they turn over

    14    the Australian documents, if you could use a specific Bates

    15    label so we know where they're from.        That way we can --

    16               MS. McGOVERN:     Sure.

    17               MR. FREEDMAN:     -- analyze them later.

    18               MS. McGOVERN:     Yes.

    19               MS. MARKOE:    We might have to reproduce some

    20    documents, then, because we started giving them to you

    21    already.

    22               MR. FREEDMAN:     Unless you want to waive the right

    23    to -- I mean, we have to be able to go back and analyze

    24    whether or not it was a waste of time or not.         Your Honor

    25    knows that my position is going to be, given the evidence
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 206206
                                                                              of 239


     1    we've seen we have to look at it, no matter if it turns out to

     2    be a waste of time or not.       But, you know --

     3               THE COURT:    That's why I'm not ruling.       I'm just

     4    saying I'm not foreclosing either.

     5               MR. FREEDMAN:     Understood, Your Honor.

     6               MR. BRENNER:    Your Honor, one other thing on

     7    scheduling.

     8               THE COURT:    Yes.

     9               MR. BRENNER:    It would be helpful if we knew from

    10    plaintiff -- they identified four witnesses for the hearing

    11    today.

    12               THE COURT:    Yeah.

    13               MR. BRENNER:    And they've called one obviously.

    14               THE COURT:    Right.

    15               MR. BRENNER:    If we could get an idea of how many

    16    witnesses they intend to call and who they intend to call so

    17    we know when to have our witness here.        I don't want to have

    18    our witness wait a whole other day.

    19               THE COURT:    No, that's a good point.      I'd like to

    20    know kind of how much time the parties think we're going to

    21    need to set aside for the continuation of this hearing.           So,

    22    yeah, good suggestion.

    23               Ms. McGovern?

    24               MS. McGOVERN:     Well, we -- at this point, we intend

    25    to call -- there are an additional three.
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 207207
                                                                              of 239


     1               THE COURT:    Right.

     2               MS. McGOVERN:     We're definitely going to call two.

     3               THE COURT:    Okay.

     4               MS. McGOVERN:     We're going to discuss internally

     5    whether we need the third.

     6               THE COURT:    Okay.    Do you have a general -- I mean,

     7    are we talking another day, are we talking three days, half a

     8    day?   What's your best sense.

     9               MS. McGOVERN:     I anticipate -- no, half a day.       Half

    10    a day, Your Honor.

    11               THE COURT:    Half a day for your witnesses, you

    12    think?

    13               MS. McGOVERN:     Yes.

    14               MS. MARKOE:    On our side.

    15               MS. McGOVERN:     On our side.

    16               THE COURT:    On your side.

    17               MR. FREEDMAN:     I don't know --

    18               MS. MARKOE:    I can't speak for their cross.

    19               THE COURT:    Right.     They've only got one witness

    20    that I know of so far.

    21               Mr. Freedman, do you have a sense of how long your

    22    witness will take?     Or Mr. Roche?

    23               MR. FREEDMAN:     Slightly less than half a day.

    24               THE COURT:    All right.     So we think if we set aside

    25    a full day, that we can probably get everything done in that
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 208208
                                                                              of 239


     1    day?   Okay.   That's good to know.

     2               Let me go back and look at my calendar in a little

     3    more detail, because I know I said around the end of July,

     4    early August, I do have some personal things I need to take

     5    care of out of town, but I will be here most of that time.

     6               So I'm going to reset this sometime probably the

     7    week of August the 5th.      That was the week everybody at least

     8    seemed to be more or less available.

     9               All right, folks.     Thank you for --

    10               MS. McGOVERN:     Your Honor, I apologize.      I know we

    11    all want to get out of here.

    12               I do want to make a proffer.

    13               THE COURT:    Oh, okay.

    14               MS. McGOVERN:     Okay?   And the reason for the proffer

    15    is because we do not want to appear in any way to be waiting

    16    until August 5th to be providing what we were going to be

    17    providing today.

    18               I'm going to let Ms. Markoe explain exactly what

    19    that is, but we want to give the plaintiff exactly what that

    20    exhibit was now, so that from now until August 5th there's not

    21    a delay.

    22               THE COURT:    When you say that exhibit, you lost me.

    23    Go ahead, Ms. Markoe.

    24               MS. MARKOE:    So, Your Honor, as Dr. Wright

    25    testified, he had instructed Steven Shadders, or Steve
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 209209
                                                                              of 239


     1    Shadders, to try to, with some given criteria, narrow down the

     2    potential list of Bitcoin addresses that Dr. Wright could have

     3    mined.    He created software and code in order to do that using

     4    specific criteria.     He was going to testify about that today.

     5    He will testify about that on another day.

     6                He has engaged in that endeavor and has created a

     7    list that narrows down potential Bitcoin addresses from over

     8    75,000 and a half to under 28,000.

     9                THE COURT:    Okay.

    10                MS. MARKOE:   So a margin of a 60 percent reduction.

    11    And we have that today.      He is continuing to do some work to

    12    try to narrow that down a bit further.

    13                THE COURT:    Okay.

    14                MS. MARKOE:   But this is an inclusive list that

    15    would include all of the Bitcoin mined by Dr. Wright through

    16    his companies, but we'll, to be fair, also include addresses

    17    that could not be excluded based on the criteria.

    18                THE COURT:    Okay.   I appreciate that.    So if you

    19    want to turn that over.

    20                Let's talk, by the way, while we're -- I'm sorry, I

    21    know everybody needs to get out of here, but for one more

    22    second.

    23                You know, both sides noticed witnesses who really,

    24    in a normal case, would have been experts.         The question is,

    25    does it make sense -- and I'm not -- I really don't have a
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 210210
                                                                              of 239


     1    strong feeling one way or the other.        Would it make sense for

     2    each side to give the other side a limited expert report of

     3    what you think your person's going to say --

     4               MS. McGOVERN:     Yes.

     5               THE COURT:    -- to help focus the hearing going

     6    forward, so you sorta know what their experts are going to

     7    say, they know what your experts are going to say, maybe

     8    they're not disagreeing with each other, we can focus the

     9    hearing?

    10               MS. McGOVERN:     We agree, Your Honor.

    11               THE COURT:    Mr. Freedman, any thoughts on that?

    12               MR. FREEDMAN:     No objections, Your Honor.      Just

    13    reports, not depositions?

    14               THE COURT:    I'm sorry?

    15               MR. FREEDMAN:     Just reports?

    16               THE COURT:    No, no, no, not that we would take

    17    depositions, just a report, in the nature of an expert's

    18    report under Rule 702 just to help us focus.

    19               I mean, I got the notice, and I thought, well, it's

    20    lovely they're calling experts on sort of very general

    21    categories of cryptography and cryptocurrency, but I suspect

    22    they're a little more targeted.

    23               So if it would help both sides to focus it, why

    24    don't you exchange those.

    25               MR. FREEDMAN:     Can we pick a date the end of July?
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 211211
                                                                              of 239


     1               THE COURT:    Yeah, I'll let you all work that out

     2    amongst yourselves, but I think that would be helpful, as well

     3    as turning this over.     Maybe we can all focus the hearing.

     4               MS. McGOVERN:     Thank you, Your Honor.

     5               THE COURT:    All right.    Thanks everybody.     Shabbat

     6    Shalom to those of you who are celebrating, and have a good

     7    weekend everybody.

     8         (Proceedings concluded.)

     9                                  * * * * *

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 212212
                                                                              of 239


     1                                  * * * * *

     2                                  I N D E X

     3    Testimony of Craig Steven Wright

     4               Direct by Ms. McGovern                         5

     5               Cross by Mr. Freedman                          33

     6               Examination by the Court                       125

     7               Cross by Mr. Freedman (Cont.'d)                127

     8               Examination by the Court                       157

     9               Cross by Mr. Freedman (Cont.'d)                159

    10               Redirect by Ms. McGovern                       168

    11                                  * * * * *

    12                               E X H I B I T S

    13    Plaintiffs' Exhibits in Evidence:

    14               Plaintiffs' 1                                  35

    15               Plaintiffs' 2                                  39

    16               Plaintiffs' 3                                  40

    17               Plaintiffs' 4                                  44

    18               Plaintiffs' 5                                  52

    19               Plaintiffs' 6                                  54

    20               Plaintiffs' 7                                  59

    21               Plaintiffs' 8                                  62

    22               Plaintiffs' 9                                  75

    23               Plaintiffs' 10                                 78

    24               Plaintiffs' 11                                 88

    25               Plaintiffs' 12                                 91
Case 9:18-cv-80176-BB Document 236 Entered on FLSD Docket 07/02/2019 Page 213213
                                                                              of 239


     1                                  * * * * *

     2                         E X H I B I T S (Cont.'d)

     3    Plaintiffs' Exhibits in Evidence:

     4               Plaintiffs' 13                                 94

     5               Plaintiffs' 14                                 95

     6               Plaintiffs' 16                                 112

     7               Plaintiffs' 17                                 118

     8               Plaintiffs' 18                                 122

     9               Plaintiffs' 19                                 130

    10               Plaintiffs' 20                                 138

    11               Plaintiffs' 21                                 148

    12               Plaintiffs' 22                                 156

    13               Plaintiffs' 23                                 160

    14    Defendant's Exhibits in Evidence:

    15               Defendant's 1                                  8

    16                                  * * * * *

    17                                 CERTIFICATE

    18         I, Stephen W. Franklin, Registered Merit Reporter, and

    19    Certified Realtime Reporter, certify that the foregoing is a

    20    correct transcript from the record of proceedings in the

    21    above-entitled matter.

    22         Dated this 2nd day of JULY, 2019.

    23

    24         /s/Stephen W. Franklin
               _____________________________
    25         Stephen W. Franklin, RMR, CRR
                                      {WITNESSNAME}
Case 9:18-cv-80176-BB Document 236 Entered                        Index:Page
                                           on FLSD Docket 07/02/2019     BY MR.214
                                                                                FREEDMAN:..18
                                                                                    of 239
                                99/13 99/17 99/21         44/10 44/13 47/24 48/8    141/16 144/12 147/25        114/4 114/23 119/21
                                100/14 100/24 101/24      49/21 52/17 53/9 54/3     154/23 162/2 166/2          123/12 161/5 212/25
     BY MR. FREEDMAN:
                                103/3 103/18 104/2        56/16 56/20 56/23 58/23   166/13 167/6 174/2         122 [1] 213/8
     [88] 33/16 34/19 35/21
                                104/16 108/5 110/9        58/25 59/14 59/16 62/7    174/8 174/13 174/19        125 [1] 212/6
     37/19 38/5 39/7 39/22
                                111/5 117/18 117/20       62/9 66/19 72/11 72/17                               127 [1] 212/7
     41/1 42/14 42/25 43/17                                                         $
                                119/10 119/12 119/16      75/7 75/11 76/24 77/1                                12:04 [1] 64/24
     44/21 45/23 47/20 47/25
                                121/16 121/18 121/22      77/11 77/13 77/16 78/2    $12 [1] 110/6              12:04:55 [1] 64/15
     48/4 48/12 50/11 52/9
                                128/3 130/11 130/13       80/8 80/11 84/2 84/13     $12 billion [1] 110/6      12:04:57 [1] 64/19
     52/22 53/20 54/6 55/18
                                130/17 137/24 138/1       84/18 84/20 85/3 86/5     $8 [1] 165/17              12:30 [1] 31/21
     57/14 57/23 58/12 59/4
                                148/6 148/10 149/19       86/7 86/10 86/25 88/22    $8 billion [1] 165/17      12:33 [1] 32/11
     59/21 61/23 62/13 66/24
                                149/22 152/9 152/18       91/12 94/14 95/22 98/18                              12th [2] 69/23 178/16
     68/18 70/14 72/25 74/5
                                153/10 153/21 154/2       98/24 99/3 99/8 99/16     '                          13 [9] 41/5 64/25 69/20
     75/15 78/6 78/18 82/19                                                         '10 [1] 156/20
                                155/13 155/16 155/19      99/25 100/10 100/23                                   84/8 94/10 94/15 94/17
     83/2 84/11 87/3 87/10                                                          '20 [1] 30/20
                                155/23 156/3 156/6        103/9 104/4 105/13                                    128/23 213/4
     88/25 91/15 93/7 94/18                                                         '78 [1] 130/15
                                159/21 160/3 160/8        106/7 110/7 110/19                                   130 [1] 213/9
     96/1 98/4 104/20 105/20                                                        'til [2] 32/10 181/9
                                160/16 160/25 162/17      110/25 111/10 111/13                                 13189 [1] 38/7
     106/14 108/25 112/6                                                            'twelve [1] 141/16
                                163/3 163/9 163/24        118/2 118/7 119/23                                   13459 [1] 53/22
     112/14 113/16 116/15
                                164/25 165/6 166/4        122/3 128/8 130/20                                   13755 [1] 160/9
     118/12 119/20 120/4
                                169/13 169/17 169/20      136/7 138/4 140/2         -                          13756 [1] 160/9
     122/7 127/18 128/4                                                             -and [5] 2/4 2/7 2/13
                                171/9 176/13 179/3        148/15 151/7 151/13                                  138 [1] 213/10
     128/9 130/24 136/15                                                             2/16 2/19
                                180/2 181/23 182/19       152/2 152/12 153/12                                  13th [6] 74/16 79/8 81/1
     138/7 139/1 140/11                                                             -v [1] 1/5
                                183/1 183/20 184/14       153/15 156/12 160/4                                   81/2 81/12 81/16
     141/18 144/13 148/1
                                186/13 187/7 187/15       162/21 163/17 165/7                                  14 [5] 95/15 95/23 95/25
     148/8 148/19 153/23
                                188/16 188/18 192/21      166/8 168/23 169/10       /                           96/2 213/5
     154/4 154/16 154/24                                                            /s/Stephen [1] 213/24
                                193/9 193/15 194/11       169/19 169/21 169/25                                 14.1.18 [1] 61/10
     156/4 156/16 159/17
                                198/19 198/22 199/14      170/4 174/14 177/10                                  14.3.169.1 [1] 65/20
     160/11 160/18 161/1
                                199/19 199/21 200/8       177/12 178/9 178/23
                                                                                    0                          148 [1] 213/11
     161/7 162/3 164/9                                                              000 [2] 63/7 63/12
                                200/13 200/17 200/25      180/3 187/23 188/1                                   14th [1] 127/11
     165/15                                                                         00046664 [1] 94/11
                                201/13 201/21 205/13      194/14 194/19 194/24                                 15 [38] 31/22 99/18
     BY MS. McGOVERN:                                                               0500 [1] 66/8
                                205/17 205/22 206/5       195/8 195/13 195/15                                   101/20 102/2 102/3
     [15] 5/12 6/22 8/2 8/6                                                         064409 [3] 83/18 87/5
                                207/17 207/23 210/12      196/1 197/6 197/12                                    102/17 103/5 107/23
     12/9 16/20 26/7 27/1                                                            87/15
                                210/15 210/25             197/24 198/9 199/15                                   108/3 108/8 108/10
     29/3 118/19 168/25                                                             07 [1] 40/2
                                MR. KASS: [2] 3/20        199/20 200/5 203/7                                    108/11 108/18 113/17
     169/6 169/11 170/5                                                             08248988 [6] 98/6 105/8
                                169/4                     205/4 205/7 205/10                                    114/1 114/1 114/4 114/5
     171/11                                                                          105/23 106/6 133/24
                                MR. RIVERO: [31]          205/16 205/18 206/24                                  114/6 114/22 119/21
     BY THE COURT: [2]                                                               134/8
                                3/19 32/15 32/17 32/20    207/2 207/4 207/9                                     119/21 122/10 122/11
     125/7 157/17                                                                   093344 [1] 87/19
                                33/4 101/13 101/17        207/13 207/15 208/10                                  123/9 123/12 123/15
     BY THE WITNESS:
                                101/22 102/1 102/6        208/14 210/4 210/10                                   123/23 124/1 124/3
     [1] 18/4
                                102/9 102/15 102/19       211/4
                                                                                    1                           124/6 125/11 126/5
     COURTROOM                                                                      1 billion [1] 22/15
                                102/23 102/25 113/1       THE COURT                                             128/14 128/20 131/12
     SECURITY OFFICER:                                                              1,100,111 [2] 136/17
                                118/18 118/23 127/25      REPORTER: [7] 12/1                                    131/14 142/14
     [3] 167/25 168/7 168/10                                                         146/5
                                150/15 150/24 151/6       18/1 42/22 55/16 68/14                               156 [1] 213/12
     MR. BRENNER: [15]                                                              10 [19] 42/21 76/21 77/8
                                166/19 166/22 167/10      78/11 87/7                                           157 [1] 212/8
     3/11 91/2 92/15 92/19                                                           78/5 122/25 123/10
                                167/17 167/20 168/2       THE COURT: [444]                                     159 [1] 212/9
     92/21 97/25 152/10                                                              123/16 123/16 128/22
                                168/12 174/21 175/5       THE LAW CLERK:                                       15th [1] 178/15
     153/1 153/4 154/15                                                              129/3 130/6 131/3
                                MR. ROCHE: [1] 3/13       [2] 179/16 179/19                                    16 [7] 67/17 89/2 110/12
     167/19 206/6 206/9                                                              134/20 135/20 146/12
                                MS. MARKOE: [39]          THE WITNESS: [80]                                     110/18 110/20 112/5
     206/13 206/15                                                                   153/12 153/17 155/3
                                3/22 7/14 150/17 150/20   12/3 12/7 14/25 15/4                                  213/6
     MR. FREEDMAN:                                                                   212/23
                                151/23 152/21 152/24      15/6 18/3 28/19 32/8                                 16,000 [1] 192/1
     [167] 3/9 7/22 8/4 26/23                                                       100 [2] 2/3 2/6
                                153/3 183/10 183/15       32/24 39/18 39/20 41/23                              160 [1] 213/13
     28/17 31/25 33/14 34/5                                                         100-dollar [1] 13/11
                                184/1 184/4 184/11        42/2 42/24 44/9 45/14                                1650 [3] 90/20 91/17
     34/14 34/18 35/13 37/17                                                        1000 [4] 2/12 2/15 2/18
                                185/4 185/7 185/10        45/18 45/22 47/2 47/5                                 93/9
     38/2 38/25 39/14 40/7                                                           2/21
                                185/13 185/19 186/17      47/7 47/10 47/13 47/16                               168 [1] 212/10
     40/23 43/14 43/24 47/15                                                        10504 [1] 2/9
                                187/20 189/9 189/12       47/18 48/11 52/8 52/21                               16th [5] 63/23 64/7
     52/4 52/6 52/14 53/12                                                          10th [2] 143/24 145/12
                                189/19 190/6 190/20       57/4 57/6 57/22 59/20                                 65/24 67/2 90/5
     53/18 53/25 57/8 57/10                                                         11 [17] 41/8 79/21 81/6
                                191/5 191/15 191/25       66/22 68/16 73/13 73/17                              17 [9] 64/24 68/1 102/6
     57/20 58/10 58/20 61/21                                                         81/11 81/14 82/14 82/15
                                192/3 202/22 203/1        73/20 73/23 74/2 78/12                                117/21 118/11 128/10
     62/4 70/11 72/7 72/10                                                           88/11 88/15 88/17 88/21
                                203/19 203/21 205/19      81/14 81/16 82/25 84/3                                132/5 187/2 213/7
     72/21 75/3 76/10 76/12                                                          88/24 94/2 95/4 128/23
                                207/14 207/18 208/24      101/8 106/13 108/9                                   1700 [1] 182/23
     76/17 76/21 79/20 80/22                                                         147/22 212/24
                                209/10 209/14             108/13 108/15 108/19                                 172.26.0.1 [1] 65/18
     81/7 81/24 82/2 82/4                                                           112 [1] 213/6
                                MS. McGOVERN:             112/13 112/20 112/22                                 172.26.1.36 [1] 65/19
     82/10 84/10 85/12 85/21                                                        118 [1] 213/7
                                [146] 3/17 4/11 4/16      112/24 113/4 113/6                                   17th [12] 57/25 63/6
     86/16 86/21 87/9 88/8                                                          11th [1] 178/13
                                4/22 5/10 6/19 7/18       113/12 113/14 116/13                                  63/11 63/16 64/15 64/18
     88/11 88/16 88/19 90/23                                                        12 [21] 41/6 42/3 42/6
                                25/25 26/3 26/21 31/19    119/25 121/9 121/14                                   69/12 90/17 93/10 93/22
     91/7 91/21 92/3 92/11                                                           42/15 69/8 70/15 79/21
                                35/16 37/24 39/4 40/9     138/21 138/25 140/9                                   94/23 97/3
     92/25 94/7 94/9 95/12                                                           81/6 81/16 82/14 82/15
                                40/11 40/18 41/22 44/3    141/5 141/9 141/13                                   18 [7] 121/3 121/19
     95/14 98/1 98/3 98/16                                                           91/8 91/14 113/18 114/1


                                                                                                                                {DATE}
Case 9:18-cv-80176-BB Document 236 Entered             {WITNESSNAME}
                                                              on FLSD Docket 07/02/2019 Page     Index:
                                                                                                     21518.....accurate
                                                                                                           of 239
    1                     2015 [7] 37/1 78/9 78/14 176/15              56403 [2] 110/13 111/7 145/4 145/14 145/21
                           78/20 79/1 129/16       30,000 [1] 190/12   56405 [1] 112/9
    18... [5] 122/4 122/6
                           142/19                  31st [1] 9/5        56407 [2] 110/13 111/7 A
       133/13 154/9 213/8
                               2016 [6] 122/21 126/25     32 million [1] 108/21      58790 [1] 88/12        a.m [1] 32/11
      18-80176-CIV-BB [1]
                                127/2 128/11 130/8        33 [1] 212/5               58792 [1] 89/7         a590 [1] 67/24
       1/2
                                131/1                     33131 [2] 2/4 2/7          58793 [1] 88/12        Abacus [9] 79/14 79/15
      18th [2] 122/21 128/11
                               2018 [1] 164/21            33134 [4] 2/12 2/15 2/18   588811 [1] 95/16        87/25 89/3 93/14 93/18
      19 [5] 102/10 130/14
                               2019 [2] 1/8 213/22         2/21                      588832 [1] 95/16        93/19 93/20 97/6
       130/21 130/23 213/9
                               2020 [6] 120/19 120/22     333 [1] 2/9                59 [1] 212/20          AbacusOffshore.com [1]
      195 [1] 148/12
                                125/18 127/5 136/21       33401 [1] 1/18             5:00 o'clock [2] 176/18  96/6
      196 [1] 148/12
                                136/23                    336 [2] 121/2 121/6         176/22                abide [1] 131/8
      1998 [2] 78/14 78/17
                               20:04:55 [3] 64/8 64/10    35 [1] 212/14              5:05 [1] 177/5         ability [3] 77/19 127/5
      19th [4] 117/7 117/11
                                66/8                      360 [1] 117/22             5:15 [2] 151/15 151/15  181/18
       127/8 178/16
                               20th [1] 96/3              363 [1] 118/14             5th [3] 208/7 208/16   able [25] 13/1 17/14
      1:04 [3] 63/6 63/11
                               21 [6] 41/11 148/11        366 [1] 121/9               208/20                 23/24 24/20 29/13 30/4
       63/16
                                148/14 148/16 148/18      376 [1] 117/22                                     34/12 44/18 55/25 76/4
      1:04:54 [1] 64/1
                                213/11                    3768 [1] 1/17            6                         77/21 91/5 123/2 126/1
      1:04:55 [1] 64/10
                               21:04:54 [2] 63/23 64/1    39 [4] 60/6 61/14 63/19  60 [2] 59/22 209/10       130/5 158/10 170/24
      1:29 [1] 32/11
                               21st [3] 89/20 178/13       212/15                  60,000 [2] 203/8 203/18 178/7 178/10 184/18
      1:30 [2] 32/3 32/10
                                178/14                    393888 [1] 94/4          62 [1] 212/21             187/16 195/4 198/11
      1:55 [1] 56/25
                               22 [9] 155/16 156/7        39888 [1] 94/19          69775 [1] 130/15          199/3 205/23
      1st [2] 136/21 136/23
                                156/15 161/3 169/9        3:00 o'clock [1] 100/18  6th [3] 113/11 145/2     above [4] 122/11 129/4
      2                         169/14 170/6 182/8        3:04 [1] 101/10           145/4                    135/17 213/21
                                213/12                                                                      above-entitled [1]
      20 [5] 59/5 125/18
                               222 [2] 155/9 155/12       4                        7                         213/21
       137/24 138/6 213/10
                               22nd [9] 42/21 42/23       40 [1] 212/16            70 [10] 14/11 14/13      absent [1] 184/17
      20,000 [1] 203/16
                                42/24 69/7 175/7 175/10   400 [2] 63/24 187/2       17/11 17/21 18/13 18/15 absolute [2] 31/2 161/3
      2000 [1] 141/15
                                178/16 179/10 179/13      41 [1] 61/16              18/19 19/8 19/23 25/12 absolutely [8] 31/5 33/6
      2009 [3] 10/22 78/17
                               23 [3] 160/2 160/7         43 [1] 63/14             701 [1] 1/18              44/4 99/5 166/24 195/24
       156/20
                                213/13                    4392 [1] 102/4           702 [1] 210/18            196/16 196/22
      2010 [8] 10/22 13/21
                               23291 [4] 121/20 122/9     44 [3] 63/6 64/24 212/17 74 [2] 17/20 17/23       abundance [1] 84/21
       14/7 14/15 14/18 15/19
                                132/10 154/10             4404 [1] 102/7           75 [1] 212/22            abused [1] 16/24
       15/21 16/12
                               23292 [2] 121/20 132/10    4406 [1] 102/10          75,000 [1] 209/8         acceptable [1] 150/20
      2011 [41] 8/18 11/11
                               23rd [3] 41/3 68/20        45 [2] 44/22 62/14       75d61eff-a590-4649-ba5 access [41] 10/25 13/2
       31/8 34/23 37/15 40/1
                                74/24                     46 [1] 63/9              c-b6bd9a047e2e [1]        13/7 22/25 23/20 23/20
       41/21 51/24 52/2 52/7
                               24' [1] 140/21             46670 [1] 91/8            67/24                    23/23 23/24 24/12 24/14
       52/11 66/3 66/4 66/14
                               241 [1] 142/4              47 [1] 62/17             78 [3] 17/20 17/24        24/18 24/22 28/11 37/12
       67/3 67/9 68/19 69/7
                               2413 [1] 34/15             48A1 [2] 134/3 139/16     212/23                   72/6 76/2 76/4 76/4
       69/13 69/23 70/18 71/5
                               2414 [2] 143/5 144/10      49 [5] 60/15 60/21 60/22 7G [3] 139/7 141/10       106/18 106/25 107/6
       72/1 72/4 87/23 88/3
                               2415 [4] 141/1 142/2        61/12 63/2               141/14                   107/20 122/24 123/2
       89/20 95/7 110/21
                                142/5 142/5               4:15:12 [1] 93/25        7th [1] 70/18             123/9 123/12 123/15
       140/19 140/22 143/24
                               2416 [1] 34/15             4:21 [1] 93/10                                     123/24 124/6 127/3
       144/1 144/3 144/8
                               24th [11] 34/23 37/15      4:30 [1] 166/14          8                         129/3 130/6 131/10
       144/16 145/2 145/4                                                          80,000 [2] 192/5 192/5
                                51/24 52/2 52/11 66/3     4:39 [1] 166/14                                    131/15 131/20 134/16
       145/12 145/14 145/21                                                        800 [2] 198/24 199/5
                                67/2 72/1 72/4 110/21     4:40 [1] 166/11                                    135/18 159/6 165/23
      2011-07 [1] 40/2                                                             80176 [1] 3/4
                                157/5                     4:57 [1] 177/5                                     199/2 199/22
      2012 [24] 41/3 41/16                                                         82 [1] 60/1
                               25 [6] 59/9 60/6 60/7      4A8 [1] 139/16                                    accessed [2] 42/5 143/3
       41/21 68/20 74/24 78/8                                                      821,000 [3] 157/12
                                64/5 65/13 119/10                                                           accessed/modified [1]
       78/20 79/6 79/9 79/17                              5                         159/4 164/11
                               2500 [1] 2/20                                                                 42/5
       79/19 80/24 83/17 87/24
                               2525 [3] 2/11 2/14 2/17    50 [1] 61/12             821,050 [4] 12/25        accessible [3] 13/22
       88/6 96/19 97/15 112/16                                                      156/17 157/2 158/2
                               26 [4] 50/18 51/18 65/12   500 [1] 64/8                                       137/7 139/23
       113/11 113/22 117/7                                                         86 [1] 48/13
                                201/3                     50985 [1] 72/22                                   accessing [2] 123/19
       117/11 117/16 157/5                                                         88 [1] 212/24
                               27 [1] 66/1                50986 [4] 83/9 83/13                               158/19
      2013 [6] 9/6 51/12 58/2                                                      8th [11] 77/23 81/1
                               28 [5] 1/8 50/24 51/21      83/24 143/20                                     accident [1] 201/5
       78/17 142/17 149/1
                                59/9 66/5                 50989 [4] 72/23 133/23 81/12 81/14 84/7 98/8      accidentally [1] 81/7
      2014 [45] 42/21 42/24                                                         127/13 138/17 147/20
                               28,000 [1] 209/8            147/11 153/25                                    accommodate [5] 119/5
       43/1 43/6 45/8 48/20
                               2800 [2] 2/3 2/6           50990 [1] 156/8           147/21 155/8             150/12 152/19 167/2
       51/11 58/1 62/2 63/6
                               28th [1] 131/1             51002 [1] 156/8                                    176/19
       63/11 63/16 63/23 64/7
                               29th [4] 177/15 178/24     514-3768 [1] 1/17        9                        account [11] 90/18
       64/15 64/19 64/24 65/24                                                     90 [1] 48/16
                                178/24 179/11             52 [1] 212/18                                      91/19 91/24 91/25 92/1
       65/25 66/11 67/1 67/2                                                       91 [1] 212/25
                               2:02 [1] 56/25             53 [2] 63/11 63/16                                 92/9 92/16 92/17 93/15
       67/9 68/23 69/8 69/12                                                       93344 [2] 89/20 89/23
                               2:48 [1] 101/10            54 [1] 212/19                                      145/24 146/1
       69/25 70/4 71/10 89/2                                                       94 [1] 213/4
                               2nd [3] 2/3 2/6 213/22     54388 [1] 99/19                                   accountant [2] 195/13
       90/5 90/17 93/10 93/23                                                      95 [1] 213/5
                                                          54442 [1] 99/19                                    195/14
       94/23 96/3 96/18 96/24 3                                                    99 [1] 60/1
                                                          55 [3] 102/4 102/6                                accurate [4] 10/4 29/15
       97/3 97/8 98/12 104/22                                                      9th [8] 143/25 144/3
                               30 [3] 66/12 176/14         102/10                                            70/8 70/10
       105/8 105/23 160/23                                                          144/8 144/16 145/2
                                                          561 [1] 1/17

                                                                                                                            {DATE}
Case 9:18-cv-80176-BB Document 236 Entered  {WITNESSNAME}
                                                   on FLSD Docket 07/02/2019 Index:
                                                                                  Page accuse..appearances
                                                                                           216 of 239
    A                124/17 124/21 125/1 aged [2] 89/7 89/11 178/12 178/12 180/15 anti [1] 17/7
                                  127/21 135/20 141/10      agenda [1] 188/4             190/2 200/19 203/21     anti-child [1] 17/7
     accuse [1] 105/8
                                  171/17 172/7 172/9        agent [2] 83/10 83/25        209/16                  anticipate [1] 207/9
     acknowledge [5] 136/16
                                  172/20 172/21 209/2       ago [8] 42/16 74/23         also -- I [1] 178/12     anticipating [1] 184/14
      143/7 144/15 144/20
                                  209/7 209/16               132/12 140/18 143/16       alter [3] 16/8 62/20     antipornography [1]
      178/5
                                 addressing [1] 27/12        158/14 170/10 187/9         193/19                   17/8
     acknowledges [1] 144/7
                                 adds [1] 64/20             agree [30] 23/5 24/17       altered [1] 41/7         any [89] 5/21 7/20 8/14
     acquire [2] 105/23
                                 adjust [1] 63/21            54/7 54/9 64/25 69/10      alternate [1] 203/24      18/7 18/8 18/19 19/10
      186/23
                                 admissibility [2] 118/9     70/19 70/23 70/24 80/11    alternative [3] 173/4     19/17 19/18 19/22 19/22
     across [3] 67/20 68/4
                                  184/3                      85/4 85/5 85/17 130/3       173/5 204/3              23/3 25/12 27/2 28/3
      203/10
                                 admission [3] 6/18 7/20     133/20 134/23 135/2        although [3] 63/21        28/4 28/6 28/9 30/5
     act [3] 8/14 83/9 83/25
                                  118/4                      135/4 135/5 151/3           193/3 196/12             30/16 35/15 37/12 39/3
     acted [1] 8/12
                                 admissions [2] 183/4        165/12 179/8 180/22        always [2] 137/8 189/12 40/8 44/2 44/7 48/21
     action [1] 147/6
                                  186/7                      180/23 189/15 195/4        am [12] 6/4 16/21 22/17 48/22 50/6 52/16 54/2
     acts [1] 23/20
                                 admit [3] 40/19 44/15       198/11 202/14 204/21        49/1 56/8 63/4 83/12     58/22 62/6 71/16 74/8
     actual [8] 85/12 100/21
                                  162/19                     210/10                      144/9 153/1 159/5        75/20 78/21 79/16 88/20
      126/12 132/3 136/12
                                 admitted [31] 7/24         agreed [5] 4/16 100/23       178/13 187/10            91/11 94/13 95/21 99/24
      158/9 184/21 193/4
                                  34/10 35/18 39/5 52/19     174/23 184/8 202/4         Amanda [2] 2/10 3/17      103/1 109/16 112/24
     actually [52] 4/6 13/12
                                  54/4 59/2 59/2 62/11      agreement [7] 118/10        ameliorate [1] 27/2       112/25 118/1 122/2
      14/3 16/1 41/7 41/8 42/5
                                  72/14 75/9 78/3 84/25      152/8 154/1 170/15         ameliorative [1] 172/11 122/13 123/9 126/6
      42/6 42/10 42/13 53/13
                                  85/6 85/14 88/23 91/13     170/17 170/20 175/17       America [1] 93/21         127/19 128/14 130/19
      54/12 55/3 66/4 68/22
                                  93/3 94/16 95/23 104/6    agreements [5] 77/4         American [1] 90/20        132/4 137/2 138/3
      69/15 70/11 70/25 71/12
                                  112/2 112/4 118/8 122/5    171/2 171/3 171/6          Amir [1] 16/3             148/14 149/12 151/18
      73/7 78/14 78/25 88/5
                                  130/22 148/17 149/13       171/15                     among [1] 147/2           151/20 156/11 159/5
      89/23 103/12 111/14
                                  156/13 160/6 170/3        agrees [1] 150/24           amongst [3] 176/6         159/7 159/7 159/9 159/9
      111/17 113/7 115/21
                                 admitting [2] 7/23 82/15   Ah [1] 38/11                 188/10 211/2             159/10 159/11 171/14
      117/8 117/12 117/15
                                 Adobe [7] 40/3 41/2        ahead [11] 57/9 68/6        amount [5] 12/24 16/17 172/3 172/4 172/11
      134/7 149/18 149/25
                                  41/14 41/21 68/20 71/5     87/2 113/15 127/16          28/21 106/24 175/6       172/11 176/20 177/22
      152/25 156/8 157/19
                                  71/10                      163/23 177/11 180/20       amounts [1] 158/6         180/19 183/24 184/18
      158/6 161/22 163/19
                                 advance [1] 182/14          187/4 187/5 208/23         analogy [2] 13/10 13/13 188/13 190/1 192/16
      169/21 170/2 173/10
                                 advised [1] 184/16         AL [1] 1/3                  analysis [6] 19/20 19/22 194/8 196/8 201/11
      178/3 181/6 183/15
                                 AES [1] 11/19              alert [2] 143/14 143/14      182/7 193/10 203/15      201/15 208/15 210/11
      185/4 192/23 195/4
                                 Africa [1] 164/20          algorithm [4] 14/4 14/7      203/22                  anybody [4] 48/5 152/15
      197/7 202/23
                                 after [33] 8/18 13/20       24/21 29/5                 analyze [4] 55/25 172/21 156/1 176/22
     add [5] 64/1 64/10 104/4
                                  14/17 17/2 17/20 17/23    algorithmically [1]          205/17 205/23           anymore [5] 17/3 51/10
      111/14 181/24
                                  24/1 28/25 30/19 32/11     158/10                     analyzing [1] 27/11       98/10 116/21 179/25
     added [1] 23/16
                                  41/13 44/17 56/25 58/6    algorithms [1] 14/5         Andres [3] 2/16 3/19     anyone [8] 4/8 17/3 43/5
     addition [2] 145/17
                                  64/6 66/14 69/11 87/23    Algorythm [1] 131/13         177/18                   43/10 53/7 112/25
      196/11
                                  97/1 101/10 105/8         alive [1] 29/16             Andreson [1] 123/1        167/23 168/20
     additional [4] 10/11
                                  121/14 123/15 131/3       allegedly [2] 34/22         Andrew [3] 2/5 3/11      anything [23] 16/22
      42/8 149/12 206/25
                                  142/14 150/13 153/12       144/6                       22/6                     30/17 34/9 73/11 76/8
     Additionally [1] 89/14
                                  157/12 166/14 177/5       allow [21] 15/25 16/1       angry [1] 165/22          88/6 99/7 115/13 115/25
     address [33] 9/22 9/25
                                  179/12 191/24 198/2        16/8 24/21 28/18 29/4      annotated [1] 169/15      134/19 158/23 159/3
      10/4 10/14 13/15 13/17
                                 afternoon [12] 4/3 5/13     30/12 40/14 44/17 48/9     annotation [1] 169/18     159/7 167/11 170/20
      14/12 19/17 20/8 20/9
                                  5/14 33/8 33/14 33/17      50/6 77/12 77/25 106/8     announcements [1]         171/14 171/14 172/20
      20/15 20/18 20/24 21/3
                                  50/3 169/1 169/2 173/17    106/12 123/17 140/3         132/24                   173/19 181/22 192/20
      49/7 49/12 49/18 50/13
                                  175/3 176/21               146/15 192/17 194/1        another [28] 17/23        194/8 205/3
      51/3 51/7 51/15 59/6
                                 again [53] 18/1 34/8        202/15                      24/16 28/5 31/22 46/25 anyway [2] 90/3 107/18
      101/15 119/3 124/7
                                  41/23 42/2 42/22 48/17    allowed [2] 129/2            63/22 64/6 64/17 64/20 anywhere [1] 159/18
      149/15 163/15 164/7
                                  53/14 54/19 54/22 58/9     170/17                      67/8 68/17 97/19 98/5   aol.com [1] 1/19
      167/11 175/1 187/24
                                  62/23 63/14 66/7 75/1     allows [4] 22/25 23/21       112/19 119/1 123/19     apart [3] 12/11 17/4
      194/17 200/8
                                  78/11 78/22 79/2 84/5      24/4 170/15                 128/10 151/17 172/2      17/4
     addresses [69] 9/4 9/8
                                  87/8 97/21 101/19         almost [2] 38/11 184/5       172/12 175/1 175/25     apologies [1] 12/8
      9/19 9/23 10/8 10/16
                                  102/16 104/17 115/17      along [3] 155/18 176/3       177/4 177/23 196/1      apologize [10] 37/22
      13/1 13/6 13/10 13/13
                                  120/16 121/16 129/6        187/17                      197/6 207/7 209/5        47/7 47/16 67/13 75/3
      13/17 13/23 13/24 14/9
                                  130/5 136/24 142/20       already [9] 22/10 31/10     answer [18] 45/10 46/9 91/1 111/13 112/25
      14/12 14/13 17/11 17/14
                                  143/14 144/9 144/12        81/22 128/5 136/9 143/3     46/19 46/21 47/8 48/9    113/4 208/10
      17/15 17/17 17/21 18/7
                                  144/19 145/15 145/16       188/3 191/24 205/21         55/10 57/11 59/18 59/19 apology [2] 174/1
      18/20 19/7 19/12 19/13
                                  145/22 146/8 146/15       also [34] 8/20 15/8 15/24    66/20 66/21 119/17       174/11
      19/25 20/14 21/2 21/22
                                  146/19 146/24 147/16       54/14 61/14 63/12 63/15     128/1 135/12 140/3      apparently [1] 168/5
      22/18 23/12 24/6 24/22
                                  156/24 164/15 169/1        63/17 68/19 74/6 77/16      164/4 165/25            appear [11] 55/4 55/8
      25/10 26/16 27/3 27/12
                                  186/5 189/2 196/4          87/22 94/23 104/4 104/7    answered [9] 43/9 47/24 55/13 55/14 55/23 65/22
      27/14 27/15 28/5 28/7
                                  196/11 198/10 199/22       121/23 136/20 137/5         48/2 48/8 53/9 53/11     67/22 174/24 193/21
      29/5 31/17 50/1 77/20
                                  201/15 201/22              143/3 145/8 146/11          124/20 128/8 159/14      202/15 208/15
      77/25 114/7 122/25
                                 against [4] 5/7 12/14       146/23 147/14 163/18       answering [1] 56/18      appearances [3] 1/14
      123/15 123/17 124/2
                                  115/10 174/5               172/10 177/19 177/20       answers [1] 105/5         1/21 3/7
      124/7 124/14 124/16


                                                                                                                                 {DATE}
Case 9:18-cv-80176-BB Document 236 Entered   {WITNESSNAME}                     Index:217
                                                  on FLSD Docket 07/02/2019 Page      appearing..berth
                                                                                           of 239
    A                163/13 163/15 163/18 105/6            139/22 141/5 141/6 152/14 153/4 156/24
                                  163/24 164/6 165/12       August [14] 10/22 13/21  141/15 142/5 143/5        158/6 159/4 164/17
     appearing [1] 153/5
                                  165/12 166/19 169/12       14/15 15/19 16/12 41/3  145/5 150/14 150/23       168/2 168/3 170/1
     appears [6] 44/6 55/6
                                  171/1 176/1 176/8          68/20 177/9 179/14      151/18 153/21 161/2       173/10 176/5 176/14
      111/3 167/12 197/14
                                  185/24 188/6 196/9         179/17 208/4 208/7      166/11 167/3 176/11       176/17 181/19 182/9
      197/18
                                 asked [20] 47/24 48/8       208/16 208/20           177/7 178/9 178/14        182/10 182/10 186/1
     appended [1] 60/17
                                  53/9 56/21 74/9 74/23     August 2010 [3] 10/22    178/17 179/12 179/12      190/2 193/2 193/22
     applicable [1] 142/11
                                  75/23 103/19 105/3         14/15 16/12             179/13 185/2 187/1        195/21 198/1 198/6
     application [2] 14/20
                                  124/12 128/8 153/5        August 23rd [2] 41/3     196/20 198/25 203/5       198/10 199/16 201/2
      14/20
                                  156/24 170/14 171/21       68/20                   204/18 205/23 208/2       201/23 203/11 203/14
     appreciate [11] 124/21
                                  172/10 173/3 188/9        August 5th [2] 208/16    background [1] 33/24      204/2 205/20 208/3
      166/23 174/11 174/24
                                  199/7 199/14               208/20                  bad [3] 15/20 128/3       208/15
      175/12 176/23 180/14
                                 asking [17] 4/8 4/14       Australia [6] 30/18      189/10                    become [2] 136/10
      194/19 198/1 204/22
                                  9/24 12/4 59/16 70/8       36/12 36/25 188/9 198/4 badly [1] 54/16           193/13
      209/18
                                  85/23 91/21 124/6 140/6    203/5                   bank [10] 90/13 91/16 before [44] 1/11 4/6 5/1
     approach [21] 29/17
                                  140/6 141/8 144/14        Australian [13] 64/13    91/24 91/25 92/1 92/16 6/16 6/17 21/4 25/21
      34/5 37/17 43/14 52/4
                                  161/25 184/24 186/24       100/2 100/16 104/22     93/8 93/15 94/20 94/21 26/24 30/21 37/6 49/24
      53/14 53/16 58/10 61/21
                                  201/14                     104/25 105/7 126/1      bar [1] 5/6               50/2 54/22 70/20 70/21
      72/7 76/10 88/8 90/23
                                 aspect [5] 135/19 135/20    183/2 183/3 184/15      bartering [1] 191/15      73/25 75/1 76/6 77/18
      94/7 95/12 98/16 108/5
                                  143/15 156/19 185/5        187/10 203/9 205/14     based [12] 19/10 20/16 85/18 87/24 88/18 91/18
      117/18 121/16 130/11
                                 aspects [2] 11/24 28/24    authentic [17] 36/3 36/5 59/17 64/22 79/17         92/2 94/1 100/2 100/11
      148/6
                                 assassination [1] 15/25     36/7 36/8 37/9 70/4     106/22 107/10 125/17      100/18 118/24 132/25
     approaching [1] 181/25
                                 asserted [3] 103/16         71/21 71/22 73/6 73/10  139/5 162/22 200/23       141/2 146/24 150/22
     appropriate [2] 175/10
                                  103/24 104/6               73/14 73/21 74/9 74/16  209/17                    152/2 155/25 163/9
      189/5
                                 assets [10] 11/14 16/18     74/19 74/21 81/3        baseline [1] 50/8         168/15 175/15 182/22
     approximately [1] 64/25
                                  131/11 143/23 144/3       authentically [1] 36/9   basement [4] 36/13        183/23 188/12 194/16
     April [6] 58/2 122/21
                                  145/10 145/18 145/21      authenticated [2] 61/11  36/15 36/18 37/13         196/12 204/20
      127/13 128/11 131/1
                                  147/2 171/7                73/2                    basically [4] 11/18 23/17 beginning [1] 50/7
      142/17
                                 associate [1] 14/13        authenticity [5] 35/23   36/12 126/22              behalf [1] 3/16
     April 18th [2] 122/21
                                 associated [11] 14/14       36/1 37/8 77/18 156/9   basis [6] 58/24 59/15     behind [3] 35/1 174/12
      128/11
                                  14/16 38/19 38/22 39/15   Authority [1] 100/3      80/20 103/11 111/9        197/19
     April 2013 [2] 58/2
                                  76/14 138/11 143/23       authorization [7] 195/1  163/19                    being [23] 7/24 16/23
      142/17
                                  145/10 190/8 202/3         195/6 197/2 199/16      Bates [27] 34/15 38/6     17/2 19/7 21/17 29/5
     April 28th [1] 131/1
                                 association [5] 18/6        199/25 200/11 200/12    53/21 72/22 83/8 88/12 30/20 55/25 66/7 75/17
     April 8th [1] 127/13
                                  18/11 18/18 96/14 96/15   authorizations [4] 199/7 91/8 94/10 95/16 95/18 77/2 77/15 84/25 111/19
     areas [1] 182/7
                                 assume [7] 4/8 76/22        199/8 201/16 201/18     99/19 102/7 110/12        114/18 135/20 155/21
     aren't [3] 12/18 68/25
                                  137/19 150/24 151/11      autonomous [2] 12/16     110/15 111/6 117/22       163/18 178/3 178/10
      201/14
                                  151/15 160/2               129/7                   118/13 121/19 121/25      189/17 191/3 193/2
     argue [1] 71/4
                                 assuming [3] 64/17         availability [4] 151/25  130/14 141/1 143/19       belief [1] 172/4
     argument [2] 154/18
                                  136/13 183/24              177/20 178/18 178/19    148/11 156/8 160/8        believe [41] 13/7 13/21
      182/13
                                 assure [1] 174/4           available [15] 43/2 91/6 192/4 205/14              17/24 27/17 28/6 36/20
     argumentative [2] 110/8
                                 athletically [1] 36/2       99/14 117/7 150/6       BB [1] 1/2                36/20 46/13 66/6 76/1
      119/23
                                 ATO [6] 54/23 182/20        152/14 152/23 176/4     BD [1] 134/2              78/14 79/23 82/8 84/14
     Armonk [1] 2/9
                                  184/5 184/24 185/22        177/22 179/10 179/10    Beach [2] 1/7 1/18        84/16 84/20 87/18 88/3
     around [11] 12/20 17/19
                                  203/4                      179/11 179/11 204/7     bear [3] 65/10 114/8      98/20 99/9 110/3 113/13
      75/23 143/4 156/19
                                 attached [8] 34/25 89/12    208/8                   128/18                    120/21 127/4 156/24
      165/17 172/19 173/3
                                  89/15 90/20 96/11         avoid [3] 30/13 172/5    bearer [5] 88/1 88/3      158/24 159/2 159/5
      192/5 193/18 208/3
                                  110/15 121/23 146/6        190/24                  157/19 157/21 162/6       165/8 170/10 175/14
     arrange [1] 107/25
                                 attaches [1] 96/13         aware [3] 38/18 117/6    bearing [9] 38/6 72/22    185/20 187/20 190/22
     arrangement [1] 146/6
                                 attachments [2] 54/21       201/15                  88/12 91/8 94/10 95/15 190/23 192/1 195/10
     arrive [1] 28/11
                                  55/1                      away [2] 18/12 196/10    99/18 117/21 121/19       195/18 196/7 197/13
     arrived [1] 64/24
                                 attacking [1] 77/17                                 bears [1] 110/12          199/10
     arrives [1] 64/7                                       B
                                 attempt [1] 27/5                                    became [1] 131/25         believing [1] 56/10
     article [1] 117/22
                                 attempted [1] 171/6        b6bd9a047e2e [1] 67/24 because [79] 9/10 12/5 belong [2] 51/9 51/11
     Articles [1] 96/14
                                 attempting [1] 54/20       ba5c [1] 67/24           13/24 14/17 15/21 16/11 below [1] 122/9
     artificially [1] 193/1
                                 attending [1] 164/20       back [69] 4/2 24/9 29/14 16/13 16/23 19/14 20/3 bench [1] 176/5
     ascribe [1] 194/5
                                 attention [5] 44/22        30/16 31/8 31/24 32/1    20/11 21/7 31/2 42/3      beneficial [2] 83/11 84/1
     ashamed [1] 25/3
                                  168/16 175/6 175/11       32/2 32/17 37/22 43/12 42/6 42/12 44/15 51/17 beneficiaries [10] 12/23
     aside [5] 16/15 43/13
                                  198/1                     50/16 57/3 57/11 57/12 54/23 55/21 59/20 63/21 24/13 82/21 83/17 83/19
      79/5 206/21 207/24
                                 attorney [3] 192/18        60/5 62/23 64/24 65/4    68/25 69/6 69/14 71/9     84/8 86/11 133/12
     ask [41] 5/5 6/19 6/24
                                  195/15 195/16             66/7 71/3 87/11 88/14    73/8 78/10 84/22 94/21 133/18 135/7
      7/18 9/16 13/4 20/7 26/8
                                 attorneys [2] 168/1        89/15 90/12 96/23 98/15 95/18 102/12 103/11        beneficiary [6] 83/22
      53/7 55/17 65/7 77/6
                                  193/23                    105/24 110/16 112/19     103/25 104/5 104/6        87/6 87/13 96/18 161/5
      80/15 85/25 86/13 87/8
                                 audience [1] 168/16        116/19 119/6 119/17      106/3 111/16 113/8        161/9
      91/2 108/7 125/25 140/2
                                 audio [2] 184/21 184/25    119/18 126/4 132/5       119/6 121/24 129/15       benefits [1] 180/25
      149/12 150/8 151/24
                                 audit [3] 104/25 105/3     133/22 136/6 136/13      131/25 150/5 151/24       berth [1] 205/1
      152/3 163/9 163/12


                                                                                                                                {DATE}
Case 9:18-cv-80176-BB Document 236 Entered{WITNESSNAME}                  Index: besides..company
                                               on FLSD Docket 07/02/2019 Page   218 of 239
    B                115/21 116/3 116/4 C               29/2             101/20 101/23 102/11
                                 116/19 116/23 120/13                                  causing [1] 14/6            102/17 130/3 152/5
     besides [1] 126/18                                     C-a-l-i-b-r-i [1] 78/13
                                 123/12                                                caution [1] 84/21           171/24
     best [4] 28/23 172/21                                  calculated [1] 107/9
                                 blocks [8] 18/18 19/23                                caveat [2] 43/25 44/15     clearer [1] 204/5
     173/9 207/8                                            calendar [4] 52/7 66/6
                                 123/5 123/9 123/16                                    CD [1] 162/20              clearly [3] 45/12 79/3
     better [1] 14/5                                         179/1 208/2
                                 129/3 130/6 134/20                                    cease [1] 168/21            79/6
     between [11] 8/22 15/19                                calendars [1] 176/7
                                 blog [7] 148/20 148/21                                celebrating [1] 211/6      Clematis [1] 1/18
     30/16 67/8 77/17 83/3                                  Calibri [3] 78/10 78/12
                                 148/22 148/22 149/8                                   central [1] 8/13           clerk [1] 82/17
     89/2 156/20 178/18                                      78/14
                                 149/8 149/11                                          Century [2] 175/7          client [4] 50/5 56/18
     181/13 199/19                                          called [9] 50/19 61/3
                                 Bloom [3] 179/23                                       175/10                     180/9 199/22
     beyond [1] 195/17                                       87/25 120/10 129/7
                                 179/25 188/8                                          certain [5] 29/16 30/19    client's [1] 180/10
     big [3] 24/25 116/9                                     135/25 136/4 190/15
                                 blurry [1] 121/15                                      141/24 170/15 171/7       climbing [1] 191/8
     204/15                                                  206/13
                                 board [1] 160/13                                      certainly [6] 73/25        clip [1] 165/6
     billion [3] 22/15 110/6                                calling [2] 4/7 210/20
                                 bodies [1] 55/4                                        111/21 178/6 180/5        clock [1] 172/19
     165/17                                                 came [11] 54/11 54/12
                                 body [4] 55/6 55/19                                    192/25 200/1              close [6] 5/8 29/23 92/12
     billions [2] 76/2 109/18                                56/10 73/25 78/13 78/19
                                 55/20 96/10                                           Certificate [2] 96/13       153/7 181/9 192/5
     bit [10] 22/11 50/7 90/3                                117/15 152/16 152/17
                                 Boies [3] 2/2 2/5 2/8                                  213/17                    closed [1] 85/24
     167/1 170/10 182/6                                      175/18 203/11
                                 bonded [5] 24/2 30/18                                 Certified [1] 213/19       code [4] 27/21 27/22
     187/5 188/13 196/11                                    can't [24] 16/3 40/16
                                 107/25 125/17 125/21                                  certify [1] 213/19          62/1 209/3
     209/12                                                  55/2 72/6 84/21 86/18
                                 book [1] 190/15                                       cetera [10] 15/24 41/11    coin [5] 22/11 98/9
     Bitcoin [120] 6/1 6/2 6/3                               101/6 104/6 104/7 106/2
                                 books [1] 190/16                                       121/3 125/15 128/22        105/8 106/4 134/8
     6/4 6/5 6/7 7/9 8/8 9/4                                 107/6 107/16 113/23
                                 both [16] 15/10 60/3                                   129/12 167/20 167/21      coins [6] 13/2 22/10 23/1
     9/22 9/23 10/1 10/5 10/7                                123/22 124/19 125/25
                                 65/15 65/16 66/8 67/17                                 167/21 197/17              24/12 24/18 28/11
     10/9 10/9 10/14 10/22                                   177/25 179/23 179/24
                                 67/20 67/23 68/1 68/4                                 CFO [1] 106/2              collapsed [1] 172/3
     10/23 11/1 11/3 11/4                                    180/22 182/10 182/11
                                 70/1 82/8 190/25 196/7                                chain [8] 23/16 23/16      colleague [1] 169/3
     12/11 12/14 12/24 12/25                                 201/17 207/18
                                 209/23 210/23                                          23/20 23/20 23/24         collect [1] 203/2
     13/9 13/15 13/20 13/23                                 cannot [9] 19/25 20/14
                                 bottle [1] 33/4                                        115/13 115/15 115/22      collected [3] 199/2
     14/1 14/1 14/15 14/19                                   28/5 30/10 34/13 55/22
                                 bottom [5] 94/4 102/3                                 challenge [1] 201/10        200/20 203/4
     15/12 15/13 16/4 16/8                                   73/7 184/16 202/14
                                 115/9 142/6 143/19                                    chance [2] 111/22          collecting [1] 53/5
     16/15 16/18 17/12 17/16                                capability [1] 151/4
                                 Boulevard [4] 2/11 2/14                                198/17                    college [1] 15/7
     19/11 19/19 20/4 20/17                                 capable [3] 158/19
                                 2/17 2/20                                             change [6] 45/16 45/20     color [5] 95/18 110/15
     20/18 20/23 21/1 21/11                                  158/25 159/5
                                 Brands [1] 15/15                                       67/3 72/6 73/22 74/1       154/10 154/11 154/25
     21/22 22/4 23/14 26/15                                 captured [1] 50/21
                                 break [18] 4/1 4/2 31/23                              changed [1] 73/24          combination [3] 11/15
     27/4 27/15 27/21 31/5                                  car [1] 201/5
                                 31/25 32/2 32/6 33/10                                 characterization [3]        17/5 107/10
     75/17 75/20 75/24 76/3                                 care [7] 22/4 134/19
                                 33/11 56/14 100/18                                     6/12 118/3 118/10         combinations [1] 108/21
     76/5 77/20 97/9 107/21                                  135/11 144/4 145/22
                                 100/19 101/2 101/5                                    characterize [2] 196/5     comes [3] 78/15 116/19
     109/18 114/14 115/18                                    157/24 208/5
                                 153/12 153/14 153/16                                   196/6                      136/13
     115/24 116/5 122/25                                    cared [2] 135/17 135/19
                                 153/17 166/7                                          charge [1] 189/17          comfortable [2] 31/1
     131/11 131/15 134/17                                   careful [1] 79/23
                                 Brenner [3] 2/5 3/11                                  charities [1] 22/15         33/3
     136/17 136/22 137/19                                   Carnegie [1] 22/7
                                 160/16                                                cheap [1] 90/3             coming [2] 30/16 178/9
     141/25 142/21 143/8                                    case [44] 1/2 3/4 17/11
                                 brief [3] 153/18 166/6                                check [2] 175/16 176/7     commend [1] 175/6
     143/9 143/11 143/13                                     18/10 18/20 19/7 31/16
                                 166/6                                                 chew [1] 150/10            comment [5] 53/15 56/3
     143/15 143/16 143/16                                    85/9 85/19 166/18 174/5
                                 bring [4] 133/7 175/11                                chief [4] 5/25 172/24       56/8 106/2 115/5
     143/22 144/16 144/19                                    174/6 177/3 179/4
                                 182/3 201/10                                           173/1 173/2               commentary [1] 167/13
     144/21 145/10 145/12                                    179/23 179/25 180/1
                                 bringing [2] 167/18                                   child [2] 16/8 17/7        commenting [1] 115/6
     145/16 146/6 146/10                                     180/12 180/13 181/14
                                 194/16                                                children [4] 16/6 86/6     comments [1] 55/24
     147/7 156/18 156/20                                     181/19 184/15 185/16
                                 broad [1] 192/11                                       177/17 180/13             commercial [3] 14/19
     156/22 156/25 156/25                                    185/17 185/21 186/1
                                 broaden [1] 182/1                                     chronological [2] 60/20     14/20 33/20
     157/12 157/13 157/15                                    189/3 189/4 189/11
                                 broader [1] 182/6                                      89/6                      commercially [1] 8/14
     158/2 158/9 158/14                                      189/16 189/16 191/20
                                 broken [1] 50/25                                      church [1] 17/3            commitments [1] 176/3
     158/20 159/4 159/4                                      192/8 192/23 193/10
                                 brought [8] 11/12 16/12                               circumstances [2] 9/18     committed [2] 177/16
     164/12 164/17 172/1                                     196/16 197/16 197/25
                                 119/1 167/12 168/15                                    30/13                      178/3
     172/5 183/5 191/10                                      198/14 199/1 201/4
                                 170/23 175/9 176/25                                   cite [1] 183/3             committing [1] 46/22
     209/2 209/7 209/15                                      202/4 202/12 209/24
                                 BRUCE [1] 1/11                                        cites [1] 183/2            common [3] 21/17 190/8
     Bitcoin-related [1] 6/2                                cases [2] 17/8 179/24
                                 Bryan [1] 199/19                                      CIV [1] 1/2                 190/8
     Bitcoin.org [1] 15/8                                   cash [7] 8/9 15/14 15/15
                                 buckets [1] 194/15                                    claimed [1] 96/19          communicating [1]
     Bitcoins [4] 21/18                                      15/15 15/15 15/17 19/4
                                 building [2] 151/4                                    claiming [1] 51/6           146/22
     136/20 144/7 164/15                                    casinos [1] 16/16
                                 168/18                                                claims [3] 195/23 196/16   communication [1]
     BitGold [1] 10/7                                       Catch [1] 182/8
                                 bullet [3] 122/10 122/16                               196/23                     146/15
     Bitmessage [6] 112/15                                  catching [1] 188/13
                                 142/3                                                 clarification [1] 171/23   companies [11] 10/21
     113/9 113/10 113/21                                    categories [2] 197/1
                                 bullets [2] 142/8 154/17                              clarify [4] 70/7 73/10      10/25 10/25 28/21 54/20
     117/6 117/14                                            210/21
                                 burdensome [3] 186/23                                  141/3 202/22               54/24 89/12 105/1
     blind [2] 35/6 157/13                                  category [1] 196/1
                                 186/25 188/5                                          clarifying [1] 121/12       105/21 172/2 209/16
     block [19] 17/19 17/19                                 caught [1] 168/2
                                 business [2] 87/17 153/7                              clean [2] 169/16 169/24    company [28] 37/12
     17/20 18/7 19/18 107/13                                cause [3] 3/25 25/5
                                 buy [2] 96/17 116/9                                   clear [12] 4/19 46/6        54/13 87/17 87/25 89/7
     114/12 114/13 115/2                                     77/17
                                 buying [1] 16/18                                       64/23 69/17 80/21          89/12 89/13 89/14 90/10
     115/13 115/15 115/16                                   caused [3] 24/10 25/16


                                                                                                                                   {DATE}
Case 9:18-cv-80176-BB Document 236 Entered      {WITNESSNAME}
                                                       on FLSD Docket 07/02/2019 Page Index: company.....cross
                                                                                             219 of 239
    C                confer [6] 176/9 176/24 contrary [1] 16/24 89/3 89/4 89/20 89/24 174/23 176/17 179/13
                                 187/21 195/3 199/17       control [38] 11/7 22/12     97/4 98/9 104/11 106/19     181/24 182/1 182/4
     company... [19] 94/22
                                 201/17                     22/12 22/13 23/8 31/5      106/22 107/1 112/16         182/6 184/8 187/15
      95/7 95/9 96/17 98/6
                                conference [6] 101/3        97/10 105/23 126/2         115/3 123/10 124/15         188/15 188/19 191/1
      98/9 98/12 98/15 105/24
                                 151/20 152/6 153/19        126/3 128/6 129/1          124/18 124/22 125/8         192/22 193/10 201/11
      106/3 114/15 133/24
                                 168/13 178/10              129/22 129/25 130/4        126/25 127/1 127/3          202/3 202/11 212/6
      142/14 147/18 161/15
                                confess [1] 152/7           131/5 140/12 143/8         127/9 127/11 132/1          212/8
      162/7 162/8 162/9 172/2
                                confidential [1] 86/18      144/7 145/24 146/15        132/2 132/13 134/25        Court's [15] 9/17 23/13
     compare [3] 65/6 67/20
                                confidentiality [2]         147/18 147/25 148/2        137/10 137/13 137/14        25/10 26/15 27/5 30/12
      68/5
                                 101/14 189/23              148/3 154/18 155/3         139/3 139/24 140/17         35/6 74/9 156/22 168/16
     compared [1] 202/10
                                confidentially [1]          157/24 158/1 161/20        140/19 140/22 142/17        172/6 173/11 175/11
     comparison [1] 67/8
                                 102/13                     163/5 164/11 164/14        144/8 144/17 145/3          181/23 188/20
     compartmentalize [1]
                                confines [1] 167/10         165/23 167/11 172/4        145/18 145/19 145/23       courthouse [1] 167/13
      192/24
                                confirm [2] 84/21           173/23 195/18              146/2 146/21 147/9         courtroom [10] 4/8 4/9
     compelling [1] 19/6
                                 132/25                    controlled [7] 134/16       156/23 160/22 164/15        4/12 34/11 47/1 167/23
     compilation [1] 111/3
                                conflating [1] 42/10        140/19 140/21 157/22       164/16 169/10 180/3         167/24 168/20 175/7
     complaint [1] 193/6
                                conflict [1] 71/5           161/17 161/18 161/18       182/7 184/11 195/8          175/9
     complete [7] 75/12
                                conform [1] 85/7           controlling [2] 115/19      203/19 213/20              cover [4] 101/24 101/24
      111/2 111/2 111/18
                                confounding [7] 115/17      162/11                    correctly [5] 98/14          102/3 102/20
      111/19 194/25 196/2
                                 136/24 142/25 144/12      controls [5] 75/17 75/24    125/20 125/25 144/15       CPE [1] 1/17
     completed [1] 90/19
                                 144/18 146/17 146/25       76/2 116/4 137/17          144/18                     cracks [1] 198/13
     completely [7] 13/25
                                confront [2] 165/2 165/3   conversation [2] 56/18     cost [2] 90/13 205/1        craig [33] 1/6 3/6 3/18
      16/12 16/24 21/8 21/13
                                confusing [1] 139/25        89/6                      Costa [2] 144/24 145/8       3/21 4/23 5/3 5/16 51/6
      100/2 171/19
                                congratulate [1] 175/10    conversations [1] 128/2    costs [2] 204/14 204/18      51/9 59/7 59/11 59/13
     complex [1] 67/7
                                connect [2] 40/16 44/18    convert [1] 64/13          couldn't [3] 11/10 17/3      59/24 60/2 61/2 61/4
     complexity [1] 189/3
                                connected [3] 21/13        convoluted [1] 157/22       109/10                      61/12 61/16 62/21 66/9
     comply [8] 23/13 25/9
                                 92/22 93/5                copies [12] 7/15 35/6      counsel [26] 3/7 3/8         99/4 114/10 133/25
      27/5 30/12 31/15 173/10
                                connecting [1] 40/15        58/9 80/3 80/23 81/9       31/22 34/8 34/12 91/4       134/10 136/17 139/20
      173/12 182/9
                                connection [7] 12/21        109/12 109/17 127/24       92/2 92/5 100/4 101/7       147/13 149/7 154/5
     complying [4] 18/8
                                 20/13 40/12 44/5 77/9      203/7 203/8 203/9          150/1 153/4 172/10          157/8 160/19 168/5
      26/14 172/6 182/4
                                 77/17 77/25               Copperfield [1] 190/16      174/17 175/16 176/1         212/3
     composite [2] 102/17
                                connects [3] 77/9 77/10    copy [32] 8/4 37/25 70/8    176/11 176/24 177/7        Craig.Wright [1] 96/8
      103/6
                                 169/3                      70/10 73/1 73/3 73/4       178/6 184/23 185/2         create [16] 5/25 15/17
     compressed [1] 107/8
                                consent [8] 129/22 130/4    73/6 75/11 75/16 80/17     188/22 200/19 203/5         21/20 27/21 27/22 40/2
     comprising [1] 102/18
                                 130/8 130/9 130/10         81/3 85/12 91/4 91/4       203/9                       41/6 41/10 41/13 41/21
     compromised [4] 53/1
                                 131/4 205/9 205/12         91/4 95/19 109/14         counsel's [3] 26/13          42/4 69/14 69/19 70/22
      53/5 54/9 148/23
                                consented [1] 131/20        112/18 138/23 138/24       167/11 171/22               87/25 97/9
     compromises [1] 191/16
                                consents [1] 132/23         141/19 154/10 154/11      counting [1] 36/23          created [33] 6/4 11/2
     compromising [1] 142/1
                                consider [4] 28/19          155/16 155/21 159/21      country [3] 125/22           14/4 16/19 18/23 18/24
     computer [4] 38/16
                                 149/14 155/10 196/22       169/16 169/24 170/1        165/21 173/6                25/12 29/11 39/23 40/4
      38/18 61/9 153/22
                                consisted [1] 199/5         183/6 199/15              couple [6] 143/15 171/2      41/3 41/15 46/23 69/11
     computers [1] 52/24
                                consistent [1] 87/21       copyright [1] 78/16         179/21 180/7 187/24         69/15 70/20 71/5 71/10
     concept [1] 157/23
                                consists [1] 107/7         copyrighted [2] 78/8        194/15                      73/4 78/22 79/6 82/20
     conceptually [1] 185/8
                                Consultants [1] 161/22      78/20                     courier [5] 24/2 30/18       83/16 87/22 87/25 88/3
     concern [7] 18/7 18/19
                                Cont.'d [5] 127/17         copyrights [1] 79/5         107/25 125/21 137/2         118/15 120/3 120/9
      21/25 129/23 155/1
                                 159/16 212/7 212/9        Coral [3] 2/12 2/15 2/18   couriers [1] 125/17          120/18 171/20 209/3
      175/5 198/12
                                 213/2                     core [1] 8/13              course [3] 71/10 105/4       209/6
     concerned [1] 28/14
                                contact [4] 30/5 126/24    corner [2] 95/9 142/6       119/3                      creating [3] 24/10 29/21
     concerning [2] 16/16
                                 147/5 147/22              corporate [4] 86/4 96/11   court [85] 1/1 1/17 3/1      45/14
      100/1
                                contacted [2] 30/22         172/3 191/11               5/15 7/15 9/3 9/10 10/19   creation [10] 8/7 10/13
     concerns [3] 18/5 18/17
                                 147/24                    corporation [2] 12/16       14/24 20/13 25/4 26/16      11/16 19/2 19/3 20/10
      114/8
                                contained [3] 29/22         129/7                      26/24 28/1 28/8 30/23       27/21 42/11 71/6 121/4
     conclude [2] 4/3 66/8
                                 43/21 76/14               correct [109] 6/11 12/14    35/22 35/25 37/6 39/8      creators [1] 73/8
     concluded [4] 101/3
                                containing [1] 68/16        16/21 17/12 18/15 19/8     42/20 43/19 46/4 46/8      credibility [1] 180/17
      153/19 168/13 211/8
                                contains [8] 41/21 51/19    20/1 20/2 20/10 21/23      46/13 46/18 49/24 50/2     credible [2] 13/5 23/4
     conclusion [3] 13/20
                                 78/8 85/16 99/3 100/1      21/24 22/17 24/7 24/18     56/9 57/10 57/12 57/24     credit [1] 194/3
      59/17 72/15
                                 100/25 103/12              24/19 24/24 36/17 38/13    58/16 59/6 59/10 59/23     crime [2] 15/16 15/18
     conditionally [9] 40/15
                                contempt [1] 173/14         40/1 41/16 42/17 49/10     61/25 70/12 70/16 74/18    criteria [3] 209/1 209/4
      40/19 44/15 44/18 59/1
                                content [3] 40/6 75/2       49/16 58/4 58/14 58/25     76/13 81/19 84/17 85/1      209/17
      59/2 62/10 72/14 78/4
                                 118/9                      60/4 63/17 63/18 64/2      85/7 91/24 92/6 103/14     critical [1] 202/4
     conditions [3] 115/11
                                context [1] 20/14           64/3 65/21 67/4 67/24      109/21 119/2 119/16        crock [1] 173/3
      142/10 146/7
                                continuation [1] 206/21     73/2 73/13 73/16 74/1      119/18 124/2 124/4         cross [14] 31/23 32/3
     conduct [1] 194/1
                                continue [5] 15/5 152/22    74/2 74/25 75/18 75/19     127/20 138/17 151/14        33/15 77/3 92/10 92/20
     conducted [2] 77/7
                                 176/16 179/5 184/6         79/10 82/13 82/21 83/18    155/13 162/20 163/10        118/25 119/9 127/17
      104/25
                                continuing [1] 209/11       83/21 86/5 86/7 87/15      166/25 167/17 168/18        159/16 207/18 212/5
     conducting [3] 188/23
                                contradicts [1] 165/10      87/24 88/7 88/16 88/19     172/22 173/20 174/22        212/7 212/9
      192/11 192/16


                                                                                                                                   {DATE}
Case 9:18-cv-80176-BB Document 236 Entered      {WITNESSNAME}               Index: cross-examination..divided
                                                      on FLSD Docket 07/02/2019     Page 220 of 239
    C                30/14 30/22 30/23 30/24 203/10 204/24     210/17                44/22 77/25 129/22
                                30/24 31/4 31/7 31/12      deduped [2] 198/7 202/8    derivative [3] 14/4         131/5 164/10 201/2
     cross-examination [5]
                                34/22 39/10 43/21 51/14    deduping [10] 198/11       21/18 23/15                 212/4
      31/23 32/3 33/15 127/17
                                54/14 58/2 62/2 62/21      202/2 202/9 202/15         derived [4] 10/7 10/9       directed [2] 19/5 125/16
      159/16
                                72/1 72/3 72/5 74/6 88/6   202/21 202/23 203/1        13/13 107/18                direction [1] 192/19
     cross-examine [1] 77/3
                                96/24 97/9 107/24          203/3 204/3 204/21         describe [1] 6/1            directions [1] 123/24
     CRR [2] 1/17 213/25
                                112/15 113/17 113/21       deduplication [1] 198/3    design [2] 8/7 10/13        directly [4] 9/17 37/6
     Crypto [2] 175/7 175/10
                                116/7 116/19 125/16        deed [2] 83/3 133/5        designate [1] 49/7          74/18 197/22
     cryptocurrency [1]
                                125/20 125/25 126/2        default [2] 50/12 181/5    designed [4] 15/23 16/1     director [3] 36/25 105/9
      210/21
                                126/18 126/22 133/25       defendant [15] 1/7 2/10    21/11 21/15                 148/25
     cryptographic [1]
                                136/17 139/22 142/17       3/17 3/20 4/22 85/23       desire [1] 204/11           disabled [2] 113/2
      156/21
                                144/6 145/11 145/12        111/6 193/17 193/23        desist [1] 168/21           143/15
     cryptographically [1]
                                159/8 159/18 159/20        199/7 200/22 200/25        despite [1] 129/20          disagreeing [1] 210/8
      131/11
                                183/5 190/4 190/18         201/3 201/14 202/8         destroy [1] 30/14           disassociated [1] 16/22
     cryptography [1]
                                191/9 191/11 193/18        defendant's [9] 5/3 6/24   destroyed [3] 140/18        disassociating [1] 31/2
      210/21
                                194/25 195/9 195/21        7/19 7/21 7/23 8/1 26/4    141/11 141/15               disburse [1] 147/2
     CSW [2] 61/3 61/6
                                195/21 196/3 196/6         213/14 213/15              destroying [2] 31/7         disc [2] 11/24 192/22
     CTO [3] 27/9 172/17
                                200/18                     defendants [5] 182/21      31/13                       discarded [1] 13/19
      172/23
                                Dave's [3] 29/24 34/25     199/25 200/4 201/15        detail [4] 133/2 135/6      discerned [1] 20/8
     currently [3] 131/17
                                116/7                      202/5                      135/14 208/3                disclosure [1] 182/22
      131/21 160/20
                                David [4] 3/5 134/12       defense [32] 3/16 26/19    details [5] 21/4 90/13      disclosures [1] 201/3
     curve [1] 23/18
                                143/24 190/15              26/21 34/15 38/6 40/20     93/17 95/9 159/9            discovery [37] 18/9 19/6
     custody [2] 157/24
                                daylight [1] 64/14         53/22 72/22 83/13 83/23    determination [3]           20/11 38/9 53/21 91/9
      195/18
                                days [5] 69/11 131/3       88/12 89/7 91/8 94/11      189/23 189/24 189/24        94/12 95/17 96/21 99/22
     cut [1] 66/14
                                151/22 179/21 207/7        95/16 99/19 110/12         determine [4] 20/17         110/14 117/23 121/23
     CW [1] 134/10
                                de [4] 2/11 2/14 2/17      112/9 117/22 121/20        20/23 21/1 188/25           130/18 156/8 179/4
     D                          2/20                       122/9 133/22 142/5         determined [1] 176/10       180/1 180/6 181/1 181/4
                                dead [1] 199/22            144/10 147/11 148/12       determining [1] 55/3        181/7 181/9 181/13
     D-e-f [1] 121/9
                                deadline [1] 180/6         153/25 160/9 184/23        DG [1] 15/15                181/25 182/2 182/2
     D4AD [2] 134/3 139/14
                                deadlines [1] 172/19       185/2 188/22 204/18        dictate [1] 13/1            182/6 182/12 182/15
     DAC [1] 129/7
                                deal [6] 94/22 175/15      defer [2] 202/20 204/20    didn't [33] 12/5 25/1       184/2 188/4 188/15
     dance [1] 134/21
                                177/3 180/5 201/24         defined [6] 83/5 83/21     30/24 30/24 48/3 58/5       189/7 189/12 189/17
     darker [1] 15/11
                                201/24                     114/20 114/25 116/17       73/11 73/15 73/22 74/1      194/9 194/15
     data [3] 38/16 53/5
     193/19                     dealing [2] 19/1 164/8     157/8                      76/8 87/25 90/25 96/17      discrete [5] 100/13
     database [3] 137/20        dealings [4] 93/16 93/20   defining [1] 7/9           97/10 98/12 105/22          100/14 165/4 186/11
     183/17 184/6               93/20 159/10               definitely [2] 158/17      105/25 106/13 106/16        186/22
     date [66] 36/20 40/2       deals [1] 103/13           207/2                      110/5 116/8 116/8 126/3     discretion [2] 142/15
     40/16 41/3 41/6 41/6       death [1] 142/14           definitively [1] 17/21     126/23 134/19 134/22        161/4
     41/10 41/11 41/13 41/21    debt [1] 24/9              degree [2] 31/2 33/18      135/18 141/25 159/20        discuss [10] 32/5 32/6
     42/4 42/4 42/5 42/11       deceased [1] 29/23         delay [1] 208/21           163/10 165/23 199/17        86/17 92/3 100/5 101/7
     42/12 42/16 42/18 42/20    December [7] 9/5 15/19     delayed [2] 183/10         die [2] 28/25 142/13        155/5 187/21 188/3
                                120/22 160/23 180/1        183/11                     died [6] 23/9 30/23 58/2    207/4
     48/14 48/19 51/21 52/11
                                181/10 188/8               deleted [1] 66/17          58/6 97/1 142/17            discussed [6] 18/10 22/5
     56/1 56/6 56/7 57/15
                                December 2020 [1]          delivery [2] 49/11 59/12   difference [3] 55/15        22/13 28/10 161/15
     57/15 57/18 57/22 57/24
                                120/22                     demand [1] 30/6            55/19 69/15                 195/3
     57/25 63/8 63/13 63/18
     65/3 69/7 69/10 69/14      December 31st [1] 9/5      demonstrate [1] 27/5       different [33] 19/13        discusses [1] 116/18
     69/18 69/19 69/22 70/16    decided [2] 14/19          demonstrative [1] 112/8    53/10 56/1 68/4 68/8        discussing [1] 128/12
                                180/20                     denied [2] 103/19 155/4    68/10 68/11 68/16 69/2      discussion [1] 187/16
     70/22 71/1 71/3 79/7
     89/19 94/24 94/25 95/3     decision [1] 103/13        Denis [28] 90/1 90/4       107/16 107/19 114/2         displayed [2] 63/13
     95/5 97/3 113/23 113/24    decisions [1] 180/17       90/9 90/17 93/10 93/14     114/17 115/17 121/1         63/18
     131/3 143/9 144/16         declaration [23] 35/23     93/15 93/15 93/20 93/21    123/4 123/4 123/6 125/2     disposal [1] 13/6
                                36/1 74/16 77/22 79/8      94/1 94/25 95/1 95/4       125/18 128/18 142/20        disputed [1] 202/14
     145/14 145/22 157/4
                                81/1 81/2 81/2 84/7        96/3 96/5 97/6 107/23      142/24 142/24 143/2         disregard [2] 40/17
     157/12 160/23 162/4
                                87/14 98/8 99/11 106/9     129/22 130/4 131/5         161/18 163/15 171/3         44/19
     162/10 186/15 210/25
                                133/18 133/23 138/17       131/23 157/20 161/22       182/12 187/11 189/4         disrespect [1] 173/19
     dated [23] 65/24 66/3
                                139/3 140/17 141/4         162/5 162/6 162/7          189/15 193/11               disseminated [1] 29/12
     67/9 68/19 74/24 74/24
     78/7 78/20 78/20 79/6      147/21 147/22 155/9        162/12                     differently [1] 107/9       distances [1] 151/2
     79/7 81/11 81/12 84/7      156/9                      Denis' [4] 89/10 130/7     differing [1] 177/13        distribute [2] 23/25
     93/22 94/23 94/24 96/3     declarations [3] 30/2      130/9 131/24               difficult [8] 25/18 77/14   120/14
                                74/12 82/7                 Dennis [1] 89/2            77/15 110/14 121/24         distributed [2] 12/16
     97/1 113/11 122/21
     130/25 213/22              decrypt [10] 22/25 24/5    depends [1] 191/5          174/3 174/11 177/21         129/7
                                24/20 30/7 30/11 49/25     deployed [1] 120/20        DigiCash [1] 19/2           distribution [3] 16/8
     dates [8] 70/21 78/14
     145/6 152/20 176/6         106/12 108/12 170/22       deposed [1] 30/1           digital [4] 15/13 15/17     122/11 129/4
     176/7 186/14 187/8         171/16                     deposition [4] 37/14       38/14 162/19                DISTRICT [2] 1/1 1/1
                                dedupe [6] 198/10          85/24 87/21 132/15         digitally [2] 78/25 79/3    diverge [1] 65/23
     Dave [64] 16/12 23/9
                                198/14 202/5 202/10        depositions [2] 210/13     direct [9] 5/11 8/19        divided [4] 113/18
     23/25 24/3 29/19 29/21


                                                                                                                                   {DATE}
Case 9:18-cv-80176-BB Document 236 Entered    {WITNESSNAME}
                                                     on FLSD Docket 07/02/2019 Page     Index: 221
                                                                                               divided.....enable
                                                                                                     of 239
    D                34/20 35/5 35/8 35/22 82/11 84/16 85/21 86/2 Dr. Write [1] 145/14 202/13
                                35/25 36/3 36/9 36/10      86/17 91/24 92/4 92/4     draft [1] 11/9              each [19] 4/6 11/17 12/3
      divided... [3] 114/21
                                36/11 37/4 37/7 37/10      93/5 96/4 96/20 98/20     drag [1] 31/9                21/8 21/16 23/20 60/17
      114/23 131/12
                                40/24 44/8 48/24 54/9      100/14 100/18 100/19      dragging [1] 31/10           80/6 107/2 107/8 124/3
      divorced [1] 87/24
                                55/21 55/24 56/11 67/23    101/14 101/17 102/11      drive [2] 29/22 31/14        126/13 131/12 146/13
      doc [1] 183/2
                                68/8 68/11 68/16 70/3      105/24 105/24 108/18      drives [3] 108/2 109/16      146/21 182/2 203/11
      docket [4] 82/6 82/18
                                72/12 77/2 77/18 79/23     109/14 110/3 111/20       109/17                       210/2 210/8
      155/9 155/11
                                80/4 81/18 81/20 81/22     112/24 113/1 115/6        drop [3] 48/13 59/22        earlier [4] 31/24 32/1
      doctor [9] 12/4 15/2
                                85/17 92/13 96/11 96/20    117/3 124/10 124/11       115/8                        116/4 163/4
      33/5 61/2 61/4 68/12
                                96/21 123/4 125/15         125/13 125/20 126/22      dropped [1] 116/22          earliest [1] 30/20
      97/14 144/14 144/25
                                127/20 127/22 133/1        127/22 127/24 128/1       dropping [2] 59/25          early [3] 164/21 167/4
      doctorate [2] 27/19
                                135/23 143/2 182/23        129/18 132/20 135/4       120/16                       208/4
      33/22
                                183/3 184/17 185/15        135/9 135/16 136/3        Drug [1] 31/11              earn [1] 22/7
      document [183] 6/13
                                186/7 186/8 187/3          136/5 137/18 140/14       drugs [2] 16/7 16/10        Earth [1] 22/16
      6/16 6/18 6/20 7/2 7/6
                                188/25 189/2 189/22        147/18 147/25 148/5       Due [1] 90/18               easier [3] 7/15 95/18
      7/8 7/13 7/19 7/21 8/5
                                190/12 190/13 190/14       150/5 150/6 150/21        dump [1] 190/21              151/25
      26/10 26/12 34/25 35/2
                                190/25 191/7 191/19        151/11 152/4 152/15       dumping [2] 190/22          easily [1] 13/7
      36/11 37/20 38/8 40/11
                                191/23 192/6 192/12        156/24 158/15 159/3       190/23                      eastern [1] 64/14
      41/7 41/12 41/20 44/4
                                192/25 193/3 193/4         161/20 162/19 162/23      duplicate [1] 202/8         easy [2] 70/25 87/1
      44/5 44/5 45/18 46/18
                                193/11 194/21 195/10       163/13 163/15 163/22      duplicates [4] 193/2        edit [12] 45/7 45/24 46/1
      46/23 46/25 47/11 48/23
                                195/11 195/18 195/21       164/2 165/2 165/4 166/3   202/16 202/17 203/17         46/6 46/9 46/15 46/17
      49/23 49/23 51/5 53/21
                                196/3 196/9 196/13         166/8 166/20 175/21       duplication [1] 204/12       47/21 48/19 53/4 53/7
      53/23 54/1 54/7 54/16
                                196/14 196/22 197/20       176/5 176/8 176/8         duplicative [1] 185/25       69/3
      54/22 55/7 59/17 63/18
                                197/21 198/3 198/6         176/15 176/17 176/20      during [15] 4/10 11/4       edited [1] 67/1
      66/23 67/18 67/19 67/20
                                199/2 199/3 199/5          176/22 180/5 180/8        17/16 20/18 21/22 27/4      editorial [1] 53/15
      67/23 68/9 68/13 68/17
                                199/22 199/23 200/20       180/19 181/16 181/17      27/16 88/2 100/19 105/3     Edman [1] 40/23
      69/15 70/5 71/4 71/22
                                200/20 201/19 202/4        182/23 183/5 183/13       140/3 168/18 168/19         educational [2] 22/10
      73/1 73/3 73/4 73/7
                                202/5 202/15 203/4         185/8 185/21 185/22       172/5 177/21                 22/15
      73/11 73/16 74/13 74/17
                                203/8 203/9 203/10         187/8 188/4 189/5 189/9   DX [2] 30/18 125/21         effect [1] 181/18
      74/20 74/22 74/24 75/2
                                203/17 204/8 204/12        190/21 190/22 191/10                                  effectively [4] 8/11
      75/16 76/20 78/7 78/22                                                         E
                                205/14 205/20              191/17 191/18 191/25                                   12/17 107/18 129/6
      79/9 79/12 79/15 80/12
                                does [18] 21/25 41/20      192/11 194/21 196/4       e-mail [103] 1/19 34/22     effort [1] 84/6
      80/16 80/25 81/3 81/3
                                55/8 57/15 61/18 74/6      196/20 196/23 198/10       34/25 37/15 38/9 38/22     efforts [1] 125/14
      81/6 81/11 81/12 82/22
                                83/19 84/22 112/25         199/22 200/1 204/21        39/10 43/21 45/22 45/25    eGold [2] 10/7 15/14
      84/14 85/5 85/13 85/14
                                123/21 129/17 140/1        206/17 207/17 209/25       45/25 46/3 46/4 46/11      eight [28] 18/2 107/22
      85/22 86/2 87/16 91/5
                                140/8 144/21 172/23        210/24                     46/12 48/25 49/1 49/3       108/3 108/8 108/9
      91/9 92/6 92/10 94/3
                                181/7 200/6 209/25         done [25] 4/16 9/13        49/5 49/11 49/18 50/13      108/12 108/18 108/19
      94/11 94/24 95/17 96/18
                                doesn't [31] 12/22 22/23   11/10 17/9 19/20 19/22     51/3 51/5 51/7 51/17        108/22 114/1 114/4
      97/8 97/12 97/14 97/18
                                23/3 24/8 50/5 51/9        23/11 23/14 27/8 33/9      52/1 52/1 53/4 53/13        114/6 119/21 122/11
      98/3 99/21 100/1 100/9
                                55/13 55/14 64/19 77/10    44/12 71/2 72/9 153/18     54/19 55/4 57/18 58/5       122/13 122/22 123/9
      100/12 100/16 100/20
                                77/10 83/19 83/22 93/15    172/15 173/8 179/9         58/8 58/13 58/14 58/18      123/15 123/23 124/1
      100/22 101/21 103/12
                                94/22 105/18 111/17        180/11 180/23 181/11       59/6 59/9 59/12 59/20       125/11 126/5 128/14
      103/13 104/5 105/10
                                119/6 146/3 146/11         181/20 187/19 203/1        60/24 60/25 61/8 61/19      128/14 128/23 129/21
      109/6 109/7 110/13
                                149/10 150/14 181/1        203/23 207/25              62/3 62/20 63/5 63/5        131/14 132/1
      110/25 111/2 111/2
                                181/4 181/9 189/24         dot [2] 147/17 149/7       63/10 63/15 63/20 63/20    Eighteen [1] 132/6
      111/6 111/18 111/19
                                193/21 198/15 201/6        down [33] 5/7 11/23        64/5 64/23 65/24 66/3      either [11] 82/15 85/8
      111/24 111/25 114/20
                                201/7 203/14               17/6 41/11 48/13 55/16     66/11 66/14 67/1 67/9       119/6 151/17 152/11
      116/12 116/16 118/3
                                doing [12] 27/19 42/13     59/22 59/25 60/21 62/17    68/22 69/12 69/24 70/2      163/2 180/24 180/25
      118/5 118/9 118/24
                                106/1 135/21 150/12        82/11 87/7 100/19 101/6    70/4 71/18 71/24 72/1       181/2 181/2 206/4
      119/25 120/3 121/22
                                155/7 162/8 168/20         108/1 109/4 115/8          72/2 72/3 74/7 89/1 89/2   electronic [7] 8/9 19/3
      123/22 130/17 130/25
                                173/11 196/17 196/20       115/23 120/12 120/16       89/10 89/15 89/18 90/1      37/20 38/8 55/21 129/6
      131/7 134/16 134/25
                                199/11                     137/6 139/2 139/7 142/3    90/4 90/9 90/16 90/17       191/23
      135/5 135/13 136/25
                                dollar [2] 13/11 18/25     142/8 147/13 148/24        93/10 94/1 94/25 95/1      electronically [1] 92/13
      137/2 139/23 139/23
                                dollars [2] 76/3 109/18    160/17 172/3 174/18        95/4 96/2 96/10 96/24      Electrum [1] 13/13
      140/6 140/7 140/8 141/1
                                dollars-worth [2] 76/3     209/1 209/7 209/12         110/21 122/10 122/20       ELMO [4] 92/22 93/5
      144/9 146/11 146/13
                                109/18                     downstairs [1] 168/9       128/11 128/13 129/19        154/14 159/22
      147/1 156/7 159/19
                                domain [1] 15/8            Dr [8] 69/1 69/16 82/8     131/3 132/11 132/12        else [20] 42/8 46/1 48/5
      159/20 159/22 160/12
                                don't [145] 5/6 6/6        87/5 98/11 118/20          132/21 191/22 203/15        73/24 99/7 103/23 116/5
      160/23 161/3 162/4
                                10/16 13/9 13/12 13/14     124/20 141/3              e-mail to [1] 95/3           121/3 124/11 126/18
      162/10 169/8 169/14
                                17/20 17/23 22/4 24/14     Dr. [311]                 e-mail's [3] 49/2 50/22      126/21 141/21 152/15
      169/22 183/12 183/16
                                25/7 25/7 36/22 37/3       Dr. Craig [4] 3/18 3/21    61/18                       176/19 177/2 181/22
      183/17 184/7 184/18
                                37/5 37/8 43/11 49/23      4/23 5/16                 e-mailing [1] 134/24         192/20 194/8 195/7
      189/25 190/21 190/22
                                53/15 55/21 55/24 66/2     Dr. Edman [1] 40/23       e-mails [13] 49/15 55/5      205/3
      190/23 192/22 193/20
                                69/16 73/25 74/23 75/11    Dr. Wright [301]           67/13 68/25 70/1 90/12     employed [2] 11/4 165/9
      193/24 198/12 202/6
                                77/1 77/6 77/16 78/22      Dr. Wright's [4] 84/7      191/23 193/12 193/13       empowers [1] 147/1
      documents [106] 11/9
                                79/2 79/16 80/22 82/6      165/1 166/11 189/18        193/17 202/10 202/11       enable [1] 8/19
      30/1 30/2 30/3 30/5


                                                                                                                                  {DATE}
Case 9:18-cv-80176-BB Document 236 Entered   {WITNESSNAME}
                                                   on FLSD Docket 07/02/2019 Page       Index:222
                                                                                                enabled..F-i-n-e
                                                                                                     of 239
    E                essential [1] 196/22 151/10 154/13 156/10 78/5 79/21 82/23 82/24 exhibit 6 [15] 53/19
                                 essentially [2] 49/2         156/15 160/7 162/20        83/3 83/13 85/15 87/11      55/20 56/7 57/15 57/20
      enabled [1] 147/5
                                  181/1                       165/1 169/9 174/7          88/11 88/24 89/22 91/8      57/25 58/19 67/1 67/10
      enables [1] 27/23
                                 establish [1] 164/2          204/19 204/25 205/25       91/14 94/10 94/17 95/4      67/13 68/23 69/3 70/4
      encapsulated [1] 11/22
                                 established [1] 133/17       212/13 213/3 213/14        95/15 95/25 96/2 96/23      71/15 96/23
      encourage [1] 187/16
                                 estate [4] 3/5 197/22       evidentiary [7] 1/10        97/17 97/19 97/22 97/24    exhibit 7 [12] 58/15
      encrypt [1] 126/5
                                  199/1 199/9                 15/16 101/15 102/15        98/19 99/3 99/18 102/17     58/21 62/23 65/6 65/12
      encrypted [14] 11/24
                                 et [12] 1/3 15/24 41/11      103/7 140/4 162/24         102/17 103/5 103/6          65/24 66/11 67/11 67/14
       16/8 24/21 29/6 29/8
                                  45/1 121/3 125/15          ex [1] 190/17               103/18 104/17 110/12        69/18 70/15 71/8
       29/10 29/22 30/11 31/6
                                  128/22 129/12 167/20       ex-spouse [1] 190/17        110/16 110/17 110/20       exhibit 8 [3] 61/25 62/5
       106/25 123/23 123/25
                                  167/21 167/21 197/17       exact [6] 68/8 97/5         112/5 112/8 117/21          72/9
       125/8 158/7
                                 et cetera [9] 41/11 121/3    113/23 135/7 135/7         118/11 118/13 121/19       exhibit 9 [23] 72/22 75/4
      encryption [3] 11/21
                                  125/15 128/22 129/12        187/8                      122/6 122/9 128/10          77/8 77/9 82/23 82/24
       107/9 107/11
                                  167/20 167/21 167/21       exactly [11] 7/8 10/8       130/14 130/23 132/5         83/3 85/15 87/11 89/22
      end [11] 13/21 27/9
                                  197/17                      23/10 49/16 63/10 63/20    132/9 133/8 133/13          97/17 98/19 99/3 133/8
       105/11 120/20 120/21
                                 evaluate [1] 174/6           78/16 165/9 190/23         133/17 133/22 134/24        133/17 133/22 134/24
       150/6 152/14 178/4
                                 evaluation [1] 174/5         208/18 208/19              135/8 135/9 136/5 136/6     135/8 135/9 143/18
       204/15 208/3 210/25
                                 even [19] 11/6 11/23        examination [13] 5/11       136/16 137/22 137/24        145/5 149/5 153/25
      endeavor [1] 209/6
                                  13/22 25/18 34/13 49/23     31/23 32/3 33/15 77/8      138/6 142/5 143/18         exhibits [10] 67/15
      ended [1] 135/21
                                  70/20 108/21 109/22         125/6 127/17 157/16        144/6 144/10 144/25         67/17 68/1 77/2 82/11
      ending [3] 102/4 102/10
                                  110/5 120/23 147/9          159/16 166/12 168/24       145/5 146/1 148/11          92/4 136/8 212/13 213/3
       134/2
                                  158/16 180/18 180/18        212/6 212/8                148/18 149/5 149/22         213/14
      ends [2] 102/7 137/15
                                  190/10 191/24 193/22       examine [2] 77/3 77/3       149/23 153/25 154/9        exhibits 7 [1] 67/15
      engaged [2] 188/19
                                  204/12                     examiner [1] 48/24          155/6 155/10 155/14        exist [1] 10/16
       209/6
                                 event [1] 125/22            example [1] 190/2           156/7 156/15 157/7         existed [1] 11/8
      engineered [1] 193/21
                                 events [3] 30/19 125/18     examples [1] 121/2          160/7 161/3 163/23         exists [2] 109/19 109/20
      enormous [1] 175/6
                                  125/18                     exchange [8] 8/19 8/22      169/14 170/6 208/20        expected [1] 191/9
      enough [7] 5/8 24/14
                                 eventually [2] 130/7         13/18 16/7 89/2 115/20     208/22                     expedite [1] 196/19
       28/20 126/2 128/5 167/3
                                  181/7                       115/21 210/24             exhibit 1 [17] 7/19 7/24    expert [16] 4/9 4/12
       167/4
                                 ever [15] 30/16 30/16       exchanged [1] 16/9          34/15 35/14 54/8 56/7       4/15 4/15 16/14 17/6
      ensure [2] 131/8 131/9
                                  43/3 43/5 43/10 45/24      excluded [2] 4/9 209/17     57/16 71/20 74/6 136/5      19/21 38/15 39/9 43/22
      ensured [1] 28/22
                                  46/1 46/6 47/21 48/5       excuse [5] 20/21 42/22      136/6 136/16 142/5          58/17 62/3 76/15 152/10
      ensuring [2] 27/24 29/1
                                  48/19 84/16 84/25 159/8     45/15 116/13 195/15        144/6 144/10 144/25         153/5 210/2
      entered [25] 8/1 35/19
                                  163/14                     excused [1] 175/18          146/1                      expert's [1] 210/17
       39/6 40/21 44/20 52/20
                                 every [16] 11/21 11/23      exe [1] 97/13              exhibit 10 [2] 76/21 77/8   expertise [2] 19/11
       54/5 59/3 62/12 75/10
                                  13/11 13/12 14/12 15/13    execute [4] 195/1 199/7    exhibit 11 [3] 79/21         20/16
       78/5 88/24 91/14 94/17
                                  15/15 21/17 21/17 22/9      199/25 201/16              88/11 95/4                 experts [8] 4/7 4/20
       95/25 112/5 118/11
                                  22/14 48/22 180/14         executed [7] 79/9 79/13    exhibit 12 [1] 91/8          152/11 174/24 209/24
       122/6 130/23 133/6
                                  185/24 189/25 198/13        79/17 79/19 80/25 97/15   exhibit 13 [1] 94/10         210/6 210/7 210/20
       138/6 148/18 155/14
                                 everybody [7] 57/3           199/9                     exhibit 14 [2] 95/15 96/2   experts' [1] 193/10
       156/15 160/7
                                  167/4 176/19 208/7         executing [1] 201/18       exhibit 15 [3] 99/18        explain [8] 23/10 25/19
      entertain [4] 72/16 85/9
                                  209/21 211/5 211/7         exercise [2] 123/1 205/2    102/17 103/5                30/10 68/23 111/22
       204/16 204/17
                                 everybody's [1] 180/11      exhibit [184] 6/24 7/19    exhibit 16 [2] 110/12        111/23 140/3 208/18
      entire [3] 100/12 165/20
                                 everyone [6] 3/2 3/15        7/24 8/1 26/5 26/20        110/20                     explained [1] 129/6
       202/6
                                  33/7 57/2 159/8 166/16      26/22 34/15 35/14 35/19   exhibit 17 [3] 117/21       explains [1] 66/25
      entities [1] 8/22
                                 everyone's [2] 177/8         37/21 38/23 39/1 39/2      128/10 132/5               expressed [2] 18/5 18/17
      entitled [1] 213/21
                                  180/12                      39/6 39/11 39/14 39/15    exhibit 18 [3] 121/19       extend [1] 179/25
      entries [1] 82/18
                                 everything [12] 16/14        39/24 40/13 40/21 43/12    133/13 154/9               extensive [1] 204/14
      entrusted [1] 31/4
                                  18/12 30/14 33/9 109/21     43/19 43/22 44/1 44/20    exhibit 19 [1] 130/14       extent [16] 71/4 81/20
      entry [2] 155/9 155/12
                                  116/5 120/10 159/6          44/23 45/20 46/7 46/10    exhibit 2 [20] 26/5 26/20    84/25 85/15 105/14
      entry 222 [1] 155/9
                                  172/9 201/23 202/7          46/16 47/12 47/22 50/15    26/22 38/23 39/1 39/2       111/1 111/19 136/8
      envelope [1] 61/15
                                  207/25                      51/14 52/6 52/15 52/20     39/11 39/15 39/24 40/13     136/9 151/19 152/3
      envelope-from [1] 61/15
                                 evidence [65] 8/1 26/22      53/19 54/5 54/8 55/20      43/22 45/20 46/7 46/10      154/19 182/5 184/6
      envision [1] 151/7
                                  35/11 35/14 35/19 38/25     55/20 56/7 56/7 57/15      46/16 47/22 51/14 55/20     185/13 192/18
      enwrapping [1] 136/24
                                  39/6 40/6 40/21 43/25       57/16 57/20 57/25 58/15    67/14 69/4                 external [1] 120/22
      equally [1] 162/16
                                  44/20 46/13 46/23 52/15     58/19 58/21 59/3 61/25    exhibit 20 [1] 137/24       extract [1] 100/21
      equals [1] 121/3
                                  52/20 54/1 54/5 56/9        62/2 62/5 62/12 62/23     exhibit 21 [1] 148/11       extracted [1] 76/15
      equates [1] 49/17
                                  58/21 59/3 62/5 62/12       65/6 65/7 65/8 65/12      exhibit 22 [4] 156/7        extradition [1] 173/15
      Equator [1] 161/22
                                  75/5 75/10 76/18 78/5       65/12 65/24 66/3 66/11     161/3 169/14 170/6         extreme [2] 180/25
      equivalent [2] 86/3
                                  88/13 88/24 91/10 91/14     66/14 67/1 67/10 67/11    exhibit 3 [11] 39/14         181/2
       110/2
                                  92/7 94/12 94/17 95/20      67/11 67/13 67/14 67/14    43/12 50/15 65/7 65/8      extremely [3] 121/24
      error [1] 27/13
                                  95/25 97/9 99/23 102/14     67/14 68/23 69/3 69/4      65/12 66/3 66/14 67/11      172/17 202/4
      ESI [3] 198/14 203/2
                                  110/17 112/5 117/25         69/6 69/18 70/4 70/15      67/14 69/6                 eye [1] 202/16
       203/11
                                  118/11 122/1 122/6          71/8 71/15 71/20 72/9     exhibit 4 [1] 43/19
      especially [1] 198/2                                                                                          F
                                  130/18 130/23 138/2         72/22 74/6 75/4 75/10     exhibit 5 [3] 52/6 52/15
      ESQ [7] 2/2 2/5 2/8 2/10
                                  138/6 148/13 148/18         76/21 77/8 77/8 77/9       62/2                       F-i-n-e [1] 18/3
       2/13 2/16 2/19


                                                                                                                                       {DATE}
                                       {WITNESSNAME}
Case 9:18-cv-80176-BB Document 236 Entered   on FLSD Docket 07/02/2019 Index:
                                                                            Pagefabricated..Genesis
                                                                                   223 of 239
    F                202/10         115/5 122/25 128/17 89/15 171/22 173/18 184/13 186/5 186/11
                                fifth [2] 64/5 107/17      130/6 134/20 135/20        195/1                      187/6 188/12 192/8
     fabricated [1] 202/11
                                figure [3] 53/12 152/20 140/16 143/5 147/3           formal [6] 129/21 130/7     198/18 202/20 203/2
     face [9] 5/1 5/7 17/3
                                 153/2                     149/1 154/25 155/3         130/9 130/9 131/4          207/21 210/11 212/5
      51/13 55/23 55/24 64/18
                                figured [1] 138/15         155/24 157/7 161/11        184/23                     212/7 212/9
      170/22 171/16
                                figures [1] 180/24         162/22 164/2 168/3        formalizes [2] 144/2       Freedman's [1] 44/6
     Facebook [2] 27/24 72/6
                                figuring [1] 152/22        177/15 178/17 179/14       145/20                    freedom [1] 31/12
     faced [1] 19/3
                                file [50] 11/21 11/23      179/17 180/7 183/12       format [1] 110/15          Friday [14] 34/22 52/21
     facility [1] 201/7
                                 22/25 24/5 24/21 29/6     193/1 194/17              formatted [4] 39/10         52/23 53/13 57/25 63/6
     fact [15] 9/18 9/24 13/7
                                 29/8 29/11 30/7 30/11    first-level [1] 107/14      43/23 58/17 62/3           63/16 65/4 66/4 66/25
      19/5 40/17 49/25 127/8
                                 31/6 43/21 49/25 53/1    five [25] 56/13 56/24      formed [2] 96/19 161/15     143/24 145/12 176/21
      129/20 147/9 170/17
                                 56/3 78/8 78/19 79/5      64/10 69/11 78/25         former [3] 79/9 80/25       178/16
      179/8 184/19 190/25
                                 79/7 102/20 102/20        100/18 101/2 101/5         146/6                     friend [1] 16/13
      195/23 201/2
                                 102/20 103/2 106/25       102/18 103/6 107/16       formula [1] 21/20          friends [1] 168/8
     fact-finder [1] 40/17
                                 107/2 107/4 107/5 107/6 107/17 128/22 131/17        forth [1] 90/12            front [11] 5/6 67/15
     facts [1] 201/4
                                 107/7 107/8 107/11        132/1 134/1 137/7         Forty [2] 60/11 60/13       80/23 86/2 112/11 141/4
     factual [1] 189/3
                                 107/14 108/12 121/24      137/10 137/11 139/24      Forty-six [1] 60/13         154/22 170/6 182/4
     failed [4] 31/15 59/12
                                 123/23 123/25 124/12      140/1 186/13 186/18       Forty-three [1] 60/11       188/8 201/10
      194/24 194/25
                                 124/13 124/17 124/19      186/21 193/4              forum [1] 14/22            fuck [1] 116/11
     fails [1] 49/11
                                 124/22 125/1 125/8       five-minute [4] 56/13      forums [1] 15/9            full [10] 5/15 13/11
     failures [1] 49/9
                                 125/10 126/5 158/6        100/18 101/2 101/5        forward [6] 4/24 151/8      79/25 91/25 92/1 143/8
     fair [3] 19/20 198/15
                                 162/19 164/13 170/22     fix [1] 15/13               174/12 177/20 179/5        144/6 178/15 182/22
      209/16
                                 171/16                   fixed [1] 98/13             210/6                      207/25
     faith [2] 193/23 194/5
                                filed [8] 11/20 79/24     fixes [1] 29/1             found [7] 29/23 60/6       fully [3] 80/2 100/5
     fake [1] 117/4
                                 79/25 80/1 81/19 82/8    fixing [1] 16/18            98/13 156/2 156/3 175/1    140/3
     Faketoshi [1] 167/20
                                 84/17 85/18              FL [6] 2/4 2/7 2/12 2/15    190/13                    function [1] 23/18
     fall [1] 27/24
                                files [19] 11/24 36/12     2/18 2/21                 foundation [9] 29/1        functions [1] 141/24
     fallen [1] 15/15
                                 37/12 38/16 38/19 54/12 Flexner [3] 2/2 2/5 2/8      110/7 116/2 116/3 116/5   fund [4] 16/2 22/10
     false [5] 25/18 45/12
                                 68/21 76/14 78/25 107/8 flip [5] 89/5 112/7          116/7 163/13 163/23        24/15 24/16
      190/10 190/11 191/6
                                 107/8 107/14 122/12       133/22 136/6 154/25        164/1                     funded [2] 115/24
     falsely [4] 26/15 46/4
                                 123/6 123/19 127/3       flipping [1] 122/8         foundational [1] 149/13     156/17
      46/12 46/22
                                 127/6 149/10 159/10      FLORIDA [3] 1/1 1/7        founded [1] 28/21          funding [3] 16/4 22/14
     falsified [1] 56/9
                                filing [1] 121/4           1/18                      four [20] 36/19 36/23       116/22
     familiar [12] 6/3 6/4
                                fill [1] 89/14            fly [2] 150/14 173/14       64/1 107/15 107/19        funny [1] 53/3
      8/25 9/21 9/24 38/14
                                filtered [1] 191/3        focus [6] 63/1 210/5        114/3 120/11 123/3        further [7] 31/20 149/19
      48/25 49/1 49/4 157/23
                                final [3] 64/13 197/24     210/8 210/18 210/23        128/16 128/18 128/22       149/21 166/4 174/14
      163/13 164/7
                                 197/24                    211/3                      134/1 137/12 137/12        181/17 209/12
     familiarity [1] 6/5
                                finalize [1] 132/25       focused [1] 27/24           139/10 140/13 142/8
     family [4] 25/13 25/16
                                finally [3] 15/21 102/9 folks [2] 205/3 208/9         143/2 186/18 206/10       G
      28/12 75/17
                                 202/2                    follow [8] 89/6 141/7      fourth [10] 63/19 63/21    Gables [3] 2/12 2/15
     family's [1] 22/12
                                financial [10] 195/10      143/25 181/7 181/10        64/6 102/9 107/18 115/8    2/18
     far [5] 109/14 152/17
                                 195/20 195/22 197/2       181/11 181/12 183/20       118/13 123/18 123/19      gain [3] 23/23 24/18
      191/6 192/3 207/20
                                 197/4 199/21 199/23      follow-up [2] 181/11        142/3                      116/1
     fast [1] 47/3
                                 200/2 200/6 200/7         181/12                    fragmented [5] 24/4        gallery [2] 7/25 34/13
     faster [1] 138/15
                                finder [1] 40/17          following [13] 32/12        29/11 29/21 30/6 31/3     gaps [1] 192/13
     favor [1] 133/7
                                finding [1] 111/25         57/1 80/9 100/6 101/11    fragments [2] 11/24        gate.ford.smtp.dfw1a.e
     FE6D [6] 134/2 134/2
                                fine [4] 33/10 40/25       137/7 142/10 145/13        28/10                      [1] 65/18
      137/15 138/9 139/12
                                 81/24 150/11              150/2 166/15 167/8        Franklin [4] 1/17          gate.ford.smtp.dfw1a.e-
      140/16
                                fingerprint [1] 137/8      177/6 194/21               213/18 213/24 213/25      mailsrvr.com [1] 65/18
     feature [1] 49/14
                                finish [12] 44/11 150/5 follows [6] 51/3 114/21      Freedman [68] 2/2 3/9      gave [6] 105/5 125/16
     February [1] 127/8
                                 151/9 151/11 151/11       114/25 116/18 129/5        26/13 31/24 33/2 33/13     126/23 141/5 163/4
     February 19th [1] 127/8
                                 151/16 152/13 152/15      133/5                      35/20 40/15 50/7 52/5      164/23
     fee [1] 8/24
                                 153/15 153/17 175/22     font [5] 76/14 78/8         70/6 72/20 74/3 80/13     Gavin [2] 123/1 123/2
     feeling [1] 210/1
                                 176/20                    78/16 78/25 79/5           81/17 84/5 85/11 87/2     GDP [1] 165/16
     fees [1] 98/15
                                finishing [2] 50/4 152/12 force [3] 54/20 54/24       100/11 100/12 102/2       general [4] 91/23 191/2
     Feldman [1] 103/15
                                Finney [1] 17/25           56/4                       102/10 103/1 103/17        207/6 210/20
     fell [2] 17/4 17/4
                                firewall [1] 10/12        foreclosing [1] 206/4       103/21 104/13 104/15      generally [5] 49/19
     Fentanyl [2] 15/24 16/9
                                firewalled [2] 21/6 21/8 foregoing [1] 213/19         113/15 118/3 118/21        152/23 174/10 176/9
     few [3] 166/23 182/18
                                first [57] 4/5 4/21 12/16 forensic [6] 16/14 19/21    119/8 121/13 127/16        179/17
      195/9
                                 13/4 14/11 14/12 14/20 38/15 48/24 77/8 202/16       136/13 137/23 140/2       generate [2] 23/24 29/5
     fewer [1] 191/6
                                 15/17 17/4 17/11 17/17 forever [1] 187/12            141/8 149/13 149/17       generated [4] 23/18
     field [18] 42/18 45/7
                                 17/19 17/21 18/13 18/15 forged [2] 97/8 117/9        150/7 150/8 153/8          23/22 27/14 158/10
      45/16 45/20 45/24 46/1
                                 18/19 19/8 25/12 50/24 forgeries [2] 37/4 37/9       153/20 155/7 159/15       Genesis [14] 23/16
      46/7 46/10 46/15 46/17
                                 54/8 63/5 63/5 64/4      forgot [1] 67/3             160/24 163/2 163/22        23/19 107/13 114/9
      47/21 48/5 48/19 49/4
                                 76/19 81/5 81/17 83/3    form [11] 8/10 9/5 14/5     177/8 178/20 179/2         114/12 114/13 115/2
      60/17 60/19 62/20 65/6
                                 87/13 91/17 93/9 107/14 23/18 41/22 66/19 82/9       179/22 180/8 181/17        115/16 115/19 116/3
     fields [3] 62/25 65/5


                                                                                                                                 {DATE}
Case 9:18-cv-80176-BB Document 236 Entered      {WITNESSNAME}
                                                       on FLSD Docket 07/02/2019 Page Index: 224
                                                                                             Genesis.....honor
                                                                                                  of 239
    G                209/4 210/3 210/5 210/6 handle [2] 159/23  194/17 206/10 206/21 154/6 162/6
                                 210/7                      197/15                      210/5 210/9 211/3          holding [4] 35/1 38/22
     Genesis... [4] 116/4
                                gone [6] 6/9 29/25 54/22    handy [1] 129/24            hearings [1] 192/10        39/11 58/18
      116/19 116/23 123/12
                                 136/9 171/2 195/17         happen [3] 24/8 53/3        hearsay [6] 40/13          holdings [1] 29/12
     gets [1] 167/5
                                gonna [3] 50/3 74/12        177/3                       103/11 103/13 104/7        holds [5] 10/25 124/6
     getting [8] 112/22 123/1
                                 201/22                     happened [1] 190/17         104/12 138/4               124/11 131/17 179/4
      153/21 159/5 161/2
                                good [24] 3/2 3/15 3/23     happening [1] 196/24        held [19] 10/23 11/14      home [4] 108/1 159/11
      191/7 192/14 197/19
                                 5/13 5/14 32/20 32/21      happens [2] 42/7 125/23     21/1 31/14 35/2 36/13      167/5 167/5
     GitHub [1] 117/14
                                 33/14 33/17 93/2 116/7     happy [7] 33/11 110/23      75/17 88/1 100/6 114/14    honest [2] 15/12 31/12
     give [24] 25/11 30/6
                                 132/1 169/1 169/2          151/4 163/24 176/13         115/18 131/21 136/20       Honestly [2] 191/5
      64/15 98/22 112/3 116/6
                                 179/16 179/18 189/9        182/16 192/14               146/6 150/2 157/19         200/14
      124/4 125/17 144/11
                                 193/23 194/5 194/5         hard [10] 7/14 8/4 16/7     157/21 167/8 173/13        honor [186] 3/10 3/12
      163/1 172/11 172/21
                                 206/19 206/22 208/1        31/14 108/2 109/15          hell [2] 31/9 31/10        3/14 4/11 4/22 5/10 7/14
      174/16 178/25 182/6
                                 211/6                      109/16 110/5 112/18         help [10] 53/12 61/18      7/22 25/21 26/23 28/17
      182/17 189/15 191/2
                                Google [1] 27/23            180/12                      81/5 81/13 110/4 113/2     31/20 32/8 32/24 33/14
      201/22 204/25 205/8
                                got [29] 28/20 50/16        hardly [2] 112/17           194/20 210/5 210/18        34/5 34/14 35/13 37/17
      205/12 208/19 210/2
                                 65/8 73/12 75/13 75/14     115/25                      210/23                     38/3 39/1 40/9 40/23
     given [14] 14/11 14/12
                                 97/23 123/8 130/9 130/9    hash [8] 23/16 23/16        helpful [4] 151/23 194/4   43/14 43/24 44/3 47/2
      23/24 33/24 35/8 37/21
                                 146/21 146/21 147/8        23/17 107/11 202/5          206/9 211/2                47/5 47/15 47/16 49/21
      73/3 73/5 79/14 97/18
                                 147/9 147/14 150/9         202/7 203/1 203/14          helping [1] 30/14          52/4 52/7 52/14 53/14
      189/3 192/9 205/25
                                 150/10 151/14 152/1        hashed [1] 202/10           hence [1] 148/25           53/25 56/20 56/23 57/4
      209/1
                                 153/9 167/2 179/24         hashing [5] 203/14          here [52] 3/4 3/25 7/4     57/8 58/10 58/20 58/23
     gives [2] 161/3 161/4
                                 183/10 183/11 189/17       203/24 203/25 204/3         9/1 9/10 12/22 12/24       61/21 62/4 62/7 72/7
     giving [6] 56/21 110/1
                                 191/13 192/7 207/19        204/6                       13/3 18/25 20/12 20/12     72/10 72/11 72/17 72/21
      110/2 196/18 199/12
                                 210/19                     hasn't [2] 77/21 124/4      21/21 22/18 25/4 25/5      73/13 73/23 74/2 76/10
      205/20
                                gotten [2] 175/6 194/3      hate [1] 77/13              25/7 25/7 30/18 32/19      76/12 76/24 77/13 77/19
     glasses [3] 112/24
                                grab [1] 37/22              haven't [15] 37/11 40/12    55/11 105/25 128/18        78/2 79/20 80/8 80/22
      112/25 121/14
                                grant [2] 103/4 204/17      76/6 80/7 80/14 82/14       134/19 137/2 138/20        81/7 81/16 81/24 84/2
     gleaned [2] 19/12 19/25
                                gravity [1] 33/25           109/16 111/21 124/12        151/4 152/7 155/23         84/13 84/14 85/22 86/16
     GMT [4] 63/12 63/17
                                great [7] 4/18 26/3         126/24 158/4 162/22         157/15 165/9 167/4         88/8 88/11 90/23 91/7
      64/2 64/11
                                 149/21 153/6 174/15        163/2 195/3 196/8           168/5 168/20 169/16        91/22 92/3 92/15 94/7
     goes [4] 22/10 28/25
                                 194/12 199/13              having [13] 11/6 11/21      170/23 173/17 173/17       94/9 95/12 95/14 98/16
      163/4 187/10
                                Grigg [3] 129/13 129/14     13/11 15/16 50/6 75/12      175/7 176/22 177/2         98/18 98/25 99/13 99/17
     going [114] 4/7 7/18
                                 129/14                     159/3 163/5 173/6           180/21 182/16 187/7        99/25 101/8 103/3 103/9
      9/16 9/16 17/3 19/23
                                grooming [1] 17/7           181/18 190/3 191/14         188/14 189/5 194/10        103/19 104/2 104/4
      24/15 25/11 26/1 33/7
                                grounds [1] 105/15          194/2                       198/15 205/3 206/17        104/16 105/13 105/16
      34/8 40/5 40/14 43/12
                                group [1] 157/20            he'll [1] 189/15            208/5 208/11 209/21        106/7 108/5 108/9 110/2
      49/21 56/8 56/13 63/1
                                GSE [1] 149/8               he's [23] 39/16 44/5 48/2   here's [4] 163/7 169/16    110/9 110/11 111/5
      65/7 70/11 75/2 77/6
                                guess [6] 30/17 125/22      59/16 59/17 77/6 86/14      180/7 204/10               111/17 117/18 117/20
      80/14 80/15 80/18 82/3
                                 132/10 149/14 181/5        102/2 104/1 140/5 140/6     heroin [2] 14/21 15/23     118/18 121/15 121/16
      86/14 88/14 91/2 92/3
                                 183/12                     150/5 150/9 150/10          hidden [2] 51/15 123/22    121/18 127/7 130/11
      92/8 92/9 92/25 99/10
                                guessed [1] 177/12          152/14 152/15 163/13        hiding [2] 30/15 197/19    130/13 136/7 138/21
      100/12 101/4 103/15
                                guidance [1] 182/17         163/14 164/6 173/9          hierarchical [3] 11/18     140/2 141/9 148/6
      104/16 104/17 105/13
                                guy [1] 116/7               182/9 186/6 197/16          11/20 107/10               148/10 149/19 152/3
      110/9 113/1 115/15
                                guys [1] 187/20             head [8] 15/1 47/4 82/6     high [2] 27/9 146/23       153/3 156/6 156/12
      118/2 118/25 136/7
                                                            107/16 109/2 124/10         high-end [1] 27/9          158/17 158/22 159/13
      136/8 136/13 136/14       H                           191/11 191/25               highly [1] 190/9           159/21 160/4 160/8
      139/9 150/8 150/9
                                hacked [2] 53/2 53/2        header [14] 48/25 49/5      himself [1] 186/6          162/18 162/22 163/17
      150/10 151/7 151/9
                                Hal [2] 17/24 18/3          50/19 50/22 51/15 51/19     hinges [1] 192/23          164/25 165/6 165/7
      152/13 152/15 154/10
                                half [11] 36/19 58/5 97/1   59/8 60/17 62/25 65/17      hire [1] 11/9              166/4 166/9 166/13
      159/22 159/23 164/2
                                176/21 187/9 207/7          66/18 203/15 203/15         history [1] 78/23          167/6 168/23 169/13
      164/6 167/18 167/20
                                207/9 207/9 207/11          203/21                      hit [4] 167/2 188/24       171/9 172/8 173/23
      175/14 175/15 175/22
                                207/23 209/8                heads [1] 152/7             189/1 196/17               174/8 174/14 174/19
      175/25 176/10 176/14
                                hammer [1] 31/14            hear [14] 85/19 103/8       hits [3] 189/25 190/10     176/13 177/14 178/23
      176/19 176/20 177/2
                                hand [7] 5/2 33/4 102/21    110/24 151/18 175/23        190/12                     179/3 182/19 183/20
      177/19 177/20 182/3
                                110/3 126/2 141/6           175/24 180/8 180/19         HMAC [1] 23/17             184/15 187/7 188/16
      182/9 182/13 183/8
                                191/19                      181/17 181/21 192/8         Hmm [1] 69/16              189/20 190/7 194/11
      185/14 186/19 187/4
                                handcuffs [1] 47/3          192/14 198/18 202/18        hold [23] 11/1 13/6 13/9   194/14 194/16 195/2
      187/11 187/12 188/8
                                handed [19] 23/8 58/15      heard [5] 80/7 111/21       26/19 40/5 40/5 41/25      195/16 196/1 197/7
      190/11 196/20 197/16
                                73/7 74/17 74/20 74/22      177/9 185/1 187/9           52/12 57/5 70/6 75/20      198/19 200/14 201/22
      197/17 198/19 200/7
                                80/2 81/8 91/7 94/9         hearing [25] 1/10 4/1       79/22 84/4 84/4 91/18      201/25 202/2 202/22
      200/8 202/19 202/20
                                95/14 99/17 110/11          21/2 22/19 25/21 44/7       100/17 101/19 118/21       204/5 205/4 205/7
      202/20 204/10 204/10
                                117/20 121/18 130/13        50/4 72/15 77/17 86/21      124/8 174/4 183/23         205/13 205/24 206/5
      204/11 204/14 204/16
                                138/23 148/10 156/6         92/13 128/17 140/4          196/25 200/10              206/6 207/10 208/10
      204/20 205/4 205/25
                                handing [3] 43/18 61/24     155/10 162/25 180/16        holder [7] 83/9 83/25      208/24 210/10 210/12
      206/20 207/2 207/4
                                148/9                       182/23 183/4 194/2          134/2 139/9 147/14         211/4
      208/6 208/16 208/18


                                                                                                                                    {DATE}
Case 9:18-cv-80176-BB Document 236 Entered     {WITNESSNAME}                      Index: HONORABLE..isn't
                                                       on FLSD Docket 07/02/2019 Page     225 of 239
    H                61/25 62/25 65/7 68/14 ideas [1] 109/20    141/25 173/6     interactions [1] 201/2
                               68/15 70/11 73/8 74/12     identical [11] 38/11 55/4   inclusive [1] 209/14       interest [1] 9/5
     HONORABLE [1] 1/11
                               76/1 76/13 80/8 81/6        55/6 55/8 55/13 55/14      inconsistent [2] 103/23    interfere [1] 179/7
     hoop [1] 159/7
                               81/25 82/14 82/14 87/12     55/23 65/15 66/7 67/21      103/25                    internal [1] 172/4
     hope [2] 85/4 201/25
                               90/25 91/18 92/3 92/8       202/7                      incorporated [1] 137/8     internally [1] 207/4
     Hopefully [1] 186/20
                               92/8 92/22 92/25 99/10     identification [1] 86/4     Incorporation [1] 96/14    international [16] 33/20
     hopper [1] 182/3
                               99/16 103/19 104/16        identified [14] 7/21        incorrect [5] 71/12         83/4 83/17 84/9 87/4
     hospitals [2] 199/8
                               104/17 105/13 106/15        20/18 20/23 87/5 87/13      117/8 117/12 124/23        87/14 87/17 90/18
     199/10
                               110/9 110/19 110/19         103/5 106/10 140/17         143/13                     133/11 157/9 157/10
     HotwirePE.com [1]
                               111/18 112/17 112/20        161/22 175/13 186/14       incorrectly [2] 10/2        157/14 157/18 160/14
     96/8
                               112/22 112/24 113/2         186/22 197/10 206/10        42/10                      160/21 172/1
     hour [3] 4/1 176/21
                               113/6 116/6 118/2 119/5    identifies [1] 84/8         incredibly [3] 25/17       interpret [1] 140/7
     186/21
                               121/6 121/14 124/6         identify [8] 7/13 17/14      27/19 110/14              interpretation [1] 133/5
     hours [6] 64/1 64/10
                               129/10 135/9 135/15         17/15 21/22 27/15 39/12    incredulous [1] 13/8       interpreted [1] 173/18
     118/25 171/3 187/2
                               136/7 136/13 139/9          89/14 156/23               incur [1] 204/14           interrupt [4] 15/2 84/13
     188/20
                               141/5 141/23 142/2         identifying [4] 13/23       index [2] 23/17 23/20       118/24 125/4
     house [3] 29/24 105/22
                               142/5 144/14 144/25         17/15 19/18 34/10          indexing [1] 126/12        intersecting [1] 110/4
     116/10
                               148/9 150/3 150/8 150/9    Identities [1] 21/12        indicated [2] 174/22       interview [1] 186/20
     however [2] 102/13
                               150/11 150/22 152/22       identity [3] 21/6 21/7       188/2                     interviews [3] 186/8
     132/25
                               152/23 152/24 152/24        21/14                      indicates [1] 60/24         186/13 186/18
     huh [11] 39/25 96/25
                               153/21 154/12 154/15       IDs [4] 99/12 134/2         indicating [1] 49/8        introduce [2] 7/19
     130/16 134/11 147/17
                               155/11 159/22 159/23        139/9 147/14               indisputably [1] 202/12     103/22
     185/12 185/18 190/5
                               162/2 167/11 169/21        ignoring [1] 42/3           individual [3] 12/23       introduced [1] 104/8
     193/14 198/8 203/6
                               172/8 172/25 173/23        II [4] 135/24 136/2          17/24 132/16              introducing [1] 103/16
     human [1] 202/16
                               174/2 175/13 175/15         155/5 161/2                inference [1] 181/4        invented [3] 6/7 11/23
     hundred [1] 100/22
                               176/9 178/14 178/14        imaged [1] 199/3            inflated [1] 193/1          137/19
     Hydra [3] 15/11 16/5
                               178/15 178/21 180/4        images [2] 79/3 203/13      information [33] 18/9      inventing [1] 24/14
     16/5
                               180/20 182/13 182/16       imagine [1] 86/18            19/10 19/17 19/18 19/24   invention [2] 16/23 25/3
     Hydro [1] 15/22
                               188/13 191/10 192/14       immediate [1] 25/16          19/24 23/9 25/11 29/4     inventions [1] 6/1
     hypotheticals [1] 180/21
                               197/25 198/19 200/5        immediately [1] 168/21       29/20 31/4 42/8 84/22     inventor [2] 19/11 20/17
     I                         200/8 201/18 202/19        Immensely [1] 25/14          85/1 85/16 85/19 98/19    investigated [1] 196/6
                               202/20 202/20 204/10       impeach [5] 103/20           99/4 100/1 100/8 101/1    investigation [9] 104/22
     I'd [36] 6/13 6/19 13/4
                               204/10 204/11 204/16        103/25 104/7 164/2          110/1 110/4 126/10         105/7 182/21 196/3
      16/19 19/1 20/7 25/20
                               204/16 204/20 205/10        164/4                       127/19 158/19 158/21       197/5 201/13 201/14
      25/25 26/4 26/21 35/13
                               206/3 206/3 206/4 208/6    impeaches [1] 163/5          170/23 172/12 173/4        201/15 205/6
      38/21 43/24 44/9 44/22
      45/9 45/10 53/25 58/20 208/18 209/20 209/25         impeachment [5] 103/18       184/24 185/15 196/8       Investments [12] 83/4
      62/4 62/14 76/17 85/22 210/14                        104/11 163/18 163/20       inherit [1] 28/24           83/18 84/9 87/4 87/14
      91/9 110/23 124/20      I've [44] 6/23 17/9 18/23    165/8                      initial [6] 18/6 18/18      133/11 157/9 157/10
      138/1 140/2 151/4        24/10 28/20 28/21 37/11    implementation [3]           41/13 116/4 147/7          157/14 157/18 160/14
      162/18 164/25 166/23     37/21 53/18 73/4 73/5       120/12 120/13 120/24        181/21                     160/21
                               73/7 75/22 79/13 91/5      implementations [1]         initially [2] 11/10        invoice [4] 94/4 94/19
      169/12 181/24 187/23
                               91/7 94/9 95/14 97/23       172/18                      114/14                     94/23 95/6
      206/19
                               99/17 107/9 113/23         implemented [2] 12/10       initials [1] 61/6          invoked [1] 4/19
     I'll [52] 4/4 5/5 24/9
                               117/20 121/18 121/23        137/9                      innocuous [1] 193/12       involved [12] 8/22 16/2
      28/18 33/1 34/11 40/17
                               123/8 125/15 130/13        important [7] 13/21         innumerable [1] 193/2       16/16 17/22 30/22 48/21
      40/19 42/1 44/14 44/15
                               132/22 135/25 138/15        27/19 111/14 183/2         inquiry [1] 195/24          93/21 120/2 132/16
      44/17 44/18 48/9 50/6
                               144/14 148/10 151/14        195/20 196/4 202/24        inside [1] 107/8            185/4 190/4 190/18
      50/10 72/16 77/12 77/25
                               152/1 156/6 161/18         impossibility [2] 170/22    insistent [1] 190/3        involves [2] 103/14
      85/9 85/19 86/16 103/4
                               173/17 180/19 180/20        171/16                     instance [4] 68/2 125/24    197/8
      103/8 104/13 105/19
                               183/16 189/12 204/19       impossible [1] 22/17         177/22 191/8              IP [5] 8/18 8/18 19/17
      106/8 106/12 111/8
                               204/25                     impression [2] 134/15       instances [1] 68/8          24/23 31/5
      111/23 112/1 119/6
      149/14 151/18 152/21    I.e [1] 139/20               134/18                     instead [1] 27/10          IRA [8] 1/3 3/4 31/17
      163/7 163/14 164/1      Ian  [9] 128/22 129/9       inability [2] 25/9 25/12    institution [1] 199/24      171/17 172/7 172/10
                               129/10 129/11 129/13       Inaudible [1] 68/13         instruct [3] 43/5 43/10     172/12 200/17
      171/10 176/1 176/3
                               129/14 129/14 129/15       inbox [2] 64/18 64/25        43/11                     irrelevant [6] 10/17
      178/1 181/16 181/21
                               129/17                     incident [1] 174/6          instructed [1] 208/25       13/25 26/24 28/17 100/9
      186/5 187/4 187/5
      192/16 192/17 204/16    IBC   [9] 83/18 86/17       incles [1] 146/4            instructing [1] 126/22      100/25
      205/1 211/1              86/23 86/24 87/4 87/15     inclination [1] 188/5       instruction [1] 110/6      IRS [13] 187/12 196/3
                               87/17 87/19 89/23          inclined [1] 205/11         intellectual [2] 56/5       196/6 197/4 200/11
     I'm [149] 6/17 7/12 7/23
      9/16 9/24 14/23 18/1    ID  [10] 59/25 65/20        include [3] 27/14 209/15     123/20                     200/13 201/13 201/14
                               67/18 67/19 67/20 67/23     209/16                     intend [4] 80/23 206/16     201/15 201/16 201/18
      18/13 20/8 20/10 20/15
      22/6 27/19 27/24 27/25 68/2 99/11 138/11            included [3] 115/12          206/16 206/24              205/5 205/6
      33/11 34/14 35/8 38/15 203/21                        123/25 141/25              intended [3] 10/6 133/12   isn't [45] 33/18 35/6
      38/24 39/8 39/12 39/23 idea [6] 15/20 16/4          includes [3] 95/17 146/5     191/18                     38/11 40/1 41/16 42/4
                               105/9 109/19 200/14         203/21                     intentionally [1] 56/11     51/5 56/1 58/2 60/25
      40/14 43/18 43/19 47/2
                               206/15                     including [4] 27/9 42/8     interact [1] 27/23          61/12 65/25 66/4 66/22
      49/21 52/14 60/23 61/24


                                                                                                                                  {DATE}
Case 9:18-cv-80176-BB Document 236 Entered  {WITNESSNAME}
                                                  on FLSD Docket 07/02/2019 PageIndex:
                                                                                   226 of isn't.....last
                                                                                              239
    I                187/11 187/12 188/5 144/16 145/2      126/11           63/2 65/8 66/2 73/25
                                  190/22 191/14 191/15      junk [1] 196/15            key [46] 10/9 11/22 12/3   75/12 76/8 77/1 77/6
     isn't... [31] 67/4 67/21
                                  192/1 193/1 193/3 193/6   just [146] 7/16 7/18 8/4   21/8 21/9 21/9 21/16       78/22 79/2 79/16 82/6
      68/4 69/25 71/6 79/18
                                  193/7 193/24 194/20        11/6 12/4 12/12 17/11     21/18 23/8 23/16 23/19     82/24 85/21 86/17 89/13
      88/5 89/23 93/11 93/14
                                  195/20 196/5 196/17        25/11 25/13 31/24 31/25   24/2 28/10 29/11 29/21     89/22 91/24 93/5 105/18
      98/10 98/11 104/11
                                  197/18 198/15 201/22       33/1 33/7 33/10 34/9      99/11 99/12 106/24         105/24 108/22 109/1
      104/21 105/12 105/21
                                  204/6 210/19               42/16 49/21 56/6 58/15    107/9 107/11 107/19        109/15 111/20 113/1
      115/2 117/4 128/5 129/2
                                 items [2] 195/2 195/2       61/11 62/25 64/22 65/10   109/18 109/19 110/2        119/6 124/10 125/13
      130/7 133/19 134/8
                                 itself [2] 115/22 118/5     68/14 73/18 74/9 74/15    113/17 114/6 114/9         125/20 126/10 126/18
      145/18 147/9 148/22
                                                             74/18 75/11 80/3 80/6     114/22 115/18 115/19       126/20 126/22 126/23
      164/15 170/18 171/4        J                           80/13 80/15 80/19 80/20   122/10 124/3 124/6         127/22 129/18 131/25
      171/7 171/12
                                 jail [2] 19/1 19/2          81/5 81/12 81/20 82/10    125/2 128/6 128/20         133/8 134/2 135/9
     issue [18] 77/18 78/15
                                 January [7] 10/22 24/1      82/16 84/13 85/5 88/14    128/23 129/4 131/12        135/16 136/3 137/18
      101/14 102/11 102/13
                                  30/20 105/23 136/21        92/1 92/4 92/5 92/9       134/2 137/17 142/22        148/5 152/14 152/16
      102/15 160/1 166/24
                                  136/23 149/1               92/10 92/20 94/9 95/14    143/14 146/11 146/13       159/20 162/23 163/10
      187/7 187/25 192/21
                                 January 1st [2] 136/21      98/11 100/13 100/14       146/23                     164/5 167/14 167/23
      193/1 197/6 197/25
                                  136/23                     100/21 101/19 101/20      keyed [1] 193/20           175/21 175/22 176/1
      198/2 200/13 202/21
                                 January 2009 [1] 10/22      101/22 101/24 102/16      keys [61] 10/12 11/18      176/1 176/5 177/13
      202/23
                                 jet [1] 116/9               104/4 108/7 110/11        11/19 13/2 14/2 14/3       177/14 177/20 177/24
     issued [1] 146/14
                                 job [2] 106/3 189/16        110/19 110/22 111/10      14/3 23/15 23/21 23/21     177/24 178/12 178/15
     issues [15] 18/10 26/24
                                 Joseph [1] 18/24            111/13 111/16 111/18      23/24 24/4 29/14 30/6      179/9 181/16 181/24
      112/2 182/3 182/15
                                 judge [33] 1/12 14/8        114/8 116/22 117/20       30/11 31/3 106/11 107/3    182/2 182/5 182/8
      187/24 188/4 188/15
                                  23/10 28/4 30/9 31/16      118/23 119/1 120/5        107/23 107/23 107/24       186/16 186/21 188/6
      189/4 189/8 194/9 197/7
                                  32/17 33/4 101/13          123/8 130/13 132/4        107/24 108/11 109/22       188/7 189/6 189/9
      197/9 197/12 197/17
                                  101/23 102/1 102/9         132/11 135/12 139/10      109/23 109/24 114/18       190/13 190/16 190/20
     it's [167] 5/7 6/12 7/24
                                  102/19 118/23 150/24       140/5 140/12 141/2        114/21 118/15 120/8        191/10 191/10 191/25
      10/18 11/6 11/6 13/10
                                  151/6 166/22 167/10        141/7 141/12 143/11       120/14 120/18 124/5        192/4 193/5 193/17
      15/1 22/14 22/23 24/11
                                  167/12 167/14 168/2        150/1 152/2 152/4 153/4   129/2 131/11 131/15        193/23 195/21 196/20
      24/25 26/13 28/19 29/24
                                  168/12 171/21 173/12       154/14 155/10 159/25      132/3 134/13 135/18        197/15 197/17 197/21
      31/21 34/10 34/15 38/6
                                  173/20 174/21 175/1        162/17 163/1 163/10       137/7 137/10 137/11        198/24 199/24 205/15
      38/10 38/11 38/16 40/11
                                  175/5 179/23 179/25        163/18 163/23 164/1       137/12 137/12 139/24       206/2 206/17 206/20
      40/13 41/9 42/5 45/20
                                  179/25 187/2 188/8         164/4 165/11 165/12       140/1 140/9 140/13         207/17 207/20 208/1
      49/14 49/19 50/1 50/3
                                 judges [1] 179/24           166/19 169/13 169/21      140/18 141/12 141/19       208/3 208/10 209/21
      52/21 52/23 53/10 53/21
                                 judicial [7] 81/18 81/21    169/22 169/23 170/3       143/9 143/11 143/12        209/23 210/6 210/7
      54/4 55/2 58/13 58/14
                                  82/5 82/7 138/18 155/11    176/12 176/18 176/25      143/13 143/14 143/16       knowing [1] 21/3
      59/1 59/20 62/10 65/25
                                  189/16                     177/3 178/25 180/20       146/18 147/8 147/9         knowledge [11] 8/15
      66/4 67/13 68/17 69/20
                                 July [15] 69/23 89/20       183/7 183/10 183/11       155/3                      19/10 20/16 21/19 23/23
      70/2 70/24 70/25 71/25
                                  117/15 150/6 152/14        183/13 184/12 185/25      kids [1] 28/22             56/12 79/18 80/24
      73/3 73/6 73/10 73/21
                                  177/15 178/4 178/13        186/1 187/7 187/15        kind [4] 44/7 181/25       128/21 129/11 139/5
      74/9 74/15 74/19 74/21
                                  178/15 178/16 178/24       187/25 188/8 189/4        186/24 206/20              known [9] 10/14 13/10
      74/24 77/25 78/12 79/2
                                  178/24 208/3 210/25        191/18 191/19 192/21      kindly [2] 89/13 174/23    15/6 18/23 53/2 53/5
      88/17 88/23 90/3 92/7
                                  213/22                     193/7 195/17 196/18       Kingdom [1] 105/22         54/25 56/5 127/2
      93/3 93/6 95/5 95/6 95/6
                                 July 12th [2] 69/23         196/23 197/14 198/15      KLEIMAN [41] 1/3 3/4       knows [3] 33/7 203/2
      95/18 96/8 97/7 97/22
                                  178/16                     199/15 202/22 204/5       3/5 24/3 29/19 29/21       205/25
      98/20 100/17 102/13
                                 July 15th [1] 178/15        204/7 205/13 206/3        31/17 39/10 43/21 51/14    Kyle [2] 2/8 3/13
      103/13 103/18 103/22
                                 July 21st [1] 89/20         210/12 210/15 210/17      58/2 62/3 62/21 72/1
      103/25 104/7 105/16                                                                                         L
                                 July 29th [3] 177/15        210/18                    72/3 72/5 74/7 88/6
      107/10 108/1 108/3
                                  178/24 178/24             justify [1] 28/7           96/24 113/10 113/11        label [9] 38/6 53/22 91/8
      108/20 109/15 110/2
                                 jump [3] 60/5 61/14        JVP [1] 18/24              113/22 134/1 136/17         94/10 95/16 99/19
      110/8 110/13 110/14
                                  159/6                                                139/22 142/17 143/24        110/12 143/20 205/15
      111/14 111/24 112/4                                   K
                                 June [27] 1/8 14/18                                   143/25 144/2 144/4         labeled [4] 83/8 118/14
      112/11 112/21 112/22
                                  34/23 37/15 51/24 52/2    Karp [14] 195/11           145/11 145/13 145/21        121/25 148/11
      115/6 120/5 120/7 120/7
                                  52/7 52/11 66/3 67/2      195/12 195/13 197/9        145/23 171/17 172/7        labels [6] 72/22 88/12
      120/21 120/25 121/1
                                  69/12 72/1 72/4 110/20    197/9 197/13 197/20        172/12 183/5 195/21         111/7 117/22 121/20
      121/15 121/24 122/16
                                  110/21 125/18 143/24      197/21 200/7 200/8         196/4 196/6                 160/8
      128/7 128/14 128/19
                                  144/1 144/3 144/8         200/9 200/17 200/21        Kleiman's [6] 172/10       lady [1] 168/7
      131/23 135/9 140/5
                                  144/16 145/2 145/4        201/1                      194/25 195/10 195/22       laid [3] 40/12 44/4 135/7
      140/9 149/10 154/10
                                  145/12 145/14 145/21      Kass [3] 2/13 3/20         200/17 200/18              language [1] 116/13
      154/13 154/21 155/1
                                  196/21                    191/12                     knew [6] 16/13 17/3        large [4] 16/17 196/13
      156/19 160/13 164/13
                                 June 20 [1] 125/18         keep [8] 11/10 12/25       127/8 127/11 159/9          196/15 196/15
      165/3 165/6 167/10
                                 June 2010 [1] 14/18        21/16 24/14 59/25          206/9                      larger [1] 101/21
      169/14 169/15 169/24
                                 June 2011 [1] 52/7         119/13 126/16 142/25       know [125] 3/24 4/6        last [36] 42/5 42/9 42/11
      172/1 172/1 172/2
                                 June 24th [6] 34/23        keeps [1] 201/14           8/25 10/2 13/14 17/17       55/17 57/11 60/21 81/12
      173/16 175/5 176/2
                                  37/15 52/11 72/1 72/4     Kenny [1] 179/15           17/24 20/9 33/10 36/22      89/5 90/16 94/25 95/1
      176/5 176/21 177/25
                                  110/21                    Kenya [1] 162/8            37/3 37/5 37/8 50/16        95/3 97/19 97/24 97/25
      179/5 182/8 184/12
                                 June 9th [3] 144/8         kept [3] 29/22 126/8       58/8 60/6 60/22 62/25       98/1 98/2 98/3 105/17
      186/19 186/21 186/22


                                                                                                                                   {DATE}
Case 9:18-cv-80176-BB Document 236 Entered      {WITNESSNAME}
                                                       on FLSD Docket 07/02/2019 Page    Index: last.....March
                                                                                                 227 of 239    14th

    L                let [49] 3/8 4/4 33/10 line 16 [1] 67/17   LLP [7] 2/2 2/5 2/8 2/11 MAGISTRATE [1]
                                   37/22 44/2 44/11 46/6    line 17 [1] 68/1             2/14 2/17 2/20       1/12
      last... [17] 112/7 112/9
                                   50/16 60/6 60/22 63/2    line 20 [1] 59/5            loan [7] 114/11 114/17mail [117] 1/19 34/22
       115/24 120/17 120/19
                                   65/8 65/15 82/24 89/13 line 21 [1] 41/11              114/25 115/5 115/13  34/25 37/15 38/9 38/22
       130/25 132/9 137/6
                                   95/2 96/17 100/4 100/11 line 25 [2] 64/5 65/13        115/18 116/17        39/10 41/11 43/21 45/22
       139/10 149/6 154/6
                                   104/13 106/4 108/7       line 26 [3] 50/18 51/18     loaning [4] 114/12    45/25 45/25 46/3 46/4
       155/13 155/15 162/17
                                   119/7 123/8 125/4 126/4 65/12                         114/13 114/14 115/2  46/11 46/12 48/25 49/1
       171/2 188/8 199/10
                                   133/8 136/11 141/6       line 27 [1] 66/1            local [1] 64/14       49/3 49/5 49/8 49/11
      later [13] 10/11 11/12
                                   150/1 151/3 151/14       line 28 [4] 50/24 51/21     locate [2] 110/6 183/18
                                                                                                              49/18 50/13 50/19 51/3
       40/15 46/12 46/17 63/11
                                   153/21 163/12 166/19      59/9 66/5                  located [1] 127/19    51/5 51/7 51/15 51/17
       63/21 64/25 71/13 98/13
                                   171/1 175/16 176/1       line 30 [1] 66/12           location [1] 98/23    51/19 52/1 52/1 53/4
       106/1 167/1 205/17
                                   176/25 178/12 178/25     line 39 [2] 61/14 63/19     lock [1] 156/21       53/13 54/19 55/4 57/18
      latest [1] 151/15
                                   183/7 186/5 192/23       line 4 [7] 40/3 41/2 41/9   locked [5] 18/12 65/2 58/5 58/8 58/13 58/14
      Laughter [2] 113/3
                                   198/18 198/25 208/2       41/14 41/17 42/6 71/6       164/13 164/17 191/12 58/18 59/6 59/6 59/8
       149/24
                                   208/18 211/1             line 41 [1] 61/16           lodged [1] 121/5      59/9 59/12 59/20 60/24
      launched [2] 15/21
                                  let's [41] 32/2 37/23     line 43 [1] 63/14           log [3] 200/23 201/9  60/25 61/8 61/19 62/3
       15/22
                                   47/17 50/15 59/8 59/22 line 45 [2] 44/22 62/14        201/10               62/20 62/24 63/5 63/5
      law [10] 12/19 27/19
                                   60/5 60/20 61/14 62/23 line 46 [1] 63/9              logically [1] 192/13  63/10 63/15 63/20 63/20
       27/20 27/20 27/22 27/22
                                   65/4 67/8 67/20 83/23    line 49 [3] 60/21 60/22     long [12] 17/8 30/15  64/5 64/23 65/5 65/16
       33/18 33/20 33/22
                                   87/11 89/5 97/12 97/14 63/2                           36/18 74/23 151/2 165/4
                                                                                                              65/17 65/24 66/3 66/11
       157/25
                                   100/17 105/18 115/23     line 60 [1] 59/22            165/7 167/3 178/1    66/14 66/17 67/1 67/9
      lawyer [8] 26/14 131/25
                                   119/4 119/11 119/13      line 86 [1] 48/13            194/20 198/2 207/21  68/22 69/12 69/24 70/2
       157/23 159/9 200/18
                                   128/10 132/8 132/8       line 90 [1] 48/16           longer [5] 21/13 119/470/4 71/18 71/24 72/1
       200/18 201/5 201/8
                                   132/21 136/5 139/22      lined [1] 65/9               119/8 129/23 155/1   72/2 72/3 74/7 89/1 89/2
      lawyer's [1] 195/19
                                   140/15 147/11 152/2      lines [8] 50/25 60/1 60/6   looked [7] 88/17 109/11
                                                                                                              89/10 89/15 89/18 90/1
      lawyering [1] 189/13
                                   155/5 155/18 155/24       61/12 62/17 120/11          109/13 109/16 110/5  90/4 90/9 90/16 90/17
      lawyers [9] 11/7 11/9
                                   160/24 161/11 176/24      135/17 136/22               124/12 190/13        93/10 94/1 94/25 95/1
       11/12 32/5 35/8 127/23
                                   187/25 209/20            lines 25 [1] 60/6           looking [12] 39/17 83/12
                                                                                                              95/3 95/4 96/2 96/10
       128/2 146/16 175/21
                                  letter [1] 186/23         lines 49 [1] 61/12           94/2 109/10 121/8    96/24 110/21 122/10
      lay [4] 50/8 50/8 163/13
                                  letters [2] 66/15 184/17 lines 82 [1] 60/1             125/15 138/19 142/2  122/20 125/23 128/11
       163/23
                                  level [4] 107/14 191/4    link [3] 11/25 12/1 21/19    144/9 149/6 153/24   128/13 129/19 131/3
      layer [3] 135/10 135/11
                                   191/24 196/21            linked [4] 11/18 12/7        154/12               132/11 132/12 132/21
       135/11
                                  levels [1] 204/23          15/18 21/17                looks [7] 131/24 167/22
                                                                                                              191/22 203/15
      layers [4] 8/17 103/12
                                  Liberty [16] 15/14 18/24 liquidation [5] 54/13         177/7 179/1 179/17   mail's [3] 49/2 50/22
       135/10 171/20
                                   114/14 115/20 142/21      54/20 54/24 56/4 147/23     193/15 193/16        61/18
      layperson [1] 19/21
                                   144/24 144/25 145/8      list [28] 9/4 9/13 9/19     lose [1] 173/23       mailing [1] 134/24
      lays [1] 134/7
                                   145/16 145/18 145/24      12/25 13/6 13/22 13/23     lost [1] 208/22       mails [13] 49/15 55/5
      lead [3] 45/11 181/1
                                   146/1 146/10 146/23       20/13 21/21 22/18 22/21    lot [19] 25/16 31/8   67/13 68/25 70/1 90/12
       181/4
                                   147/5 147/6               23/12 24/5 24/22 25/10      100/25 121/9 136/9   191/23 193/12 193/13
      leading [2] 46/12 171/9
                                  life [3] 17/4 31/9 132/16 25/12 26/15 27/3 27/14       161/4 190/9 190/11   193/17 202/10 202/11
      leads [2] 181/2 181/4
                                  likely [2] 29/24 190/9     31/16 77/19 89/12           190/13 190/16 190/20 202/13
      lean [1] 5/6
                                  likewise [1] 93/22         107/20 109/23 158/4         190/21 191/7 192/23  mailsrvr.com [1] 65/18
      learn [1] 78/24
                                  limited [10] 50/1 89/19 209/2 209/7 209/14             192/25 193/3 195/23  main [2] 2/9 122/12
      least [11] 4/3 36/19
                                   93/18 93/19 95/10 96/11 listed [14] 13/25 54/21       198/14 204/22        maintain [2] 71/20
       36/23 127/5 163/15
                                   133/12 178/17 199/2       55/1 56/1 63/25 96/18      lots [1] 135/25       72/11
       180/16 186/22 188/7
                                   210/2                     99/12 122/11 141/14        lovely [1] 210/20     major [1] 179/3
       197/14 204/17 208/7
                                  limits [1] 90/18           157/15 161/12 162/8        LTD [15] 83/4 83/5    Maker [1] 41/8
      leave [2] 4/15 176/18
                                  line [59] 21/12 26/23      201/1 201/3                 83/18 84/9 84/9 87/4 makes [4] 31/25 117/1
      leaving [1] 14/15
                                   40/3 41/2 41/5 41/6 41/9 listen [2] 185/14 186/2      87/14 87/19 98/9 143/24
                                                                                                              130/3 181/24
      led [1] 76/1
                                   41/11 41/14 41/17 42/3 lists [3] 51/21 137/10         145/11 147/23 160/14 makeup [1] 132/3
      ledger [3] 13/25 143/23
                                   42/6 42/6 42/15 44/22     137/12                      160/21 161/13        making [1] 30/15
       145/10
                                   45/1 48/13 48/16 49/22 literally [1] 116/22          lunch [1] 4/2         Malmi [1] 14/22
      leeway [1] 50/7
                                   50/2 50/18 50/24 51/1    litigation [2] 36/16        Lynn [1] 87/23        manage [4] 143/9
      left [9] 4/20 8/18 14/15
                                   51/18 51/21 59/5 59/8     135/22                                           143/11 143/12 143/13
       15/21 17/2 36/25 153/9                                                           M
                                   59/9 59/22 60/21 60/22 little [13] 31/24 32/1                              managed [1] 157/20
       159/10 176/15
                                   61/14 61/16 62/14 63/2 50/7 100/17 160/17            M-a-l-m-i [1] 14/25   managing [1] 65/3
      legal [22] 11/1 11/2
                                   63/9 63/9 63/14 63/19     167/1 170/10 182/6         M-a-r-r-t-i [1] 14/25 Mandela [1] 8/10
       12/10 12/19 33/24 59/15
                                   64/5 65/12 65/13 66/1     185/10 187/5 188/13        MacGregor [16] 122/21 manipulate [3] 71/14
       75/23 75/25 76/2 76/4
                                   66/5 66/12 67/17 68/1     208/2 210/22               122/21 128/11 131/4   71/16 71/17
       106/17 112/1 135/11
                                   69/8 69/20 70/15 71/6    live [18] 5/17 5/21 25/7    132/12 132/15 132/22  manipulated [2] 71/1
       135/19 136/25 142/24
                                   89/10 92/14 105/14        115/11 129/17 151/18       133/16 134/7 134/15   202/13
       143/4 146/19 156/19
                                   115/5 122/15 147/13       151/18 151/19 151/22       134/19 134/24 134/25  manner [3] 10/5 24/3
       171/7 184/9 189/3
                                   148/20 148/24             167/13 167/22 168/6        135/6 135/13 135/15   111/16
      Leon [4] 2/11 2/14 2/17
                                  line 12 [6] 41/6 42/3      168/17 174/10 175/2        machine [1] 70/21     mapping [1] 23/21
       2/20
                                   42/6 42/15 69/8 70/15     175/8 175/13 176/10        machines [2] 96/22    March [1] 127/11
      less [6] 6/5 63/15 119/12
                                  line 13 [2] 41/5 69/20    lives [1] 31/10             142/1                 March 14th [1] 127/11
       131/13 207/23 208/8


                                                                                                                               {DATE}
Case 9:18-cv-80176-BB Document 236 Entered     {WITNESSNAME}
                                                       on FLSD Docket 07/02/2019Index:
                                                                                   Pagemargin..Mr.
                                                                                           228 ofFreedman
                                                                                                    239
    M                20/21 25/20 26/11 26/18 media [2] 132/24 134/21 131/9         motion [4] 72/16 204/16
                                27/19 30/14 30/16 30/24   medical [14] 194/25        mining [4] 8/12 16/11      204/17 204/17
     margin [1] 209/10
                                31/7 31/12 32/18 33/10    195/1 195/6 195/6 197/2    17/18 17/19                move [26] 35/13 43/24
     mark [6] 25/24 52/5
                                36/20 37/14 37/22 42/15   197/2 198/22 198/23        minor [2] 86/6 93/3        47/19 58/20 62/4 63/9
     53/17 72/20 76/20
                                42/22 44/2 45/11 45/15    198/24 199/5 199/11        minus [2] 64/8 66/8        63/14 63/19 64/4 72/15
     137/22
                                46/6 47/4 48/13 49/22     199/16 200/2 200/6         minute [7] 56/13 100/18    76/17 89/18 90/1 91/9
     marked [18] 6/16 43/18
                                50/16 50/16 55/19 56/3    meet [3] 187/20 195/3      101/2 101/5 104/2          110/10 110/16 110/16
     53/18 58/18 61/24 62/2
                                56/4 56/6 56/10 59/23     199/17                     153/17 165/6               122/1 130/18 148/13
     72/21 81/6 81/11 95/15
                                60/1 60/6 60/22 60/22     meeting [2] 160/13         minutes [9] 31/23 56/24    155/18 156/9 158/11
     99/18 102/1 102/3
                                63/2 63/2 65/8 65/10      188/3                      94/1 119/10 153/10         164/25 176/3 187/17
     117/21 121/19 130/14
                                65/15 68/1 69/6 69/17     meetings [2] 184/25        153/13 160/13 176/15       moved [7] 20/4 20/6
     148/11 169/8
                                69/18 70/15 72/5 78/7     185/1                      176/16                     114/15 144/3 145/21
     marker [4] 14/21 41/19
                                79/13 79/24 80/2 80/23    Memorandum [1] 96/14       mischaracterizing [3]      145/24 158/9
     63/8 72/6
                                81/5 81/11 81/24 82/10    memory [1] 99/10           41/4 41/24 42/2            moves [1] 182/5
     markets [3] 15/25 31/11
                                82/23 82/24 82/25 84/18   mention [2] 137/2 177/9    mislead [2] 46/4 56/9      moving [5] 35/11 115/20
     31/11
                                85/23 86/2 89/5 95/2      mentioned [7] 25/20        misleading [5] 46/5 46/8   115/20 119/13 179/5
     marking [3] 34/14 34/16
                                96/17 96/23 97/24 98/14   145/1 145/6 145/7 146/1    46/13 46/18 124/23         MP [2] 45/4 62/18
     81/8
                                98/22 100/4 100/11        159/18 190/7               misrepresentation [1]      Mr [10] 56/17 113/15
     Markoe [12] 2/19 3/22
                                106/4 108/7 112/8         mentioning [1] 129/14      120/5                      127/16 145/11 145/21
     32/16 32/17 183/8 185/3
                                112/24 114/8 114/13       Merit [1] 213/18           misrepresenting [2]        197/21 200/9 212/5
     188/2 189/6 189/7
                                115/1 115/10 116/7        message [5] 60/18 89/11    56/11 130/5                212/7 212/9
     204/22 208/18 208/23
                                116/9 116/9 116/13        116/24 117/4 117/9         missing [2] 30/6 32/14     Mr. [108] 4/4 31/24
     Marquardt [2] 15/7
                                117/1 117/3 119/15        messages [4] 8/19 8/22     mistake [2] 52/24          32/14 33/2 33/13 35/20
     141/24
                                120/23 123/8 123/17       49/8 123/2                 137/12                     40/15 44/6 50/7 52/5
     marriage [1] 17/4
                                124/4 124/12 125/4        Mestre [5] 2/11 2/14       MIT's [1] 137/20           57/10 70/6 72/20 74/3
     Marshal [1] 167/22
                                126/4 128/18 129/3        2/17 2/20 147/24           mixing [1] 146/20          80/13 81/17 84/5 85/11
     Martti [3] 14/22 15/20
                                129/15 129/19 132/5       met [1] 201/24             mixup [2] 65/4 66/25       87/2 100/11 100/12
     15/24
                                132/18 133/7 133/8        metadata [33] 38/14        mode [1] 32/4              100/20 101/12 102/2
     master's [2] 27/20 33/20
                                133/8 133/22 134/20       38/19 38/21 39/9 39/15     model [1] 21/11            102/10 103/1 103/15
     match [1] 57/15
                                136/11 139/7 140/23       42/16 49/2 50/18 53/4      modern [2] 13/13 49/14     103/17 103/21 104/13
     matches [3] 56/7 64/18
                                141/6 143/18 149/9        53/7 58/17 59/22 61/18     modification [1] 42/7      104/15 111/13 113/10
     89/25
                                150/1 150/11 157/15       62/17 62/25 64/22 67/2     modified [19] 41/13        113/11 118/3 118/21
     material [2] 85/8 191/3
                                158/5 158/15 158/22       67/9 67/10 67/17 68/2      42/5 49/19 51/5 53/1       119/8 119/14 119/16
     materials [1] 186/12
                                159/1 159/23 162/5        69/7 69/19 70/19 71/14     54/16 54/16 54/19 54/22    121/13 122/21 134/7
     math [1] 132/1
                                163/1 163/10 163/12       71/16 71/17 76/13 77/2     55/7 55/9 58/14 68/10      134/19 135/15 136/13
     mathematics [1] 6/1
                                166/18 166/19 166/25      193/11 202/3 202/6         68/21 69/15 70/20 71/9     137/23 140/2 141/8
     matter [10] 26/16
                                171/1 173/13 173/24       202/13                     74/7 74/8                  143/24 143/25 144/2
     103/16 104/6 104/11
                                174/16 174/17 175/16      metadatas [1] 67/14        modify [16] 41/6 42/12     144/4 145/13 145/23
     175/1 177/1 177/4 204/7
                                175/23 175/24 176/1       method [1] 181/25          42/16 43/1 43/3 43/5       149/13 149/17 150/7
     206/1 213/21
                                176/25 178/1 178/25       methodology [1] 8/11       43/10 43/11 47/11 48/3     150/8 153/8 153/20
     matters [2] 14/2 185/17
                                178/25 179/1 180/15       Miami [3] 2/4 2/7 2/21     48/5 69/7 69/10 70/16      155/7 155/13 159/15
     max [1] 119/10
                                180/16 181/9 183/7        Michael [3] 15/7 15/20     73/11 73/15                160/16 160/24 163/2
     May 13th [5] 74/16 79/8
                                186/4 186/10 186/16       141/24                     modus [2] 193/15           163/22 166/17 167/9
     81/1 81/2 81/12
                                186/24 187/1 191/2        microphone [1] 5/6         193/17                     167/22 174/20 174/22
     May 8th [6] 81/1 98/8
                                192/23 194/9 195/15       Microsoft [5] 41/8 65/19   moment [9] 25/19 27/20     176/15 176/21 177/8
     138/17 147/20 147/21
                                198/18 198/25 199/19      78/8 78/15 79/1            43/12 62/24 104/18         178/20 179/2 179/22
     155/8
                                204/20 208/2 208/22       middle [3] 116/23          109/14 132/12 161/20       180/8 181/17 184/13
     Mayaka [2] 89/3 161/22
                                mean [24] 7/16 35/9       171/22 181/5               201/17                     186/5 186/11 187/6
     maybe [15] 69/17 80/6
                                68/22 73/15 73/21 79/3    might [4] 73/24 184/14     moments [1] 166/23         188/12 188/12 191/12
     82/17 84/5 86/18 100/21
                                86/18 100/15 111/17       187/16 205/19              Monday [3] 178/24          191/13 192/8 195/11
     176/6 186/20 187/15
                                119/10 123/6 149/10       million [1] 108/21         187/21 188/3               195/12 195/13 197/9
     189/15 189/20 204/23
                                165/23 181/23 182/15      millstone [1] 31/9         monetary [1] 18/23         197/9 197/13 197/20
     204/23 210/7 211/3
                                189/24 193/4 200/6        mind [10] 57/10 81/10      money [17] 11/11 15/12     198/18 200/7 200/8
     McGovern [34] 2/10
                                200/6 200/11 201/7        92/4 99/15 110/9 119/16    16/15 16/17 18/25 24/9     200/17 200/21 201/1
     3/17 4/4 5/9 6/15 7/12
                                205/23 207/6 210/19       122/8 136/5 141/3 166/8    28/20 28/22 31/8 110/3     201/17 202/20 203/2
     44/12 56/15 76/22 86/14
                                meaning [1] 145/12        mindful [2] 150/3 150/4    110/4 147/6 164/18         207/21 207/22 210/11
     86/22 88/20 91/11 99/7
                                meaningful [1] 182/17     mine [2] 22/13 177/17      165/20 190/21 190/24       Mr. Brenner [1] 160/16
     100/7 100/19 101/15
                                means [8] 23/1 36/11      mined [22] 8/23 10/20      195/23                     Mr. Court [3] 57/10
     103/7 110/22 149/15
                                59/12 73/10 106/24        10/22 11/4 13/20 17/16     monitors [1] 34/12         119/16 155/13
     155/25 156/11 159/25
                                146/22 157/22 173/5       17/19 19/18 20/17 21/18    month [2] 52/7 199/10      Mr. David [1] 143/24
     166/6 166/22 168/14
                                meant [5] 24/2 111/17     21/22 23/14 27/4 27/11     months [1] 142/14          Mr. Feldman [1] 103/15
     168/15 168/22 178/21
                                115/20 146/5 191/18       27/15 107/21 116/5         morning [3] 3/2 3/15       Mr. Freedman [60]
     188/12 194/13 206/23
                                measure [1] 11/3          156/20 164/12 172/5        3/23                       31/24 33/2 33/13 35/20
     212/4 212/10
                                measures [1] 171/19       209/3 209/15               most [2] 189/13 208/5      40/15 50/7 52/5 70/6
     MD5 [2] 203/1 203/14
                                mechanism [5] 11/13       miners [1] 8/13            mother [4] 25/17 25/18     72/20 74/3 80/13 81/17
     MDMA [1] 15/23
                                13/19 16/4 16/6 204/7     minimum [2] 106/24         26/11 26/18                84/5 85/11 87/2 100/11
     me [161] 3/8 5/1 14/13


                                                                                                                                {DATE}
Case 9:18-cv-80176-BB Document 236 Entered     {WITNESSNAME}
                                                    on FLSD Docket 07/02/2019 Index:PageMr.229
                                                                                            Freedman.....off
                                                                                                 of 239
    M                88/20 91/11 99/7 100/7 208/4            noticed [3] 4/7 118/25 58/22 59/2 59/14 62/6
                               100/19 101/15 103/7      needed [1] 126/2           209/23                    62/7 62/8 62/9 72/11
     Mr. Freedman... [44]
                               110/22 149/15 155/25     needs [9] 33/12 111/23     notification [1] 59/13    72/19 75/6 75/8 76/23
     100/12 102/2 102/10
                               156/11 159/25 166/6      167/4 167/5 176/18         notify [1] 49/11          76/24 78/3 80/7 86/23
     103/1 103/17 103/21
                               166/22 168/14 168/15     181/11 185/17 186/1        November [5] 112/16       86/24 88/20 88/22 88/23
     104/13 104/15 118/3
                               168/22 178/21 194/13     209/21                     113/11 113/22 117/7       91/11 91/12 91/13 93/3
     118/21 119/8 121/13
                               206/23                   negative [2] 25/13 63/23   117/11                    94/13 94/14 94/15 95/21
     136/13 137/23 140/2
                               Ms. Uyen [1] 133/25      negotiated [1] 190/2       November 19th [2]         95/22 95/24 99/24 100/8
     141/8 149/13 149/17
                               much [20] 3/23 11/6      negotiation [1] 188/19     117/7 117/11              103/1 103/7 104/5
     150/7 150/8 153/8
                               22/7 22/8 22/9 28/19     negotiations [1] 190/10    November 6 [2] 112/16     104/12 105/19 106/7
     153/20 155/7 159/15
                               32/9 103/10 119/4 119/8  neither [2] 88/5 151/21    113/22                    110/7 110/18 110/23
     160/24 163/2 163/22
                               121/11 150/9 150/25      network [5] 8/10 8/11      number [46] 3/4 6/24      111/8 111/11 112/1
     177/8 178/20 179/2
                               153/8 164/18 174/13      8/12 8/13 8/23             11/17 13/12 15/11 17/8    112/1 112/4 118/1 118/6
     179/22 180/8 181/17
                               174/15 174/18 194/19     networks [2] 8/12 17/6     47/12 61/9 64/20 81/14    118/8 118/22 119/23
     184/13 186/5 186/11
                               206/20                   never [15] 20/6 24/12      81/16 83/18 86/4 87/4     122/2 122/3 122/4
     187/6 188/12 192/8
                               multi [1] 100/22         24/18 24/20 28/11 28/22    87/15 87/19 88/15 88/20   127/25 130/19 130/20
     198/18 202/20 203/2
                               multi-hundred-page [1]   31/3 48/21 59/17 74/7      89/20 89/23 89/23 91/20   130/21 138/3 138/4
     207/21 210/11
                               100/22                   99/15 110/9 134/18         92/1 92/9 92/16 92/17     148/14 148/15 148/16
     Mr. Freedman's [1]
                               multiple [5] 58/9 68/21  164/14 179/6               97/16 97/21 98/6 99/4     149/14 155/25 156/11
     44/6
                               103/12 107/12 178/6      new [11] 21/11 21/15       99/5 99/6 102/20 103/2    156/12 156/14 160/1
     Mr. Karp [12] 195/11
                               multiplied [1] 23/18     78/13 78/15 78/16 90/18    107/22 121/7 126/12       160/4 160/6 163/25
     195/12 195/13 197/9
                               must [2] 86/21 159/6     93/19 93/21 127/13         126/15 126/15 131/9       163/25 164/1 171/9
     197/9 197/13 197/20
                               myself [4] 148/25        152/18 179/24              143/22 146/12 157/22      183/13 183/25 184/9
     200/7 200/8 200/17
                               162/16 173/14 176/4      news [1] 25/18             171/3 192/10 196/13       185/9 185/23 192/15
     200/21 201/1
                                                        next [22] 10/3 17/18       number 064409 [2]         192/17 200/1 201/18
     Mr. Kass [1] 191/12       N                        17/20 24/1 45/1 47/14      83/18 87/15              objection's [1] 201/25
     Mr. Kleiman [7] 113/10
                               Nakamoto [7] 6/9 6/10 63/9 63/10 69/19 90/1         number 08248988 [1]      objections [1] 210/12
     113/11 143/25 144/2
                               6/11 7/4 132/17 138/13 90/12 105/19 133/21          98/6                     objects [1] 151/21
     144/4 145/13 145/23
                               139/18                   152/1 152/23 152/24        number 1 [2] 6/24 61/9   obtain [5] 22/18 22/21
     Mr. MacGregor [4]
                               name [12] 5/15 14/16     176/4 178/19 179/10        number 10 [1] 146/12      22/25 24/5 195/1
     122/21 134/7 134/19
                               14/23 16/3 55/2 61/2     179/12 182/18 189/16       number 11 [2] 81/14      obtained [6] 30/11 36/12
     135/15
                               61/4 93/19 190/4 190/8 Nguyen [1] 133/25            88/15                     54/9 203/7 203/8 203/8
     Mr. Marshal [1] 167/22
                               190/9 190/18             nine [5] 60/3 60/9 63/10   number 12 [1] 81/16      obtaining [1] 23/12
     Mr. McGovern [1]
                               named [3] 61/9 82/20     128/23 129/21              Number 18-80176 [1]      obviously [10] 150/4
     188/12
                               83/17                    Ninety [1] 60/3            3/4                       167/14 175/22 179/3
     Mr. Rivero [9] 4/4
                               names [4] 86/6 86/9      Ninety-nine [1] 60/3       number 2 [1] 47/12        182/9 193/16 194/3
     32/14 100/20 101/12
                               86/11 135/23             no [220]                   number 3 [1] 143/22       194/17 198/1 206/13
     111/13 119/14 166/17
                               narrow [3] 189/22 209/1 nodding [2] 80/9 152/8      numbers [8] 82/6 82/15   occurred [1] 14/17
     167/9 174/20
                               209/12                   nodes [1] 21/20            86/17 86/23 86/24 91/20  October [33] 42/24 43/1
     Mr. Roche [3] 191/13
                               narrows [1] 209/7        nomenclature [1] 9/25      91/24 192/4               43/6 58/1 63/6 63/11
     201/17 207/22
                               native [5] 95/18 112/8 nominal [1] 162/6            numerous [1] 203/23       63/16 63/23 64/7 64/14
     Mr. Shadders [2]
                               121/23 122/9 132/10      nominee [2] 83/10 83/25    NY [1] 2/9                64/15 64/19 64/24 65/25
     174/22 176/15
                               natives [1] 110/15       non [1] 80/12                                        67/2 68/22 69/7 69/12
     Mr. Shatters [1] 176/21                                                       O
                               nature [4] 14/1 14/1     non-redacted [1] 80/12                               74/24 79/9 80/24 89/2
     Ms [4] 147/24 189/6
                               16/5 210/17              noncompliance [2] 27/6     o'clock [3] 100/18        90/5 90/17 93/10 93/23
     212/4 212/10
                               nChain [2] 5/25 27/10    28/7                        176/18 176/22            94/23 95/2 96/3 97/3
     Ms. [41] 4/4 5/9 6/15
                               necessarily [3] 13/14    nondelivery [1] 49/8       oath [4] 33/1 34/2 73/2 97/15 142/19 157/5
     7/12 32/16 32/17 44/12
                               68/10 178/9              none [4] 118/7 120/25       87/22                   October 16 [1] 89/2
     56/15 76/22 86/14 86/22
                               necessary [5] 13/2 30/11 147/6 156/25               object [23] 26/23 40/9 October 16th [1] 90/5
     88/20 91/11 99/7 100/7
                               106/12 126/10 158/19     nonparty [2] 103/14         41/22 43/20 49/22 50/2 October 17 [1] 64/24
     100/19 101/15 103/7
                               ned [1] 120/20           105/15                      58/23 62/1 66/19 80/11 October 17th [6] 64/15
     110/22 133/25 149/15
                               need [47] 13/14 30/7     normal [1] 209/24           100/15 101/17 103/11     69/12 90/17 93/10 94/23
     155/25 156/11 159/25
                               33/9 53/15 56/17 80/20 Norwegian [1] 15/1            105/13 110/25 118/2      97/3
     166/6 166/22 168/14
                               85/24 86/17 91/19 91/21 note [5] 3/7 13/12 112/1     118/4 136/7 136/12      October 2012 [3] 79/9
     168/15 168/22 178/21
                               92/7 107/19 107/20       115/9 149/25                152/4 153/5 162/21       80/24 97/15
     179/15 183/8 185/3
                               108/11 108/15 108/18     noted [3] 8/20 133/18       165/7                   October 2014 [1] 43/6
     188/2 189/6 189/7
                               108/18 108/19 108/22     160/20                     objected [1] 85/23       October 20th [1] 96/3
     194/13 204/22 206/23
                               111/25 115/11 124/17     notes [1] 13/11            objecting [1] 111/18     October 22nd [1] 69/7
     208/18 208/23
                               124/21 125/1 125/2       nothing [8] 134/18         objection [113] 6/18     October 23rd [1] 74/24
     Ms. Kenny [1] 179/15
                               125/10 126/5 129/21      142/21 166/18 177/2         7/20 7/22 7/24 28/17    off [23] 14/25 23/8 65/15
     Ms. Markoe [10] 32/16
                               130/4 131/4 132/23       181/2 185/16 190/14         35/15 35/16 35/17 39/3 65/16 66/14 80/4 80/4
     32/17 183/8 185/3 188/2
                               132/25 146/3 155/18      191/20                      39/4 39/5 40/8 40/10     82/6 107/16 109/2
     189/6 189/7 204/22
                               165/4 166/3 166/25       notice [10] 41/5 41/7       40/11 40/20 42/1 44/2    114/10 120/13 121/14
     208/18 208/23
                               172/3 183/1 185/9        81/18 81/21 82/5 82/7       44/3 44/11 44/14 48/8    124/10 132/22 172/17
     Ms. McGovern [29] 4/4
                               185/10 186/10 188/9      138/18 155/11 189/17        50/10 52/16 52/17 52/18 181/15 186/6 187/8
     5/9 6/15 7/12 44/12
                               195/11 206/21 207/5      210/19                      53/9 54/2 54/3 54/4      191/11 191/25 193/12
     56/15 76/22 86/14 86/22


                                                                                                                             {DATE}
Case 9:18-cv-80176-BB Document 236 Entered  {WITNESSNAME}
                                                  on FLSD Docket 07/02/2019 Page     Index:
                                                                                        230off.....parties
                                                                                             of 239
    O                147/1 147/20 148/24 126/7 136/3 141/14 ourselves [1] 30/13 161/21
                                 149/3 149/5 149/12         191/13                     outermost [2] 125/8      page 1 [2] 83/21 87/11
     off... [1] 198/16
                                 149/21 153/24 155/5       only [26] 5/5 10/10 11/3     126/4                   page 19 [1] 102/10
     offer [15] 26/21 38/25
                                 155/19 156/2 156/17        13/18 14/2 22/8 24/22      outside [6] 129/22 131/5 page 24' [1] 140/21
      52/14 53/25 75/2 75/4
                                 157/23 158/8 159/12        30/19 35/24 55/2 73/4       162/24 167/10 167/15    page 2415 [1] 142/2
      75/4 94/12 95/20 99/22
                                 159/22 160/10 160/23       79/14 85/21 101/13          176/9                   page 336 [1] 121/2
      114/11 116/17 137/25
                                 165/25 166/3 169/5         103/22 107/18 129/21       over [54] 11/3 12/10     page 5 [4] 98/24 99/3
      138/1 173/14
                                 169/20 170/9 171/6         131/4 141/19 155/21         29/25 30/18 31/5 32/5   102/4 161/5
     offered [4] 38/24 82/14
                                 171/14 173/8 175/4         174/9 181/24 184/19         40/19 50/25 59/2 78/3   pages [13] 100/20
      88/12 111/1
                                 176/12 178/8 178/8         203/10 203/13 207/19        105/23 106/2 110/2      100/21 101/14 101/21
     offering [5] 26/19 39/2
                                 178/11 179/2 182/25       open [5] 61/15 124/17        110/3 112/4 124/4 126/2 101/23 102/12 102/18
      40/6 52/12 117/24
                                 183/11 183/19 184/9        124/19 124/21 179/1         127/21 136/8 136/9      103/6 104/8 187/2 192/5
     offguard [1] 188/14
                                 185/3 185/6 187/14        operandi [1] 193/17          136/14 136/14 141/24    198/24 199/5
     office [13] 11/7 65/2
                                 188/1 189/6 191/2         operate [1] 10/6             152/7 163/5 164/11      paid [2] 157/2 157/12
      100/16 104/22 104/25
                                 191/14 191/21 192/2       operated [1] 8/10            164/14 171/2 171/7      pair [1] 21/16
      105/8 126/1 178/14
                                 193/25 194/12 194/23      operations [1] 16/16         171/23 173/14 182/18    pairs [1] 128/23
      178/17 183/2 183/3
                                 195/25 196/25 197/11      operative [1] 81/9           182/21 183/14 183/25    Palm [2] 1/7 1/18
      184/16 187/11
                                 197/23 198/18 198/21      opportunity [1] 187/23       184/10 188/23 191/19    Panama [1] 114/15
     officer [8] 39/8 43/19
                                 199/20 200/16 200/24      opposing [1] 26/13           191/24 192/1 193/1      panopticrypt [11] 51/6
      58/16 61/25 76/12
                                 201/12 201/20 202/25      opposite [1] 10/8            193/3 193/6 194/3       51/9 134/1 134/12
      172/24 173/1 173/2
                                 203/20 207/3 207/6        ord2hub06.mex05.mlsrv        198/24 198/24 199/6     147/17 147/17 147/23
     Official [1] 1/17
                                 208/1 208/13 208/14       r.com [1] 65/19              199/10 199/12 199/23    148/4 148/25 149/3
     Offshore [1] 89/3
                                 209/9 209/13 209/18       order [47] 3/1 9/17 18/9     205/13 209/7 209/19     154/5
     often [1] 52/24
                                old [1] 112/22              19/6 20/13 23/13 25/4       211/3                   panopticrypt.com [8]
     oh [16] 37/20 70/22
                                once [9] 10/10 13/19        25/5 25/10 26/15 27/5      overcome [1] 104/12      59/7 59/11 59/13 59/24
      75/13 99/5 101/22
                                 34/10 41/23 42/2 74/16     30/12 31/16 35/6 35/25     overlay [2] 8/12 11/3    60/2 61/12 61/16 62/21
      102/22 129/13 149/23
                                 89/14 180/14 186/25        60/20 89/6 108/20          override [1] 42/13       panopticrypt.comx [1]
      156/2 169/3 169/16
                                one [121] 15/15 16/21       108/22 109/1 109/3         overrides [2] 170/21     66/9
      169/20 188/8 195/14
                                 17/18 17/18 17/20 19/23    109/21 109/23 109/25        171/15                  panopticrypt.comx-spa
      205/6 208/13
                                 20/3 21/9 21/18 22/6       118/23 122/22 123/9        overrule [8] 42/1 44/14  m-threshold:95 [1] 66/9
     okay [194] 4/19 6/21
                                 22/9 22/14 29/19 32/16     123/13 126/6 126/6          50/10 111/8 112/1       paper [9] 7/9 8/20 10/11
      7/11 7/20 7/23 20/15
                                 33/12 37/23 38/10 38/11    126/7 126/8 126/10          171/10 192/16 204/11    21/4 79/4 115/11 120/1
      26/6 31/21 32/2 32/18
                                 48/9 50/24 57/19 61/14     127/21 131/8 131/10        overruled [4] 66/20      120/7 173/18
      34/16 35/17 36/3 37/17
                                 61/19 63/20 64/5 71/7      131/14 132/23 156/22        119/24 138/5 202/1      paragraph [17] 83/9
      38/4 38/16 39/16 39/21
                                 73/8 76/14 81/11 89/18     158/20 172/6 173/11        overseas [1] 16/17       83/14 83/24 84/8 115/9
      40/3 40/18 43/12 44/14
                                 90/4 90/9 90/20 91/18      173/12 180/18 181/6        owed [1] 195/23          115/24 131/19 137/6
      47/6 48/13 53/12 56/1
                                 92/25 93/1 95/17 97/1      188/20 209/3               own [6] 26/12 28/20      145/6 147/3 147/3
      56/13 57/9 57/24 67/20
                                 98/13 99/1 102/19 104/2   ordered [16] 9/3 9/11        30/9 30/10 98/12 172/4  147/22 161/8 170/9
      70/12 70/13 72/20 72/24
                                 106/2 106/10 107/3         27/25 30/23 35/22 85/2     owned [3] 157/14         170/11 170/11 170/12
      74/13 74/18 74/22 75/13
                                 107/13 107/13 107/14       110/3 124/2 124/4           157/18 183/5            paragraph 1 [3] 83/9
      75/14 76/16 76/22 76/25
                                 107/17 107/20 107/22       124/14 158/22 158/23       owner [1] 21/17          83/14 83/24
      77/11 80/13 81/5 81/17
                                 108/20 109/15 111/6        158/25 174/24 184/8        owners [2] 83/11 84/1    paragraph 11 [1]
      82/20 82/23 83/16 83/23
                                 111/10 112/10 112/19       191/1                      owns [3] 20/23 134/13    147/22
      85/11 87/1 87/13 87/17
                                 114/3 114/4 114/4 114/7   orders [1] 108/15            171/25                  paragraph 13 [1] 84/8
      88/14 92/11 92/19 93/13
                                 114/8 115/8 120/11        organization [2] 96/22                               paragraph 3 [1] 145/6
      97/19 99/2 99/10 99/15                                                           P
                                 121/25 123/3 123/3         115/18                                              paragraph 5 [2] 147/3
      99/20 101/12 101/16
                                 123/18 123/19 123/23      origin [1] 116/6            p.m [12] 32/11 56/25     147/3
      101/19 102/5 102/8
                                 124/12 125/18 125/19      original [6] 8/7 10/13      56/25 64/15 93/10 93/25 paragraph 8 [2] 161/8
      102/16 103/1 103/4
                                 125/19 126/13 126/15       16/25 20/10 55/7 107/11    101/10 101/10 166/14     170/11
      103/5 103/21 104/13
                                 128/16 128/22 129/21      originally [4] 10/6 78/14   166/14 177/5 177/5       Pardon [1] 84/18
      104/15 104/19 105/17
                                 131/4 131/19 133/24        117/15 156/20              page [54] 1/15 35/3 54/8 paren [1] 61/15
      107/7 108/14 108/17
                                 135/19 137/15 140/16      others [5] 16/2 27/9        81/13 82/25 83/3 83/8    parenthesis [3] 44/24
      108/24 112/21 113/15
                                 140/16 141/19 142/3        129/23 155/1 162/7         83/13 83/21 83/23 87/11 48/14 62/15
      113/17 115/8 116/14
                                 143/2 146/13 146/21       otherwise [4] 41/12         89/5 97/19 97/24 97/25 partial [1] 11/24
      117/2 117/13 118/8
                                 152/2 155/15 155/15        44/16 118/4 180/9          98/1 98/2 98/3 98/22     partially [1] 79/24
      119/4 119/11 119/13
                                 155/16 155/21 159/21      our [34] 4/11 23/2 27/9     98/24 99/2 99/3 99/7     participate [2] 178/7
      121/11 121/21 123/18
                                 162/17 165/4 165/6         39/9 43/22 58/17 62/3      100/22 101/24 101/25     178/10
      124/1 124/11 125/10
                                 169/23 170/2 174/16        72/11 75/12 76/15 89/12    102/4 102/6 102/9        participated [1] 186/9
      126/8 126/14 126/16
                                 175/13 178/25 179/23       104/5 167/2 179/4 182/1    102/10 112/7 112/9       particular [11] 13/15
      126/21 126/24 127/8
                                 180/22 180/23 182/19       182/11 183/17 184/5        118/13 121/2 121/7       104/10 126/6 128/16
      127/15 128/20 129/19
                                 188/10 188/16 190/15       188/24 191/17 193/19       122/8 130/25 131/7       177/17 182/20 186/7
      132/19 133/11 133/15
                                 197/8 198/20 198/25        198/5 199/17 199/22        132/8 132/9 140/21       186/8 186/8 199/24
      133/21 136/1 136/5
                                 205/1 206/6 206/13         201/3 201/22 201/25        140/25 142/2 143/5       204/8
      136/11 138/11 138/15
                                 207/19 209/21 210/1        203/11 203/22 204/3        143/19 149/6 154/15      particularly [1] 104/7
      139/10 140/10 140/12
                                one-minute [1] 165/6        206/17 206/18 207/14       154/25 157/5 157/7       parties [12] 83/5 83/10
      140/15 140/25 141/6
                                ones [6] 17/21 37/11        207/15                     160/17 161/5 161/12      83/21 84/1 85/4 104/10
      141/17 145/5 146/4


                                                                                                                                 {DATE}
Case 9:18-cv-80176-BB Document 236 Entered {WITNESSNAME}
                                                  on FLSD Docket 07/02/2019 Page      Index: parties.....produce
                                                                                              231 of 239
    P                people's [1] 31/10 65/5 65/6 72/22 75/4 pleasure [2] 31/22 177/9 presumably [2] 103/15
                                 per [1] 186/24            75/8 75/10 78/5 79/20       plenty [4] 181/10 181/11   104/10
      parties... [6] 151/2
                                 percent [1] 209/10        84/16 84/19 84/25 85/1      181/12 181/19              pretty [5] 24/25 64/19
      151/19 152/4 178/12
                                 percentages [1] 28/20     85/6 85/15 87/11 88/11      plus [5] 63/7 63/12        64/23 130/3 179/1
      188/18 206/20
                                 perfect [1] 117/1         88/24 91/8 91/14 94/10      64/20 101/24 132/1         prevent [1] 50/3
      partner [1] 189/14
                                 perfectly [2] 64/19       94/15 94/17 95/4 95/15      point [18] 14/9 14/17      preventing [1] 106/18
      parts [3] 90/19 107/4
                                 171/24                    95/23 95/25 99/18           16/12 33/9 75/20 79/16     prevents [1] 23/11
      123/24
                                 perhaps [4] 86/23         101/20 102/2 102/17         81/20 86/15 92/1 118/23    previous [2] 44/1 123/23
      partway [1] 105/9
                                 150/12 176/11 187/21      110/12 110/18 112/5         119/2 160/22 162/16        previously [13] 58/24
      party [6] 17/23 85/8
                                 period [11] 11/5 17/16    117/21 118/11 121/19        181/11 193/25 198/15       62/8 79/24 81/19 85/1
      87/6 87/13 151/21 197/3
                                 20/19 21/23 24/1 27/4     122/4 122/6 130/14          206/19 206/24              85/8 85/15 85/16 102/12
      passion [1] 19/22
                                 27/16 88/2 172/5 177/21   130/21 130/23 133/8         pointed [1] 178/6          177/16 178/3 190/6
      passport [3] 99/4 99/5
                                 193/19                    137/24 138/6 142/5          points [3] 122/10 122/16   190/6
      99/6
                                 periods [1] 5/21          143/18 144/5 144/10         161/18                     price [1] 90/2
      past [3] 19/3 37/11
                                 perjury [1] 46/22         145/5 148/11 148/16         police [1] 17/5            primary [1] 49/7
      120/24
                                 Perling [1] 18/24         148/18 149/5 153/24         Ponce [4] 2/11 2/14 2/17   printed [3] 46/17 78/21
      pastor [1] 17/2
                                 person [7] 56/4 65/3      154/9 156/7 156/15          2/20                       79/2
      patent [6] 11/20 120/1
                                 147/22 168/2 175/14       160/7 169/9 169/14          pools [1] 144/19           printing [1] 71/3
      120/3 120/7 121/4 121/4
                                 176/10 176/25             170/6 171/22 178/5          poorest [1] 22/15          printout [6] 39/9 43/20
      patented [1] 14/5
                                 person's [1] 210/3        179/7 181/14 193/16         pornographic [1] 16/7      46/11 58/17 112/19
      patents [3] 6/2 24/15
                                 personal [7] 3/5 79/18    196/23 204/11 212/13        pornography [1] 16/9       137/20
      28/24
                                 80/24 98/19 139/5 199/9   212/14 212/15 212/16        portion [5] 57/12 100/13   prior [3] 85/7 103/25
      path [7] 49/4 49/17
                                 208/4                     212/17 212/18 212/19        100/15 119/18 179/4        147/23
      50/12 50/25 51/4 59/9
                                 personally [2] 183/16     212/20 212/21 212/22        portions [1] 100/14        privacy [3] 21/5 21/5
      66/8
                                 196/8                     212/23 212/24 212/25        position [10] 13/8 30/4    21/11
      pay [6] 24/9 90/6 93/14
                                 PGP [11] 35/3 99/11       213/3 213/4 213/5 213/6     158/1 158/18 179/8         private [8] 11/19 14/2
      98/15 125/22 204/13
                                 99/12 134/13 137/8        213/7 213/8 213/9           180/10 182/9 201/22        14/2 14/3 21/7 110/2
      paying [1] 11/10
                                 137/17 137/20 139/9       213/10 213/11 213/12        205/5 205/25               131/11 131/15
      payment [4] 8/21 90/20
                                 141/8 141/12 147/14       213/13                      position's [1] 23/3        privilege [11] 189/24
      91/17 93/9
                                 PGPs [1] 154/6            plaintiffs' 1 [3] 7/17      positives [1] 191/6        197/9 197/12 197/17
      PC [2] 61/3 71/3
                                 phone [8] 167/12 167/15   34/17 35/17                 possession [11] 35/24      197/19 200/23 200/23
      PCCSW [1] 61/9
                                 167/18 167/23 167/24      plaintiffs' 13 [1] 94/15    36/2 36/6 36/9 70/9        201/6 201/7 201/9
      PCCSW01 [2] 60/25
                                 168/6 168/18 175/9        Plaintiffs' 14 [1] 95/23    185/21 195/19 197/3        201/10
      61/1
                                 phonetic [1] 146/4        plaintiffs' 15 [2] 101/20   197/20 197/22 200/21       probabilistic [1] 27/13
      PD [1] 55/19
                                 photographs [1] 16/7      102/2                       possibility [3] 28/10      probably [7] 12/16
      PDF [58] 37/20 38/8
                                 physical [1] 23/8         plaintiffs' 16 [1] 110/18   180/22 180/23              150/10 177/12 182/7
      38/22 39/10 39/23 40/4
                                 pick [3] 5/8 151/17       plaintiffs' 18 [1] 122/4    possible [11] 24/11        186/17 207/25 208/6
      41/3 41/8 41/15 43/1
                                 210/25                    plaintiffs' 19 [1] 130/21   24/17 24/20 29/20 70/23    problem [3] 14/17
      43/3 43/5 43/10 43/20
                                 piece [3] 79/4 173/18     plaintiffs' 2 [2] 38/1      70/25 108/1 108/21         166/24 192/11
      43/21 45/7 45/24 45/25
                                 181/14                    38/2                        109/15 172/20 172/21       problems [6] 14/6 15/13
      46/2 46/3 48/6 48/19
                                 piecemeal [2] 176/5       plaintiffs' 21 [1] 148/16   possibly [1] 197/3         16/18 25/13 25/13 29/2
      48/21 50/21 51/13 53/4
                                 176/14                    plaintiffs' 22 [1] 169/9    post [2] 125/23 148/21     procedurally [1] 163/11
      54/19 55/7 55/9 57/22
                                 placed [2] 6/23 12/19     plaintiffs' 3 [1] 39/13     potential [3] 201/4        procedure [1] 165/9
      57/25 58/7 58/9 58/13
                                 plaintiff [14] 3/8 3/9    plaintiffs' 5 [2] 52/16     209/2 209/7                proceed [6] 32/20 35/20
      58/14 62/1 64/18 65/16
                                 4/14 50/1 172/7 174/23    52/18                       potentially [5] 24/4       40/22 57/7 74/4 104/19
      66/16 67/9 68/19 69/2
                                 175/24 179/8 192/20       plaintiffs' 7 [1] 7/17      44/16 126/20 140/23        proceeding [11] 20/12
      69/11 69/19 69/24 70/2
                                 194/8 195/18 204/18       plaintiffs' 9 [6] 75/8      184/17                     80/12 100/2 103/14
      70/3 70/20 71/10 71/15
                                 206/10 208/19             84/16 84/19 84/25 85/1      power [2] 159/6 172/9      105/15 155/11 167/14
      71/25 72/2 72/3 74/7
                                 plaintiffs [24] 1/4 2/2   85/6                        practice [2] 11/22 91/23   168/19 168/19 178/4
      76/15 78/19 78/25 97/2
                                 3/11 3/13 9/20 17/10      plan [5] 4/1 33/10 116/6    pragmatics [1] 181/15      178/5
      PDFs [6] 38/18 43/11
                                 18/9 18/19 75/4 85/23     116/8 116/8                 precluding [1] 82/1        proceedings [17] 1/10
      55/5 67/20 68/4 70/1
                                 95/20 99/22 110/16        plans [1] 183/10            predicate [9] 13/18        32/12 33/25 57/1 100/6
      PDFX [1] 65/17
                                 117/24 122/1 148/13       played [1] 6/12             40/12 41/22 44/4 44/8      101/11 150/2 166/15
      peer [10] 8/9 8/9 8/12
                                 156/9 173/4 194/24        plays [1] 13/17             44/17 59/16 77/1 163/16    167/8 168/17 177/6
      8/12 8/13 8/17 8/19 8/22
                                 196/12 198/23 198/24      pleaded [1] 15/19           prejudicial [1] 181/18     179/6 184/20 184/21
      17/6 17/6
                                 204/20 204/25             please [40] 3/2 4/25 5/2    premise [1] 182/11         184/22 211/8 213/20
      pending [2] 113/8 145/9
                                 plaintiffs' [129] 7/17    5/4 5/15 6/14 6/15 8/5      premises [1] 13/3          process [18] 105/3
      people [34] 4/8 6/5 9/7
                                 7/17 34/15 34/17 35/14    14/8 15/5 23/10 28/3        prepare [1] 181/19         114/20 114/25 116/17
      9/25 10/2 13/16 14/18
                                 35/17 35/19 38/1 38/2     30/9 30/10 32/13 32/23      present [6] 3/24 12/18     159/23 187/16 194/16
      16/1 18/23 19/1 22/15
                                 38/23 38/25 39/6 39/11    37/24 42/20 43/13 44/10     25/25 26/4 151/19          198/3 198/12 198/13
      27/23 29/16 30/22 43/11
                                 39/13 39/14 39/15 40/21   51/3 52/10 55/16 59/23      163/19                     198/14 202/2 202/9
      74/20 79/14 79/15 106/1
                                 43/19 43/22 44/20 47/11   70/16 78/11 89/12 89/14     presentation [4] 165/1     202/15 203/17 203/23
      107/24 109/12 109/16
                                 52/6 52/13 52/15 52/16    90/5 96/10 112/7 115/9      165/8 165/16 165/20        203/24 204/1
      109/17 117/3 146/22
                                 52/18 52/20 53/18 54/5    115/13 119/17 143/17        presented [2] 73/12        processes [2] 60/18
      147/5 151/17 165/19
                                 58/15 58/18 58/21 59/3    163/16 170/9 174/16         111/19                     120/2
      175/13 176/2 176/2
                                 61/25 62/2 62/5 62/12     176/25 199/15               preserved [1] 72/18        produce [17] 9/13 24/22
      177/1 183/16 193/18


                                                                                                                                  {DATE}
Case 9:18-cv-80176-BB Document 236 Entered {WITNESSNAME}
                                                  on FLSD Docket 07/02/2019 Index:     Pageproduce.....reflects
                                                                                              232 of 239
    P                171/7 171/17 173/3 75/23 77/23 80/17 82/11 59/9 59/23 59/25 65/15 113/9 137/20 178/5
                                 184/19                      82/18 96/20 115/25          69/18 70/16 110/14          180/11 181/13
      produce... [15] 35/6
                                 provided [14] 9/19          132/18 135/17 154/14        112/17 119/18 132/21       recognizes [2] 6/20
      35/22 35/24 35/25
                                 17/10 18/15 19/8 19/12      155/23 174/12 176/15        144/14                      138/2
      109/22 124/14 124/17
                                 19/14 28/4 43/25 70/2       181/15 188/4 199/3         reading [4] 57/11           reconsider [1] 80/20
      124/21 124/25 158/20
                                 81/3 84/15 127/20           putting [4] 46/22 100/22    112/25 119/17 144/18       reconstitute [1] 131/14
      158/25 159/3 184/16
                                 131/20 203/12               115/21 142/25              ready [7] 5/9 33/2 33/13    reconstruct [1] 122/12
      194/24 196/14
                                 providing [7] 18/6 18/19                                57/7 153/20 168/14         reconvene [3] 177/13
      produced [33] 35/5 35/9                                Q
                                 44/7 172/6 190/24                                       195/4                       177/16 178/24
      35/9 37/20 38/9 53/21
                                 208/16 208/17               qualification [1] 185/10   reaffirm [1] 164/4          record [34] 3/8 4/19
      74/7 89/1 91/9 94/11
                                 provision [1] 170/14        queen [1] 189/7            real [8] 11/15 36/10         7/13 7/16 16/15 25/24
      95/17 96/21 99/22 99/25
                                 prudent [1] 13/22           ques [1] 163/24             36/11 46/13 46/23 71/24     34/9 51/4 52/10 65/16
      109/22 110/13 111/6
                                 pseudonym [3] 6/9 6/10      question [63] 9/9 10/3      94/21 187/3                 69/20 80/2 80/5 80/17
      111/16 111/24 117/23
                                 7/7                         13/4 19/5 20/7 24/17       reality [2] 193/7 199/1      80/18 80/19 81/23 82/8
      121/23 130/18 135/22
                                 psychologist [1] 173/24     39/19 43/9 45/10 45/15     realized [1] 168/4           82/11 82/18 85/18 91/3
      148/12 149/9 156/7
                                 Pty [2] 147/17 147/23       45/17 45/19 45/21 46/9     really [14] 107/22 120/6     101/20 101/22 102/16
      156/8 158/4 184/4 196/9
                                 pub [1] 9/19                46/19 47/8 47/9 47/14       174/2 176/17 176/18         104/5 111/11 138/23
      199/4 200/22 200/23
                                 public [66] 9/4 9/8 9/19    48/2 48/22 49/24 50/1       176/22 183/1 187/2          153/4 155/8 155/9
      producing [2] 136/1
                                 9/22 9/23 9/25 10/4 10/8    50/6 53/10 55/10 55/17      190/7 192/13 194/4          155/10 171/24 213/20
      136/3
                                 10/14 10/16 11/18 12/25     57/11 59/18 59/19 70/7      204/15 209/23 209/25       recording [2] 13/11
      production [6] 19/6
                                 13/6 13/9 13/17 13/23       70/12 78/1 87/8 103/19     realties [1] 180/15          185/24
      191/22 196/2 196/19
                                 13/24 13/25 14/9 14/16      105/18 105/19 106/12       Realtime [1] 213/19         recordings [3] 184/21
      197/8 197/14
                                 16/15 17/17 18/7 19/7       113/8 119/17 124/20        reason [14] 9/10 16/11       184/21 185/15
      products [1] 172/17
                                 19/12 19/13 20/8 20/9       128/3 135/12 136/11         22/5 28/3 28/4 28/6 28/6   records [18] 54/23
      professionals [1] 177/24
                                 20/13 20/15 20/18 20/24     136/12 140/5 145/9          158/4 177/23 178/2          105/22 194/25 195/2
      professors [1] 19/2
                                 21/2 21/3 21/22 22/18       158/24 158/24 159/14        180/4 185/20 198/11         195/6 197/2 197/3 197/3
      proffer [4] 162/23
                                 23/12 24/5 24/22 25/10      161/6 162/1 164/3           208/14                      197/4 197/4 198/22
      163/10 208/12 208/14
                                 26/16 27/3 27/14 27/15      165/25 169/12 170/14       reasonable [1] 204/2         198/23 199/5 199/11
      program [3] 40/3 41/2
                                 28/5 28/7 29/5 31/17        171/1 171/21 171/25        reasons [6] 12/22 16/22      200/2 200/3 200/6 200/7
      41/15
                                 50/1 77/20 77/24 80/2       183/12 184/12 202/14        16/24 20/3 22/3 177/14     recreate [2] 27/3 107/20
      projecting [1] 170/2
                                 80/4 80/12 80/17 80/18      204/13 209/24              reassigned [1] 179/24       redact [9] 85/5 85/12
      projector [2] 93/6
                                 80/19 81/22 91/4 91/6       questioned [1] 170/10      rec [1] 198/25               91/19 91/24 92/9 92/14
      155/17
                                 92/5 92/8 105/21 171/17     questioning [5] 26/24      recalculate [1] 123/17       92/15 99/6 99/11
      projects [1] 27/10
                                 172/6 177/2                 49/22 50/2 77/12 105/14    recall [14] 37/14 84/25     redacted [25] 80/1 80/1
      promise [3] 115/10
                                 publicly [3] 15/21 99/13    questions [20] 9/16         86/1 135/24 136/1 136/3     80/12 80/16 80/19 80/22
      115/14 116/20
                                 117/7                       31/19 31/20 56/19 80/15     138/17 144/5 164/12         81/22 82/9 85/2 85/9
      promote [1] 16/4
                                 publish [5] 34/11 91/19     81/25 85/24 85/25 86/13     164/20 172/12 191/12        85/16 85/17 86/1 86/2
      proper [1] 165/8
                                 92/2 92/5 92/8              101/15 105/3 136/9          191/22 192/9                86/3 86/9 86/12 86/15
      properly [1] 98/20
                                 published [4] 7/25 93/1     149/13 149/20 149/21       recalled [2] 44/16           92/25 98/21 98/23 99/9
      property [4] 56/5
                                 93/6 98/20                  163/9 163/16 166/4          175/18                      99/11 102/25 155/8
      123/20 161/5 161/9
                                 publishing [1] 90/25        171/22 174/14              recalls [1] 165/13          redacting [1] 103/2
      proportionate [2]
                                 pull [4] 27/12 50/15 86/3   quick [1] 4/2              recast [1] 101/20           redaction [3] 85/6 93/4
      185/17 186/1
                                 180/6                       quicker [1] 187/17         receipt [5] 13/1 91/16       101/18
      proposal [2] 204/3 204/4
                                 pulled [5] 39/10 43/22      quickly [4] 82/17 84/14     93/8 93/13 93/22           redactions [1] 85/7
      propose [4] 174/20
                                 58/17 62/3 172/16           176/3 180/5                receive [2] 31/3 63/20      redirect [7] 111/22
      176/6 176/7 178/23
                                 purchase [4] 95/6 106/4     quite [2] 169/14 173/25    received [30] 50/20          149/15 150/10 153/18
      proposed [4] 6/24 26/4
                                 106/6 106/16                quote [6] 61/15 89/10       51/19 51/22 52/2 60/6       166/11 168/24 212/10
      104/8 163/18
                                 purchased [2] 97/5          90/17 96/10 98/6 118/14     60/21 60/24 60/25 61/8     reduction [1] 209/10
      proposing [2] 178/22
                                 98/14                       quotes [1] 120/17           61/14 62/24 63/1 63/6      Ref [1] 102/20
      202/9
                                 purchasing [1] 105/8                                    63/10 63/15 63/20 63/22    refer [3] 29/4 74/12
      proposition [1] 111/1
                                 purported [2] 97/20         R                           64/4 64/5 65/17 79/15       169/21
      protect [1] 12/14                                      raise [2] 5/2 44/17
                                 98/5                                                    89/11 124/3 136/17         reference [3] 85/22
      protected [1] 114/19                                   raised [4] 196/12 197/9
                                 purports [4] 54/14                                      182/23 195/9 196/2          102/21 103/2
      protecting [1] 11/14                                    197/13 197/17
                                 70/10 112/15 113/10                                     196/8 198/4 203/4          referenced [4] 12/12
      protection [1] 171/7                                   raising [3] 112/2 169/18
                                 purpose [7] 7/8 8/8                                    receiving [3] 37/15          81/4 93/9 94/20
      protective [3] 11/3                                     197/1
                                 16/25 49/7 71/16 169/17                                 113/21 196/15              references [3] 94/4
      11/13 171/19
                                 188/24                      Ramona [1] 147/23          recess [9] 32/10 32/11       106/9 186/7
      protested [1] 15/12                                    random [1] 116/24
                                 purposely [3] 71/14                                     56/24 56/25 101/10         referencing [2] 120/24
      prototype [2] 120/12                                   rather [5] 11/21 27/23
                                 71/17 193/21                                            166/10 166/14 177/1         123/1
      120/24                                                  100/22 132/6 173/6
                                 purposes [3] 11/14                                      177/5                      referred [1] 9/22
      proveably [2] 46/5 46/8                                re [3] 55/17 79/25
                                 75/12 111/11                                           recipient [1] 8/23          referring [2] 18/13
      provide [24] 9/4 14/9                                   198/16
                                 pursuant [2] 35/5 36/1                                 recipient's [1] 93/17        29/18
      18/9 19/24 19/25 20/14                                 Re-ask [1] 55/17
                                 pushing [1] 14/19                                      Recital [1] 157/1           refers [1] 114/25
      23/13 25/9 25/10 25/12                                 re-reviewing [1] 198/16
                                 put [27] 5/7 16/15 22/12                               recognize [15] 7/2 25/22    reflect [3] 71/1 91/3
      28/6 31/16 37/24 49/25                                 reached [1] 184/15
                                 23/23 26/1 31/13 42/9                                   26/10 34/20 38/9 51/13      138/23
      77/19 77/21 124/2
                                 43/13 46/3 54/13 65/7       read [17] 42/20 51/3        53/23 60/17 96/2 96/20     reflects [1] 89/1
      162/20 170/22 170/24                                    52/10 57/12 57/24 59/5

                                                                                                                                     {DATE}
Case 9:18-cv-80176-BB Document 236 Entered      {WITNESSNAME}
                                                       on FLSD Docket 07/02/2019 Page Index: refuse..scheduled
                                                                                             233 of 239
    R                reporter [14] 1/17 1/17 responsive [2] 184/7 173/5 173/25 174/17 137/1 141/12 143/1
                                 14/24 57/10 57/12          190/25                      177/7 177/8 179/9          145/6 145/6 145/14
     refuse [1] 28/8
                                 119/16 119/18 151/14      rest [3] 34/11 66/17         179/22 180/1 180/21        151/1 151/21 169/14
     refusing [1] 204/6
                                 155/13 166/25 167/14       150/10                      181/1 181/5 182/10         192/18
     regard [1] 194/6
                                 176/18 213/18 213/19      restriction [1] 131/9        182/16 183/9 186/4        sanction [1] 180/25
     regarding [6] 18/11
                                reports [2] 210/13         result [4] 138/9 190/9       186/19 186/23 187/18      sanctionable [1] 181/3
      20/13 84/22 99/4 196/6
                                 210/15                     190/11 191/6                188/14 189/14 190/19      sanctions [2] 19/3 181/3
      197/8
                                represent [5] 58/16        resulted [3] 14/6 14/7       191/15 192/20 193/8       sat [1] 194/2
     regards [5] 198/22
                                 111/18 179/8 180/9         190/12                      194/18 196/9 198/2        Satoshi [19] 6/9 6/10
      198/23 201/7 201/13
                                 199/1                     retaining [1] 23/9           202/19 205/3 205/22        6/11 7/4 14/13 14/14
      201/21
                                representations [1]        retake [1] 32/22             206/14 207/1 207/19        14/16 15/21 16/23 18/6
     regenerate [2] 77/24
                                 196/13                    return [15] 24/2 49/4        207/24 208/9 211/5         18/11 18/18 129/16
      114/7
                                representative [2] 3/5      49/14 49/17 50/12 50/15    right-hand [1] 102/21       132/17 134/21 138/13
     registered [4] 98/6
                                 199/9                      50/25 51/4 51/15 59/9      rights [3] 11/1 132/17      139/18 140/23 140/23
      125/23 133/24 213/18
                                represented [1] 200/19      66/8 97/12 97/14 115/12     158/9                     Savanah [7] 129/23
     REINHART [2] 1/11
                                representing [4] 39/8       143/17                     ripe [1] 195/4              134/1 134/12 154/6
      171/21
                                 43/20 62/1 76/13          returned [5] 125/19         risk [2] 24/25 29/12        154/18 155/1 162/7
     Reinhart's [1] 31/16
                                represents [2] 72/4         125/19 136/21 136/22       Rivero [17] 2/11 2/14      save [2] 22/8 84/5
     rejected [1] 204/4
                                 111/2                      142/13                      2/16 2/17 2/20 3/19 4/4   saved [1] 41/12
     relate [2] 9/17 10/18
                                reproduce [1] 205/19       returns [2] 150/13           32/14 56/17 100/20        saving [1] 42/8
     related [9] 6/2 11/25
                                reputation [1] 15/25        166/22                      101/12 111/13 119/14      saw [3] 71/6 116/10
      12/1 12/7 12/18 42/11
                                request [8] 102/19         reuse [1] 82/15              147/24 166/17 167/9        173/16
      104/10 196/3 196/3
                                 102/19 103/4 184/18       reused [1] 10/12             174/20                    say [41] 6/12 7/6 13/24
     relates [3] 10/1 49/24
                                 184/24 187/8 187/11       reusing [1] 88/15           RMR [2] 1/17 213/25         18/1 19/20 37/10 42/22
      117/23
                                 190/1                     review [16] 6/23 62/24      road [6] 15/9 15/11         45/9 50/14 68/15 73/4
     relating [2] 191/7 197/4
                                requested [7] 36/14         95/18 185/14 186/2          15/22 15/23 16/5 178/1     73/8 73/21 78/11 79/14
     Relativity [1] 199/4
                                 36/15 37/1 57/12 76/6      188/23 189/22 191/4        Robert [11] 122/20          81/20 81/21 83/19 84/20
     release [3] 120/19
                                 119/18 184/23              191/24 192/12 192/16        128/11 131/4 132/12        103/24 108/7 124/25
      120/22 184/24
                                requesting [1] 89/11        194/1 195/5 196/18          132/15 132/22 134/15       126/5 129/21 131/8
     released [2] 7/10 41/15
                                requests [3] 182/2 184/7    196/21 198/10               134/24 134/25 135/5        140/1 140/8 144/21
     relevance [12] 44/8
                                 191/1                     reviewed [6] 64/22           135/13                     145/4 152/3 165/16
      105/15 162/23 163/2
                                require [6] 123/9 123/12    133/1 135/1 135/6          robust [4] 187/16           165/19 166/17 173/19
      163/3 182/1 188/23
                                 123/15 173/15 186/2        135/13 200/21               188/19 191/22 204/24       181/22 187/2 200/11
      189/2 191/4 192/12
                                 202/19                    reviewing [3] 189/2         Roche [5] 2/8 3/13          208/22 210/3 210/7
      196/18 196/21
                                required [8] 106/25         198/16 198/16               191/13 201/17 207/22       210/7
     relevancy [1] 189/23
                                 122/12 122/22 124/1       Rica [2] 144/24 145/8       rogatory [1] 184/17        saying [25] 10/18 16/25
     relevant [17] 11/5 13/16
                                 128/23 131/10 131/14      right [141] 3/25 4/21 5/2   role [1] 10/13              37/8 52/1 63/8 64/21
      17/16 20/19 21/23 27/4
                                 132/4                      6/7 6/8 10/17 10/24        room [2] 4/20 191/13        79/8 94/3 101/13 103/21
      27/16 172/5 185/21
                                requirement [1] 123/13      12/24 20/5 24/6 24/23      Ross [1] 15/10              107/6 107/9 115/4
      186/3 188/25 190/1
                                requires [3] 60/21 120/6    32/9 32/14 32/22 33/10     rough [1] 153/8             117/10 131/4 135/9
      193/18 193/21 193/24
                                 193/10                     33/13 33/18 35/7 37/4      row [1] 168/3               158/15 159/1 165/13
      195/22 196/16
                                reservation [1] 18/8        38/12 40/14 49/17 49/18    rule [3] 105/19 182/13      180/4 180/8 181/23
     rely [1] 81/21
                                reserve [16] 15/14 90/5     50/15 51/18 54/15 54/18     210/18                     186/5 204/16 206/4
     relying [1] 172/3
                                 114/14 142/21 144/24       58/3 60/5 60/25 61/12      ruled [1] 80/14            says [63] 7/4 21/15
     remain [1] 33/1
                                 144/25 145/8 145/16        63/7 63/12 65/25 66/4      rules [3] 27/25 167/17      26/17 45/1 45/4 48/14
     remainder [1] 120/22
                                 145/18 145/24 146/10       66/7 66/9 66/17 67/21       168/18                     50/25 51/6 53/13 61/1
     remaining [3] 17/16
                                 146/23 147/5 147/6         68/4 68/20 68/24 69/13     ruling [4] 59/1 62/10       61/15 62/15 65/24 66/3
      77/20 143/3
                                 204/13 205/1               71/6 71/11 74/18 76/19      194/7 206/3                73/10 77/23 83/3 84/3
     remains [3] 116/1 179/7
                                reserved [1] 90/10          77/5 79/5 79/6 79/18       run [2] 24/21 56/3          87/16 89/10 92/16 92/17
      184/18
                                reset [1] 208/6             79/22 84/21 86/10 86/20    running [3] 11/11 15/8      95/8 95/9 96/10 105/18
     remedy [1] 181/3
                                resigned [1] 105/9          86/22 87/2 87/5 89/8        162/5                      114/20 115/9 118/14
     remember [17] 17/21
                                resolve [2] 187/25          92/23 93/17 95/9 100/7     Rwanda [1] 165/17           120/8 120/16 120/20
      61/19 74/23 96/24 101/6
                                 190/11                     101/4 102/21 104/19        Rwandan [1] 165/19          122/10 128/21 129/4
      107/16 113/2 113/21
                                resolved [2] 188/21         108/19 111/4 113/24                                    129/20 133/21 134/25
      113/23 115/13 116/2                                                              S
                                 205/9                      115/2 115/23 121/13                                    135/6 135/13 136/20
      123/22 128/14 129/10
                                respect [15] 10/5 11/4      122/9 122/16 128/13        safe [1] 13/11              137/5 137/6 138/13
      132/20 179/23 179/24
                                 13/5 29/12 30/2 77/3       128/17 128/20 129/4        sale [1] 132/16             139/23 140/6 142/10
     remembers [1] 188/19
                                 98/18 163/20 171/1         133/7 133/19 134/8         same [43] 13/10 19/24       143/22 144/6 144/23
     remind [1] 33/1
                                 171/25 180/7 193/5         142/6 143/17 144/10         22/6 25/11 43/25 44/15     144/24 145/2 145/20
     reminding [1] 119/15
                                 198/3 200/5 205/5          145/15 151/10 153/11        54/18 54/21 55/1 58/24     146/4 146/13 147/8
     removed [2] 4/11 8/18
                                respond [3] 89/19 90/4      154/3 154/17 158/1          59/1 62/8 62/9 62/10       148/25 149/2 154/17
     repeat [2] 12/4 172/25
                                 104/14                     159/15 160/5 160/19         68/9 68/13 68/17 73/19     154/25 157/1 158/12
     repetitive [1] 136/10
                                responds [2] 90/2 90/9      161/4 163/7 164/10          74/9 76/23 76/24 78/16     200/25
     rephrase [3] 95/2
                                response [6] 19/6 127/20    166/5 166/10 167/16         85/3 88/17 94/25 95/3     scanned [1] 79/4
      104/24 110/8
                                 132/12 187/9 187/10        167/18 170/1 170/18         95/5 97/5 106/7 114/15    scheduled [3] 33/11
     report [4] 186/20 210/2
                                 187/13                     171/4 171/8 171/12          115/7 115/19 135/7         187/21 188/3
      210/17 210/18


                                                                                                                                   {DATE}
Case 9:18-cv-80176-BB Document 236 Entered {WITNESSNAME}
                                                  on FLSD Docket 07/02/2019 Page  Index: 234
                                                                                          scheduling..sorry
                                                                                                of 239
    S                secrets [1] 107/12 64/5 64/6 65/3 65/20 80/23 100/20 103/22 Sixty-six [1] 121/11
                                section [3] 8/20 10/10      70/3 109/8 109/9            155/20 155/24 155/25       size [1] 8/14
     scheduling [3] 150/1
                                 21/5                      service [1] 125/21           159/25 162/18 182/1        skip [3] 82/16 131/19
      176/9 206/7
                                secure [1] 149/8           services [2] 30/19 106/1    showed [3] 26/11 26/18       139/9
     scheme [13] 11/21
                                securely [1] 120/14        sessions [1] 132/24          102/2                      slice [3] 126/12 131/12
      106/22 107/23 108/3
                                security [1] 146/23        set [21] 14/22 15/8 15/10   showing [2] 34/8 105/22      146/13
      114/22 115/6 116/18
                                seeds [1] 123/17            15/12 15/13 22/5 24/1      shown [2] 102/10 140/12     slices [32] 23/8 24/2
      116/21 116/23 118/15
                                seem [2] 50/5 199/17        24/3 49/19 75/12 107/3     shows [7] 51/14 51/14        106/25 107/2 108/9
      120/8 120/17 128/14
                                seemed [1] 208/8            114/18 115/11 125/16        51/15 60/24 68/23 70/20     109/25 110/1 122/10
     schemes [3] 11/17 11/17
                                seems [8] 64/22 115/1       125/19 125/20 129/2         100/16                      122/12 122/22 124/3
      114/2
                                 174/17 180/15 180/16       172/20 204/8 206/21        sic [3] 18/3 23/1 103/15     124/4 124/6 125/3
     Schiller [3] 2/2 2/5 2/8
                                 181/9 186/24 188/2         207/24                     side [14] 4/6 65/8 65/8      125/10 125/16 125/17
     Schneur [1] 2/13
                                seen [18] 29/25 37/11      setting [1] 71/3             102/21 152/11 180/25        126/2 126/16 126/19
     schools [1] 16/9
                                 59/17 76/6 113/23 154/5   settlor [2] 157/2 157/8      189/18 191/17 202/20        126/20 128/6 128/18
     scientist [1] 5/25
                                 162/22 163/2 163/14       setup [1] 123/6              207/14 207/15 207/16        128/20 131/12 131/14
     scope [2] 162/24 193/3
                                 164/6 192/22 193/10       seven [5] 126/17 129/5       210/2 210/2                 131/17 131/20 140/9
     score [1] 66/12
                                 193/11 202/3 202/11        133/21 134/6 135/6         sidebar [10] 100/4 100/6     142/22 146/11 146/24
     scour [1] 8/13
                                 204/19 204/25 206/1       Seventh [1] 70/18            101/3 150/1 150/2          slight [1] 27/13
     screen [10] 6/13 6/18
                                segments [2] 113/18        Seventy [1] 18/2             153/19 166/23 167/8        Slightly [1] 207/23
      6/23 91/1 92/22 112/11
                                 114/23                    Seventy-eight [1] 18/2       168/13 175/20              slips [1] 198/12
      154/21 160/13 169/7
                                selecting [1] 89/19        several [2] 111/3 172/2     sides [2] 209/23 210/23     slow [2] 55/16 87/7
      170/2
                                sell [2] 15/23 56/5        Seychelles [3] 93/18        Sidney [1] 64/14            small [2] 8/11 112/22
     script [1] 13/18
                                send [8] 58/5 72/1 72/3     93/19 95/7                 sign [4] 123/2 129/24       small-world [1] 8/11
     se [1] 186/24
                                 125/17 125/23 184/23      SFranklinUSDC [1]            130/6 135/20               SMTP [1] 65/19
     seal [4] 79/24 79/25
                                 199/8 199/15               1/19                       signatories [1] 73/8        software [8] 10/21 41/15
      84/15 100/1
                                sender [4] 49/14 51/15     Shabbat [1] 211/5           signature [2] 35/3           41/19 42/11 42/12 42/13
     sealed [7] 36/13 36/15
                                 59/25 61/11               Shadders [6] 172/17          131/24                      143/9 209/3
      36/18 36/21 37/1 37/3
                                sender's [2] 49/18 50/12    173/2 174/22 176/15        signatures [1] 79/4         sole [1] 160/20
      102/12
                                sending [3] 8/23 186/23     208/25 209/1               signed [4] 79/1 79/3        solution [16] 11/16
     search [19] 138/8
                                 187/11                    Shalom [1] 211/6             131/23 132/19               12/11 12/17 12/20 23/11
      183/17 188/20 188/23
                                senior [1] 189/14          Shamir [9] 11/17 11/17      significant [1] 181/14       75/22 75/23 75/24 75/25
      188/24 189/21 189/25
                                sense [17] 12/23 22/23      107/3 107/12 114/2         significantly [1] 181/18     76/2 106/17 106/18
      191/5 191/6 191/8 191/9
                                 23/3 31/25 41/20 69/11     114/21 115/6 116/21        signing [1] 134/20           106/21 136/25 146/19
      191/11 191/14 192/9
                                 69/17 74/9 117/1 119/8     116/23                     Silk [5] 15/9 15/11 15/22    146/20
      192/10 193/19 193/22
                                 153/8 181/24 191/2        Shamir's [3] 106/22          15/23 16/5                 solutions [2] 11/16
      201/21 201/23
                                 207/8 207/21 209/25        116/18 131/13              similar [5] 37/11 38/10      12/18
     searched [1] 183/15
                                 210/1                     shared [1] 175/21            54/8 72/5 116/7            solves [1] 68/19
     seat [1] 57/2
                                sensitive [1] 100/9        shareholder [1] 160/20      simple [5] 45/16 45/20      somebody [3] 19/21
     seated [6] 3/3 5/1 5/4
                                sent [21] 30/19 34/22      shares [7] 28/23 88/1        47/9 71/2 140/5             33/12 73/24
      32/13 33/3 166/16
                                 36/12 49/9 51/14 54/14     88/3 142/13 157/19         simplified [1] 8/21         somehow [1] 198/14
     second [54] 42/16 63/15
                                 57/18 58/8 61/19 64/23     157/21 162/6               simply [12] 9/24 12/22      someone [16] 22/24 46/1
      63/20 64/6 65/10 83/8
                                 68/22 69/11 69/24 72/5    Sharing [6] 106/22           12/25 13/5 19/21 20/10      46/3 53/1 54/16 66/17
      83/13 83/23 89/5 89/10
                                 93/10 94/1 112/16 187/8    114/22 116/18 116/21        23/2 25/9 44/6 49/21        66/25 71/1 71/2 71/4
      98/1 99/1 110/22 114/8
                                 199/10 199/16 203/5        116/23 131/13               113/8 164/18                78/21 125/22 134/15
      120/16 125/4 128/18
                                sentence [1] 120/19        Shatters [1] 176/21         since [7] 29/13 104/8        167/12 168/16 189/22
      131/7 132/8 132/9 137/6
                                separate [23] 12/11 21/7   she's [1] 173/24             110/14 126/24 127/2        someone's [2] 167/22
      137/15 140/16 140/25
                                 21/8 21/9 21/13 21/19     sheet [2] 102/20 110/6       182/11 194/20               190/17
      143/19 143/22 144/11
                                 23/19 41/9 100/2 105/15   shelf [4] 89/7 89/11        sincerely [1] 47/16         something [22] 27/25
      148/20 150/1 150/8
                                 107/2 115/5 115/18         89/12 95/7                 sincerity [1] 177/14         45/11 46/24 56/8 56/10
      154/6 154/11 158/14
                                 122/24 123/3 143/14       shield [2] 197/18 201/1     single [9] 11/21 11/22       61/1 72/5 77/23 77/24
      160/17 160/19 161/21
                                 144/19 146/16 147/12      shift [1] 204/18             11/23 15/15 21/17 21/17     86/14 103/23 111/14
      162/22 174/16 175/2
                                 147/16 149/8 171/19       short [1] 32/16              111/25 185/24 198/14        116/10 132/19 149/7
      175/2 175/14 175/15
                                 200/13                    shortly [1] 76/6            sir [7] 55/16 57/19 81/13    165/10 166/17 181/5
      178/25 186/6 191/4
                                separated [1] 87/23        should [24] 10/12 21/9       87/7 87/7 158/13 161/25     186/16 186/22 188/9
      191/24 193/5 193/9
                                separately [2] 11/25        21/16 29/13 34/12 71/12    sit [3] 100/19 188/14        202/23
      196/20 199/21 200/10
                                 85/10                      91/3 91/19 92/24 98/20      193/22                     sometime [1] 208/6
      200/15 203/15 209/22
                                separation [1] 23/21        98/23 99/9 112/2 137/4     sitting [4] 21/21 22/18     sometimes [2] 173/23
     Secondly [1] 195/9
                                sequence [2] 51/1 82/16     138/23 142/13 150/20        188/7 189/14                177/25
     seconds [8] 63/7 63/10
                                serial [1] 13/12            165/9 178/12 182/11        situation [6] 27/3 167/1    somewhere [1] 109/8
      63/11 63/16 64/8 64/17
                                series [2] 8/11 23/15       182/11 189/20 192/13        193/7 195/22 203/3         sophisticated [1] 204/24
      64/24 64/25
                                serious [3] 25/5 178/4      204/13                      203/25                     sorry [69] 6/17 7/12
     secret [9] 23/19 106/22
                                 179/5                     shouldn't [4] 70/23         six [9] 60/13 94/1 121/11    14/23 15/2 15/4 16/3
      110/6 114/2 114/21
                                server [21] 48/22 49/11     70/24 180/5 192/15          128/22 134/1 186/13         18/1 36/4 37/21 38/24
      116/18 116/21 116/23
                                 52/1 53/1 53/6 54/10      show [20] 3/25 6/13 6/16     186/18 186/21 193/4         39/12 47/2 47/18 52/14
      131/13
                                 56/3 60/18 60/24 61/8      6/17 25/5 25/20 34/10      six-hour [1] 186/21          57/6 65/10 65/17 68/14
     secretarial [3] 105/24
                                 63/10 63/15 63/19 63/22    55/19 64/17 67/4 77/17     Sixty [1] 121/11             68/15 75/13 80/8 81/1
      106/1 106/3


                                                                                                                                   {DATE}
Case 9:18-cv-80176-BB Document 236 Entered   {WITNESSNAME}
                                                    on FLSD Docket 07/02/2019 Page     Index: sorry.....testimony
                                                                                               235 of 239
    S                squeezed [1] 197/25 straight [4] 33/8 86/16 swore [10] 37/7 77/22 203/3 207/7 207/7
                                  squeezing [1] 197/25         96/17 123/8                79/17 79/19 80/24 80/25  talks [1] 146/11
      sorry... [47] 81/6 83/12
                                  SSSS [1] 114/21             strange [1] 69/24           97/13 97/15 98/8 139/3   tape [2] 186/20 186/21
       83/12 83/20 90/25 91/18
                                  staff [6] 27/9 54/12        Street [4] 1/18 2/3 2/6    sworn [7] 5/3 35/23 36/1  targeted [1] 210/22
       95/2 97/13 97/21 99/16
                                   54/20 54/23 56/10 70/3      2/9                        36/3 74/15 74/19 156/9   task [2] 71/2 189/13
       106/4 106/15 107/5
                                  stage [4] 105/10 106/2      strenuously [1] 85/23      Syria [1] 16/3            tasked [1] 30/14
       110/19 112/17 112/20
                                   157/19 162/5               stress [1] 25/16           system [33] 6/3 6/4 6/7   tax [11] 11/7 100/2
       112/25 115/4 116/13
                                  stamp [6] 41/3 41/21        stressful [1] 174/4         8/8 8/9 9/22 9/23 10/1    100/16 104/22 104/25
       121/6 121/10 121/15
                                   64/13 68/20 71/11 93/25    strike [4] 65/17 70/11      10/5 10/14 11/18 11/23    105/7 126/1 183/2 183/3
       122/15 127/24 129/10
                                  stand [4] 32/23 134/21       72/15 106/5                11/25 12/2 12/7 15/25     184/15 187/10
       132/9 133/10 134/3
                                   155/21 172/23              strong [2] 188/5 210/1      16/1 17/12 18/7 18/23    taxes [1] 196/7
       135/3 141/5 141/23
                                  standard [3] 11/22          struck [1] 201/24           19/11 20/17 27/21 27/22  team [3] 172/16 172/18
       142/4 145/4 147/21
                                   12/19 204/22               structure [6] 11/2 12/10    29/11 29/21 49/8 107/10   183/16
       153/3 154/12 162/2
                                  stands [1] 87/17             12/15 12/19 27/11 172/4    146/15 146/16 147/16     technical [16] 11/7
       162/14 169/13 172/25
                                  start [15] 3/8 14/18        structures [1] 143/4        191/15 198/17             12/11 12/15 23/11 75/22
       173/23 174/2 178/21
                                   31/23 33/3 44/2 60/21      stuck [2] 189/17 191/14    systems [1] 147/12         75/24 106/18 106/21
       200/5 205/10 209/20
                                   63/2 65/15 65/16 75/1      student [1] 15/7                                      135/10 135/11 136/25
       210/14
                                   136/5 168/15 177/10        stuff [2] 186/2 194/4      T                          142/25 143/2 143/15
      sort [13] 42/5 77/8 98/22
                                   192/12 192/12              subject [7] 21/2 22/19     T-h-e-y-m-o-s [1] 15/6 146/19 198/6
       164/13 176/9 181/3
                                  started [6] 14/15 15/24      54/18 85/6 89/7 104/10    T-H-U [1] 65/20           technically [2] 104/11
       182/8 192/16 194/1
                                   16/1 67/1 193/12 205/20     156/22                    tag [10] 42/16 45/4        164/13
       194/15 197/14 197/18
                                  starting [2] 92/17          submit [1] 92/13            48/16 50/18 51/4 59/22 technological [7] 11/15
       210/20
                                   180/16                     submitted [3] 37/7 79/8     62/17 67/17 68/2 69/19 11/16 12/17 12/17 12/20
      sorta [1] 210/6
                                  starts [5] 44/23 114/10      81/19                     tagged [1] 59/6            170/21 171/15
      sorts [1] 53/2
                                   116/12 116/16 132/22       subsequent [2] 132/24      take [54] 6/14 6/24 13/8 technologically [1]
      sought [2] 16/7 194/21
                                  state [5] 5/15 19/14 34/9    196/18                     22/24 26/8 33/11 50/3     158/18
      soul [1] 22/9
                                   62/8 120/22                subset [1] 189/1            50/18 56/13 59/5 59/8    technology [4] 24/15
      sounds [4] 185/8 186/4
                                  stated [6] 10/20 12/21      such [13] 8/17 10/9         62/24 81/18 81/21 82/5 172/24 173/1 173/2
       186/10 186/16
                                   22/23 58/24 85/7 106/17     12/18 13/13 13/14 16/2     82/7 82/10 82/23 89/13 teleconference [3]
      source [1] 8/15
                                  statement [11] 23/5          16/10 18/24 31/2 31/4      100/18 101/2 101/4        150/13 151/3 175/19
      sources [2] 203/12
                                   29/10 65/1 104/1 111/11     111/16 131/13 191/9        104/2 106/1 110/22       tell [20] 14/8 28/3 30/9
       203/13
                                   124/22 124/23 165/3        sufficient [1] 104/12       110/24 119/14 123/21      30/24 34/2 36/20 55/2
      Southeast [2] 2/3 2/6
                                   165/4 165/10 166/1         sufficiently [1] 91/25      128/10 132/21 140/15      56/6 78/7 84/24 86/16
      SOUTHERN [1] 1/1
                                  statements [4] 103/15       suggest [1] 199/18          146/12 147/11 153/6       109/10 116/19 126/1
      sp [1] 66/15
                                   104/9 104/9 163/21         suggestion [1] 206/22       153/12 153/14 153/15      127/23 158/15 173/22
      spam [3] 66/9 66/12
                                  states [9] 1/1 1/12 5/22    Suite [6] 2/3 2/6 2/12      153/17 161/11 163/25      178/1 185/19 188/5
       196/15
                                   10/11 18/25 40/2 93/14      2/15 2/18 2/21             169/7 170/9 177/25       telling [9] 26/15 26/18
      speak [6] 13/15 135/15
                                   93/15 178/10               sum [1] 157/2               180/10 187/12 187/23      41/14 61/8 81/10 90/2
       150/21 186/5 198/5
                                  stating [4] 26/14 64/18     summer [5] 176/2            189/16 193/17 198/19      90/9 90/17 120/23
       207/18
                                   90/19 134/19                177/17 179/6 180/8         198/25 205/4 207/22      tells [3] 113/17 166/25
      special [1] 108/15
                                  stay [2] 167/1 167/3         180/14                     208/4 210/16              203/22
      specific [6] 163/20
                                  step [4] 101/6 174/18       summit [3] 164/21          taken [10] 27/2 27/9      template [1] 13/18
       185/20 186/6 197/1
                                   176/8 198/25                164/23 165/1               32/11 56/25 87/22        Ten [2] 78/3 153/10
       205/14 209/4
                                  Stephen [4] 1/17 213/18     supper [1] 183/9            101/10 138/18 166/14     tense [1] 120/24
      specifically [4] 26/17
                                   213/24 213/25              supposed [1] 167/25         172/11 177/5             term [9] 9/22 10/2 73/14
       147/1 195/3 203/3
                                  steps [5] 22/24 22/24       sure [25] 5/7 13/22        taking [5] 17/6 121/14     189/25 191/6 191/8
      spectrum [1] 183/14
                                   27/2 172/11 172/11          30/15 30/24 33/8 35/8      152/25 155/11 189/1       193/22 196/17 201/23
      speech [3] 164/23 165/4
                                  Steve [3] 172/16 173/2       73/18 79/23 80/3 92/22    talk [20] 25/18 32/5 40/6 terms [17] 174/5 188/20
       165/5
                                   208/25                      100/24 102/24 123/8        44/9 75/1 80/6 100/12     188/24 188/24 189/1
      speeches [1] 56/22
                                  Steven [13] 5/3 5/16         126/23 141/7 141/12        135/18 150/16 150/17      189/21 190/3 190/8
      spell [2] 14/23 16/3
                                   61/2 61/4 99/4 133/25       150/18 152/4 155/25        152/21 166/20 176/6       191/6 191/9 191/11
      spelled [1] 78/12
                                   147/13 149/7 154/5          167/7 167/11 187/10        176/10 178/11 182/16      191/14 192/4 192/9
      spend [4] 22/7 110/3
                                   157/8 160/20 208/25         188/17 201/18 205/16       186/10 187/18 188/10      192/10 193/19 201/21
       143/16 180/13
                                   212/3                      surface [1] 22/24           209/20                   terrorism [1] 16/2
      spending [6] 13/16 14/2
                                  still [22] 22/14 29/16      surprise [1] 78/24         talked [6] 22/10 31/7     terrorist [1] 31/11
       23/22 116/8 116/8
                                   32/4 67/15 69/16 71/8      surrounding [2] 9/18        31/12 159/9 175/20       test [2] 32/5 74/21
       190/24
                                   71/20 90/5 93/14 119/2      136/24                     189/21                   testified [6] 17/11
      spenditure [1] 23/1
                                   129/24 136/20 141/3        suspect [3] 56/17 150/9    talking [29] 12/24 39/23 132/15 163/21 164/11
      spent [3] 16/17 147/7
                                   154/12 158/20 166/6         210/21                     41/10 78/17 84/19         171/16 208/25
       190/20
                                   168/20 183/5 190/10        sustain [1] 164/1           105/25 114/6 116/20      testify [7] 40/24 77/7
      spin [1] 47/4
                                   194/21 196/13 196/21       Sustained [2] 26/25 48/2    116/21 120/23 120/25      151/3 151/20 152/5
      split [1] 106/21
                                  stop [4] 21/12 21/12        sweet [1] 167/2             120/25 135/16 141/12      209/4 209/5
      spoken [1] 177/19
                                   141/25 168/8               SWIFT [1] 91/20             142/20 142/21 146/24     testifying [4] 37/6 44/6
      spot [1] 167/3
                                  stopped [4] 16/11 17/2      switch [2] 92/25 160/16     150/22 164/5 165/22       44/7 197/16
      spouse [1] 190/17
                                   17/2 51/12                 sword [2] 197/18 201/1      166/20 168/4 180/20      testimony [20] 4/3 4/10
      SPV [2] 8/20 8/21
                                  stored [1] 107/25           sword/shield [1] 197/18     184/2 186/11 200/14       12/6 24/11 32/4 32/6
      squarely [1] 174/6


                                                                                                                                   {DATE}
Case 9:18-cv-80176-BB Document 236 Entered     {WITNESSNAME}
                                                     on FLSD Docket 07/02/2019 Index:
                                                                                    Page  testimony.....trumps
                                                                                             236 of 239
    T                29/10 30/23 42/7 42/18 105/17 107/15 111/14 140/22 142/3 143/3 top [24] 8/17 15/1 15/22
                                 44/3 44/4 45/4 55/2 61/1    121/7 146/5 150/20         146/14 146/21 147/8        82/6 83/14 83/24 95/9
     testimony... [14] 87/21
                                 62/17 69/14 69/14 69/16     151/12 153/9 154/21        147/9 160/5 177/17         102/21 107/16 109/2
      101/7 106/11 111/21
                                 90/12 97/19 98/19 100/8     158/14 158/15 159/14       179/23 181/16 187/9        120/12 124/10 129/19
      115/1 116/24 127/6
                                 102/14 102/15 105/19        162/24 165/13 169/17       206/25 207/7               131/7 138/8 142/3 143/7
      141/7 151/18 151/22
                                 106/10 107/3 107/18         174/21 175/7 175/9        threshold [2] 113/18        144/10 155/2 157/4
      163/4 163/6 164/10
                                 107/22 114/17 114/17        176/20 176/22 178/14       114/23                     160/12 160/19 191/11
      212/3
                                 114/18 115/17 118/5         178/16 180/20 181/15      threshold:95 [1] 66/9       191/25
     testing [1] 14/4
                                 125/8 134/18 135/10         181/19 182/7 182/22       threw [1] 173/17           topic [1] 192/21
     text [1] 55/6
                                 135/10 137/2 144/25         182/23 184/4 185/13       through [49] 9/5 10/21     total [4] 108/10 108/11
     TextEdit [3] 45/4 48/16
                                 145/9 155/25 159/7          185/22 188/10 189/5        10/22 31/14 33/8 34/15     115/12 126/17
      62/18
                                 160/1 160/1 173/12          190/7 190/11 190/15        50/3 74/15 88/12 95/16    totally [1] 121/1
     thank [48] 3/23 5/4 5/10
                                 175/2 176/20 177/2          190/22 191/17 192/8        99/19 105/9 110/13        TouchUp [3] 45/4 48/16
      15/2 32/9 32/13 32/25
                                 177/13 177/14 177/23        192/13 196/19 201/16       111/7 117/22 121/20        62/18
      33/6 56/20 56/23 57/21
                                 180/24 181/10 181/10        202/23 204/19 204/24       122/11 123/10 123/16      tourniqueted [1] 202/9
      72/17 78/2 81/15 88/10
                                 181/11 181/12 181/19        205/8 205/9 206/20         125/15 130/15 132/11      town [2] 179/20 208/5
      101/8 101/9 103/9
                                 184/9 186/19 186/21         207/12 207/24 210/3        132/21 132/23 132/24      track [1] 60/20
      104/13 113/7 119/14
                                 188/3 188/16 191/22         211/2                      147/24 148/12 156/8       Trading [16] 83/4 84/9
      121/11 138/21 141/17
                                 196/1 196/13 197/6         thinking [3] 80/9 150/11    157/22 159/6 160/9         87/19 87/23 88/6 89/19
      149/19 150/15 150/24
                                 197/7 203/16 204/22         151/24                     162/6 162/7 173/4 178/3    90/2 95/10 96/11 97/5
      151/6 166/5 166/13
                                 208/20                     thinks [1] 150/9            178/13 178/15 182/24       98/11 133/12 143/23
      167/6 168/10 168/11
                                thereby [1] 131/15          third [13] 51/1 63/14       185/14 185/24 188/11       145/13 161/13 162/5
      168/12 168/23 169/25
                                therefore [3] 23/3 182/5     102/21 112/7 112/9         190/10 191/3 194/2        Trading's [2] 89/23
      170/4 174/1 174/8
                                 189/25                      112/19 115/23 122/8        198/12 203/14 203/15       96/13
      174/12 174/13 174/15
                                thereof [1] 190/4            147/13 148/24 197/3        203/17 209/15             transacted [1] 20/4
      174/18 174/19 194/14
                                they'd [1] 201/9             203/18 207/5              throw [1] 46/25            transaction [5] 8/15
      205/10 208/9 211/4
                                they'll [1] 100/15          Thirty [1] 60/9            thumbnail [1] 29/22         21/6 21/7 21/9 21/16
     thankless [1] 189/13
                                they're [43] 4/7 12/18      Thirty-nine [1] 60/9       Thursday [11] 51/24        transactions [2] 8/14
     Thanks [4] 57/2 75/13
                                 13/10 19/7 22/11 31/11     those [77] 4/8 11/9         52/2 53/13 63/23 64/7      21/13
      90/10 211/5
                                 31/12 36/6 36/11 37/8       11/17 13/2 14/5 17/14      65/4 65/20 65/25 66/2     transcript [8] 1/10
     that's [113] 4/19 9/10
                                 37/9 42/12 55/5 67/21       17/17 19/23 21/18 22/10    66/25 145/2                57/13 119/19 182/20
      10/3 13/9 20/9 20/11
                                 68/4 68/10 68/16 68/21      22/11 23/24 27/12 29/14   Thursday-Friday [2]         183/2 185/20 185/24
      20/11 20/12 20/14 24/19
                                 71/9 79/4 83/19 83/21       30/5 31/14 66/22 72/15     65/4 66/25                 213/20
      26/17 33/10 40/25 41/14
                                 109/24 113/1 115/7          82/10 82/15 82/17 82/18   thwarting [1] 197/14       transcripts [5] 184/5
      45/16 49/16 50/21 51/7
                                 115/19 136/25 143/1         83/5 92/4 99/13 101/14    tight [1] 172/19            184/20 184/25 185/1
      52/1 58/7 58/14 64/20
                                 158/10 159/4 167/25         102/12 107/8 107/12       timeframe [2] 151/23        185/15
      67/3 67/9 69/24 70/4
                                 168/1 189/1 189/21          109/15 109/16 109/22       161/25                    transfer [19] 8/18 91/16
      70/12 71/12 73/13 73/17
                                 193/6 196/17 196/18         123/17 124/5 124/7        times [8] 30/20 83/10       93/8 93/13 93/22 94/20
      74/2 75/17 78/20 81/1
                                 197/18 200/14 205/15        125/18 125/20 126/5        84/1 142/11 178/6          94/21 131/10 143/8
      81/24 82/3 82/4 84/3
                                 210/8 210/20 210/22         126/7 126/16 132/18        180/20 193/4 203/23        143/25 144/2 144/7
      87/5 87/16 87/21 89/6
                                they've [6] 186/22 194/3     133/17 140/13 140/18      TLS [1] 65/20               144/15 144/20 145/7
      91/25 91/25 94/19 94/21
                                 194/25 197/9 206/13         141/11 141/19 143/4       today [33] 9/1 9/10 9/16    145/13 145/20 161/5
      95/8 96/24 97/5 97/17
                                 207/19                      145/6 146/18 147/14        10/14 12/22 13/3 21/21     161/9
      98/19 99/11 105/6 115/3
                                Theymos [3] 15/6 16/6        152/19 154/17 163/16       22/18 34/3 55/11 87/22    transferred [6] 97/9
      117/3 117/8 117/12
                                 141/22                      164/14 171/6 172/9         119/3 121/3 150/5          143/23 145/11 145/12
      121/7 123/18 127/1
                                thing [20] 5/5 6/5 25/5      172/21 181/21 189/8        151/10 151/12 152/13       145/17 157/13
      127/15 128/1 128/3
                                 85/21 91/18 101/13          190/14 195/11 196/9        152/15 152/15 153/7       transferring [1] 93/18
      131/3 133/20 137/11
                                 114/16 115/19 122/24        197/5 198/20 199/3         163/21 170/23 175/22      transfers [1] 90/19
      137/14 140/16 143/13
                                 134/23 143/1 143/14         199/4 199/8 201/19         177/3 178/6 182/14        Transform [1] 164/20
      145/4 145/14 145/22
                                 151/1 152/3 162/17          202/19 203/7 203/8         194/2 194/10 197/1        transport [11] 48/25
      146/1 146/5 147/3
                                 181/24 189/10 189/10        203/9 203/10 203/13        206/11 208/17 209/4        49/5 50/19 50/22 51/19
      150/22 158/4 158/15
                                 193/9 206/6                 204/18 210/24 211/6        209/11                     59/8 62/25 65/5 65/16
      158/24 159/22 160/8
                                things [29] 27/24 30/15     though [6] 44/6 107/17     together [3] 15/10 27/22    65/17 66/18
      161/5 161/8 169/8
                                 36/11 53/3 69/16 71/16      120/23 175/16 177/23       202/6                     traveled [1] 151/2
      169/13 169/23 173/25
                                 76/9 80/15 80/19 86/3       197/18                    tokenized [1] 18/25        treat [1] 182/1
      175/9 180/4 182/12
                                 86/8 111/3 114/17          thought [9] 15/16 31/9     told [8] 27/11 37/14       trial [2] 15/16 176/5
      183/1 187/3 187/4
                                 115/17 115/21 135/25        99/10 164/18 189/12        97/18 98/14 107/24        tried [2] 125/15 204/2
      188/10 189/5 189/7
                                 142/20 147/2 151/25         201/24 205/9 205/11        122/21 135/20 173/13      triggering [1] 186/6
      189/9 190/7 190/23
                                 158/16 161/4 170/15         210/19                    ton [1] 199/23             trouble [2] 23/25 50/6
      194/4 196/4 196/23
                                 170/18 180/7 180/17        thoughts [3] 178/20        tone [1] 9/7               true [12] 88/5 98/11
      198/3 200/2 201/1
                                 181/25 192/13 198/16        181/21 210/11             too [6] 28/19 153/1         104/21 104/23 104/24
      201/23 201/23 201/24
                                 208/4                      three [28] 19/23 60/11      164/18 177/23 180/13       105/12 105/21 128/5
      203/25 204/7 206/3
                                think [65] 14/25 31/25       101/14 101/21 101/23       189/21                     130/7 139/3 201/1 202/8
      206/19 208/1
                                 45/19 53/12 72/9 73/9       115/8 120/11 123/18       took [6] 24/25 64/17       truly [1] 202/16
     theory [4] 163/1 163/3
                                 73/10 77/25 80/16 86/14     128/22 132/1 132/4         120/2 141/24 155/3        trumps [2] 170/21
      181/14 193/16
                                 91/23 98/23 100/15          133/25 134/13 140/13       188/20                     171/15
     there's [68] 11/15 21/9


                                                                                                                                   {DATE}
Case 9:18-cv-80176-BB Document 236 Entered  {WITNESSNAME}
                                                  on FLSD Docket 07/02/2019 Page      Index:
                                                                                          237truncate..wait
                                                                                                of 239
    T                119/5 129/10 129/15 140/14 140/23 147/17 UNITED [8] 1/1 1/12 vacation [4] 152/24
                                 150/3 154/15 164/3        185/12 185/18 190/5       5/21 18/25 93/14 93/15       152/25 177/25 180/8
     truncate [1] 150/7
                                 185/23 190/24 191/10      193/14 198/8 203/6        105/22 178/10               vacations [3] 176/2
     trust [118] 10/23 10/25
                                Tulip [52] 73/1 74/13      Uh-huh [11] 39/25         universe [2] 186/12          177/17 179/6
      11/2 11/9 11/14 30/1
                                 76/14 78/19 83/4 84/9     96/25 130/16 134/11       189/22                      vacuum [1] 182/14
      30/2 30/3 30/5 34/25
                                 87/19 87/23 88/6 89/19    147/17 185/12 185/18      unless [4] 85/7 85/18       vague [1] 196/11
      35/2 35/6 73/1 74/13
                                 89/22 89/23 90/2 95/10    190/5 193/14 198/8        168/1 205/22                valid [1] 28/1
      75/16 76/15 77/4 77/18
                                 96/11 96/13 97/5 97/12    203/6                     unlock [3] 122/22 124/1     validate [1] 8/14
      77/23 78/19 79/6 79/9
                                 97/14 97/20 98/5 98/11    UK [15] 5/18 5/20 36/25   125/1                       valuable [1] 172/17
      79/12 79/13 79/19 80/25
                                 117/24 118/14 119/25      98/6 98/9 105/8 119/1     unnamed [1] 134/12          values [1] 23/17
      82/20 83/3 83/16 85/24
                                 120/2 120/5 120/7 120/8   133/24 150/4 150/13       unredacted [2] 80/3         variations [1] 190/4
      89/22 96/18 97/9 97/12
                                 120/10 120/12 120/17      152/17 173/7 173/13       138/24                      varies [2] 50/14 162/2
      97/14 97/20 98/5 106/19
                                 120/25 121/1 133/12       174/23 175/18             unrelated [1] 193/12        variety [2] 107/12 190/3
      114/11 114/11 114/13
                                 135/23 135/23 135/24      Ulbricht [1] 15/10        unremarkable [1] 71/11      various [1] 203/12
      114/13 115/1 115/1
                                 135/25 136/1 136/1        ultimate [1] 49/24        until [18] 32/18 36/13      vastly [1] 189/4
      115/5 115/24 116/1
                                 139/22 142/14 143/18      ultimately [3] 13/1       36/15 37/1 69/25 73/12      Vaughn [1] 18/24
      116/17 116/20 116/22
                                 143/23 145/11 145/13      22/25 196/7               76/6 96/18 98/12 98/20      Vel [4] 3/9 26/13 187/20
      116/24 117/24 118/14
                                 154/2 155/5 161/2         ultrasmall [1] 8/10       105/23 117/7 127/5           205/10
      119/25 120/2 120/5
                                 161/12 162/5              Um [4] 37/5 37/10         150/6 166/10 181/16         Velvel [1] 2/2
      120/7 120/8 120/10
                                turn [7] 69/3 70/15        124/16 126/17             208/16 208/20               vendor [2] 203/22
      120/13 120/17 120/20
                                 96/23 127/21 189/7        unable [5] 17/15 19/14    until -- you [1] 181/16      204/14
      120/21 120/25 121/1
                                 205/13 209/19             28/11 135/15 183/17       update [3] 78/10 78/12      vendors [2] 198/5 198/5
      122/23 123/4 129/1
                                turned [8] 182/21          unavailable [6] 178/3     78/13                       veneer [1] 195/17
      129/2 129/8 130/4 131/9
                                 191/24 192/25 193/2       178/13 178/14 178/15      updated [3] 41/12 42/6      verification [1] 8/21
      133/1 133/13 133/24
                                 194/3 198/24 199/6        203/24 203/25             79/16                       verify [1] 144/14
      134/25 135/5 135/13
                                 199/23                    unaware [1] 199/17        upon [5] 19/10 20/16        verifying [1] 17/22
      135/19 135/23 135/23
                                turning [5] 183/14         unclear [1] 49/22         40/15 59/17 81/22           version [11] 19/18 41/19
      135/24 135/25 136/1
                                 183/25 184/10 193/6       under [25] 20/10 25/4     us [38] 37/24 38/21 50/3     42/9 71/6 71/12 78/13
      136/2 136/21 137/5
                                 211/3                     33/1 34/2 73/2 79/24      50/3 53/12 61/8 64/15        78/15 80/1 121/24
      137/6 139/22 141/1
                                turns [5] 40/16 202/7      79/25 84/15 87/22 93/17   89/13 89/15 102/10           132/10 155/8
      142/14 143/8 143/18
                                 204/15 205/2 206/1        97/10 100/1 104/21        111/6 114/22 116/10         versions [4] 68/10
      144/8 144/15 144/16
                                tweet [4] 25/20 25/22      109/21 122/16 128/20      134/7 135/23 170/23          107/17 107/19 193/11
      144/20 144/21 145/11
                                 26/13 175/8               134/15 134/18 136/16      173/22 174/12 177/15        versus [1] 3/6
      146/18 147/3 154/1
                                tweeter [1] 175/2          136/22 146/6 154/17       179/15 179/18 182/6         very [44] 3/23 4/2 4/21
      154/2 155/5 156/17
                                tweeting [7] 167/13        158/20 209/8 210/18       184/16 184/17 185/19         27/24 29/24 32/9 32/21
      156/19 157/13 161/2
                                 167/23 168/6 168/17       underlying [3] 50/21      186/2 187/24 195/1           38/10 54/7 64/4 70/25
      163/5 164/17 170/15
                                 168/19 175/13 176/11      71/18 164/3               195/20 196/18 197/8          84/14 90/16 93/2 103/9
      170/17 170/20 171/2
                                twenty [4] 119/10          understand [39] 9/3 9/6   199/7 199/15 199/25          112/22 121/11 150/24
      171/3 171/6 171/15
                                 155/15 156/13 160/5       9/7 9/9 9/14 11/7 12/5    201/14 201/16 203/22         151/15 151/15 153/18
      183/5
                                Twenty-one [1] 155/15      23/2 24/11 32/7 33/25     210/18                       163/20 172/19 173/23
     trustee [23] 83/10 83/25
                                Twenty-three [1] 160/5     34/2 39/19 47/4 77/16     used [23] 9/25 10/10         174/13 174/15 174/18
      97/20 98/5 129/15 131/8
                                Twenty-two [1] 156/13      110/20 117/3 158/13       11/13 13/19 16/24 19/7       175/9 178/4 183/1
      131/17 131/19 131/21
                                twice [1] 30/1             174/3 174/9 174/10        20/11 21/10 21/16 21/18      186/11 190/3 190/8
      146/14 146/21 157/2
                                two [45] 13/2 19/23 22/3   177/25 179/5 179/6        21/20 27/11 30/25 42/9       191/22 192/10 194/19
      157/12 161/3 161/8
                                 50/25 62/17 64/17 82/7    179/22 180/9 180/12       77/2 77/24 104/7 113/6       194/20 195/9 195/20
      161/11 161/12 161/21
                                 82/21 83/17 84/8 90/12    182/12 183/7 188/22       120/1 121/4 125/21           198/6 198/16 202/24
      161/24 162/11 170/15
                                 99/12 114/17 115/8        189/1 191/21 193/25       143/9 198/13                 204/23 210/20
      170/17 170/21
                                 115/17 118/25 120/11      196/17 196/23 199/11      user [2] 49/19 138/11       via [3] 162/20 176/16
     trustees [12] 30/5 84/23
                                 126/15 128/22 133/17      201/25 202/14 204/19      using [14] 11/19 20/8        178/10
      86/9 106/10 129/5
                                 133/25 135/10 135/22      understandable [1]        20/10 20/15 23/17 51/12     video [17] 150/13 151/3
      131/10 132/23 133/21
                                 136/22 137/7 139/24       198/6                     73/19 101/17 102/11          151/20 152/5 162/18
      133/23 135/7 146/18
                                 140/1 142/3 142/20        understanding [9] 16/21   103/20 114/21 130/6          162/21 163/10 163/14
      147/2
                                 142/25 144/12 144/19      29/15 50/6 73/15 74/3     200/25 209/3                 163/19 164/6 164/25
     trusts [7] 22/5 106/10
                                 146/20 146/25 147/15      77/5 133/1 173/16         usually [3] 49/17 50/12      165/10 166/3 174/24
      128/6 128/12 142/24
                                 154/17 156/13 177/14      203/16                    50/14                        175/19 176/16 185/24
      142/25 143/7
                                 181/16 182/22 187/9       understands [1] 167/1     utilized [3] 29/21 169/22   view [4] 188/24 189/4
     truth [5] 34/2 103/16
                                 197/7 199/8 199/10        understood [9] 12/19      169/23                       189/20 189/21
      103/24 104/6 163/20
                                 207/2                     17/7 72/13 108/17 126/4   utterly [2] 31/7 31/13      views [1] 177/13
     try [17] 4/2 27/3 33/7
                                type [1] 60/19             188/18 204/9 204/9        Uyen [9] 98/14 126/20       violation [1] 168/17
      37/23 97/8 125/5 159/22
                                typo [1] 120/21            206/5                     126/24 128/22 129/11        voice [1] 5/8
      163/23 164/2 172/11
                                                           unduly [2] 186/23         129/13 129/24 133/25        volume [1] 191/3
      172/20 180/7 182/16       U                          186/24                    134/12                      voluntarily [2] 29/10
      196/5 198/19 209/1
                                U.S [5] 93/16 94/22        unfold [1] 180/16         Uyen's [1] 130/9             29/13
      209/12
                                150/14 157/25 186/19       unicorns [1] 10/18
     trying [18] 45/11 46/4                                                          V                           W
                                Uh [14] 36/9 39/25         unique [2] 131/12
      54/13 56/4 56/9 71/23
                                96/25 130/16 134/11        203/22                    VA [2] 199/8 199/10         wait [3] 32/18 88/14
      103/22 110/19 118/24


                                                                                                                                  {DATE}
Case 9:18-cv-80176-BB Document 236 Entered    {WITNESSNAME}
                                                     on FLSD Docket 07/02/2019 Page        Index:
                                                                                              238 wait.....you're
                                                                                                    of 239
    W                we're [58] 3/25 12/22 went [4] 16/3 19/1 19/2 117/3 129/14 134/15 203/14 209/11 211/1
                                  12/24 20/12 32/14 32/16    146/18                     150/22 158/15 163/12       worked [4] 17/5 17/7
      wait... [1] 206/18
                                  32/20 33/7 43/12 56/13     weren't [1] 175/20         163/15 163/22 164/2        23/15 172/16
      waiting [2] 196/14
                                  57/7 79/23 80/3 80/13      Wesleyan [1] 22/6          165/2 169/18 173/11        working [15] 14/18
      208/15
                                  88/14 101/4 114/6          West [2] 1/7 1/18          176/8 176/8 176/15         15/24 16/1 27/10 33/22
      waive [2] 201/6 205/22
                                  120/25 128/17 136/8        what's [19] 31/21 40/10    177/15 188/4 189/7         80/3 80/4 80/17 132/11
      waived [1] 201/8
                                  141/12 151/9 152/5         43/18 61/24 80/2 80/18     206/3 210/23               132/22 134/16 172/18
      walked [1] 168/3
                                  152/12 152/13 154/10       95/15 103/24 117/21        wider [1] 204/25           173/9 173/24 180/12
      wallets [2] 13/14 115/12
                                  175/22 175/24 176/13       121/19 123/18 130/14       wife [9] 22/6 22/12        works [4] 13/9 14/6
      want [83] 14/13 14/16
                                  176/20 177/24 179/9        148/11 155/13 160/23       25/17 28/19 147/25         84/10 117/24
      31/22 32/18 55/12 56/3
                                  179/10 179/11 179/11       164/3 177/8 179/14         148/2 148/3 162/16         world [5] 8/11 11/15
      56/6 63/1 67/10 72/15
                                  180/22 182/3 182/16        207/8                      173/24                     23/2 27/24 174/10
      73/18 76/8 79/22 80/3
                                  184/2 185/13 192/4         whatever [13] 9/5 22/24    WIL [1] 133/11             world's [1] 15/17
      80/4 80/6 81/20 82/10
                                  192/5 194/10 196/15        28/1 42/8 50/8 70/9        willful [2] 27/6 28/7      worried [1] 25/17
      85/18 92/1 92/15 103/25
                                  197/19 198/11 199/11       121/3 123/6 150/9 165/2    willfully [1] 31/15        worry [1] 28/21
      119/6 134/22 141/2
                                  199/12 200/6 200/25        165/13 185/25 204/21       wind [1] 191/7             worse [1] 16/5
      141/7 141/12 149/12
                                  201/22 203/25 204/6        whatsoever [1] 191/20      wipe [1] 16/14             worst [1] 27/13
      149/15 149/15 150/4
                                  205/3 206/20 207/2         whenever [4] 5/9 33/13     wished [1] 175/8           worth [6] 22/9 30/17
      150/6 150/16 150/21
                                  207/4 209/20               153/20 168/14              wishes [1] 115/10          31/8 76/3 109/18 115/24
      151/17 151/19 151/20
                                  we're -- I'm [1] 209/20    where [55] 5/17 5/19       wit [1] 132/16             wouldn't [10] 23/1
      152/3 152/4 153/14
                                  we've [30] 4/16 4/16       5/25 8/13 11/23 17/9       withdraw [1] 104/16        23/25 50/14 68/23 70/24
      155/20 158/13 164/7
                                  28/22 29/25 29/25 64/22    22/13 23/21 27/21 27/22    withheld [1] 200/22        81/10 141/3 173/14
      165/3 166/20 170/3
                                  72/21 74/15 99/25 103/5    29/11 33/9 50/21 50/25     withholding [1] 189/2      177/21 198/17
      171/23 173/10 175/6
                                  111/16 118/25 136/8        51/18 54/12 55/15 62/15    within [5] 27/25 29/24     wrap [2] 160/24 176/12
      175/23 175/24 176/3
                                  136/14 140/12 154/5        62/25 72/6 80/14 83/12     43/21 76/14 203/11         wrapper [1] 12/20
      176/6 176/7 177/2 179/4
                                  161/15 167/2 171/2         83/19 92/16 92/17 99/2     without [33] 7/24 8/15     WRIGHT [343]
      179/7 180/5 180/19
                                  177/19 182/23 183/17       107/10 107/23 109/5        14/6 21/19 23/9 35/17      Wright's [4] 84/7 165/1
      181/22 182/15 185/19
                                  184/4 186/13 188/22        109/7 109/19 109/20        39/5 44/7 52/18 54/4       166/11 189/18
      185/20 188/15 192/18
                                  194/20 196/12 198/5        115/4 116/5 116/6 116/6    55/24 75/8 81/8 88/23      writing [1] 90/5
      194/9 196/4 196/20
                                  204/2 206/1                120/1 125/22 126/8         91/13 93/3 94/15 95/23     written [2] 108/1 109/4
      197/15 198/9 198/9
                                  weapons [1] 15/24          126/10 127/19 128/21       101/17 109/10 118/8        wrong [3] 37/21 108/20
      198/10 199/25 200/12
                                  websites [1] 15/11         129/10 129/17 129/20       122/4 123/9 124/19         121/7
      201/16 204/21 205/22
                                  weeds [1] 202/15           142/10 154/17 165/14       128/21 129/11 130/21       wrote [2] 7/3 7/6
      206/17 208/11 208/12
                                  week [24] 52/11 52/25      167/3 181/25 183/14        138/19 148/16 149/14
      208/15 208/19 209/19                                                                                         X
                                  67/3 152/1 152/23          186/18 187/4 202/9         156/13 160/6 166/20
      wanted [17] 16/6 16/14
                                  152/24 176/4 177/15        205/15                     witness [44] 4/5 4/12      X-sp [1] 66/15
      54/24 71/4 101/12
                                  177/15 178/15 178/19       whereas [2] 131/8          4/21 5/3 6/17 6/19 7/25    X-spam-score [1] 66/12
      111/14 114/10 116/12
                                  179/1 179/10 179/10        131/19                     17/6 32/23 34/6 43/15      XBT [1] 157/2
      116/16 119/1 134/20
                                  179/11 179/12 179/12       whereby [1] 131/17         44/17 77/7 77/7 91/3
      163/10 166/17 175/1
                                  179/13 179/14 179/17       whether [25] 9/9 9/24      91/7 92/6 94/10 95/15      Y
      175/11 194/17 204/5                                                                                          y'all [3] 150/16 182/15
                                  179/21 188/8 208/7         13/5 14/8 15/14 24/17      99/18 103/19 110/11
      wanting [1] 169/21                                                                                            186/10
                                  208/7                      49/25 70/8 70/9 74/21      117/21 119/1 121/18
      wants [5] 50/8 85/8                                                                                          yacht [1] 116/9
                                  weekend [1] 211/7          77/19 78/16 79/15          130/14 150/3 150/12
      101/15 176/22 178/7                                                                                          yeah [16] 10/18 80/10
                                  weeks [3] 181/16 182/18    111/24 125/20 125/25       150/17 151/19 151/24
      wasn't [20] 26/14 36/25                                                                                       84/24 91/2 98/24 104/3
                                  187/9                      135/9 172/1 172/1 172/2    152/16 152/21 175/17
      43/2 65/2 69/8 69/24                                                                                          128/1 154/15 177/10
                                  weigh [2] 188/15 194/9     172/10 189/9 204/13        177/19 197/10 197/16
      79/13 79/13 98/14                                                                                             183/22 187/18 187/25
                                  weight [2] 111/23 112/3    205/24 207/5               201/2 201/4 201/6
      105/10 106/3 114/13                                                                                           197/6 206/12 206/22
                                  welcome [1] 138/22         while [13] 119/2 140/18    206/17 206/18 207/19
      117/6 127/22 129/15                                                                                           211/1
                                  well [57] 3/24 3/25 4/15   149/25 152/22 155/7        207/22
      132/1 137/9 143/11
                                  4/21 6/19 29/25 50/5       169/3 173/13 180/14        witnesses [16] 4/9 151/1   year [7] 24/1 58/5 97/1
      162/8 204/6                                                                                                   127/9 127/11 127/13
                                  52/12 54/14 54/24 56/5     182/16 184/16 194/10       151/2 151/10 151/11
      waste [3] 204/15 205/24                                                                                       188/9
                                  60/3 64/7 69/14 70/6       205/3 209/20               151/20 152/16 152/17
      206/2
                                  77/22 82/23 83/21 84/14    white [6] 7/9 8/20 10/11   152/19 175/23 175/24       years [8] 36/13 36/19
      wasted [1] 205/2                                                                                              36/23 37/13 121/3
                                  92/7 96/17 99/12 105/17    21/4 120/1 120/7           201/5 206/10 206/16
      watching [1] 25/17                                                                                            143/16 200/18 200/19
                                  108/16 108/23 110/5        who's [3] 119/1 152/16     207/11 209/23
      water [1] 33/4
                                  111/15 112/12 114/4        195/12                     won't [4] 22/11 108/20     Yep [1] 102/23
      Watts [2] 147/23 147/24
                                  131/25 133/18 140/5        whoever [1] 134/13         182/10 193/22              yes [266]
      ways [1] 189/4                                                                                               yet [2] 182/24 197/12
                                  140/15 141/2 147/11        whole [5] 27/20 66/12      words [4] 26/12 30/9
      we'd [6] 64/1 64/10 75/3                                                                                     York [3] 93/19 93/21
                                  150/5 151/9 163/7          121/9 165/5 206/18         30/10 70/10
      94/12 130/18 205/7                                                                                            152/18
                                  163/12 163/22 175/12       whom [1] 202/13            work [25] 5/19 5/21
      we'll [23] 32/1 32/2 32/9                                                                                    you'd [8] 5/1 30/17
                                  175/15 176/17 177/10       whose [1] 12/23            5/25 16/18 24/9 25/7
      50/8 56/24 80/17 82/16                                                                                        69/10 70/23 124/20
                                  177/18 178/11 185/10       why [36] 8/25 19/16        27/22 28/25 29/1 108/20
      85/3 85/5 101/2 151/17                                                                                        127/2 130/3 134/23
                                  190/22 196/7 197/7         20/12 22/2 23/7 25/2       113/7 114/22 120/13
      153/2 153/18 155/10                                                                                          you'll [9] 41/5 41/7
                                  198/25 200/18 203/2        27/18 28/4 28/16 30/10     172/19 173/3 180/11
      165/14 166/10 166/11                                                                                          94/19 96/2 96/24 133/23
                                  203/22 206/24 210/19       30/10 53/13 68/19          181/20 183/8 186/16
      177/1 179/12 190/12                                                                                           153/18 160/13 188/6
                                  211/2                      100/18 100/19 116/3        188/11 198/15 198/17
      191/19 200/15 209/16
                                                                                                                   you're [85] 5/1 5/9 9/1

                                                                                                                                    {DATE}
                                      {WITNESSNAME}
Case 9:18-cv-80176-BB Document 236 Entered                             Index:
                                           on FLSD Docket 07/02/2019 Page  239you're.....zone
                                                                                 of 239
    Y
     you're... [82] 9/10 16/25
      19/14 26/18 28/11 33/2
      33/13 33/22 34/2 34/8
      34/9 34/16 34/25 37/6
      37/8 38/14 38/18 38/22
      40/5 41/4 41/10 41/23
      42/2 42/3 42/10 45/11
      48/24 53/5 56/9 58/18
      60/22 63/3 64/21 71/22
      77/15 78/17 80/15 80/18
      82/3 82/24 84/19 90/25
      91/21 93/18 103/21
      103/22 105/25 107/6
      112/2 115/17 120/23
      130/5 136/24 138/22
      139/25 142/20 142/23
      144/12 144/18 146/16
      146/20 153/20 155/7
      157/23 158/16 164/2
      164/3 164/5 164/5
      168/14 169/18 170/1
      170/1 173/11 183/8
      187/4 187/18 188/7
      189/7 192/14 192/18
      197/1
     you've [27] 17/10 18/5
      29/11 29/25 30/2 36/3
      43/9 50/16 60/6 65/8
      72/18 74/15 74/19
      106/17 106/21 106/21
      107/21 122/21 127/20
      135/22 159/14 171/16
      172/11 173/3 189/17
      194/2 194/4
     young [2] 113/6 168/7
     yours [2] 51/16 116/1
     yourself [4] 16/22 31/2
      64/23 69/12
     yourselves [3] 176/6
      188/10 211/2
     YouTube [5] 162/18
      162/21 163/19 165/8
      165/10
     Z
     Zaharah [2] 2/19 3/22
     Zalman [1] 3/20
     zero [3] 126/1 126/15
      126/15
     zeros [1] 121/9
     zone [2] 63/22 64/6




                                                                                       {DATE}
